Case 19-12269-KBO   Doc 70-29   Filed 11/12/19   Page 1 of 157




                     EXHIBIT CC
                                                         Case 19-12269-KBO           Doc 70-29     Filed 11/12/19    Page 2 of 157


A/P Account Vendor #   Vendor Name                 EffDate      Invoice Date Invoice #               Invoice Description   Due Date PaidDate     BankCode CheckNo   Amount
2010          3HT400   3H TRUCKING, LLC            06/01/2019    03/01/2019               26180      A/P Invoice           03/31/2019                                  10,200.00
2010          3HT400   3H TRUCKING, LLC            06/01/2019    03/04/2019               26187      A/P Invoice           04/03/2019                                  12,255.80
2010          3HT400   3H TRUCKING, LLC            06/01/2019    03/07/2019               26189      A/P Invoice           04/06/2019                                   1,831.40
2010          3HT400   3H TRUCKING, LLC            06/01/2019    02/28/2019               26179      A/P Invoice           03/30/2019                                   1,360.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/07/2019               26190      A/P Invoice           04/06/2019                                  17,580.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/09/2019               26209      A/P Invoice           04/08/2019                                   2,698.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/11/2019               26211      A/P Invoice           04/10/2019                                   8,203.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/11/2019               26214      A/P Invoice           04/10/2019                                  23,936.70
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/11/2019               26210      A/P Invoice           04/10/2019                                   3,504.60
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/11/2019               26212      A/P Invoice           04/10/2019                                   8,879.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/11/2019               26213      A/P Invoice           04/10/2019                                   7,185.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/13/2019               26217      A/P Invoice           04/12/2019                                   1,120.80
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/20/2019              26243.1     A/P Invoice           04/19/2019                                  23,193.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/18/2019               26238      A/P Invoice           04/17/2019                                  30,111.70
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/14/2019               26219      A/P Invoice           04/13/2019                                   1,275.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/12/2019               26269      A/P Invoice           04/11/2019                                     355.80
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/12/2019               26216      A/P Invoice           04/11/2019                                   1,237.40
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/12/2019               26218      A/P Invoice           04/11/2019                                  44,138.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/25/2019               26259      A/P Invoice           04/24/2019                                   3,485.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/25/2019               26258      A/P Invoice           04/24/2019                                   3,230.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/25/2019               26257      A/P Invoice           04/24/2019                                   2,953.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/12/2019               26215      A/P Invoice           04/11/2019                                   3,457.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/25/2019               26261      A/P Invoice           04/24/2019                                  48,214.80
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/05/2019               26273      A/P Invoice           05/05/2019                                   1,785.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/07/2019               26274      A/P Invoice           05/07/2019                                     340.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/03/2019               26271      A/P Invoice           05/03/2019                                     977.50
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/01/2019               26282      A/P Invoice           05/01/2019                                  29,929.20
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/01/2019               26281      A/P Invoice           05/01/2019                                  54,691.50
2010          3HT400   3H TRUCKING, LLC            07/01/2019    04/06/2019               26277      A/P Invoice           05/06/2019                                   1,700.00
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/28/2019              26264.1     A/P Invoice           04/27/2019                                  42,775.10
2010          3HT400   3H TRUCKING, LLC            07/01/2019    03/29/2019               26265      A/P Invoice           04/28/2019                                   1,020.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/13/2019               26309      A/P Invoice           05/13/2019                                     255.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/15/2019               26310      A/P Invoice           05/15/2019                                     255.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/16/2019               26335      A/P Invoice           05/16/2019                                  48,345.20
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/23/2019               26358      A/P Invoice           05/23/2019                                     680.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/23/2019               26342      A/P Invoice           05/23/2019                                     255.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/24/2019               26344      A/P Invoice           05/24/2019                                   2,718.90
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/28/2019               26349      A/P Invoice           05/28/2019                                   1,020.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/28/2019               26360      A/P Invoice           05/28/2019                                     340.00
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/29/2019               26362      A/P Invoice           05/29/2019                                   1,317.50
2010          3HT400   3H TRUCKING, LLC            08/01/2019    04/29/2019               26361      A/P Invoice           05/29/2019                                   1,955.00
2010          5JO300   5J Oilfield Services, LLC   03/04/2019    03/04/2019               81998      A/P Invoice           04/03/2019                                  59,500.00
2010          5JO300   5J Oilfield Services, LLC   03/11/2019    03/11/2019               82171      A/P Invoice           04/10/2019                                 169,000.00
2010          5JO300   5J Oilfield Services, LLC   08/01/2019    04/10/2019               82851      A/P Invoice           05/10/2019                                 142,500.00
2010        A&O300     ALPHA & OMEGA               04/01/2019    04/01/2019               4133       A/P Invoice           04/27/2019                                  19,478.51
2010        A1SIGN     A‐1 SIGN ENGRAVERS, INC.    01/01/2019    01/01/2019              153292      A/P Invoice           01/04/2019 09/11/2019 C           9658         486.00
                                                       Case 19-12269-KBO         Doc 70-29    Filed 11/12/19    Page 3 of 157


2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153285        A/P Invoice      01/04/2019   09/11/2019   C   9658         182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153280        A/P Invoice      01/04/2019   09/11/2019   C   9658         182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153283        A/P Invoice      01/04/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153287        A/P Invoice      01/04/2019   09/11/2019   C   9658         182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153290        A/P Invoice      01/04/2019   09/11/2019   C   9658         364.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         02/01/2019   02/01/2019            153295        A/P Invoice      01/04/2019   09/11/2019   C   9658         850.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154108        A/P Invoice      02/23/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154116        A/P Invoice      02/23/2019   09/11/2019   C   9658         425.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154113        A/P Invoice      02/22/2019   09/11/2019   C   9658         668.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154112        A/P Invoice      02/22/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154109        A/P Invoice      02/22/2019   09/11/2019   C   9658         182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154111        A/P Invoice      02/22/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154107        A/P Invoice      02/22/2019   09/11/2019   C   9658         182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154106        A/P Invoice      02/22/2019   09/11/2019   C   9658       3,790.80
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         04/01/2019   04/01/2019            154224        A/P Invoice      05/01/2019   09/11/2019   C   9658         911.25
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         05/01/2019   06/01/2018          146833‐CM       A/P Invoice      07/01/2018                                ‐182.30
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156302        A/P Invoice      05/25/2019   09/11/2019   C   9658         243.00
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156301        A/P Invoice      05/25/2019   09/11/2019   C   9658         364.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156307        A/P Invoice      05/25/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156305        A/P Invoice      05/25/2019   09/11/2019   C   9658         364.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156304        A/P Invoice      05/25/2019   09/11/2019   C   9658         121.50
2010   A1SIGN   A‐1 SIGN ENGRAVERS, INC.         08/01/2019   04/25/2019            156308        A/P Invoice      05/25/2019   09/11/2019   C   9658         607.50
2010   ADF300   ANCHOR DRILLING FLUIDS USA LLC   07/01/2019   06/21/2019   PRIN0001094            A/P Invoice      07/21/2019                              19,574.90
2010   ADF300   ANCHOR DRILLING FLUIDS USA LLC   08/01/2019   07/31/2019   PRIN0001452            A/P Invoice      08/30/2019                              51,618.53
2010   AFD300   AFD Quality Fuels & Petroleum    07/27/2018   07/27/2018   B30350‐D0040616CR      A/P Invoice      07/27/2018                              ‐4,262.19
2010   AFD300   AFD Quality Fuels & Petroleum    07/27/2018   07/27/2018   B301517‐D0040792CR     A/P Invoice      07/27/2018                              ‐2,576.39
2010   AFD300   AFD Quality Fuels & Petroleum    07/27/2018   07/27/2018   B30463‐D0040731CR      A/P Invoice      07/27/2018                                 ‐90.00
2010   AFD300   AFD Quality Fuels & Petroleum    07/27/2018   07/27/2018   CRB30408‐R0040682REV   A/P Invoice      07/27/2018                             ‐26,960.98
2010   AFD300   AFD Quality Fuels & Petroleum    07/27/2018   07/27/2018   B30155‐D0040383CR      A/P Invoice      07/27/2018                              ‐3,335.00
2010   AFD300   AFD Quality Fuels & Petroleum    05/01/2019   05/01/2018   B30350‐D0040616‐CM     A/P Invoice      05/31/2018                             ‐34,927.35
2010   AFD300   AFD Quality Fuels & Petroleum    05/01/2019   04/01/2018   B30517‐D0040792‐CM     A/P Invoice      05/01/2018                             ‐22,869.99
2010   AFD300   AFD Quality Fuels & Petroleum    05/01/2019   04/01/2018   FT10254‐D0040254‐CM    A/P Invoice      05/01/2018                              ‐3,335.00
2010   ALA300   Alamo Pressure Pumping LLC       03/01/2019   03/01/2019             786          A/P Invoice      03/20/2019                           1,655,759.02
2010   ALA300   Alamo Pressure Pumping LLC       03/01/2019   03/01/2019             784          A/P Invoice      03/20/2019                           1,102,729.22
2010   ALA300   Alamo Pressure Pumping LLC       06/01/2019   06/11/2019             912          A/P Invoice      07/11/2019                              ‐9,652.81
2010   ALA300   Alamo Pressure Pumping LLC       06/01/2019   05/22/2019             890          A/P Invoice      06/21/2019                              ‐8,429.76
2010   ALA300   Alamo Pressure Pumping LLC       07/01/2019   03/04/2019             810          A/P Invoice      04/03/2019                           1,375,880.10
2010   ALA300   Alamo Pressure Pumping LLC       07/01/2019   02/28/2019             792          A/P Invoice      03/30/2019                               1,912.50
2010   ALA300   Alamo Pressure Pumping LLC       07/01/2019   04/04/2019             849          A/P Invoice      05/04/2019                             135,972.37
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   07/16/2019             971          A/P Invoice      08/15/2019                              25,201.22
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   02/28/2019             791          A/P Invoice      03/30/2019                             139,941.87
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   02/28/2019             793          A/P Invoice      03/30/2019                               1,314.84
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   03/20/2019             847          A/P Invoice      04/19/2019                               3,915.31
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   03/22/2019             848          A/P Invoice      04/21/2019                              11,138.19
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   05/02/2019             864          A/P Invoice      06/01/2019                           1,505,321.59
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   07/01/2019             947          A/P Invoice      07/31/2019                              12,389.33
2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   03/27/2019             823          A/P Invoice      04/26/2019                             763,532.61
                                                       Case 19-12269-KBO          Doc 70-29    Filed 11/12/19   Page 4 of 157


2010   ALA300   Alamo Pressure Pumping LLC       08/01/2019   03/27/2019                824      A/P Invoice       04/26/2019   474,426.42
2010   ALL400   Ally Consulting, LLC             04/01/2019   04/01/2019               26958     A/P Invoice       03/23/2019     7,821.00
2010   ALL400   Ally Consulting, LLC             04/01/2019   04/01/2019               26955     A/P Invoice       03/23/2019    10,200.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               28440     A/P Invoice       04/19/2019    20,410.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               28471     A/P Invoice       04/19/2019    26,780.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               28080     A/P Invoice       04/05/2019     4,867.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               27716     A/P Invoice       03/25/2019    24,300.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               27210     A/P Invoice       03/12/2019    18,150.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               27426     A/P Invoice       03/19/2019    22,701.00
2010   ALL400   Ally Consulting, LLC             05/01/2019   05/01/2019               27537     A/P Invoice       03/19/2019    24,915.00
2010   ALN300   ALNC Inc.                        04/01/2019   04/01/2019               32181     A/P Invoice       02/11/2019       652.62
2010   ALN300   ALNC Inc.                        04/01/2019   04/01/2019               32229     A/P Invoice       02/22/2019    11,006.45
2010   ALN300   ALNC Inc.                        05/01/2019   05/01/2019               32317     A/P Invoice       03/07/2019    11,006.45
2010   ALN300   ALNC Inc.                        07/01/2019   03/12/2019               32497     A/P Invoice       04/11/2019     8,753.90
2010   ALN300   ALNC Inc.                        07/01/2019   02/21/2019               32392     A/P Invoice       03/23/2019    11,006.45
2010   ALN300   ALNC Inc.                        08/01/2019   04/29/2019               32711     A/P Invoice       05/29/2019     7,096.15
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   03/01/2019   03/01/2019                725      A/P Invoice       03/25/2019     8,335.25
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   03/01/2019   03/01/2019                724      A/P Invoice       04/07/2019     5,656.06
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   07/01/2019   03/01/2019   RI‐000046             A/P Invoice       03/31/2019     4,763.00
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   07/01/2019   03/15/2019   RI‐000047             A/P Invoice       04/14/2019     8,930.63
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   07/01/2019   03/26/2019   RI‐000045             A/P Invoice       04/25/2019     6,251.44
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   07/01/2019   04/01/2019   RI‐000125             A/P Invoice       05/01/2019     6,251.44
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   08/01/2019   04/19/2019   RI‐000178             A/P Invoice       05/19/2019     6,532.89
2010   APOLIG   APOLLO LIGHTING SOLUTIONS INC.   08/01/2019   04/23/2019   RI‐000166             A/P Invoice       05/23/2019     8,335.25
2010   AQU300   AQUARIUS CHEMICAL,LLC            07/01/2019   04/23/2019             526         A/P Invoice       05/23/2019    27,241.58
2010   AQU300   AQUARIUS CHEMICAL,LLC            07/01/2019   04/23/2019             527         A/P Invoice       05/23/2019    24,545.33
2010   AQU300   AQUARIUS CHEMICAL,LLC            07/01/2019   04/23/2019             528         A/P Invoice       05/23/2019    25,832.30
2010   AQU300   AQUARIUS CHEMICAL,LLC            07/01/2019   05/03/2019             531         A/P Invoice       06/02/2019       512.40
2010   AQU300   AQUARIUS CHEMICAL,LLC            07/01/2019   05/03/2019             532         A/P Invoice       06/02/2019       512.40
2010   ARC300   ARCHROCK SERVICES, L.P.          07/01/2019   04/03/2019          20431792       A/P Invoice       05/03/2019     2,283.83
2010   ARC300   ARCHROCK SERVICES, L.P.          07/01/2019   04/01/2019          41566907       A/P Invoice       05/01/2019     4,007.64
2010   ARC300   ARCHROCK SERVICES, L.P.          07/01/2019   04/01/2019          41566903       A/P Invoice       05/01/2019     3,920.24
2010   ARC300   ARCHROCK SERVICES, L.P.          07/01/2019   04/01/2019          41568645       A/P Invoice       05/01/2019     8,950.00
2010   ARC300   ARCHROCK SERVICES, L.P.          08/01/2019   04/10/2019          20432019       A/P Invoice       05/10/2019     4,760.43
2010   ARC300   ARCHROCK SERVICES, L.P.          08/01/2019   04/10/2019          20432019       A/P Invoice       05/10/2019     2,439.57
2010   ART400   ALAN R TRUCKING                  08/01/2019   04/17/2019            11902        A/P Invoice       05/17/2019     1,600.00
2010   ART400   ALAN R TRUCKING                  08/01/2019   04/17/2019            11908        A/P Invoice       05/17/2019     1,600.00
2010   ART400   ALAN R TRUCKING                  08/01/2019   04/17/2019            11909        A/P Invoice       05/17/2019     1,600.00
2010   ART400   ALAN R TRUCKING                  08/01/2019   04/17/2019            11907        A/P Invoice       05/17/2019     2,300.00
2010   ATS300   Acid Tech Services               07/01/2019   03/20/2019   A1903043              A/P Invoice       04/19/2019    57,644.93
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019            19‐992       A/P Invoice       03/31/2019       ‐15.48
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019            19‐993       A/P Invoice       03/31/2019       ‐15.37
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019   CM19‐994              A/P Invoice       03/31/2019   ‐12,253.48
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019           19‐1386       A/P Invoice       03/30/2019       ‐61.10
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019           19‐1384       A/P Invoice       04/27/2019    ‐5,733.90
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019           19‐1068       A/P Invoice       04/05/2019   ‐20,441.27
2010   B&L300   B&L Pipeco Services, Inc.        03/01/2019   03/01/2019           19‐1160       A/P Invoice       04/12/2019    ‐5,720.36
                                                  Case 19-12269-KBO          Doc 70-29    Filed 11/12/19       Page 5 of 157


2010   B&L300   B&L Pipeco Services, Inc.   04/01/2019   04/01/2019            19‐1729      A/P Invoice           05/17/2019        ‐25.57
2010   B&L300   B&L Pipeco Services, Inc.   04/01/2019   04/01/2019            19‐1567      A/P Invoice           05/08/2019    ‐10,705.93
2010   B&L300   B&L Pipeco Services, Inc.   04/01/2019   04/01/2019            19‐1548      A/P Invoice           05/08/2019       ‐894.44
2010   B&L300   B&L Pipeco Services, Inc.   04/01/2019   04/01/2019            19‐1607      A/P Invoice           05/11/2019     ‐6,064.09
2010   B&L300   B&L Pipeco Services, Inc.   04/01/2019   04/01/2019            19‐1551      A/P Invoice           05/08/2019    ‐10,307.21
2010   B&L300   B&L Pipeco Services, Inc.   04/08/2019   04/08/2019            19‐1549      A/P Invoice           05/08/2019    ‐10,952.02
2010   B&L300   B&L Pipeco Services, Inc.   04/08/2019   04/08/2019            19‐1552      A/P Invoice           05/08/2019    ‐14,797.16
2010   B&L300   B&L Pipeco Services, Inc.   04/08/2019   04/08/2019            19‐1550      A/P Invoice           05/08/2019    ‐52,200.07
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1730      A/P Invoice           05/17/2019     ‐5,984.43
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1727      A/P Invoice           05/17/2019    ‐15,612.46
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1728      A/P Invoice           05/17/2019     ‐5,535.04
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1731      A/P Invoice           05/17/2019     ‐8,338.57
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1732      A/P Invoice           05/17/2019        ‐17.91
2010   B&L300   B&L Pipeco Services, Inc.   04/17/2019   04/17/2019            19‐1733      A/P Invoice           05/17/2019     ‐1,417.93
2010   B&L300   B&L Pipeco Services, Inc.   04/23/2019   04/23/2019            19‐1792      A/P Invoice           05/23/2019        ‐42.87
2010   B&L300   B&L Pipeco Services, Inc.   04/25/2019   04/25/2019            19‐1854      A/P Invoice           05/25/2019    ‐11,234.18
2010   B&L300   B&L Pipeco Services, Inc.   04/25/2019   04/25/2019            19‐1853      A/P Invoice           05/25/2019    ‐20,074.43
2010   B&L300   B&L Pipeco Services, Inc.   05/01/2019   05/01/2019            19‐1841      A/P Invoice           05/31/2019    ‐37,058.94
2010   B&L300   B&L Pipeco Services, Inc.   05/01/2019   05/01/2019   CM19‐1383             A/P Invoice           03/28/2019     ‐5,382.29
2010   B&L300   B&L Pipeco Services, Inc.   05/01/2019   05/01/2019   CM19‐1532             A/P Invoice           04/05/2019    ‐17,787.77
2010   B&L300   B&L Pipeco Services, Inc.   05/01/2019   05/01/2019   CM19‐1233             A/P Invoice           03/19/2019    ‐10,161.06
2010   B&L300   B&L Pipeco Services, Inc.   05/01/2019   05/01/2019   CM19‐956              A/P Invoice           02/28/2019    ‐17,615.73
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/31/2019            19‐6522      A/P Invoice           06/30/2019    318,411.96
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/29/2019            19‐6410      A/P Invoice           06/28/2019    323,279.67
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/16/2019            19‐5959      A/P Invoice           06/15/2019    302,948.50
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/14/2019            19‐5852      A/P Invoice           06/13/2019    171,116.21
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/03/2019            19‐5496      A/P Invoice           06/02/2019    224,818.37
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/03/2019            19‐5495      A/P Invoice           06/02/2019    218,945.25
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/31/2019            19‐2357      A/P Invoice           06/30/2019    ‐19,422.58
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/31/2019            19‐2356      A/P Invoice           06/30/2019     ‐6,013.68
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/09/2019            19‐2082      A/P Invoice           06/08/2019     ‐3,646.30
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/06/2019            19‐2010      A/P Invoice           06/05/2019   ‐223,818.14
2010   B&L300   B&L Pipeco Services, Inc.   06/01/2019   05/06/2019            19‐2044      A/P Invoice           06/05/2019       ‐305.62
2010   B&L300   B&L Pipeco Services, Inc.   07/01/2019   07/08/2019            19‐7395      A/P Invoice           08/07/2019    ‐17,225.61
2010   B&L300   B&L Pipeco Services, Inc.   07/01/2019   07/16/2019            19‐8583      A/P Invoice           08/15/2019       ‐505.20
2010   B&L300   B&L Pipeco Services, Inc.   07/01/2019   07/16/2019            19‐8581      A/P Invoice           08/15/2019       ‐104.28
2010   BAD300   BADGER BMB SERVICES, INC    05/01/2019   06/01/2018           42537‐CM      A/P Invoice           07/01/2018     ‐4,106.67
2010   BAK300   BAKER BOTTS L.L.P.          09/07/2017   09/07/2017            1564326      A/P Invoice           10/07/2017     12,659.00
2010   BAK300   BAKER BOTTS L.L.P.          09/28/2017   09/28/2017            1567182      A/P Invoice           10/28/2017        768.00
2010   BAK300   BAKER BOTTS L.L.P.          12/01/2017   12/01/2017           1567182R      A/P Invoice           12/31/2017          2.15
2010   BAK300   BAKER BOTTS L.L.P.          09/01/2018   09/01/2018   ADJ‐SETT1             A/P Invoice           10/01/2018          0.50
2010   BAK300   BAKER BOTTS L.L.P.          09/17/2018   09/17/2018   IC‐091718             Invoices paid by      10/17/2018    ‐13,429.65
2010   BAK500   BAKER HUGHES                06/01/2019   03/07/2019           91231733      A/P Invoice           04/06/2019      8,399.43
2010   BAK500   BAKER HUGHES                07/01/2019   03/20/2019           91235655      A/P Invoice           04/19/2019      7,631.66
2010   BAK500   BAKER HUGHES                07/01/2019   03/18/2019           91234671      A/P Invoice           04/17/2019      1,188.05
2010   BAK500   BAKER HUGHES                07/01/2019   03/18/2019           91234661      A/P Invoice           04/17/2019        652.21
2010   BAK500   BAKER HUGHES                08/01/2019   04/15/2019           909940829     A/P Invoice           05/15/2019      9,270.69
                                                   Case 19-12269-KBO   Doc 70-29   Filed 11/12/19   Page 6 of 157


2010   BAK500   BAKER HUGHES                 08/01/2019   04/15/2019   909940814     A/P Invoice       05/15/2019                         8,948.94
2010   BAS300   BASIN PACKER COMPANY, INC.   12/01/2018   12/01/2018    108349       A/P Invoice       11/11/2018                         3,886.09
2010   BAS300   BASIN PACKER COMPANY, INC.   01/01/2019   01/01/2019     12381       A/P Invoice       09/29/2018                         5,934.81
2010   BAS300   BASIN PACKER COMPANY, INC.   01/01/2019   01/01/2019     12382       A/P Invoice       09/29/2018                         3,788.75
2010   BAS300   BASIN PACKER COMPANY, INC.   02/01/2019   02/01/2019    118404       A/P Invoice       12/08/2018                         2,113.86
2010   BAS300   BASIN PACKER COMPANY, INC.   02/01/2019   02/01/2019    118405       A/P Invoice       12/08/2018                         1,401.09
2010   BAS300   BASIN PACKER COMPANY, INC.   03/01/2019   03/01/2019    128536       A/P Invoice       01/26/2019                         3,933.38
2010   BAS300   BASIN PACKER COMPANY, INC.   03/01/2019   03/01/2019    128448       A/P Invoice       01/02/2019                         3,604.13
2010   BAS300   BASIN PACKER COMPANY, INC.   04/01/2019   04/01/2019     1563        A/P Invoice       02/02/2019                        17,133.88
2010   BAS300   BASIN PACKER COMPANY, INC.   04/01/2019   04/01/2019     1624        A/P Invoice       03/02/2019                         1,977.00
2010   BAS300   BASIN PACKER COMPANY, INC.   04/01/2019   04/01/2019     1623        A/P Invoice       03/02/2019                         2,858.25
2010   BAS300   BASIN PACKER COMPANY, INC.   04/01/2019   04/01/2019     1622        A/P Invoice       03/02/2019                         4,675.88
2010   BAS300   BASIN PACKER COMPANY, INC.   04/01/2019   04/01/2019     1621        A/P Invoice       03/02/2019                         4,675.88
2010   BAS300   BASIN PACKER COMPANY, INC.   06/01/2019   03/08/2019     31010       A/P Invoice       04/07/2019                         7,950.09
2010   BAS400   Basic Energy Services        06/01/2019   07/03/2019   93003414      A/P Invoice       08/02/2019                        19,564.05
2010   BAS400   Basic Energy Services        06/01/2019   07/03/2019   93003415      A/P Invoice       08/02/2019                         8,446.03
2010   BAS400   Basic Energy Services        06/01/2019   06/20/2019   92994635      A/P Invoice       07/20/2019                        17,564.66
2010   BAS400   Basic Energy Services        06/01/2019   06/20/2019   92994632      A/P Invoice       07/20/2019                        23,538.40
2010   BAS400   Basic Energy Services        06/01/2019   06/25/2019   92997500      A/P Invoice       07/25/2019                         1,957.13
2010   BAS400   Basic Energy Services        06/01/2019   06/25/2019   92997506      A/P Invoice       07/25/2019                         9,270.13
2010   BAS400   Basic Energy Services        06/01/2019   07/03/2019   93003418      A/P Invoice       08/02/2019                           512.40
2010   BAS400   Basic Energy Services        06/01/2019   07/03/2019   93003417      A/P Invoice       08/02/2019                         4,803.75
2010   BAS400   Basic Energy Services        06/01/2019   07/03/2019   93003416      A/P Invoice       08/02/2019                           800.63
2010   BAS400   Basic Energy Services        07/01/2019   06/14/2019   92990504      A/P Invoice       07/14/2019                        26,977.15
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994952      A/P Invoice       07/21/2019                         1,638.62
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994953      A/P Invoice       07/21/2019                        10,325.00
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994955      A/P Invoice       07/21/2019                        10,901.00
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994957      A/P Invoice       07/21/2019                         3,757.60
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994958      A/P Invoice       07/21/2019                        12,136.68
2010   BAS400   Basic Energy Services        07/01/2019   06/21/2019   92994966      A/P Invoice       07/21/2019                         1,662.44
2010   BAS400   Basic Energy Services        07/11/2019   07/11/2019   93007393      A/P Invoice       08/10/2019                         9,607.50
2010   BAS400   Basic Energy Services        08/01/2019   06/19/2019   92993520      A/P Invoice       07/19/2019                         1,115.40
2010   BAS700   BASIN ENGINE & PUMP, INC.    08/01/2019   06/27/2019    4402686      A/P Invoice       07/27/2019 09/11/2019 C   9659     2,629.24
2010   BAS700   BASIN ENGINE & PUMP, INC.    08/01/2019   06/27/2019    4402687      A/P Invoice       07/27/2019 09/11/2019 C   9659     3,183.49
2010   BED300   Big E Drilling Company       03/01/2019   03/01/2019    9520‐1       A/P Invoice       05/02/2019                       236,063.68
2010   BED300   Big E Drilling Company       04/01/2019   04/01/2019    9604‐5       A/P Invoice       05/24/2019                       535,700.42
2010   BED300   Big E Drilling Company       04/01/2019   04/01/2019    9610‐B       A/P Invoice       05/03/2019                       137,408.74
2010   BED300   Big E Drilling Company       04/01/2019   04/01/2019    9609‐A       A/P Invoice       05/12/2019                         1,516.35
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9516‐3       A/P Invoice       05/25/2019                         3,427.08
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9503‐5       A/P Invoice       05/25/2019                           489.58
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9507‐4       A/P Invoice       05/25/2019                         3,916.67
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9604‐6       A/P Invoice       05/25/2019                        10,770.83
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9609‐4       A/P Invoice       05/25/2019                         5,875.00
2010   BED300   Big E Drilling Company       04/25/2019   04/25/2019    9610‐4       A/P Invoice       05/25/2019                         4,406.25
2010   BED300   Big E Drilling Company       05/01/2019   05/01/2019    9624‐2       A/P Invoice       05/30/2019                        79,437.50
2010   BED300   Big E Drilling Company       05/01/2019   05/01/2019    9523‐2       A/P Invoice       05/30/2019                       232,575.83
2010   BED300   Big E Drilling Company       05/01/2019   05/01/2019    9604‐B       A/P Invoice       06/03/2019                         2,162.84
                                                     Case 19-12269-KBO   Doc 70-29   Filed 11/12/19   Page 7 of 157


2010   BED300   Big E Drilling Company         05/01/2019   05/01/2019    9604‐C       A/P Invoice       06/03/2019    80,268.46
2010   BED300   Big E Drilling Company         05/01/2019   05/01/2019    9604‐D       A/P Invoice       06/17/2019    32,107.38
2010   BED300   Big E Drilling Company         05/01/2019   05/01/2019    9516‐B       A/P Invoice       06/03/2019     2,145.78
2010   BED300   Big E Drilling Company         05/01/2019   05/01/2019    9523‐3       A/P Invoice       06/14/2019   256,501.67
2010   BED300   Big E Drilling Company         05/01/2019   05/01/2019    9624‐3       A/P Invoice       06/14/2019   228,476.67
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9516‐D       A/P Invoice       07/19/2019    34,766.98
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9520‐C       A/P Invoice       07/19/2019     1,620.41
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9631‐B       A/P Invoice       07/19/2019     1,694.11
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9636‐A       A/P Invoice       07/19/2019   336,022.40
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9636‐B       A/P Invoice       07/19/2019     3,755.60
2010   BED300   Big E Drilling Company         06/01/2019   05/31/2019    9636‐2       A/P Invoice       06/30/2019    74,302.50
2010   BED300   Big E Drilling Company         06/01/2019   05/31/2019    9534‐2       A/P Invoice       06/30/2019   179,666.67
2010   BED300   Big E Drilling Company         06/01/2019   06/10/2019    9631‐A       A/P Invoice       07/10/2019       671.42
2010   BED300   Big E Drilling Company         06/01/2019   06/10/2019    9520‐B       A/P Invoice       07/10/2019        37.05
2010   BED300   Big E Drilling Company         06/01/2019   06/10/2019    9516‐C       A/P Invoice       07/10/2019     6,800.00
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9503‐C       A/P Invoice       07/19/2019    34,766.98
2010   BED300   Big E Drilling Company         06/01/2019   06/19/2019    9507‐A       A/P Invoice       07/19/2019    34,766.98
2010   BED300   Big E Drilling Company         06/01/2019   05/30/2019    9520‐3       A/P Invoice       06/29/2019   244,713.33
2010   BED300   Big E Drilling Company         06/01/2019   05/29/2019    9631‐2       A/P Invoice       06/28/2019   415,477.50
2010   BED300   Big E Drilling Company         07/01/2019   03/27/2019    9609‐3       A/P Invoice       04/26/2019   144,722.64
2010   BED300   Big E Drilling Company         07/01/2019   03/31/2019    9604‐4       A/P Invoice       04/30/2019    93,361.67
2010   BED300   Big E Drilling Company         07/01/2019   03/31/2019    9516‐2       A/P Invoice       04/30/2019   487,188.33
2010   BED300   Big E Drilling Company         08/01/2019   07/31/2019    9636‐4       A/P Invoice       08/30/2019   716,150.00
2010   BED300   Big E Drilling Company         08/01/2019   04/18/2019    9520‐A       A/P Invoice       05/18/2019     8,094.29
2010   BED300   Big E Drilling Company         08/01/2019   08/20/2019    9636‐5       A/P Invoice       09/19/2019   377,583.33
2010   BED300   Big E Drilling Company         08/01/2019   08/22/2019    9516‐E       A/P Invoice       09/21/2019     7,750.00
2010   BED300   Big E Drilling Company         08/01/2019   04/18/2019    9609‐B       A/P Invoice       05/18/2019     1,704.94
2010   BED300   Big E Drilling Company         08/01/2019   06/30/2019    9636‐3       A/P Invoice       07/30/2019   678,337.50
2010   BED300   Big E Drilling Company         08/01/2019   06/21/2019    9534‐3       A/P Invoice       07/21/2019   417,450.00
2010   BED300   Big E Drilling Company         08/01/2019   08/22/2019    9636‐D       A/P Invoice       09/21/2019    11,189.40
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    15017        A/P Invoice       03/02/2019       552.08
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    15016        A/P Invoice       03/02/2019       876.83
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    15015        A/P Invoice       03/02/2019       876.83
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    15014        A/P Invoice       03/02/2019     1,104.15
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    14965        A/P Invoice       03/02/2019       552.08
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    14964        A/P Invoice       03/02/2019       779.40
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    14781        A/P Invoice       03/02/2019    44,497.25
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    14780        A/P Invoice       03/02/2019    49,631.54
2010   BES300   Baseline Energy Services, LP   04/01/2019   04/01/2019    14779        A/P Invoice       03/02/2019     7,485.97
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15502        A/P Invoice       03/30/2019       779.40
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15299        A/P Invoice       03/30/2019    34,626.14
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15504        A/P Invoice       03/30/2019       552.08
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15503        A/P Invoice       03/30/2019       990.49
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15298        A/P Invoice       03/30/2019    34,626.14
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15500        A/P Invoice       03/30/2019       552.08
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15499        A/P Invoice       03/30/2019       876.83
2010   BES300   Baseline Energy Services, LP   06/01/2019   02/28/2019    15498        A/P Invoice       03/30/2019       573.18
                                                        Case 19-12269-KBO    Doc 70-29     Filed 11/12/19   Page 8 of 157


2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15497         A/P Invoice       03/30/2019                                   560.52
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15496         A/P Invoice       03/30/2019                                   560.52
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15495         A/P Invoice       03/30/2019                                 1,147.84
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15304         A/P Invoice       03/30/2019                                34,626.14
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15303         A/P Invoice       03/30/2019                                40,191.06
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15302         A/P Invoice       03/30/2019                                44,119.24
2010   BES300    Baseline Energy Services, LP     06/01/2019   02/28/2019      15301         A/P Invoice       03/30/2019                                44,828.49
2010   BES300    Baseline Energy Services, LP     07/01/2019   02/28/2019      15300         A/P Invoice       03/30/2019                                 3,091.62
2010   BES300    Baseline Energy Services, LP     07/01/2019   03/31/2019      15820         A/P Invoice       04/30/2019                                38,336.09
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15826         A/P Invoice       04/30/2019                                38,336.09
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15825         A/P Invoice       04/30/2019                                49,631.54
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15824         A/P Invoice       04/30/2019                                44,497.25
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15823         A/P Invoice       04/30/2019                                 3,422.87
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15822         A/P Invoice       04/30/2019                                49,631.54
2010   BES300    Baseline Energy Services, LP     08/01/2019   03/31/2019      15821         A/P Invoice       04/30/2019                                38,336.09
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16490         A/P Invoice       05/30/2019                                37,099.44
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16489         A/P Invoice       05/30/2019                                43,061.85
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16488         A/P Invoice       05/30/2019                                48,030.53
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16487         A/P Invoice       05/30/2019                                 3,312.45
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16486         A/P Invoice       05/30/2019                                48,030.53
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16485         A/P Invoice       05/30/2019                                 3,312.45
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16484         A/P Invoice       05/30/2019                                37,099.44
2010   BES300    Baseline Energy Services, LP     08/01/2019   04/30/2019      16483         A/P Invoice       05/30/2019                                39,134.54
2010   BGO300    BIG GAME OILFIELD SERVICES,LLC   09/01/2019   06/03/2019       1017         A/P Invoice       07/03/2019   08/23/2019 Z   E000000317   ‐24,168.46
2010   BGO300    BIG GAME OILFIELD SERVICES,LLC   09/01/2019   06/03/2019       1018         A/P Invoice       07/03/2019   08/23/2019 Z   E000000317   ‐20,747.13
2010   BHT300    Big H Transport, LLC             04/01/2019   04/01/2019      26713         A/P Invoice       02/11/2019                                 1,574.00
2010   BIGB300   BIG B CRANE, LLC                 04/01/2019   04/01/2019   190116‐14317     A/P Invoice       02/16/2019   09/25/2019 C     9668         2,500.00
2010   BIGB300   BIG B CRANE, LLC                 04/01/2019   04/01/2019   190130‐14458     A/P Invoice       02/28/2019   09/25/2019 C     9668        31,500.00
2010   BIGB300   BIG B CRANE, LLC                 05/01/2019   02/19/2019   190219‐14606     A/P Invoice       03/21/2019                                28,000.00
2010   BIGB300   BIG B CRANE, LLC                 05/01/2019   02/12/2019   190205‐14468     A/P Invoice       03/14/2019                                 8,000.00
2010   BIGB300   BIG B CRANE, LLC                 05/01/2019   02/12/2019   190205‐14468     A/P Invoice       03/14/2019   09/25/2019 C     9668        32,000.00
2010   BIGB300   BIG B CRANE, LLC                 05/01/2019   02/12/2019   190205‐14482     A/P Invoice       03/14/2019                                50,000.00
2010   BIGB300   BIG B CRANE, LLC                 05/01/2019   02/19/2019   190219‐14580     A/P Invoice       03/21/2019                                35,000.00
2010   BIGB300   BIG B CRANE, LLC                 06/01/2019   02/13/2019   190205‐14506     A/P Invoice       03/15/2019                                40,000.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   04/03/2019   190403‐14949     A/P Invoice       05/03/2019                                 4,000.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   04/09/2019   190409‐15024     A/P Invoice       05/09/2019                                23,500.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   04/09/2019   190409‐15000     A/P Invoice       05/09/2019                                35,000.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   03/12/2019   190306‐14759     A/P Invoice       04/11/2019                                51,500.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   03/12/2019   190305‐14717     A/P Invoice       04/11/2019                                40,000.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   03/13/2019   190313‐14773     A/P Invoice       04/12/2019                                15,000.00
2010   BIGB300   BIG B CRANE, LLC                 07/01/2019   03/13/2019   190305‐14716     A/P Invoice       04/12/2019                                35,000.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   03/26/2019   190326‐14873     A/P Invoice       04/25/2019                                28,000.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   03/20/2019   190320‐14821     A/P Invoice       04/19/2019                                19,500.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   03/31/2019   190403‐14948     A/P Invoice       04/30/2019                                28,000.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   02/27/2019   190227‐14671     A/P Invoice       03/29/2019                                36,000.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   03/26/2019   190326‐14851     A/P Invoice       04/25/2019                                35,000.00
2010   BIGB300   BIG B CRANE, LLC                 08/01/2019   03/19/2019   190319‐14794     A/P Invoice       04/18/2019                                35,000.00
                                                               Case 19-12269-KBO       Doc 70-29      Filed 11/12/19   Page 9 of 157


2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   03/20/2019       190320‐14822     A/P Invoice       04/19/2019                          25,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   02/28/2019       190227‐14639     A/P Invoice       03/30/2019                          55,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   01/31/2019       190131‐14461     A/P Invoice       03/02/2019   09/25/2019 C   9668    20,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   01/31/2019       190129‐14427     A/P Invoice       03/02/2019   09/25/2019 C   9668    55,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   03/31/2019       190402‐14906     A/P Invoice       04/30/2019                          35,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   04/16/2019       190416‐15050     A/P Invoice       05/16/2019                          35,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   04/22/2019       190422‐15108     A/P Invoice       05/22/2019                          25,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   04/24/2019       190424‐15153     A/P Invoice       05/24/2019                          28,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   04/17/2019       190417‐15096     A/P Invoice       05/17/2019                          28,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   01/16/2019       190116‐14332     A/P Invoice       02/15/2019   09/25/2019 C   9668    24,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   01/29/2019       190129‐14412     A/P Invoice       02/28/2019   09/25/2019 C   9668    35,000.00
2010   BIGB300   BIG B CRANE, LLC                        08/01/2019   04/30/2019       190501‐15216     A/P Invoice       05/30/2019                          23,500.00
2010   BIS300    Bison Trucking, LLC                     03/01/2019   03/01/2019 R13185                 A/P Invoice       03/31/2019                         119,500.00
2010   BIS300    Bison Trucking, LLC                     07/01/2019   04/05/2019 R13322                 A/P Invoice       05/05/2019                           1,960.00
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   05/01/2019   05/01/2019          13894         A/P Invoice       05/31/2019                           4,336.01
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   05/01/2019   02/18/2019          13944         A/P Invoice       03/20/2019                           1,609.91
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/18/2019          13967         A/P Invoice       03/20/2019                           1,150.13
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/05/2019          14078         A/P Invoice       04/04/2019                             575.93
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/27/2019          14086         A/P Invoice       03/29/2019                           1,234.45
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/28/2019          14064         A/P Invoice       03/30/2019                           1,287.00
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/22/2019          14012         A/P Invoice       03/24/2019                             350.65
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/22/2019          14010         A/P Invoice       03/24/2019                             875.16
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/22/2019          14013         A/P Invoice       03/24/2019                             359.45
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/06/2019          14083         A/P Invoice       04/05/2019                           6,545.31
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/06/2019          14082         A/P Invoice       04/05/2019                           4,271.66
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/06/2019          14080         A/P Invoice       04/05/2019                           9,160.12
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/08/2019          14124         A/P Invoice       04/07/2019                           2,302.66
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/27/2019          14031         A/P Invoice       03/29/2019                          17,155.17
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   02/28/2019          14054         A/P Invoice       03/30/2019                           5,409.23
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   06/01/2019   03/27/2019          14291         A/P Invoice       04/26/2019                           1,669.35
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/28/2019          14057         A/P Invoice       03/30/2019                           4,672.50
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/28/2019          14056         A/P Invoice       03/30/2019                           2,123.27
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/28/2019          14055         A/P Invoice       03/30/2019                           4,173.03
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/28/2019          14058         A/P Invoice       03/30/2019                           2,862.59
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/18/2019          14231         A/P Invoice       04/17/2019                             232.68
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/18/2019          14212         A/P Invoice       04/17/2019                           3,407.00
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/18/2019          14211         A/P Invoice       04/17/2019                           1,143.69
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/12/2019          14153         A/P Invoice       04/11/2019                             784.67
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/12/2019          14152         A/P Invoice       04/11/2019                             390.39
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/27/2019          14292         A/P Invoice       04/26/2019                              54.70
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/25/2019          14254         A/P Invoice       04/24/2019                          16,898.85
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   05/07/2019          14601         A/P Invoice       06/06/2019                             546.98
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   05/07/2019          14600         A/P Invoice       06/06/2019                           1,120.01
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019          14386         A/P Invoice       05/01/2019                           1,555.94
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019          14385         A/P Invoice       05/01/2019                             192.51
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019          14384         A/P Invoice       05/01/2019                           1,375.05
2010   BMC300    BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019          14383         A/P Invoice       05/01/2019                             798.05
                                                             Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 10 of 157


2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019     14382        A/P Invoice      05/01/2019                           593.36
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/11/2019     14147        A/P Invoice      04/10/2019                         1,444.53
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/11/2019     14145        A/P Invoice      04/10/2019                           425.78
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019     14381        A/P Invoice      05/01/2019                           575.93
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   04/01/2019     14380        A/P Invoice      05/01/2019                         1,636.96
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/20/2019     13983        A/P Invoice      03/22/2019                        12,665.05
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   02/22/2019     14011        A/P Invoice      03/24/2019                           276.49
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/12/2019     14149        A/P Invoice      04/11/2019                         4,592.11
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/27/2019     14284        A/P Invoice      04/26/2019                           454.85
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/28/2019     14335        A/P Invoice      04/27/2019                           688.55
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/21/2019     14240        A/P Invoice      04/20/2019                        16,037.09
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/26/2019     14263        A/P Invoice      04/25/2019                         1,165.81
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/27/2019     14324        A/P Invoice      04/26/2019                         1,600.71
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/22/2019     14252        A/P Invoice      04/21/2019                         5,299.87
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/29/2019     14295        A/P Invoice      04/28/2019                         3,809.72
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/29/2019     14294        A/P Invoice      04/28/2019                         2,505.59
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   07/01/2019   03/29/2019     14293        A/P Invoice      04/28/2019                         3,744.30
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/12/2019     14407        A/P Invoice      05/12/2019                         1,424.28
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14476        A/P Invoice      05/24/2019                           382.35
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14475        A/P Invoice      05/24/2019                           877.31
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14474        A/P Invoice      05/24/2019                         2,087.04
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14472        A/P Invoice      05/24/2019                         1,387.55
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14471        A/P Invoice      05/24/2019                         1,047.56
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/24/2019     14470        A/P Invoice      05/24/2019                         1,095.10
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/17/2019     14451        A/P Invoice      05/17/2019                         2,714.07
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/25/2019     14487        A/P Invoice      05/25/2019                           956.67
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14522        A/P Invoice      05/29/2019                         2,362.78
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14521        A/P Invoice      05/29/2019                         1,506.86
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14575        A/P Invoice      05/29/2019                         1,179.75
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14549        A/P Invoice      05/29/2019                           623.78
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14545        A/P Invoice      05/29/2019                           307.38
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14542        A/P Invoice      05/29/2019                           109.40
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14541        A/P Invoice      05/29/2019                           629.56
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/29/2019     14520        A/P Invoice      05/29/2019                           601.78
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/30/2019     14577        A/P Invoice      05/30/2019                           608.91
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/30/2019     14576        A/P Invoice      05/30/2019                           369.05
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/30/2019     14570        A/P Invoice      05/30/2019                           745.49
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/30/2019     14569        A/P Invoice      05/30/2019                           102.00
2010   BMC300   BLACKHAWK MEASUREMENT CONSULTING, LLC   08/01/2019   04/30/2019     14551        A/P Invoice      05/30/2019                           546.98
2010   BMT300   BOOMERANG TRUCKING                      04/01/2019   04/01/2019     71596        A/P Invoice      02/28/2019                           425.00
2010   BMT300   BOOMERANG TRUCKING                      04/01/2019   04/01/2019     71597        A/P Invoice      03/01/2019                           425.00
2010   BMT300   BOOMERANG TRUCKING                      05/01/2019   05/01/2019     71690        A/P Invoice      03/06/2019                           725.00
2010   BMT300   BOOMERANG TRUCKING                      05/01/2019   01/22/2019     1089         A/P Invoice      02/21/2019                       354,430.34
2010   BMT300   BOOMERANG TRUCKING                      05/01/2019   01/23/2019     1101         A/P Invoice      02/22/2019                        49,492.90
2010   BMT300   BOOMERANG TRUCKING                      05/01/2019   01/29/2019     1096         A/P Invoice      02/28/2019                       256,690.62
2010   BON300   Bond‐Coat, Inc.                         03/01/2019   03/01/2019    1218‐62       A/P Invoice      01/26/2019 09/26/2019 C   9680    21,309.92
2010   BON300   Bond‐Coat, Inc.                         03/01/2019   03/01/2019    1218‐89       A/P Invoice      01/30/2019 09/26/2019 C   9680     1,791.16
                                                            Case 19-12269-KBO        Doc 70-29    Filed 11/12/19     Page 11 of 157


2010   BON300   Bond‐Coat, Inc.                        03/01/2019   03/01/2019          1218‐84      A/P Invoice            01/30/2019   09/26/2019 C   9680     1,202.43
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐61      A/P Invoice            02/28/2019   09/26/2019 C   9680    22,478.40
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐89      A/P Invoice            02/28/2019   09/26/2019 C   9680     1,462.26
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐77      A/P Invoice            03/01/2019                          18,042.98
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐77      A/P Invoice            03/01/2019   09/26/2019 C   9680     4,547.54
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐78      A/P Invoice            03/01/2019                          22,327.19
2010   BON300   Bond‐Coat, Inc.                        04/01/2019   04/01/2019          0119‐55      A/P Invoice            02/22/2019   09/26/2019 C   9680    24,946.27
2010   BON300   Bond‐Coat, Inc.                        05/01/2019   05/01/2019          0119‐27      A/P Invoice            02/18/2019   09/26/2019 C   9680    22,262.02
2010   BON300   Bond‐Coat, Inc.                        06/01/2019   02/18/2019          0219‐43      A/P Invoice            03/20/2019                          39,330.80
2010   BON300   Bond‐Coat, Inc.                        06/01/2019   02/26/2019          0219‐61      A/P Invoice            03/28/2019                             809.17
2010   BON300   Bond‐Coat, Inc.                        06/01/2019   02/28/2019          0219‐94      A/P Invoice            03/30/2019                           1,460.45
2010   BON300   Bond‐Coat, Inc.                        07/01/2019   03/22/2019          0319‐45      A/P Invoice            04/21/2019                           1,464.08
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/12/2019          0419‐15      A/P Invoice            05/12/2019                             659.23
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/12/2019          0419‐12      A/P Invoice            05/12/2019                           1,462.26
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/12/2019          0419‐11      A/P Invoice            05/12/2019                           1,378.68
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/16/2019          0419‐31      A/P Invoice            05/16/2019                           1,079.78
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   03/31/2019          0319‐72      A/P Invoice            04/30/2019                         160,393.49
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   01/31/2019          0119‐79      A/P Invoice            03/02/2019                          79,860.92
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/16/2019          0419‐30      A/P Invoice            05/16/2019                           1,044.34
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   03/15/2019          0319‐17      A/P Invoice            04/14/2019                         131,076.95
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   05/03/2019          0419‐81      A/P Invoice            06/02/2019                         ‐54,010.72
2010   BON300   Bond‐Coat, Inc.                        08/01/2019   04/30/2019          0419‐80      A/P Invoice            05/30/2019                          98,279.34
2010   BOSQUE   BOSQUE DISPOSAL SYSTEMS, LLC           07/01/2019   07/12/2019           104470      A/P Invoice            08/11/2019                          22,732.50
2010   BPC300   BEDROCK PETROLEUM CONSULTANTS,LLC      06/01/2019   05/22/2019 BR‐SI0005691          A/P Invoice            06/21/2019                           8,661.00
2010   BPC300   BEDROCK PETROLEUM CONSULTANTS,LLC      06/01/2019   02/27/2019           65479       A/P Invoice            03/29/2019                           6,200.00
2010   BPC300   BEDROCK PETROLEUM CONSULTANTS,LLC      06/01/2019   02/19/2019           64933       A/P Invoice            03/21/2019                          10,850.00
2010   BPC300   BEDROCK PETROLEUM CONSULTANTS,LLC      07/01/2019   01/21/2019           62958       A/P Invoice            02/20/2019                          10,850.00
2010   BRILEY   Briley Trucking, Ltd                   08/01/2019   07/10/2019         19007006      A/P Invoice            08/09/2019                         165,000.00
2010   BRO900   Browning Oil Company, Inc.             03/27/2019   03/27/2019 JIB190131             JIB that was sent to   04/26/2019                           7,389.53
2010   BSC300   Boots Smith Completion Services, LLC   02/01/2019   02/01/2019           10918       A/P Invoice            12/29/2018                             100.23
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1105       A/P Invoice            05/31/2019                          22,085.82
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1128       A/P Invoice            05/31/2019                         342,378.65
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1199       A/P Invoice            05/18/2019                           9,259.44
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1201       A/P Invoice            05/18/2019                          19,354.51
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1203       A/P Invoice            05/18/2019                          17,954.61
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1214       A/P Invoice            05/20/2019                          17,934.97
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1215       A/P Invoice            05/20/2019                          17,902.60
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1218       A/P Invoice            05/22/2019                           5,414.43
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1219       A/P Invoice            05/22/2019                          17,532.44
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1220       A/P Invoice            05/22/2019                         ‐47,297.51
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1222       A/P Invoice            05/22/2019                          17,944.97
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1228       A/P Invoice            05/26/2019                          17,880.20
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1229       A/P Invoice            05/27/2019                          18,272.68
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1230       A/P Invoice            05/27/2019                          18,309.41
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1231       A/P Invoice            05/27/2019                          18,235.95
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1233       A/P Invoice            05/29/2019                          17,530.48
2010   BTM300   BT MIDSTREAM,LLC                       05/01/2019   05/01/2019            1234       A/P Invoice            05/29/2019                          17,481.57
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 12 of 157


2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1237         A/P Invoice      05/30/2019    12,467.75
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1252         A/P Invoice      06/06/2019     8,864.45
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1253         A/P Invoice      06/06/2019     8,728.50
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1254         A/P Invoice      06/06/2019    17,563.33
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1256         A/P Invoice      06/09/2019    16,520.66
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/01/2019     1257         A/P Invoice      06/09/2019     1,027.84
2010   BTM300   BT MIDSTREAM,LLC   05/01/2019   05/07/2019     1255         A/P Invoice      06/06/2019    17,579.67
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/31/2019     1312         A/P Invoice      06/30/2019    17,139.72
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/28/2019     1304         A/P Invoice      06/27/2019    17,208.71
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/28/2019     1303         A/P Invoice      06/27/2019    17,240.41
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/28/2019     1301         A/P Invoice      06/27/2019    17,204.12
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/25/2019     1300         A/P Invoice      06/24/2019    17,131.12
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/24/2019     1299         A/P Invoice      06/23/2019    17,153.86
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   04/22/2019     1217         A/P Invoice      05/22/2019    12,614.07
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/24/2019     1298         A/P Invoice      06/23/2019    17,088.10
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/24/2019     1297         A/P Invoice      06/23/2019    17,112.10
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/23/2019     1296         A/P Invoice      06/22/2019    17,107.60
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/23/2019     1294         A/P Invoice      06/22/2019    17,527.34
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/22/2019     1293         A/P Invoice      06/21/2019    17,762.05
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/22/2019     1292         A/P Invoice      06/21/2019    17,769.73
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/22/2019     1291         A/P Invoice      06/21/2019    17,826.01
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/22/2019     1290         A/P Invoice      06/21/2019    17,753.54
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/20/2019     1289         A/P Invoice      06/19/2019    17,826.87
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/20/2019     1288         A/P Invoice      06/19/2019    17,853.15
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/19/2019     1286         A/P Invoice      06/18/2019    17,856.04
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/19/2019     1285         A/P Invoice      06/18/2019    17,940.04
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/19/2019     1284         A/P Invoice      06/18/2019         6.93
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/18/2019     1282         A/P Invoice      06/17/2019    17,865.56
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/18/2019     1281         A/P Invoice      06/17/2019    17,906.74
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/18/2019     1280         A/P Invoice      06/17/2019    17,831.34
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/17/2019     1279         A/P Invoice      06/16/2019    17,803.48
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/17/2019     1278         A/P Invoice      06/16/2019     4,205.24
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/17/2019     1277         A/P Invoice      06/16/2019    13,652.49
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/16/2019     1276         A/P Invoice      06/15/2019    17,845.76
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/15/2019     1275         A/P Invoice      06/14/2019    17,610.50
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/15/2019     1266         A/P Invoice      06/14/2019    17,649.82
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/14/2019     1265         A/P Invoice      06/13/2019    17,466.28
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/12/2019     1264         A/P Invoice      06/11/2019    17,521.64
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/11/2019     1263         A/P Invoice      06/10/2019    17,460.57
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/10/2019     1262         A/P Invoice      06/09/2019    17,550.29
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/04/2019     1241         A/P Invoice      06/03/2019    17,547.49
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/04/2019     1240         A/P Invoice      06/03/2019    17,562.12
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/03/2019     1239         A/P Invoice      06/02/2019    17,630.12
2010   BTM300   BT MIDSTREAM,LLC   06/01/2019   05/02/2019     1238         A/P Invoice      06/01/2019    17,821.32
2010   BTM300   BT MIDSTREAM,LLC   07/01/2019   06/28/2019     1376         A/P Invoice      07/28/2019    17,807.03
2010   BTM300   BT MIDSTREAM,LLC   07/01/2019   06/25/2019     1374         A/P Invoice      07/25/2019    17,812.42
2010   BTM300   BT MIDSTREAM,LLC   07/01/2019   06/20/2019     1363         A/P Invoice      07/20/2019    17,057.25
                                                               Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 13 of 157


2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/20/2019            1367        A/P Invoice      07/20/2019     17,175.77
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/20/2019            1368        A/P Invoice      07/20/2019     17,155.90
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/22/2019            1364        A/P Invoice      07/22/2019     17,687.30
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/22/2019            1369        A/P Invoice      07/22/2019     17,587.73
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/24/2019            1365        A/P Invoice      07/24/2019      5,992.86
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/24/2019            1366        A/P Invoice      07/24/2019     11,769.92
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/20/2019            1373        A/P Invoice      07/20/2019     17,568.88
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/19/2019            1358        A/P Invoice      07/19/2019     17,299.73
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/15/2019            1354        A/P Invoice      07/15/2019     17,174.01
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/15/2019            1353        A/P Invoice      07/15/2019     17,150.26
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/14/2019            1351        A/P Invoice      07/14/2019     16,900.58
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/12/2019            1347        A/P Invoice      07/12/2019     16,991.99
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/12/2019            1346        A/P Invoice      07/12/2019     16,981.47
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/12/2019            1345        A/P Invoice      07/12/2019     16,912.39
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/06/2019            1330        A/P Invoice      07/06/2019     16,403.22
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/07/2019            1334        A/P Invoice      07/07/2019     16,519.22
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/07/2019            1333        A/P Invoice      07/07/2019     16,528.49
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1339        A/P Invoice      07/08/2019     16,649.36
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1338        A/P Invoice      07/08/2019     16,731.43
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1337        A/P Invoice      07/08/2019     16,756.58
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1336C       A/P Invoice      07/08/2019    ‐14,715.59
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1336R       A/P Invoice      07/08/2019     16,478.31
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1336        A/P Invoice      07/08/2019     14,715.59
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/08/2019            1335        A/P Invoice      07/08/2019     16,396.35
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/11/2019            1344        A/P Invoice      07/11/2019     16,883.95
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/03/2019            1309        A/P Invoice      07/03/2019     17,305.15
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/04/2019            1322        A/P Invoice      07/04/2019     16,427.02
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/04/2019            1319        A/P Invoice      07/04/2019     16,488.66
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/04/2019            1321        A/P Invoice      07/04/2019     16,426.85
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/04/2019            1320        A/P Invoice      07/04/2019     16,460.21
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/01/2019            1315        A/P Invoice      07/01/2019     16,812.93
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/03/2019            1325        A/P Invoice      07/03/2019     16,846.15
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/03/2019            1326        A/P Invoice      07/03/2019     16,838.64
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/03/2019            1316        A/P Invoice      07/03/2019     16,775.32
2010   BTM300   BT MIDSTREAM,LLC                          07/01/2019   06/06/2019            1314        A/P Invoice      07/06/2019    ‐73,422.77
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   03/01/2019   03/01/2019   TX12180202P          A/P Invoice      03/31/2019      9,223.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX02190267P          A/P Invoice      03/28/2019     13,037.95
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX02190197P          A/P Invoice      05/01/2019     20,214.13
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03192571C          A/P Invoice      04/25/2019     14,249.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03193906C          A/P Invoice      04/15/2019     15,695.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03192240C          A/P Invoice      04/19/2019      7,170.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03190871C          A/P Invoice      04/25/2019     12,231.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03192803C          A/P Invoice      04/30/2019      4,054.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03192581C          A/P Invoice      04/19/2019      4,850.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03196051C          A/P Invoice      04/29/2019      8,675.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03199316C          A/P Invoice      04/15/2019     17,249.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   04/01/2019   04/01/2019   TX03191212C          A/P Invoice      04/29/2019     23,289.00
                                                               Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 14 of 157


2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190258P          A/P Invoice      03/30/2019     1,494.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/05/2019   TX0319061A           A/P Invoice      04/04/2019     1,303.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/05/2019   TX0319060A           A/P Invoice      04/04/2019       961.60
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/04/2019   TX03190032P          A/P Invoice      04/03/2019     1,409.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/04/2019   TX03190030P          A/P Invoice      04/03/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/05/2019   TX03190028P          A/P Invoice      04/04/2019     1,916.72
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/07/2019   TX031190058P         A/P Invoice      04/06/2019     1,409.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   03/08/2019   TX03190041P          A/P Invoice      04/07/2019     1,750.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190256P          A/P Invoice      03/30/2019     1,868.13
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190276P          A/P Invoice      03/30/2019     2,428.57
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190271P          A/P Invoice      03/30/2019     1,897.48
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190268P          A/P Invoice      03/30/2019     2,562.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190266P          A/P Invoice      03/30/2019     4,787.74
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190274P          A/P Invoice      03/30/2019       200.16
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190265P          A/P Invoice      03/30/2019     1,227.63
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   06/01/2019   02/28/2019   TX02190202P          A/P Invoice      03/30/2019     3,618.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/01/2019   TX03190521C          A/P Invoice      03/31/2019    10,300.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/01/2019   TX03198931C          A/P Invoice      03/31/2019     5,150.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/29/2019   TX03190190P          A/P Invoice      04/28/2019     7,275.02
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/02/2019   TX03190167P          A/P Invoice      04/01/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/02/2019   TX03190103P          A/P Invoice      04/01/2019       779.28
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/04/2019   TX03190018L          A/P Invoice      04/03/2019     1,281.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/04/2019   TX03190029P          A/P Invoice      04/03/2019     1,643.95
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/04/2019   TX0319044R           A/P Invoice      04/03/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/04/2019   TX0319043R           A/P Invoice      04/03/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/04/2019   TX0319042R           A/P Invoice      04/03/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/07/2019   TX0319079R           A/P Invoice      04/06/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/07/2019   TX0319078R           A/P Invoice      04/06/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/08/2019   TX03190611C          A/P Invoice      04/07/2019    10,669.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/06/2019   TX03198055C          A/P Invoice      04/05/2019    15,960.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/06/2019   TX03193391C          A/P Invoice      04/05/2019    10,350.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/07/2019   TX03190060P          A/P Invoice      04/06/2019       939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/11/2019   TX03190008P          A/P Invoice      04/10/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/11/2019   TX03190023L          A/P Invoice      04/10/2019    17,645.78
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/11/2019   TX03190050P          A/P Invoice      04/10/2019     8,971.27
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/11/2019   TX03190063P          A/P Invoice      04/10/2019     1,409.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/11/2019   TX03190067P          A/P Invoice      04/10/2019     1,878.80
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/10/2019   TX03190044P          A/P Invoice      04/09/2019     2,070.95
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/10/2019   TX03190062P          A/P Invoice      04/09/2019       704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/10/2019   TX03190064P          A/P Invoice      04/09/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX03190061P          A/P Invoice      04/08/2019       704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX03190066P          A/P Invoice      04/08/2019     8,048.95
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319089R           A/P Invoice      04/08/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319090R           A/P Invoice      04/08/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319091R           A/P Invoice      04/08/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319092R           A/P Invoice      04/08/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319093R           A/P Invoice      04/08/2019    28,763.42
                                                               Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 15 of 157


2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319094R           A/P Invoice      04/08/2019    28,763.42
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/09/2019   TX0319095R           A/P Invoice      04/08/2019    28,763.42
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/10/2019   TX03190070P          A/P Invoice      04/09/2019    38,437.12
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/13/2019   TX03190186P          A/P Invoice      04/12/2019    11,191.67
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/13/2019   TX03190073P          A/P Invoice      04/12/2019       939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/13/2019   TX03190045P          A/P Invoice      04/12/2019     2,029.30
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/14/2019   TX03190065P          A/P Invoice      04/13/2019     2,209.73
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/14/2019   TX03190043L          A/P Invoice      04/13/2019     1,884.14
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/15/2019   TX03190057P          A/P Invoice      04/14/2019     7,408.57
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/18/2019   TX03190085P          A/P Invoice      04/17/2019     1,750.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/20/2019   TX03190112P          A/P Invoice      04/19/2019     2,309.09
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/27/2019   TX03190166P          A/P Invoice      04/26/2019     2,348.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/25/2019   TX0319222R           A/P Invoice      04/24/2019    26,794.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/23/2019   TX0319189R           A/P Invoice      04/22/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/23/2019   TX03190115P          A/P Invoice      04/22/2019       704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/16/2019   TX0319155R           A/P Invoice      04/15/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/20/2019   TX0319169R           A/P Invoice      04/19/2019    18,199.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/20/2019   TX0319168R           A/P Invoice      04/19/2019    18,199.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/23/2019   TX0319190R           A/P Invoice      04/22/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/16/2019   TX0319156R           A/P Invoice      04/15/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/01/2019   TX03190131P          A/P Invoice      03/31/2019       704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   02/02/2019   TX02190161P          A/P Invoice      03/04/2019     1,099.53
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/21/2019   TX0319200R           A/P Invoice      04/20/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/21/2019   TX0319199R           A/P Invoice      04/20/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX0319244R           A/P Invoice      04/21/2019    14,809.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX0319187R           A/P Invoice      04/21/2019    14,809.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX0319186R           A/P Invoice      04/21/2019    14,809.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX0319185R           A/P Invoice      04/21/2019    14,809.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX03190111P          A/P Invoice      04/21/2019     4,797.78
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/22/2019   TX03190113P          A/P Invoice      04/21/2019       939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/06/2019   TX04190037P          A/P Invoice      05/06/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/07/2019   TX04190104P          A/P Invoice      05/07/2019     1,056.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/08/2019   TX04190092P          A/P Invoice      05/08/2019       325.28
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/04/2019   TX04190036P          A/P Invoice      05/04/2019       704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/05/2019   TX0419150A           A/P Invoice      05/05/2019     1,468.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/01/2019   TX04198158C          A/P Invoice      05/01/2019    13,210.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/09/2019   TX0419080R           A/P Invoice      05/09/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/09/2019   TX0419079R           A/P Invoice      05/09/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/09/2019   TX04190010P          A/P Invoice      05/09/2019     1,393.09
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/09/2019   TX0419081R           A/P Invoice      05/09/2019    14,372.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/04/2019   TX0419039R           A/P Invoice      05/04/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/04/2019   TX0419041R           A/P Invoice      05/04/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   04/04/2019   TX0419040R           A/P Invoice      05/04/2019     3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190274P          A/P Invoice      04/30/2019    15,372.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190270P          A/P Invoice      04/30/2019     4,345.80
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/27/2019   TX03190138P          A/P Invoice      04/26/2019     2,305.80
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/29/2019   TX03190203P          A/P Invoice      04/28/2019    10,142.49
                                                               Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 16 of 157


2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190192P          A/P Invoice      04/30/2019     1,281.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190234P          A/P Invoice      04/30/2019     4,798.42
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190233P          A/P Invoice      04/30/2019    10,837.79
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190232P          A/P Invoice      04/30/2019     1,985.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190236P          A/P Invoice      04/30/2019    11,714.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190250P          A/P Invoice      04/30/2019     2,233.74
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190248P          A/P Invoice      04/30/2019     5,559.54
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190247P          A/P Invoice      04/30/2019     1,240.97
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190246P          A/P Invoice      04/30/2019     6,155.21
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190245P          A/P Invoice      04/30/2019     2,481.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190244P          A/P Invoice      04/30/2019     4,963.88
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190271P          A/P Invoice      04/30/2019     2,882.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190277P          A/P Invoice      04/30/2019     6,838.41
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/31/2019   TX03190280P          A/P Invoice      04/30/2019     4,963.88
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   07/01/2019   03/12/2019   TX0319243A           A/P Invoice      04/11/2019     1,468.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/13/2019   TX03190069P          A/P Invoice      04/12/2019     3,859.02
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190238P          A/P Invoice      04/30/2019     5,791.19
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190243P          A/P Invoice      04/30/2019     5,212.07
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190252P          A/P Invoice      04/30/2019     2,068.28
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190251P          A/P Invoice      04/30/2019     9,845.02
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190259P          A/P Invoice      04/30/2019     1,654.63
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190269P          A/P Invoice      04/30/2019     4,483.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190266P          A/P Invoice      04/30/2019     1,174.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190264P          A/P Invoice      04/30/2019     6,204.84
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190263P          A/P Invoice      04/30/2019     6,800.51
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190262P          A/P Invoice      04/30/2019     6,618.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190260P          A/P Invoice      04/30/2019     5,708.46
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190276P          A/P Invoice      04/30/2019     3,042.38
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190273P          A/P Invoice      04/30/2019       840.66
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190278P          A/P Invoice      04/30/2019     1,601.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/31/2019   TX03190282P          A/P Invoice      04/30/2019     1,361.07
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   01/30/2019   TX01190291P          A/P Invoice      03/01/2019     4,113.88
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   08/01/2019   TX0618063R‐CM        A/P Invoice      08/31/2019      ‐110.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/10/2019   TX04190117P          A/P Invoice      05/10/2019    58,471.04
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/10/2019   TX0419083R           A/P Invoice      05/10/2019    26,311.90
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/10/2019   TX0419082R           A/P Invoice      05/10/2019    26,311.90
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190027P          A/P Invoice      05/11/2019       939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190049L          A/P Invoice      05/11/2019    18,414.38
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/25/2019   TX03190056L          A/P Invoice      04/24/2019    19,887.53
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/25/2019   TX0319223R           A/P Invoice      04/24/2019    26,794.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/27/2019   TX03190165P          A/P Invoice      04/26/2019     2,818.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190048P          A/P Invoice      05/11/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190047P          A/P Invoice      05/11/2019       469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190033P          A/P Invoice      05/11/2019     1,878.80
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190032P          A/P Invoice      05/11/2019     1,761.38
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190049P          A/P Invoice      05/11/2019       234.85
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/20/2019   TX04190114P          A/P Invoice      05/20/2019       469.70
                                                               Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 17 of 157


2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/20/2019   TX04190115P          A/P Invoice      05/20/2019        704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/19/2019   TX04190064L          A/P Invoice      05/19/2019      1,708.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/24/2019   TX04190140P          A/P Invoice      05/24/2019      1,878.80
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   01/17/2019   TX01190161P          A/P Invoice      02/16/2019        704.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/23/2019   TX02190190P          A/P Invoice      03/25/2019      2,882.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/28/2019   TX02190235P          A/P Invoice      03/30/2019      4,334.05
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/28/2019   TX02190272P          A/P Invoice      03/30/2019      1,511.58
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/26/2019   TX03190137P          A/P Invoice      04/25/2019     11,328.31
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190199P          A/P Invoice      05/30/2019      6,004.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/26/2019   TX04194231C          A/P Invoice      05/26/2019     26,887.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/17/2019   TX04190106P          A/P Invoice      05/17/2019        469.70
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/28/2019   TX04190153P          A/P Invoice      05/28/2019      4,953.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX0419150R           A/P Invoice      05/18/2019      3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX04190111P          A/P Invoice      05/18/2019      1,409.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX0419153R           A/P Invoice      05/18/2019      3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX0419152R           A/P Invoice      05/18/2019      3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   05/01/2019   TX05190009L          A/P Invoice      05/31/2019     32,131.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   01/31/2019   TX01190325P          A/P Invoice      03/02/2019      4,798.42
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   01/31/2019   TX01190330P          A/P Invoice      03/02/2019        827.32
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/10/2019   TX02190050P          A/P Invoice      03/12/2019    150,517.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/11/2019   TX02190051P          A/P Invoice      03/13/2019     12,479.08
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   02/28/2019   TX02190270P          A/P Invoice      03/30/2019      3,868.62
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   03/03/2019   TX03190125P          A/P Invoice      04/02/2019        939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX0419151R           A/P Invoice      05/18/2019      3,827.26
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/27/2019   TX04190154P          A/P Invoice      05/27/2019        587.13
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/28/2019   TX04190163P          A/P Invoice      05/28/2019        939.40
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/18/2019   TX04190103P          A/P Invoice      05/18/2019      5,153.83
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04191002P          A/P Invoice      05/30/2019      3,522.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190179P          A/P Invoice      05/30/2019      1,921.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190194P          A/P Invoice      05/30/2019      1,857.45
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190191P          A/P Invoice      05/30/2019      2,161.69
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190189P          A/P Invoice      05/30/2019      1,200.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190188P          A/P Invoice      05/30/2019      1,200.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190209P          A/P Invoice      05/30/2019      4,803.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190203P          A/P Invoice      05/30/2019      4,803.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190214P          A/P Invoice      05/30/2019      3,202.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190216P          A/P Invoice      05/30/2019      3,202.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190215P          A/P Invoice      05/30/2019      3,202.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190233P          A/P Invoice      05/30/2019      5,476.28
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190230P          A/P Invoice      05/30/2019      1,857.45
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190229P          A/P Invoice      05/30/2019      5,380.20
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190228P          A/P Invoice      05/30/2019      1,152.90
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190226P          A/P Invoice      05/30/2019     16,140.60
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/16/2019   TX04190077P          A/P Invoice      05/16/2019      5,148.09
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190187P          A/P Invoice      05/30/2019      4,803.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190180P          A/P Invoice      05/30/2019      4,643.63
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190172P          A/P Invoice      05/30/2019     10,486.66
                                                               Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 18 of 157


2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190235P            A/P Invoice        05/30/2019        12,938.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190193P            A/P Invoice        05/30/2019         2,001.57
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190192P            A/P Invoice        05/30/2019         9,527.44
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/14/2019   TX04190113P            A/P Invoice        05/14/2019         3,576.13
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/11/2019   TX04190112P            A/P Invoice        05/11/2019         1,409.10
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/14/2019   TX04190105P            A/P Invoice        05/14/2019         2,412.55
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190204P            A/P Invoice        05/30/2019         1,200.94
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190207P            A/P Invoice        05/30/2019         4,803.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/29/2019   TX04190160P            A/P Invoice        05/29/2019         7,757.81
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190202P            A/P Invoice        05/30/2019         4,803.75
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190183P            A/P Invoice        05/30/2019         2,401.88
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190231P            A/P Invoice        05/30/2019         6,581.14
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190205P            A/P Invoice        05/30/2019        14,411.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190200P            A/P Invoice        05/30/2019         7,045.50
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   05/31/2019   TX05190208P            A/P Invoice        06/30/2019         5,708.46
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190197P            A/P Invoice        05/30/2019         5,524.32
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190198P            A/P Invoice        05/30/2019         6,405.00
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190196P            A/P Invoice        05/30/2019         1,601.25
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/01/2019   04/30/2019   TX04190211P            A/P Invoice        05/30/2019         8,166.38
2010   BUT300   BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.   08/20/2019   08/27/2019             4452         BUTCH'S RAT HOLE                C       110.00
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006391      A/P Invoice        01/04/2019        16,650.57
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006919      A/P Invoice        01/28/2019        84,404.58
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006926      A/P Invoice        01/28/2019        99,793.16
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006927      A/P Invoice        01/28/2019        97,893.51
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006973      A/P Invoice        01/31/2019        85,348.67
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006862      A/P Invoice        01/26/2019        88,221.94
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006852      A/P Invoice        01/26/2019        78,800.89
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006866      A/P Invoice        01/26/2019        95,048.30
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006864      A/P Invoice        01/26/2019       100,779.52
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006456      A/P Invoice        01/10/2019        78,634.28
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300006397      A/P Invoice        01/04/2019        85,358.97
2010   C&J300   C&J Spec‐Rent Services, Inc.              03/01/2019   03/01/2019          6300007050      A/P Invoice        02/02/2019        82,203.17
2010   C&J300   C&J Spec‐Rent Services, Inc.              04/01/2019   04/01/2019          6300007716      A/P Invoice        03/02/2019        88,921.68
2010   C&J300   C&J Spec‐Rent Services, Inc.              04/01/2019   04/01/2019          6300007468      A/P Invoice        02/22/2019        94,473.09
2010   C&J300   C&J Spec‐Rent Services, Inc.              04/01/2019   04/01/2019          6300007560      A/P Invoice        05/01/2019        84,900.78
2010   C&J300   C&J Spec‐Rent Services, Inc.              04/01/2019   04/01/2019          6300007530      A/P Invoice        02/23/2019        85,212.07
2010   C&J300   C&J Spec‐Rent Services, Inc.              05/01/2019   05/01/2019          6300007418      A/P Invoice        02/18/2019        99,459.82
2010   C&J300   C&J Spec‐Rent Services, Inc.              05/01/2019   05/01/2019          6300007426      A/P Invoice        02/18/2019        97,952.61
2010   C&J300   C&J Spec‐Rent Services, Inc.              05/01/2019   02/05/2019          6300007808      A/P Invoice        03/07/2019        98,868.58
2010   C&J300   C&J Spec‐Rent Services, Inc.              05/01/2019   02/11/2019          6300007900      A/P Invoice        03/13/2019        84,133.68
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            142473        A/P Invoice        05/01/2019        16,746.14
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            142406        A/P Invoice        05/01/2019        16,431.37
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            143350        A/P Invoice        02/15/2019         9,571.77
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            181566        A/P Invoice        02/15/2019        16,627.52
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            143371        A/P Invoice        02/15/2019        15,569.12
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            143342        A/P Invoice        02/15/2019        14,983.50
2010   CAC300   CACTUS FUEL, LLC                          04/01/2019   04/01/2019            169974        A/P Invoice        03/13/2019         1,346.40
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 19 of 157


2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    189993        A/P Invoice      02/15/2019     1,384.20
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    189994        A/P Invoice      02/15/2019     1,627.80
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169602        A/P Invoice      03/17/2019     1,066.05
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169980        A/P Invoice      03/16/2019     3,520.60
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169633        A/P Invoice      03/16/2019     2,712.45
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169632        A/P Invoice      03/16/2019     3,588.85
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169629        A/P Invoice      03/16/2019     2,327.45
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169626        A/P Invoice      03/16/2019     2,818.85
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169981        A/P Invoice      03/16/2019     1,838.15
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186758        A/P Invoice      02/28/2019     1,065.00
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    164803        A/P Invoice      02/27/2019    16,873.03
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    182204        A/P Invoice      02/27/2019    16,863.42
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    171641        A/P Invoice      02/27/2019    16,863.42
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186660        A/P Invoice      02/27/2019    17,070.66
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    187802        A/P Invoice      02/27/2019     4,359.00
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    143451        A/P Invoice      02/22/2019    16,833.32
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    164560        A/P Invoice      02/22/2019    16,833.32
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186737        A/P Invoice      02/24/2019     3,060.70
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186735        A/P Invoice      02/24/2019     2,816.05
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186734        A/P Invoice      02/24/2019     1,837.45
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186763        A/P Invoice      03/01/2019     4,008.15
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186765        A/P Invoice      03/01/2019     2,642.10
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186725        A/P Invoice      02/24/2019     1,595.25
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186726        A/P Invoice      02/24/2019     3,063.15
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186730        A/P Invoice      02/24/2019     3,940.25
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186728        A/P Invoice      02/24/2019     2,817.45
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186727        A/P Invoice      02/24/2019     2,255.35
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    191125        A/P Invoice      02/23/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    191124        A/P Invoice      02/23/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186716        A/P Invoice      02/22/2019     2,188.15
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    144893        A/P Invoice      02/22/2019     3,547.50
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186715        A/P Invoice      02/22/2019     4,288.50
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    181545        A/P Invoice      03/02/2019     3,596.66
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    181544        A/P Invoice      03/02/2019     8,399.93
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    181256        A/P Invoice      03/02/2019    16,743.02
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    180889        A/P Invoice      03/02/2019    15,373.07
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    194056        A/P Invoice      03/02/2019    16,870.42
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    194048        A/P Invoice      03/02/2019    16,913.74
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    193456        A/P Invoice      03/02/2019    15,360.85
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    193453        A/P Invoice      03/02/2019     1,443.61
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    187526        A/P Invoice      03/02/2019    16,789.67
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    186778        A/P Invoice      03/02/2019     2,116.40
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    191021        A/P Invoice      03/02/2019       366.25
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    145339        A/P Invoice      03/02/2019    16,779.42
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    142819        A/P Invoice      03/02/2019    16,799.02
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    145324        A/P Invoice      03/02/2019    16,779.42
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    143442        A/P Invoice      02/20/2019    16,542.82
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 20 of 157


2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    182330        A/P Invoice      02/20/2019     8,218.96
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    182332        A/P Invoice      02/20/2019     8,178.03
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    169994        A/P Invoice      03/23/2019     1,908.15
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    189998        A/P Invoice      02/16/2019     1,137.45
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    145323        A/P Invoice      02/16/2019    16,627.52
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    142407        A/P Invoice      02/16/2019    14,286.90
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    150975        A/P Invoice      02/16/2019     2,089.12
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    180781        A/P Invoice      02/16/2019    16,653.61
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    180877        A/P Invoice      02/16/2019    11,347.84
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    180878        A/P Invoice      02/16/2019     5,016.54
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    181277        A/P Invoice      02/16/2019    16,613.27
2010   CAC300   CACTUS FUEL, LLC   04/01/2019   04/01/2019    182188        A/P Invoice      02/16/2019    17,011.85
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    164684        A/P Invoice      02/17/2019       947.19
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    169608        A/P Invoice      03/20/2019     1,065.70
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    156535        A/P Invoice      03/09/2019     2,621.25
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    169963        A/P Invoice      03/09/2019     1,840.25
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    194357        A/P Invoice      03/14/2019    12,642.09
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    194358        A/P Invoice      03/14/2019     4,374.48
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193847        A/P Invoice      03/14/2019    17,149.02
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    187528        A/P Invoice      03/14/2019    16,705.52
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    194432        A/P Invoice      03/14/2019    17,115.42
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    155154        A/P Invoice      03/14/2019    17,161.26
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193512        A/P Invoice      03/14/2019    11,016.67
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193511        A/P Invoice      03/14/2019     6,137.80
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    194543        A/P Invoice      03/14/2019    18,127.79
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    187527        A/P Invoice      03/14/2019    16,906.58
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    194477        A/P Invoice      03/14/2019    17,149.02
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193850        A/P Invoice      03/14/2019     2,447.59
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193851        A/P Invoice      03/14/2019    14,673.28
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   05/01/2019    193919        A/P Invoice      03/14/2019    17,149.02
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    156077        A/P Invoice      03/09/2019     5,527.10
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/18/2019    169607        A/P Invoice      03/20/2019       611.05
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/18/2019    169609        A/P Invoice      03/20/2019     2,223.15
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    169965        A/P Invoice      03/09/2019     1,451.40
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/17/2019    171495        A/P Invoice      02/16/2019     1,732.45
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/17/2019    189997        A/P Invoice      02/16/2019       645.00
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/17/2019    189996        A/P Invoice      02/16/2019     2,117.80
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/17/2019    189995        A/P Invoice      02/16/2019       790.60
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/17/2019    171496        A/P Invoice      02/16/2019       787.80
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/21/2019    169618        A/P Invoice      03/23/2019     1,644.25
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/21/2019    169995        A/P Invoice      03/23/2019     1,836.75
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/21/2019    169993        A/P Invoice      03/23/2019     2,171.00
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    156532        A/P Invoice      03/09/2019     2,270.00
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    186796        A/P Invoice      03/09/2019     2,466.40
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    186794        A/P Invoice      03/09/2019     4,206.20
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    186792        A/P Invoice      03/09/2019     3,500.60
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019    186791        A/P Invoice      03/09/2019     6,880.20
                                        Case 19-12269-KBO        Doc 70-29    Filed 11/12/19   Page 21 of 157


2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/07/2019          186790       A/P Invoice      03/09/2019      7,874.90
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/13/2019          172863       A/P Invoice      03/12/2019     17,033.52
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/14/2019          169706       A/P Invoice      03/16/2019        357.23
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/15/2019          170016       A/P Invoice      03/14/2019      4,510.00
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/21/2019          169718       A/P Invoice      03/20/2019        497.95
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          172975       A/P Invoice      03/21/2019     17,308.62
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          173766       A/P Invoice      03/21/2019      8,193.43
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          173764       A/P Invoice      03/21/2019      9,122.14
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          172814       A/P Invoice      03/21/2019     17,296.28
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          194345       A/P Invoice      03/21/2019     18,049.22
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/19/2019          173023       A/P Invoice      03/21/2019     17,974.32
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/31/2019          186773       A/P Invoice      03/02/2019      2,326.75
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   01/31/2019          186771       A/P Invoice      03/02/2019      1,873.85
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/11/2019          169978       A/P Invoice      03/13/2019      3,589.20
2010   CAC300   CACTUS FUEL, LLC   05/01/2019   02/11/2019          156408       A/P Invoice      03/13/2019      1,208.15
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/20/2019          173066       A/P Invoice      03/22/2019     18,049.22
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/21/2019          169996       A/P Invoice      03/23/2019        998.15
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          193736       A/P Invoice      03/29/2019     10,310.54
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          172915       A/P Invoice      03/29/2019     18,034.25
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          193364       A/P Invoice      03/29/2019      9,013.40
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          193737       A/P Invoice      03/29/2019      7,741.55
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          142861       A/P Invoice      03/29/2019        676.56
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          185302       A/P Invoice      03/29/2019     18,041.29
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186739       A/P Invoice      02/28/2019      2,650.50
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186740       A/P Invoice      02/28/2019      3,343.50
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186747       A/P Invoice      02/28/2019      2,503.50
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186748       A/P Invoice      02/28/2019      2,293.85
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186749       A/P Invoice      02/28/2019      2,887.80
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/29/2019          186759       A/P Invoice      02/28/2019      2,924.55
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/27/2019          193365       A/P Invoice      03/29/2019      9,030.97
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   01/31/2019          186774       A/P Invoice      03/02/2019      3,394.60
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          169727       A/P Invoice      03/30/2019        584.55
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019         155945CR      A/P Invoice      03/30/2019        166.25
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   03/07/2019          167660       A/P Invoice      04/06/2019      1,733.50
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   03/07/2019          167654       A/P Invoice      04/06/2019      1,215.15
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          185600       A/P Invoice      03/30/2019     17,745.85
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          184507       A/P Invoice      03/30/2019     17,611.45
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          185315       A/P Invoice      03/30/2019     17,611.45
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          185314       A/P Invoice      03/30/2019     17,511.45
2010   CAC300   CACTUS FUEL, LLC   06/01/2019   02/28/2019          185311       A/P Invoice      03/30/2019     17,991.96
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/07/2019          167214       A/P Invoice      04/06/2019        541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/08/2019          167676       A/P Invoice      04/07/2019      1,451.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/19/2019          156490       A/P Invoice      04/18/2019      1,731.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/19/2019          156489       A/P Invoice      04/18/2019      1,026.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          173198       A/P Invoice      04/26/2019     17,246.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/26/2019 FRAC‐612              A/P Invoice      04/25/2019    228,313.09
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/04/2019          165147       A/P Invoice      02/03/2019      2,154.55
                                        Case 19-12269-KBO        Doc 70-29   Filed 11/12/19   Page 22 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/04/2019          165151      A/P Invoice      02/03/2019      3,063.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          173798      A/P Invoice      04/26/2019     17,193.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/08/2019          189979      A/P Invoice      02/07/2019      2,153.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          178074      A/P Invoice      04/26/2019     17,246.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          178076      A/P Invoice      04/26/2019     17,246.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          188433      A/P Invoice      04/26/2019     17,239.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          189159      A/P Invoice      04/26/2019     17,246.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/08/2019          189981      A/P Invoice      02/07/2019        855.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/08/2019          167682      A/P Invoice      04/07/2019        405.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019          189540      A/P Invoice      04/26/2019     17,239.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/28/2019          178198      A/P Invoice      04/27/2019      9,859.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/28/2019          178199      A/P Invoice      04/27/2019      7,384.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          173520      A/P Invoice      04/30/2019     17,304.07
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          178062      A/P Invoice      04/30/2019     17,351.07
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184244      A/P Invoice      04/30/2019      4,126.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/08/2019          189984      A/P Invoice      02/07/2019      1,242.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          189024      A/P Invoice      04/30/2019     17,356.03
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          189036      A/P Invoice      04/30/2019     17,378.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/10/2019          190992      A/P Invoice      02/09/2019      2,504.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198880      A/P Invoice      05/22/2019        716.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198881      A/P Invoice      05/22/2019        706.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/29/2019          200016      A/P Invoice      05/29/2019        786.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/29/2019          200017      A/P Invoice      05/29/2019        646.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/31/2019          197814      A/P Invoice      06/30/2019        436.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/29/2019          206376      A/P Invoice      06/28/2019        453.20
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/20/2019          206331      A/P Invoice      06/19/2019        998.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/13/2019          200087      A/P Invoice      06/12/2019      1,575.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019          183880      A/P Invoice      06/02/2019        473.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/20/2019          206338      A/P Invoice      06/19/2019      1,180.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019          198877      A/P Invoice      05/18/2019        160.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/17/2019          206311      A/P Invoice      06/16/2019      2,481.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          194165      A/P Invoice      04/30/2019     17,321.32
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          194166      A/P Invoice      04/30/2019     17,378.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019 FRAC‐616             A/P Invoice      04/30/2019    190,613.97
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/23/2019          143388      A/P Invoice      02/22/2019     16,733.92
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/23/2019          187506      A/P Invoice      02/22/2019     17,313.68
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/23/2019          187536      A/P Invoice      02/22/2019      4,645.80
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/04/2019          184264      A/P Invoice      05/04/2019      2,257.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/04/2019          184265      A/P Invoice      05/04/2019      4,309.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/04/2019          184267      A/P Invoice      05/04/2019      3,887.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/04/2019          189227      A/P Invoice      05/04/2019     17,445.03
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          173630      A/P Invoice      04/21/2019     17,305.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          188584      A/P Invoice      04/21/2019     17,294.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          189502      A/P Invoice      04/21/2019     17,305.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          177527      A/P Invoice      04/21/2019     17,396.09
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          178473      A/P Invoice      04/21/2019     17,305.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019          178102      A/P Invoice      04/21/2019     17,344.05
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 23 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019    178083        A/P Invoice      04/21/2019    17,073.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019    173058        A/P Invoice      04/21/2019    17,376.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/26/2019    178242        A/P Invoice      04/25/2019     8,245.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/26/2019    156138        A/P Invoice      04/25/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/26/2019    177935        A/P Invoice      04/25/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019    178244        A/P Invoice      04/26/2019     2,641.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019    178228        A/P Invoice      04/26/2019       820.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019    188432        A/P Invoice      04/26/2019    17,246.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019    193961        A/P Invoice      04/21/2019    17,305.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/22/2019    173638        A/P Invoice      04/21/2019    17,344.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/27/2019    188803        A/P Invoice      04/26/2019       947.19
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    155703        A/P Invoice      04/12/2019     1,341.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    156113        A/P Invoice      04/12/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   02/28/2019    156438        A/P Invoice      03/30/2019     1,241.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    156450        A/P Invoice      04/12/2019       585.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    156452        A/P Invoice      04/12/2019     4,236.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    156458        A/P Invoice      04/12/2019     2,818.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    167013        A/P Invoice      04/12/2019     2,656.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    167015        A/P Invoice      04/12/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    167689        A/P Invoice      04/12/2019     7,419.20
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   02/28/2019    170011        A/P Invoice      03/30/2019     1,057.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019    173172        A/P Invoice      04/11/2019     5,044.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   02/19/2019    173767        A/P Invoice      03/21/2019    17,688.72
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    173873        A/P Invoice      04/24/2019    17,306.86
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019    178013        A/P Invoice      04/11/2019    17,533.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    178203        A/P Invoice      04/24/2019     3,728.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    178213        A/P Invoice      04/24/2019     2,993.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    178218        A/P Invoice      04/24/2019     2,870.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019    178248        A/P Invoice      04/28/2019     2,568.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019    178249        A/P Invoice      04/28/2019     1,065.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019    178250        A/P Invoice      04/28/2019     1,626.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/13/2019    178340        A/P Invoice      04/12/2019     1,446.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019    183884        A/P Invoice      06/02/2019       942.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    184234        A/P Invoice      04/30/2019     1,519.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    184236        A/P Invoice      04/30/2019       312.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    185354        A/P Invoice      04/24/2019    17,477.57
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019    185436        A/P Invoice      04/11/2019    17,518.73
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   01/23/2019    187537        A/P Invoice      02/22/2019    12,192.97
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    188521        A/P Invoice      05/22/2019    15,475.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    188548        A/P Invoice      05/22/2019    18,057.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    188725        A/P Invoice      05/22/2019    15,466.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    188726        A/P Invoice      05/22/2019     2,579.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    188759        A/P Invoice      06/14/2019    17,692.67
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019    188809        A/P Invoice      04/28/2019       205.68
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    188813        A/P Invoice      05/22/2019        43.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019    189080        A/P Invoice      05/24/2019    17,947.87
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    189085        A/P Invoice      06/14/2019    17,690.13
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 24 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/25/2019    189586        A/P Invoice      04/24/2019    17,348.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   02/19/2019    194065        A/P Invoice      03/21/2019    17,308.62
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/25/2019    194802        A/P Invoice      05/25/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/25/2019    194815        A/P Invoice      05/25/2019     1,606.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/25/2019    194838        A/P Invoice      05/25/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    195207        A/P Invoice      06/29/2019    18,141.87
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/22/2019    195345        A/P Invoice      06/21/2019    16,462.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    195526        A/P Invoice      06/14/2019    17,844.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    195545        A/P Invoice      05/30/2019    17,988.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    195574        A/P Invoice      05/22/2019    17,859.08
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    195588        A/P Invoice      05/22/2019    16,788.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/29/2019    195615        A/P Invoice      05/29/2019     1,082.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    196360        A/P Invoice      06/14/2019     2,494.46
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    196370        A/P Invoice      06/14/2019    15,473.16
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/20/2019    197079        A/P Invoice      07/20/2019    17,131.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/03/2019    197849        A/P Invoice      07/03/2019       365.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/14/2019    198439        A/P Invoice      07/14/2019    16,877.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    198868        A/P Invoice      05/17/2019     1,765.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019    198874        A/P Invoice      05/18/2019       540.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019    198876        A/P Invoice      05/18/2019       891.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019    198878        A/P Invoice      05/18/2019     1,014.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    198887        A/P Invoice      05/22/2019     1,595.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    199123        A/P Invoice      05/30/2019       570.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    199143        A/P Invoice      05/30/2019    17,315.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    199162        A/P Invoice      06/29/2019    18,157.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/29/2019    199905        A/P Invoice      05/29/2019     3,266.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019    200013        A/P Invoice      05/24/2019     1,714.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/10/2019    200083        A/P Invoice      06/09/2019     1,538.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/10/2019    200084        A/P Invoice      06/09/2019       629.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/10/2019    200085        A/P Invoice      06/09/2019       995.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/19/2019    201739        A/P Invoice      07/19/2019    15,685.16
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/31/2019    205982        A/P Invoice      06/30/2019    17,683.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/14/2019    206315        A/P Invoice      06/13/2019     1,101.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/20/2019    206330        A/P Invoice      06/19/2019     1,384.90
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/29/2019    206393        A/P Invoice      06/28/2019       628.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    207128        A/P Invoice      06/29/2019    18,108.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    207156        A/P Invoice      06/14/2019    17,801.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/22/2019    207163        A/P Invoice      06/21/2019    18,062.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    208012        A/P Invoice      06/14/2019    17,844.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    208222        A/P Invoice      06/14/2019    17,832.64
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    208304        A/P Invoice      06/29/2019    17,651.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    208627        A/P Invoice      06/29/2019    15,485.56
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    208628        A/P Invoice      06/29/2019    18,170.21
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019    208746        A/P Invoice      06/29/2019    11,760.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    209048        A/P Invoice      06/14/2019    17,402.12
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    209145        A/P Invoice      06/14/2019    17,529.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019    209262        A/P Invoice      06/14/2019    17,844.55
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 25 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    177930CR      A/P Invoice      04/30/2019      ‐417.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    178008CR      A/P Invoice      04/30/2019    ‐1,328.73
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/21/2019     178204       A/P Invoice      04/20/2019     1,240.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/01/2019    186764R       A/P Invoice      03/31/2019     4,253.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     143177       A/P Invoice      04/05/2019    11,409.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/01/2019     167749       A/P Invoice      03/31/2019     3,515.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/07/2019     167751       A/P Invoice      04/06/2019     1,586.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     143178       A/P Invoice      04/05/2019     6,332.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     156465       A/P Invoice      04/19/2019     1,250.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     156466       A/P Invoice      04/19/2019     6,793.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     156468       A/P Invoice      04/19/2019     1,382.80
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     156469       A/P Invoice      04/19/2019     2,535.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     156494       A/P Invoice      04/19/2019     7,592.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/07/2019     167649       A/P Invoice      04/06/2019    14,822.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/08/2019     167680       A/P Invoice      04/07/2019     3,341.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019     167684       A/P Invoice      04/11/2019     2,328.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/07/2019     167752       A/P Invoice      04/06/2019     2,867.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     172768       A/P Invoice      04/05/2019    10,144.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     172769       A/P Invoice      04/05/2019     7,598.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     172997       A/P Invoice      04/05/2019    17,863.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     172999       A/P Invoice      04/05/2019    17,863.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     173042       A/P Invoice      04/05/2019    17,737.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019     173171       A/P Invoice      04/11/2019    12,570.47
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019     173507       A/P Invoice      04/05/2019    17,737.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     173600       A/P Invoice      04/10/2019    17,656.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     177928       A/P Invoice      04/19/2019       312.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019     177929       A/P Invoice      04/19/2019     1,817.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/21/2019     178205       A/P Invoice      04/20/2019     2,923.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019     183222       A/P Invoice      05/16/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019     184129       A/P Invoice      05/16/2019       906.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184272       A/P Invoice      05/05/2019     1,333.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184273       A/P Invoice      05/05/2019     1,276.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184275       A/P Invoice      05/05/2019     3,578.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184276       A/P Invoice      05/05/2019     1,767.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184277       A/P Invoice      05/05/2019     1,701.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/05/2019     184279       A/P Invoice      05/05/2019       333.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184280       A/P Invoice      05/10/2019       977.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184281       A/P Invoice      05/10/2019       890.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184282       A/P Invoice      05/10/2019       891.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184283       A/P Invoice      05/10/2019     1,310.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184286       A/P Invoice      05/10/2019     1,066.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184289       A/P Invoice      05/10/2019     1,531.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184292       A/P Invoice      05/10/2019       539.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184293       A/P Invoice      05/10/2019     2,585.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184294       A/P Invoice      05/10/2019     1,471.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184296       A/P Invoice      05/10/2019     2,117.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019     184298       A/P Invoice      05/10/2019     1,313.50
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 26 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/06/2019    185420        A/P Invoice      04/05/2019    17,737.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    188522        A/P Invoice      05/15/2019     2,680.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/20/2019    188828        A/P Invoice      04/19/2019       173.20
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    188858        A/P Invoice      05/17/2019       622.44
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198805        A/P Invoice      05/10/2019     3,516.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198806        A/P Invoice      05/10/2019     1,350.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198810        A/P Invoice      05/10/2019       540.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198811        A/P Invoice      05/10/2019     1,157.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198812        A/P Invoice      05/10/2019       823.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198813        A/P Invoice      05/10/2019     1,750.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198815        A/P Invoice      05/10/2019       822.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198816        A/P Invoice      05/10/2019     1,766.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198817        A/P Invoice      05/10/2019     1,346.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019    198821        A/P Invoice      05/10/2019     1,443.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019    198823        A/P Invoice      05/11/2019     1,366.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019    198827        A/P Invoice      05/11/2019     1,176.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019    198829        A/P Invoice      05/11/2019       541.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019    198830        A/P Invoice      05/11/2019     1,120.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019    198831        A/P Invoice      05/11/2019       805.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198835        A/P Invoice      05/15/2019       540.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198836        A/P Invoice      05/15/2019       820.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198843        A/P Invoice      05/15/2019     2,369.80
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198844        A/P Invoice      05/15/2019     1,707.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198845        A/P Invoice      05/15/2019     2,248.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198846        A/P Invoice      05/15/2019       811.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198847        A/P Invoice      05/15/2019     1,873.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/15/2019    198848        A/P Invoice      05/15/2019     1,204.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    198852        A/P Invoice      05/16/2019       365.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    198854        A/P Invoice      05/16/2019     1,464.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    198855        A/P Invoice      05/16/2019       720.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    198856        A/P Invoice      05/16/2019     1,838.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    198857        A/P Invoice      05/16/2019     1,066.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    198862        A/P Invoice      05/17/2019     1,502.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    198863        A/P Invoice      05/17/2019       728.30
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    198865        A/P Invoice      05/17/2019     1,907.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019    198866        A/P Invoice      05/17/2019       978.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    199210        A/P Invoice      05/16/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019    199212        A/P Invoice      05/16/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019    183881        A/P Invoice      06/02/2019     1,474.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019    183882        A/P Invoice      06/02/2019       620.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019    183883        A/P Invoice      06/02/2019       578.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    189307        A/P Invoice      05/30/2019    18,040.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    194854        A/P Invoice      05/30/2019     1,956.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    196510        A/P Invoice      05/22/2019     5,164.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    196515        A/P Invoice      05/22/2019    12,918.95
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    196560        A/P Invoice      05/22/2019    15,466.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019    196561        A/P Invoice      05/22/2019     2,579.75
                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 27 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/20/2019     197077       A/P Invoice      07/20/2019     4,894.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/20/2019     197078       A/P Invoice      07/20/2019    12,242.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/31/2019     197202       A/P Invoice      06/30/2019    17,163.47
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/14/2019     197434       A/P Invoice      07/14/2019    16,909.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/19/2019     197474       A/P Invoice      07/19/2019    17,067.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/31/2019     197817       A/P Invoice      06/30/2019       540.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/31/2019     197835       A/P Invoice      06/30/2019       891.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/10/2019     197888       A/P Invoice      07/10/2019       717.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019     198873       A/P Invoice      05/18/2019       541.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/18/2019     198879       A/P Invoice      05/18/2019     1,213.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019     198882       A/P Invoice      05/22/2019     2,116.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019     198896       A/P Invoice      05/22/2019       696.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019     198897       A/P Invoice      05/22/2019     2,387.65
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/13/2019     199537       A/P Invoice      06/12/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/25/2019     200014       A/P Invoice      05/25/2019     1,145.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/06/2019     200056       A/P Invoice      06/05/2019     2,179.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/10/2019     200079       A/P Invoice      06/09/2019       383.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/19/2019     202139       A/P Invoice      07/19/2019    16,699.49
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019     202690       A/P Invoice      05/30/2019     3,139.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/03/2019     203607       A/P Invoice      06/02/2019    10,340.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/14/2019     204307       A/P Invoice      07/14/2019       418.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/17/2019     204312       A/P Invoice      07/17/2019     1,326.45
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/17/2019     204323       A/P Invoice      07/17/2019       558.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   06/14/2019     205990       A/P Invoice      07/14/2019    17,264.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/20/2019     206333       A/P Invoice      06/19/2019       891.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/22/2019     206341       A/P Invoice      06/21/2019       662.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/29/2019     206361       A/P Invoice      06/28/2019     1,243.15
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/13/2019     206733       A/P Invoice      06/12/2019     3,166.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/15/2019     207197       A/P Invoice      06/14/2019    17,666.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019     208314       A/P Invoice      06/29/2019    17,741.37
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/30/2019     208745       A/P Invoice      06/29/2019     6,542.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019    194855CR      A/P Invoice      05/30/2019      ‐958.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167675       A/P Invoice      04/10/2019     1,906.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167011       A/P Invoice      04/10/2019     3,776.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     186885       A/P Invoice      04/10/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167699       A/P Invoice      04/10/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     156163       A/P Invoice      04/10/2019       676.56
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167674       A/P Invoice      04/10/2019     2,361.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167670       A/P Invoice      04/10/2019     3,410.00
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167667       A/P Invoice      04/10/2019     6,612.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/11/2019     167201       A/P Invoice      04/10/2019       541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019     167896       A/P Invoice      04/30/2019       108.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019     167633       A/P Invoice      04/30/2019       366.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    167637CR      A/P Invoice      04/30/2019     1,292.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019    178837CR      A/P Invoice      04/30/2019     1,333.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019     184242       A/P Invoice      04/30/2019     1,704.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019     184246       A/P Invoice      04/30/2019     4,622.05
                                        Case 19-12269-KBO        Doc 70-29   Filed 11/12/19   Page 28 of 157


2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184248      A/P Invoice      04/30/2019      1,076.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184253      A/P Invoice      04/30/2019        437.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184254      A/P Invoice      04/30/2019      1,909.85
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184256      A/P Invoice      04/30/2019      2,292.80
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184257      A/P Invoice      04/30/2019      1,395.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/31/2019          184259      A/P Invoice      04/30/2019        821.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/29/2019          206362      A/P Invoice      06/28/2019        618.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/16/2019          198851      A/P Invoice      05/16/2019      1,460.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/11/2019          198824      A/P Invoice      05/11/2019      2,599.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019          198807      A/P Invoice      05/10/2019      1,399.20
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/17/2019          198867      A/P Invoice      05/17/2019        453.20
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198892      A/P Invoice      05/22/2019      1,488.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/29/2019          206392      A/P Invoice      06/28/2019        811.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198891      A/P Invoice      05/22/2019      1,836.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          200005      A/P Invoice      05/22/2019      1,072.70
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/29/2019          195618      A/P Invoice      05/29/2019      1,082.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019          200008      A/P Invoice      05/24/2019        681.40
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          200004      A/P Invoice      05/22/2019        396.50
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198888      A/P Invoice      05/22/2019        610.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          198890      A/P Invoice      05/22/2019        537.90
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/10/2019          184291      A/P Invoice      05/10/2019      1,136.05
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019          178252      A/P Invoice      04/28/2019      1,662.10
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/29/2019          178251      A/P Invoice      04/28/2019      1,597.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/22/2019          200003      A/P Invoice      05/22/2019      1,401.35
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019          200010      A/P Invoice      05/24/2019      1,294.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019          200009      A/P Invoice      05/24/2019      1,696.75
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/24/2019          200007      A/P Invoice      05/24/2019      1,434.60
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019          195624      A/P Invoice      05/30/2019        391.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   04/30/2019          199227      A/P Invoice      05/30/2019        541.25
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/06/2019          200041      A/P Invoice      06/05/2019      1,853.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   05/10/2019          200081      A/P Invoice      06/09/2019      1,538.55
2010   CAC300   CACTUS FUEL, LLC   07/01/2019   03/12/2019          167687      A/P Invoice      04/11/2019        715.35
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/19/2019          156480      A/P Invoice      04/18/2019      1,383.50
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          177945      A/P Invoice      04/26/2019        541.25
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          182735      A/P Invoice      04/26/2019      1,100.00
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          187969      A/P Invoice      04/26/2019      2,003.35
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          187971      A/P Invoice      04/26/2019      1,594.55
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/25/2019          178221      A/P Invoice      04/24/2019      4,027.70
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          187970      A/P Invoice      04/26/2019      1,974.30
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/27/2019          189549      A/P Invoice      04/26/2019      8,754.00
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/25/2019          178216      A/P Invoice      04/24/2019      6,264.55
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/18/2019          89912       A/P Invoice      04/17/2019        721.15
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/18/2019          178839      A/P Invoice      04/17/2019      1,431.25
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   01/14/2019          189811      A/P Invoice      02/13/2019      2,712.10
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   03/14/2019 FRAC‐604             A/P Invoice      04/13/2019    282,239.57
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   04/05/2019          184271      A/P Invoice      05/05/2019      2,046.40
2010   CAC300   CACTUS FUEL, LLC   08/01/2019   05/30/2019          208726      A/P Invoice      06/29/2019     17,432.88
                                                       Case 19-12269-KBO       Doc 70-29     Filed 11/12/19   Page 29 of 157


2010   CAC300   CACTUS FUEL, LLC                  08/01/2019   06/10/2019          197866       A/P Invoice      07/10/2019       558.55
2010   CAC300   CACTUS FUEL, LLC                  08/01/2019   01/04/2019          165149       A/P Invoice      02/03/2019     4,056.80
2010   CAN400   CANRIG DRILLING TECHNOLOGY LTD.   04/01/2019   04/01/2019 INV305910             A/P Invoice      01/20/2019    13,330.86
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   05/01/2019   05/01/2019          557740       A/P Invoice      03/03/2019     2,994.95
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   05/01/2019   05/01/2019          558089       A/P Invoice      05/31/2019     4,089.84
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   05/01/2019   02/15/2019          561419       A/P Invoice      03/14/2019     2,715.45
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   06/01/2019   02/23/2019          562668       A/P Invoice      03/25/2019     1,826.43
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   06/01/2019   02/25/2019          563259       A/P Invoice      03/27/2019     4,258.88
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   06/01/2019   02/25/2019          562784       A/P Invoice      03/27/2019     1,979.08
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   06/01/2019   02/26/2019          563156       A/P Invoice      03/28/2019     1,769.18
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   06/01/2019   02/21/2019          562456       A/P Invoice      03/23/2019     2,129.84
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/01/2019          565998       A/P Invoice      03/31/2019     2,462.29
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/04/2019          565698       A/P Invoice      04/03/2019     3,305.62
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/15/2019          567529       A/P Invoice      04/14/2019     3,305.62
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   02/10/2019          560550       A/P Invoice      03/12/2019     2,566.03
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/09/2019          566518       A/P Invoice      04/08/2019     2,706.85
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/19/2019          568121       A/P Invoice      04/18/2019     4,258.34
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/19/2019          568125       A/P Invoice      04/18/2019     2,221.22
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   03/25/2019          568792       A/P Invoice      04/24/2019     5,949.32
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   04/02/2019          570339       A/P Invoice      05/02/2019     2,365.81
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   07/01/2019   04/08/2019          572742       A/P Invoice      05/08/2019     3,690.21
2010   CAT300   CATALYST OILFIELD SERVICES, LLC   08/01/2019   04/15/2019          573731       A/P Invoice      05/15/2019     4,088.76
2010   CAV300   THE CAVINS CORPORATION            02/01/2019   02/01/2019         5697IOD       A/P Invoice      10/29/2018     2,469.36
2010   CAV300   THE CAVINS CORPORATION            02/01/2019   02/01/2019         56972OD       A/P Invoice      10/29/2018     3,282.76
2010   CAV300   THE CAVINS CORPORATION            03/01/2019   03/01/2019         572830D       A/P Invoice      11/30/2018     3,282.76
2010   CAV300   THE CAVINS CORPORATION            03/01/2019   03/01/2019         582080D       A/P Invoice      12/29/2018     3,282.76
2010   CAV300   THE CAVINS CORPORATION            03/01/2019   03/01/2019         578620D       A/P Invoice      12/29/2018     3,282.76
2010   CAV300   THE CAVINS CORPORATION            03/01/2019   03/01/2019        5799448OD      A/P Invoice      12/29/2018     2,469.36
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60478OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60477OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60168OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60377OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60639OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60166OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60167OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60165OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60164OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019         60378OD       A/P Invoice      03/28/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019           59572       A/P Invoice      03/02/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            04/01/2019   04/01/2019           59133       A/P Invoice      03/02/2019     2,469.36
2010   CAV300   THE CAVINS CORPORATION            07/01/2019   03/31/2019           60699       A/P Invoice      04/30/2019     2,469.36
2010   CAV300   THE CAVINS CORPORATION            07/01/2019   03/31/2019         61194OD       A/P Invoice      04/30/2019     2,469.36
2010   CAV300   THE CAVINS CORPORATION            07/01/2019   03/31/2019           60766       A/P Invoice      04/30/2019     3,282.76
2010   CAV300   THE CAVINS CORPORATION            07/01/2019   03/31/2019           60765       A/P Invoice      04/30/2019     2,469.36
2010   CAV300   THE CAVINS CORPORATION            07/01/2019   03/31/2019           60764       A/P Invoice      04/30/2019     2,469.36
2010   CAV300   THE CAVINS CORPORATION            08/01/2019   05/31/2019         62616OD       A/P Invoice      06/30/2019     3,321.11
2010   CAV300   THE CAVINS CORPORATION            08/01/2019   04/30/2019         61446OD       A/P Invoice      05/30/2019       978.21
                                                           Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 30 of 157


2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61412OD       A/P Invoice          05/30/2019                               3,321.11
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61445OD       A/P Invoice          05/30/2019                               2,269.63
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61657OD       A/P Invoice          05/30/2019                               3,321.11
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61461OD       A/P Invoice          05/30/2019                               2,493.71
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61414OD       A/P Invoice          05/30/2019                               3,321.11
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61214OD       A/P Invoice          05/30/2019                               3,321.11
2010   CAV300   THE CAVINS CORPORATION                08/01/2019   04/30/2019            61413OD       A/P Invoice          05/30/2019                               3,321.11
2010   CCS300   CONQUEST COMPLETION SERVICES,LLC      05/01/2019   05/01/2019             13244        A/P Invoice          02/28/2019                             228,030.08
2010   CDF300   Crescent Drilling Foreman             03/01/2019   03/01/2019           20319087       A/P Invoice          04/05/2019                               8,490.00
2010   CDF300   Crescent Drilling Foreman             07/01/2019   03/13/2019          2‐0319‐227      A/P Invoice          04/12/2019                               8,490.00
2010   CDF300   Crescent Drilling Foreman             07/01/2019   03/13/2019          2‐0319‐209      A/P Invoice          04/12/2019                              11,333.00
2010   CDF300   Crescent Drilling Foreman             07/01/2019   03/27/2019          2‐0319‐482      A/P Invoice          04/26/2019                               9,745.00
2010   CDF300   Crescent Drilling Foreman             08/01/2019   04/10/2019          2‐0419‐233      A/P Invoice          05/10/2019                              12,066.00
2010   CDF300   Crescent Drilling Foreman             08/01/2019   04/24/2019          2‐0419‐451      A/P Invoice          05/24/2019                              11,910.00
2010   CDK300   CDK PERFORATRING,LLC                  07/01/2019   04/03/2019             84545        A/P Invoice          05/03/2019                              55,080.00
2010   CDK300   CDK PERFORATRING,LLC                  07/01/2019   04/03/2019             84542        A/P Invoice          05/03/2019                              27,540.00
2010   CDK300   CDK PERFORATRING,LLC                  07/01/2019   04/08/2019             85850        A/P Invoice          05/08/2019                              39,220.00
2010   CDK300   CDK PERFORATRING,LLC                  07/01/2019   04/09/2019             85844        A/P Invoice          05/09/2019                              48,400.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/28/2019             84047        A/P Invoice          04/27/2019                               4,590.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/23/2019             84039        A/P Invoice          04/22/2019                              50,490.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/31/2019             84048        A/P Invoice          04/30/2019                              45,900.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/23/2019             84036        A/P Invoice          04/22/2019                               9,180.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/27/2019             84034        A/P Invoice          04/26/2019                              45,900.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   03/31/2019             84044        A/P Invoice          04/30/2019                              55,080.00
2010   CDK300   CDK PERFORATRING,LLC                  08/01/2019   04/01/2019             84543        A/P Invoice          05/01/2019                              22,950.00
2010   CEN300   Centennial Resource Production, LLC   05/01/2019   06/01/2019   BILLING060119          JIB 2019 05‐00025    06/01/2019                             101,746.05
2010   CEN300   Centennial Resource Production, LLC   05/01/2019   06/01/2019   BILLING060119          JIB 201905‐01476     06/01/2019 09/10/2019 Z   E000000252   141,029.55
2010   CEN300   Centennial Resource Production, LLC   05/01/2019   06/01/2019   BILLING060119          JIB 201905‐01476     06/01/2019                           3,881,855.97
2010   CEN300   Centennial Resource Production, LLC   08/01/2019   08/01/2019   BILLING080119          2019 05 Centennial   08/01/2019                           3,756,234.09
2010   CEN300   Centennial Resource Production, LLC   08/01/2019   08/01/2019   BILLING080119          2019 06 Centennial   08/01/2019                             254,611.50
2010   CHETRA   CHERRY HOTSHOT AND TRANSPORT,LLC      07/01/2019   03/20/2019             16418        A/P Invoice          04/19/2019                                 550.00
2010   CHETRA   CHERRY HOTSHOT AND TRANSPORT,LLC      08/01/2019   05/07/2019             18187        A/P Invoice          06/06/2019                                 495.00
2010   CHETRA   CHERRY HOTSHOT AND TRANSPORT,LLC      08/01/2019   05/22/2019             17325        A/P Invoice          06/21/2019                                 500.00
2010   CHETRA   CHERRY HOTSHOT AND TRANSPORT,LLC      08/01/2019   05/23/2019             17661        A/P Invoice          06/22/2019                                 550.00
2010   CHI300   CHIEF SERVICES                        10/01/2018   10/01/2018             83659        A/P Invoice          10/31/2018                              15,566.42
2010   CHI300   CHIEF SERVICES                        03/01/2019   03/01/2019             84426        A/P Invoice          01/30/2019                               8,957.35
2010   CHI300   CHIEF SERVICES                        03/01/2019   03/01/2019             84527        A/P Invoice          03/01/2019                              25,759.46
2010   CHI400   Chase Harris, Inc.                    03/01/2019   03/01/2019             6962         A/P Invoice          03/02/2019                              90,855.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6994         A/P Invoice          05/01/2019                             125,000.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6995         A/P Invoice          04/01/2019                             125,000.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6998         A/P Invoice          04/01/2019                              29,070.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6990         A/P Invoice          03/25/2019                               1,350.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6978         A/P Invoice          05/01/2019                              11,300.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6996         A/P Invoice          04/01/2019                             125,000.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6997         A/P Invoice          04/01/2019                             130,000.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             7003         A/P Invoice          04/01/2019                                 675.00
2010   CHI400   Chase Harris, Inc.                    04/01/2019   04/01/2019             6991         A/P Invoice          03/25/2019                               4,600.00
                                                         Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 31 of 157


2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     7001         A/P Invoice      04/01/2019      3,400.00
2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     6985         A/P Invoice      03/25/2019     15,000.00
2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     7000         A/P Invoice      04/01/2019      3,400.00
2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     6984         A/P Invoice      03/25/2019      3,350.00
2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     6983         A/P Invoice      03/25/2019        700.00
2010   CHI400   Chase Harris, Inc.                  04/01/2019   04/01/2019     6988         A/P Invoice      03/25/2019        340.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/01/2019     7004         A/P Invoice      03/31/2019    165,000.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/17/2019     7008         A/P Invoice      04/16/2019     10,650.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/15/2019     7006         A/P Invoice      04/14/2019    130,000.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/25/2019     7009         A/P Invoice      04/24/2019      3,350.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/25/2019     7007         A/P Invoice      04/24/2019      8,900.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/26/2019     7010         A/P Invoice      04/25/2019      3,350.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/29/2019     7011         A/P Invoice      04/28/2019      4,250.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   04/08/2019     7039         A/P Invoice      05/08/2019      1,840.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   04/03/2019     7020         A/P Invoice      05/03/2019      1,500.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   04/03/2019     7015         A/P Invoice      05/03/2019     11,920.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   04/05/2019     7019         A/P Invoice      05/05/2019      5,390.00
2010   CHI400   Chase Harris, Inc.                  07/01/2019   03/01/2019     6999         A/P Invoice      03/31/2019     14,850.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/02/2019     7017         A/P Invoice      05/02/2019      2,250.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/02/2019     7018         A/P Invoice      05/02/2019      1,000.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/13/2019     7048         A/P Invoice      05/13/2019      7,140.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/12/2019     7046         A/P Invoice      05/12/2019      2,500.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/14/2019     7028         A/P Invoice      05/14/2019        590.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/15/2019     7029         A/P Invoice      05/15/2019      2,850.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/16/2019     7049         A/P Invoice      05/16/2019      1,500.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/10/2019     7024         A/P Invoice      05/10/2019      1,840.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/12/2019     7027         A/P Invoice      05/12/2019        600.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/16/2019     7030         A/P Invoice      05/16/2019      1,020.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/20/2019     7022         A/P Invoice      05/20/2019     13,500.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/19/2019     7023         A/P Invoice      05/19/2019      1,925.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/06/2019     7042         A/P Invoice      05/06/2019      6,840.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/27/2019     7032         A/P Invoice      05/27/2019     38,000.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/20/2019     7034         A/P Invoice      05/20/2019      3,400.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/22/2019     7051         A/P Invoice      05/22/2019      1,400.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/22/2019     7035         A/P Invoice      05/22/2019      4,440.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/18/2019     7033         A/P Invoice      05/18/2019      1,840.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/18/2019     7031         A/P Invoice      05/18/2019        425.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/26/2019     7038         A/P Invoice      05/26/2019      1,010.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/27/2019     7037         A/P Invoice      05/27/2019     24,250.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/27/2019     7036         A/P Invoice      05/27/2019     12,750.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/05/2019     7016         A/P Invoice      05/05/2019      6,600.00
2010   CHI400   Chase Harris, Inc.                  08/01/2019   04/30/2019     7050         A/P Invoice      05/30/2019        600.00
2010   CHO300   CHOCK'S INC                         08/01/2019   04/29/2019     26929        A/P Invoice      05/29/2019      5,232.00
2010   CIC300   Cameron International Corporation   04/01/2019   04/01/2019   916431201      A/P Invoice      02/27/2019     14,025.14
2010   CIC300   Cameron International Corporation   04/01/2019   04/01/2019   916435431      A/P Invoice      02/28/2019      7,723.64
2010   CIC300   Cameron International Corporation   04/01/2019   04/01/2019   916465434      A/P Invoice      02/28/2019      7,739.88
2010   CIC300   Cameron International Corporation   05/01/2019   05/01/2019   916421339      A/P Invoice      02/08/2019     85,360.54
                                                         Case 19-12269-KBO        Doc 70-29     Filed 11/12/19    Page 32 of 157


2010   CIC300   Cameron International Corporation   05/01/2019   05/01/2019         916421279      A/P Invoice           02/08/2019                          85,360.54
2010   CIC300   Cameron International Corporation   06/01/2019   01/31/2019         916435427      A/P Invoice           03/02/2019                           7,723.64
2010   CIC300   Cameron International Corporation   07/01/2019   01/17/2019         23229108       A/P Invoice           02/16/2019                          14,025.14
2010   CLE300   Clearwater Resources, LLC           04/01/2019   04/01/2019           1213         A/P Invoice           03/11/2019                           5,580.00
2010   CLE300   Clearwater Resources, LLC           04/01/2019   04/01/2019           1215         A/P Invoice           03/11/2019                           8,400.00
2010   CLE300   Clearwater Resources, LLC           04/01/2019   04/01/2019           1216         A/P Invoice           03/11/2019                             240.00
2010   CLE300   Clearwater Resources, LLC           04/01/2019   04/01/2019           1217         A/P Invoice           03/11/2019                           1,680.00
2010   CLE300   Clearwater Resources, LLC           04/01/2019   04/01/2019           1211         A/P Invoice           03/11/2019                             600.00
2010   CLE300   Clearwater Resources, LLC           05/01/2019   05/01/2019           4417         A/P Invoice           02/16/2019                         346,100.56
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/14/2019           4500         A/P Invoice           03/13/2019                           1,227.56
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/14/2019           4499         A/P Invoice           03/13/2019                           2,182.32
2010   CLE300   Clearwater Resources, LLC           05/01/2019   04/02/2019           4604         A/P Invoice           05/01/2019                             416.76
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/19/2019           4577         A/P Invoice           04/18/2019                             386.46
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/19/2019           4578         A/P Invoice           04/18/2019                              90.93
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/19/2019           4579         A/P Invoice           04/17/2019                             181.86
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4514         A/P Invoice           03/25/2019                             500.12
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4512         A/P Invoice           03/25/2019                             409.19
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4516         A/P Invoice           03/25/2019                             363.72
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4517         A/P Invoice           03/25/2019                             121.24
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4515         A/P Invoice           03/25/2019                             181.86
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4511         A/P Invoice           03/25/2019                           1,545.81
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/18/2019           4575         A/P Invoice           04/17/2019                             363.72
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/19/2019           4580         A/P Invoice           04/18/2019                             136.40
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/21/2019           4583         A/P Invoice           04/20/2019                             227.33
2010   CLE300   Clearwater Resources, LLC           05/01/2019   04/02/2019           4606         A/P Invoice           05/01/2019                             363.72
2010   CLE300   Clearwater Resources, LLC           05/01/2019   04/02/2019           4605         A/P Invoice           05/01/2019                             109.87
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/26/2019           4513         A/P Invoice           03/25/2019                             136.40
2010   CLE300   Clearwater Resources, LLC           05/01/2019   04/23/2019           4643         A/P Invoice           05/22/2019                         253,334.40
2010   CLE300   Clearwater Resources, LLC           05/01/2019   04/09/2019           4631         A/P Invoice           05/08/2019                          74,310.65
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/14/2019           4501         A/P Invoice           03/13/2019                             545.58
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/14/2019           4502         A/P Invoice           03/13/2019                              64.41
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/14/2019           4503         A/P Invoice           03/13/2019                           2,727.90
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/11/2019           4497         A/P Invoice           03/10/2019                         633,762.62
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/04/2019           4547         A/P Invoice           04/03/2019                         475,332.79
2010   CLE300   Clearwater Resources, LLC           05/01/2019   03/29/2019           4589         A/P Invoice           04/28/2019                         606,448.54
2010   CLE300   Clearwater Resources, LLC           05/01/2019   02/25/2019           4510         A/P Invoice           03/24/2019                         127,129.61
2010   CLE300   Clearwater Resources, LLC           06/01/2019   02/23/2019           4566         A/P Invoice           03/25/2019                             452.49
2010   CLE300   Clearwater Resources, LLC           08/01/2019   04/26/2019           4652         A/P Invoice           05/26/2019                          82,228.41
2010   CLECHE   CLEAN CHEMISTRY,INC.                05/01/2019   03/20/2019         010‐0089       A/P Invoice           04/19/2019                          86,326.77
2010   CLECHE   CLEAN CHEMISTRY,INC.                08/01/2019   03/29/2019         010‐0094       A/P Invoice           04/28/2019                          93,254.89
2010   CMS300   CMS Trucking, LLC                   07/01/2019   07/26/2019           2515         A/P Invoice           08/25/2019   10/02/2019 C   9924     9,412.15
2010   CMS300   CMS Trucking, LLC                   07/01/2019   07/26/2019           2516         A/P Invoice           08/25/2019   10/02/2019 C   9924    12,025.00
2010   CMS300   CMS Trucking, LLC                   07/01/2019   07/26/2019           2517         A/P Invoice           08/25/2019                           3,712.15
2010   CMS300   CMS Trucking, LLC                   07/01/2019   07/26/2019           2517         A/P Invoice           08/25/2019   10/02/2019 C   9924     3,562.85
2010   COL200   Colgate Operate, LLC                05/31/2019   05/31/2019 BILLING053119          2019 04 JIB ‐         05/31/2019                         697,363.48
2010   COL200   Colgate Operate, LLC                06/01/2019   06/01/2019 BILLING060119          2019 05 Colgate JIB   06/01/2019                         416,988.24
2010   COO300   Kristen Cooper                      08/29/2019   08/29/2019 #2019‐002              A/P Invoice           09/28/2019   09/03/2019 C   9652     1,050.00
                                                     Case 19-12269-KBO          Doc 70-29      Filed 11/12/19   Page 33 of 157


2010   COT300   CapRock Oil Tools, Inc.         03/01/2019   03/01/2019            96000          A/P Invoice      01/26/2019                          12,884.73
2010   COT300   CapRock Oil Tools, Inc.         04/01/2019   04/01/2019            96062          A/P Invoice      02/16/2019                          12,884.73
2010   COV300   Virginia R. Cover               11/30/2018   11/30/2018   SWD‐113018              A/P Invoice      12/30/2018                           9,169.77
2010   COV300   Virginia R. Cover               01/01/2019   01/01/2019   SWD‐123118              A/P Invoice      01/31/2019                           7,409.77
2010   COV300   Virginia R. Cover               01/31/2019   01/31/2019   SWD‐013119              A/P Invoice      03/02/2019                           8,885.93
2010   COV300   Virginia R. Cover               02/28/2019   02/28/2019   SWD‐022819              A/P Invoice      04/01/2019                           3,218.13
2010   COV300   Virginia R. Cover               03/31/2019   03/31/2019          033119‐SWD       A/P Invoice      04/30/2019                           7,242.97
2010   COV300   Virginia R. Cover               04/30/2019   04/30/2019         043019 ‐ SWD      A/P Invoice      05/30/2019                           4,729.11
2010   COV300   Virginia R. Cover               05/31/2019   05/31/2019          053119‐SWD       A/P Invoice      06/30/2019                          15,273.29
2010   COV300   Virginia R. Cover               06/30/2019   06/30/2019          063019‐SWD       A/P Invoice      07/30/2019                          13,988.84
2010   COV300   Virginia R. Cover               07/31/2019   07/31/2019          073119‐SWD       A/P Invoice      08/30/2019                          16,636.84
2010   COV300   Virginia R. Cover               08/31/2019   08/31/2019          083119‐SWD       A/P Invoice      09/30/2019                          15,612.02
2010   CPC300   Creek Pipe Company              05/01/2019   02/18/2019            4315‐P         A/P Invoice      03/17/2019   09/16/2019 C   9662    35,000.00
2010   CPC300   Creek Pipe Company              05/01/2019   02/18/2019            4315‐P         A/P Invoice      03/17/2019   09/26/2019 C   9676    50,000.00
2010   CPC300   Creek Pipe Company              05/01/2019   02/18/2019            4315‐P         A/P Invoice      03/17/2019   10/04/2019 C   9925    50,000.00
2010   CPC300   Creek Pipe Company              05/01/2019   02/18/2019            4315‐P         A/P Invoice      03/17/2019                          44,375.66
2010   CPC300   Creek Pipe Company              07/01/2019   02/23/2019             4016          A/P Invoice      03/25/2019                          52,810.59
2010   CPC300   Creek Pipe Company              07/01/2019   02/22/2019             4393          A/P Invoice      03/24/2019                          98,356.53
2010   CPC300   Creek Pipe Company              07/01/2019   02/20/2019            4417‐P         A/P Invoice      03/22/2019                         101,107.49
2010   CPC300   Creek Pipe Company              07/01/2019   02/25/2019             4418          A/P Invoice      03/27/2019                           8,261.04
2010   CPC300   Creek Pipe Company              07/01/2019   02/21/2019             4316          A/P Invoice      03/23/2019                         163,363.29
2010   CPC300   Creek Pipe Company              07/01/2019   02/18/2019             4129          A/P Invoice      03/20/2019                         155,941.83
2010   CPC300   Creek Pipe Company              07/01/2019   02/20/2019             4083          A/P Invoice      03/22/2019                          95,256.65
2010   CRE300   Cretic Energy Services, LLC     04/01/2019   04/01/2019          2019000070       A/P Invoice      02/28/2019                          55,293.96
2010   CRE300   Cretic Energy Services, LLC     04/01/2019   04/01/2019          2019000082       A/P Invoice      02/28/2019                         194,738.66
2010   CRE300   Cretic Energy Services, LLC     04/01/2019   04/01/2019          2019000084       A/P Invoice      03/01/2019                          31,880.75
2010   CRE300   Cretic Energy Services, LLC     05/01/2019   02/08/2019          2019000128       A/P Invoice      03/10/2019                         246,330.00
2010   CRE300   Cretic Energy Services, LLC     05/01/2019   01/31/2019          2019000107       A/P Invoice      03/02/2019                          21,000.00
2010   CRE300   Cretic Energy Services, LLC     06/01/2019   02/05/2019          2019000117       A/P Invoice      03/07/2019                         130,220.00
2010   CRE300   Cretic Energy Services, LLC     06/01/2019   03/04/2019          2019000198       A/P Invoice      04/03/2019                         104,252.50
2010   CRE300   Cretic Energy Services, LLC     06/01/2019   01/29/2019          2019000078       A/P Invoice      02/28/2019                          39,403.11
2010   CRE300   Cretic Energy Services, LLC     06/01/2019   01/29/2019          2019000076       A/P Invoice      02/28/2019                          42,137.48
2010   CRE300   Cretic Energy Services, LLC     06/01/2019   01/29/2019          2019000077       A/P Invoice      02/28/2019                          67,161.48
2010   CRE300   Cretic Energy Services, LLC     07/01/2019   03/18/2019          2019000220       A/P Invoice      04/17/2019                         148,320.45
2010   CRE300   Cretic Energy Services, LLC     07/01/2019   02/21/2019          2019000160       A/P Invoice      03/23/2019                         112,949.41
2010   CRE300   Cretic Energy Services, LLC     07/01/2019   04/21/2019          2019000293       A/P Invoice      05/21/2019                         209,355.00
2010   CRE300   Cretic Energy Services, LLC     07/01/2019   04/25/2019          2019000301       A/P Invoice      05/25/2019                          70,082.50
2010   CRE300   Cretic Energy Services, LLC     07/01/2019   04/29/2019          2019000308       A/P Invoice      05/29/2019                          81,770.00
2010   CRE300   Cretic Energy Services, LLC     08/01/2019   04/02/2019          2019000256       A/P Invoice      05/02/2019                         205,878.50
2010   CRE300   Cretic Energy Services, LLC     08/01/2019   03/11/2019          2019000204       A/P Invoice      04/10/2019                         126,990.00
2010   CRO300   David Crow                      08/15/2019   08/15/2019   DC #205                 A/P Invoice      09/14/2019   09/24/2019 C   9666    25,250.00
2010   CRO300   David Crow                      08/15/2019   09/01/2019   DC #206                 A/P Invoice      10/01/2019   09/24/2019 C   9666    26,850.00
2010   CSI400   CSI COMPRESSCO OPERATING, INC   07/01/2019   06/22/2019          91116496RI       A/P Invoice      07/22/2019                          13,033.33
2010   CSI400   CSI COMPRESSCO OPERATING, INC   07/01/2019   06/22/2019          91116497RI       A/P Invoice      07/22/2019                          13,033.33
2010   CSI400   CSI COMPRESSCO OPERATING, INC   07/01/2019   06/25/2019          91116637RI       A/P Invoice      07/25/2019                             945.00
2010   CSS300   Canon Safety Services, Ltd.     07/01/2019   05/31/2019          0067476‐IN       A/P Invoice      06/30/2019                           1,162.61
2010   CSS300   Canon Safety Services, Ltd.     07/01/2019   05/31/2019          0066646‐IN       A/P Invoice      06/30/2019                             186.73
                                                          Case 19-12269-KBO       Doc 70-29     Filed 11/12/19   Page 34 of 157


2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   05/31/2019       0067134‐IN      A/P Invoice      06/30/2019        779.40
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   05/31/2019       0067638‐IN      A/P Invoice      06/30/2019        714.45
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   05/31/2019       0067137‐IN      A/P Invoice      06/30/2019      2,013.45
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   05/31/2019       0067639‐IN      A/P Invoice      06/30/2019        519.60
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   05/31/2019       0067643‐IN      A/P Invoice      06/30/2019      1,052.19
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067200‐IN      A/P Invoice      07/30/2019      1,487.36
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/11/2019       0067201‐IN      A/P Invoice      07/11/2019        871.95
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/20/2019       0067640‐IN      A/P Invoice      07/20/2019      1,308.74
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067645‐IN      A/P Invoice      07/30/2019      1,299.00
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067712‐IN      A/P Invoice      07/30/2019        779.40
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067710‐IN      A/P Invoice      07/30/2019        714.45
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067637‐IN      A/P Invoice      07/30/2019        649.50
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/30/2019       0067641‐IN      A/P Invoice      07/30/2019      2,143.35
2010   CSS300   Canon Safety Services, Ltd.          07/01/2019   06/11/2019       0067642‐IN      A/P Invoice      07/11/2019        454.65
2010   CTA300   CTAP, LLC                            03/01/2019   03/01/2019 CM201439              A/P Invoice      03/28/2019    ‐14,197.87
2010   CTA300   CTAP, LLC                            04/11/2019   04/11/2019 CM202279              A/P Invoice      05/11/2019     ‐6,927.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐57159       A/P Invoice      06/02/2019     29,907.50
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐56726       A/P Invoice      05/26/2019     42,725.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐57624       A/P Invoice      06/09/2019     29,907.50
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐56125       A/P Invoice      05/15/2019     47,547.50
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐56126       A/P Invoice      05/15/2019     19,896.35
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐56127       A/P Invoice      05/15/2019     19,896.35
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐56128       A/P Invoice      05/15/2019     19,896.35
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55465       A/P Invoice      05/05/2019     12,408.16
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55466       A/P Invoice      05/05/2019     12,408.16
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55467       A/P Invoice      05/05/2019     12,408.16
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55464       A/P Invoice      05/05/2019     30,257.50
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55136       A/P Invoice      04/28/2019     26,250.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55171       A/P Invoice      04/28/2019     26,060.24
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55173       A/P Invoice      04/28/2019     27,785.24
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55175       A/P Invoice      04/28/2019     26,597.74
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐54707       A/P Invoice      04/21/2019      6,941.53
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐54708       A/P Invoice      04/21/2019     25,715.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐54709       A/P Invoice      04/21/2019     25,715.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐54710       A/P Invoice      04/21/2019     24,290.00
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55766       A/P Invoice      04/15/2019     29,288.86
2010   CTT300   Covenant Testing Technologies, LLC   05/01/2019   05/01/2019       001‐55765       A/P Invoice      04/15/2019     12,553.75
2010   CTT300   Covenant Testing Technologies, LLC   07/01/2019   02/28/2019       001‐54385       A/P Invoice      03/30/2019     13,935.53
2010   CTT300   Covenant Testing Technologies, LLC   07/01/2019   04/14/2019       001‐54384       A/P Invoice      05/14/2019     28,435.53
2010   CUS300   Cudd Pressure Control, Inc.          06/01/2019   02/26/2019        41200380       A/P Invoice      03/28/2019     96,851.18
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   05/30/2019         656441        A/P Invoice      06/29/2019     11,837.15
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654421        A/P Invoice      05/30/2019      6,879.33
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654213        A/P Invoice      05/30/2019      6,175.69
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654217        A/P Invoice      05/30/2019      6,511.24
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654211        A/P Invoice      05/30/2019      3,491.06
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654212        A/P Invoice      05/30/2019      5,049.86
2010   CUTTER   CUTTER DRILLING SYSTEMS              06/01/2019   04/30/2019         654214        A/P Invoice      05/30/2019      4,281.30
                                               Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 35 of 157


2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   04/30/2019    654422        A/P Invoice      05/30/2019     5,894.24
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/06/2019    654433        A/P Invoice      06/05/2019     6,175.69
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/22/2019    655760        A/P Invoice      06/21/2019     5,320.50
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/30/2019    656598        A/P Invoice      06/29/2019    15,389.49
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/22/2019    655759        A/P Invoice      06/21/2019     3,491.09
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/29/2019    656368        A/P Invoice      06/28/2019     7,063.34
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/31/2019    656727        A/P Invoice      06/30/2019     4,551.97
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/31/2019    656729        A/P Invoice      06/30/2019     7,611.08
2010   CUTTER   CUTTER DRILLING SYSTEMS   06/01/2019   05/31/2019    656859        A/P Invoice      06/30/2019     7,121.04
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/25/2019    651118        A/P Invoice      04/24/2019    19,651.74
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/21/2019    650844        A/P Invoice      04/20/2019     5,320.49
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/21/2019    650837        A/P Invoice      04/20/2019     7,084.98
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/28/2019    651571        A/P Invoice      04/27/2019     4,010.66
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/28/2019    651641        A/P Invoice      04/27/2019     5,515.34
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/28/2019    651640        A/P Invoice      04/27/2019     4,670.99
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/22/2019    651094        A/P Invoice      04/21/2019     2,815.52
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/22/2019    651094        A/P Invoice      04/21/2019     5,964.22
2010   CUTTER   CUTTER DRILLING SYSTEMS   07/01/2019   03/22/2019    651092        A/P Invoice      04/21/2019     5,980.82
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   08/13/2019    662641        A/P Invoice      09/12/2019     5,850.93
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   01/17/2019    646216        A/P Invoice      02/16/2019     6,327.22
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   03/21/2019    650850        A/P Invoice      04/20/2019     4,248.81
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   06/24/2019    658371        A/P Invoice      07/24/2019     5,840.09
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   06/24/2019    658373        A/P Invoice      07/24/2019    13,417.69
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   06/24/2019    658467        A/P Invoice      07/24/2019     7,518.02
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   06/30/2019    659244        A/P Invoice      07/30/2019    16,069.77
2010   CUTTER   CUTTER DRILLING SYSTEMS   08/01/2019   06/30/2019    659310        A/P Invoice      07/30/2019    10,808.79
2010   DAL300   Apergy ESP Systems, LLC   04/01/2019   04/01/2019   230063397      A/P Invoice      03/28/2019    38,502.80
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   02/27/2019   230062309      A/P Invoice      03/29/2019    71,466.66
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   02/27/2019   230062299      A/P Invoice      03/29/2019    94,536.82
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   02/27/2019   230062300      A/P Invoice      03/29/2019    10,651.03
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   03/08/2019   230063535      A/P Invoice      04/07/2019     1,578.88
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   03/08/2019   230063523      A/P Invoice      04/07/2019     1,347.25
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   03/08/2019   230063522      A/P Invoice      04/07/2019    72,200.32
2010   DAL300   Apergy ESP Systems, LLC   06/01/2019   03/08/2019   230063520      A/P Invoice      04/07/2019     1,967.75
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/08/2019   230063530      A/P Invoice      04/07/2019     2,763.56
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/20/2019   230063826      A/P Invoice      04/19/2019     1,593.75
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/19/2019   230063651      A/P Invoice      04/18/2019     1,185.33
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/19/2019   230063653      A/P Invoice      04/18/2019    76,836.76
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/14/2019   230063692      A/P Invoice      04/13/2019    82,412.30
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063553      A/P Invoice      04/12/2019    77,636.95
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063554      A/P Invoice      04/12/2019     2,826.25
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063574      A/P Invoice      04/12/2019     1,450.31
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/25/2019   230064099      A/P Invoice      04/24/2019     3,481.81
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   230064060      A/P Invoice      04/21/2019       164.69
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   230064059      A/P Invoice      04/21/2019     2,746.56
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   230064058      A/P Invoice      04/21/2019     1,366.38
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   237002975      A/P Invoice      04/21/2019    ‐2,134.56
                                               Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 36 of 157


2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   04/02/2019   2300065355      A/P Invoice      05/02/2019        564.19
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   04/02/2019   230065356       A/P Invoice      05/02/2019        864.88
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063571       A/P Invoice      04/12/2019      5,201.32
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063572       A/P Invoice      04/12/2019      1,384.44
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063573       A/P Invoice      04/12/2019        658.75
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/13/2019   230063575       A/P Invoice      04/12/2019      1,676.63
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   230064068       A/P Invoice      04/21/2019        440.51
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/22/2019   230064066       A/P Invoice      04/21/2019      1,099.26
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/27/2019   230064237       A/P Invoice      04/26/2019     14,855.20
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/27/2019   230064238       A/P Invoice      04/26/2019      3,173.14
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/29/2019   230065321       A/P Invoice      04/28/2019      7,033.54
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/29/2019   230065298       A/P Invoice      04/28/2019      1,881.69
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/29/2019   230065238       A/P Invoice      04/28/2019      9,882.33
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/29/2019   230065237       A/P Invoice      04/28/2019    126,561.32
2010   DAL300   Apergy ESP Systems, LLC   07/01/2019   03/29/2019   230065232       A/P Invoice      04/28/2019     62,004.98
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064448       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064447       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064446       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064443       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064419       A/P Invoice      04/28/2019      4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064395       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064392       A/P Invoice      04/28/2019      4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064391       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064882       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064826       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064801       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064800       A/P Invoice      04/28/2019      4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064660       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064537       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064522       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064485       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064482       A/P Invoice      04/28/2019      4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064449       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230065170       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230065160       A/P Invoice      04/28/2019      4,090.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064970       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064969       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   03/29/2019   230064968       A/P Invoice      04/28/2019      5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065528       A/P Invoice      05/12/2019     11,595.59
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065526       A/P Invoice      05/12/2019      2,179.72
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065525       A/P Invoice      05/12/2019      1,536.64
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065529       A/P Invoice      05/12/2019     81,710.29
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065530       A/P Invoice      05/12/2019      4,311.84
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065531       A/P Invoice      05/12/2019      5,843.54
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065550       A/P Invoice      05/12/2019     63,089.87
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065524       A/P Invoice      05/12/2019        782.00
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065595       A/P Invoice      05/12/2019     70,739.47
                                               Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 37 of 157


2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/12/2019   230065554      A/P Invoice      05/12/2019    68,151.56
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/15/2019   230065651      A/P Invoice      05/15/2019     3,187.50
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/15/2019   230065647      A/P Invoice      05/15/2019     3,640.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/23/2019   230065864      A/P Invoice      05/23/2019     1,387.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/23/2019   230065866      A/P Invoice      05/23/2019     1,673.54
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/23/2019   230065865      A/P Invoice      05/23/2019     3,846.04
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/26/2019   230066112      A/P Invoice      05/26/2019     8,961.87
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/26/2019   230066111      A/P Invoice      05/26/2019       658.75
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/25/2019   230065918      A/P Invoice      05/25/2019    69,470.38
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/26/2019   230066119      A/P Invoice      05/26/2019    90,977.54
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/26/2019   230066117      A/P Invoice      05/26/2019    67,037.04
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/26/2019   230066113      A/P Invoice      05/26/2019    89,992.52
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/17/2019   230065684      A/P Invoice      05/17/2019    90,496.57
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/17/2019   230065685      A/P Invoice      05/17/2019    10,961.28
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066575      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066568      A/P Invoice      05/29/2019     4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066561      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066559      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066649      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066648      A/P Invoice      05/29/2019     4,090.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066642      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066641      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066640      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066638      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066637      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066627      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066619      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066618      A/P Invoice      05/29/2019     4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066609      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066602      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066597      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066590      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066589      A/P Invoice      05/29/2019     4,940.63
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066582      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066581      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066580      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066579      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066577      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/29/2019   230066576      A/P Invoice      05/29/2019     5,153.13
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067312      A/P Invoice      05/30/2019       329.38
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067279      A/P Invoice      05/30/2019       977.50
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067232      A/P Invoice      05/30/2019       940.31
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067231      A/P Invoice      05/30/2019       864.88
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067224      A/P Invoice      05/30/2019       329.38
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067223      A/P Invoice      05/30/2019     1,422.69
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067222      A/P Invoice      05/30/2019       329.38
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067221      A/P Invoice      05/30/2019     1,384.44
                                               Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 38 of 157


2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067208      A/P Invoice      05/30/2019     1,310.06
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067202      A/P Invoice      05/30/2019     1,221.88
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067201      A/P Invoice      05/30/2019     1,647.94
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067091      A/P Invoice      05/30/2019     1,610.75
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067090      A/P Invoice      05/30/2019    92,188.69
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067089      A/P Invoice      05/30/2019     1,647.94
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067082      A/P Invoice      05/30/2019     1,348.31
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067081      A/P Invoice      05/30/2019    64,912.26
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067072      A/P Invoice      05/30/2019     6,041.27
2010   DAL300   Apergy ESP Systems, LLC   08/01/2019   04/30/2019   230067071      A/P Invoice      05/30/2019       864.88
2010   DCC300   DCC SERVICES, LLC         10/01/2018   10/01/2018     8863         A/P Invoice      10/14/2018       747.25
2010   DCC300   DCC SERVICES, LLC         11/01/2018   11/01/2018     8933         A/P Invoice      10/07/2018     5,689.78
2010   DCC300   DCC SERVICES, LLC         11/01/2018   11/01/2018     8935         A/P Invoice      10/07/2018     5,006.58
2010   DCC300   DCC SERVICES, LLC         11/01/2018   11/01/2018     8953         A/P Invoice      10/15/2018     5,844.56
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     8989         A/P Invoice      10/23/2018     1,942.85
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9014         A/P Invoice      11/01/2018       800.63
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9012         A/P Invoice      11/01/2018     4,953.20
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9038         A/P Invoice      11/07/2018     3,063.73
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9039         A/P Invoice      11/07/2018     4,045.83
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9046         A/P Invoice      11/08/2018     4,028.75
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9049         A/P Invoice      11/08/2018     9,262.16
2010   DCC300   DCC SERVICES, LLC         12/01/2018   12/01/2018     9054         A/P Invoice      11/08/2018     6,176.56
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9071         A/P Invoice      11/14/2018       827.31
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9037         A/P Invoice      11/07/2018     3,063.73
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9223         A/P Invoice      12/28/2018     3,861.15
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9224         A/P Invoice      12/28/2018     3,861.15
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9174         A/P Invoice      12/12/2018     2,109.91
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9175         A/P Invoice      12/12/2018     5,370.59
2010   DCC300   DCC SERVICES, LLC         02/01/2019   02/01/2019     9176         A/P Invoice      12/12/2018     6,542.71
2010   DCC300   DCC SERVICES, LLC         03/01/2019   03/01/2019     9382         A/P Invoice      02/02/2019       827.31
2010   DCC300   DCC SERVICES, LLC         03/01/2019   03/01/2019     9387         A/P Invoice      02/02/2019     1,067.50
2010   DCC300   DCC SERVICES, LLC         05/01/2019   05/01/2019     9477         A/P Invoice      03/01/2019       827.31
2010   DCC300   DCC SERVICES, LLC         05/01/2019   05/01/2019     9479         A/P Invoice      03/01/2019     1,200.94
2010   DCC300   DCC SERVICES, LLC         05/01/2019   05/01/2019     9503         A/P Invoice      03/05/2019     1,200.94
2010   DCC300   DCC SERVICES, LLC         05/01/2019   05/01/2019     9504         A/P Invoice      03/05/2019     3,062.12
2010   DCC300   DCC SERVICES, LLC         05/01/2019   05/01/2019     9502         A/P Invoice      03/05/2019     2,321.81
2010   DCC300   DCC SERVICES, LLC         06/01/2019   02/01/2019     9478         A/P Invoice      03/03/2019     1,654.63
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/10/2018     9295         A/P Invoice      01/09/2019     1,942.85
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/05/2018     9243         A/P Invoice      01/04/2019       427.00
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/18/2018     9335         A/P Invoice      01/17/2019       693.88
2010   DCC300   DCC SERVICES, LLC         06/01/2019   01/02/2019     9384         A/P Invoice      02/01/2019     1,601.25
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/05/2018     9246         A/P Invoice      01/04/2019       400.31
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/04/2018     9238         A/P Invoice      01/03/2019     1,120.88
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/05/2018     9244         A/P Invoice      01/04/2019       320.25
2010   DCC300   DCC SERVICES, LLC         06/01/2019   01/02/2019     9383         A/P Invoice      02/01/2019     1,761.38
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/10/2018     9294         A/P Invoice      01/09/2019     1,110.20
2010   DCC300   DCC SERVICES, LLC         06/01/2019   12/05/2018     9242         A/P Invoice      01/04/2019       800.63
                                                             Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 39 of 157


2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/05/2018            9247        A/P Invoice      01/04/2019       400.31
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/10/2018            9296        A/P Invoice      01/09/2019     1,110.20
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/31/2018            9375        A/P Invoice      01/30/2019     2,764.83
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/05/2018            9245        A/P Invoice      01/04/2019       533.75
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/31/2018            9376        A/P Invoice      01/30/2019     4,344.73
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/04/2018            9239        A/P Invoice      01/03/2019     1,681.31
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   12/04/2018            9237        A/P Invoice      01/03/2019     2,802.19
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   03/01/2019            9594        A/P Invoice      03/31/2019     2,109.91
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   03/01/2019            9593        A/P Invoice      03/31/2019       952.21
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   03/01/2019            9592        A/P Invoice      03/31/2019     2,109.91
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   03/01/2019            9591        A/P Invoice      03/31/2019     2,321.81
2010   DCC300   DCC SERVICES, LLC                       06/01/2019   03/01/2019            9590        A/P Invoice      03/31/2019     1,200.94
2010   DCC300   DCC SERVICES, LLC                       07/01/2019   02/25/2019            9586        A/P Invoice      03/27/2019     2,401.88
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04157944           A/P Invoice      01/16/2019    11,415.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04039382           A/P Invoice      12/04/2018    10,035.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04058586           A/P Invoice      12/11/2018    10,045.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04078942           A/P Invoice      12/18/2018     6,125.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04036941           A/P Invoice      12/01/2018     8,985.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04036942           A/P Invoice      12/01/2018    10,226.00
2010   DEC400   EmployBridge Holding Company            03/01/2019   03/01/2019   DK04078943           A/P Invoice      12/18/2018    22,300.00
2010   DEC400   EmployBridge Holding Company            04/01/2019   04/01/2019   DK04129810           A/P Invoice      01/05/2019    24,095.00
2010   DEC400   EmployBridge Holding Company            04/01/2019   04/01/2019   DK04234970           A/P Invoice      02/14/2019    22,648.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34879       A/P Invoice      02/14/2019     4,281.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34878       A/P Invoice      02/14/2019     5,157.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34871       A/P Invoice      02/14/2019     2,934.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34872       A/P Invoice      02/14/2019     2,790.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            35112       A/P Invoice      02/27/2019     2,973.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            35076       A/P Invoice      02/27/2019     2,879.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            35131       A/P Invoice      02/27/2019     3,270.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            35124       A/P Invoice      02/27/2019     2,300.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            35123       A/P Invoice      02/27/2019     1,986.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34997       A/P Invoice      02/21/2019     2,592.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34998       A/P Invoice      02/21/2019     2,108.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   04/01/2019   04/01/2019            34999       A/P Invoice      02/21/2019     2,136.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   05/01/2019            35236       A/P Invoice      03/06/2019     1,325.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   05/01/2019            35346       A/P Invoice      03/12/2019     2,266.88
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/18/2019            35371       A/P Invoice      03/17/2019     3,821.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35183       A/P Invoice      03/07/2019     3,751.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35179       A/P Invoice      03/07/2019     2,732.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35173       A/P Invoice      03/07/2019     3,456.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35178       A/P Invoice      03/07/2019     2,826.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35182       A/P Invoice      03/07/2019     3,339.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   05/01/2019   02/05/2019            35174       A/P Invoice      03/07/2019     3,476.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   06/01/2019   02/25/2019            35488       A/P Invoice      03/27/2019     3,106.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   06/01/2019   02/25/2019            35462       A/P Invoice      03/27/2019     1,286.38
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   06/01/2019   02/25/2019            35477       A/P Invoice      03/27/2019     3,750.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   06/01/2019   02/26/2019            35534       A/P Invoice      03/28/2019     3,148.00
                                                             Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 40 of 157


2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   06/01/2019   02/26/2019     35546        A/P Invoice      03/28/2019      2,675.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35736        A/P Invoice      04/11/2019      3,213.25
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/04/2019     35567        A/P Invoice      04/03/2019        500.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/04/2019     35574        A/P Invoice      04/03/2019      3,042.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/06/2019     35608        A/P Invoice      04/05/2019      2,982.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/06/2019     35618        A/P Invoice      04/05/2019      5,100.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/06/2019     35630        A/P Invoice      04/05/2019      3,684.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35714        A/P Invoice      04/11/2019      3,283.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35712        A/P Invoice      04/11/2019      3,696.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/18/2019     35783        A/P Invoice      04/17/2019      1,377.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35743        A/P Invoice      04/11/2019        250.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35744        A/P Invoice      04/11/2019      2,998.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/12/2019     35749        A/P Invoice      04/11/2019      3,006.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/25/2019     35934        A/P Invoice      04/24/2019      3,247.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/25/2019     35915        A/P Invoice      04/24/2019      3,348.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/25/2019     35907        A/P Invoice      04/24/2019      2,646.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/25/2019     35897        A/P Invoice      04/24/2019        950.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/18/2019     35867        A/P Invoice      04/17/2019      2,962.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/26/2019     35977        A/P Invoice      04/25/2019      1,350.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   03/26/2019     35966        A/P Invoice      04/25/2019      3,538.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   04/08/2019     36046        A/P Invoice      05/08/2019      3,735.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   04/08/2019     36018        A/P Invoice      05/08/2019      2,682.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   04/08/2019     36045        A/P Invoice      05/08/2019      3,840.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   04/09/2019     36124        A/P Invoice      05/09/2019      2,804.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   07/01/2019   04/09/2019     36098        A/P Invoice      05/09/2019      2,061.63
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/10/2019     36188        A/P Invoice      05/10/2019      1,350.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/10/2019     36187        A/P Invoice      05/10/2019      1,260.13
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   03/18/2019     35851        A/P Invoice      04/17/2019      4,335.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   03/18/2019     35819        A/P Invoice      04/17/2019      4,175.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   03/18/2019     35804        A/P Invoice      04/17/2019      2,862.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   03/18/2019     35801        A/P Invoice      04/17/2019      2,660.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/19/2019     36269        A/P Invoice      05/19/2019      3,614.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/19/2019     36199        A/P Invoice      05/19/2019        954.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/19/2019     36205        A/P Invoice      05/19/2019      2,158.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/19/2019     36217        A/P Invoice      05/19/2019      4,155.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/26/2019     36306        A/P Invoice      05/26/2019      1,005.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/26/2019     36299        A/P Invoice      05/26/2019      1,068.75
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/30/2019     36391        A/P Invoice      05/30/2019      2,161.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/30/2019     36366        A/P Invoice      05/30/2019      1,976.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/29/2019     36344        A/P Invoice      05/29/2019      2,236.00
2010   DEL300   DEL'S INSPECTION SERVICE COMPANY, LLC   08/01/2019   04/29/2019     36333        A/P Invoice      05/29/2019      2,746.00
2010   DGC300   DICK GLOVER COMPANY, INC                07/01/2019   04/04/2019     38182        A/P Invoice      05/04/2019      2,630.00
2010   DGC300   DICK GLOVER COMPANY, INC                08/01/2019   04/16/2019     38219        A/P Invoice      05/16/2019        845.00
2010   DGS300   Datalog Geological Services, LLC        06/01/2019   02/23/2019     1463         A/P Invoice      03/25/2019     10,912.10
2010   DIV300   DiverterPlus, LLC                       03/01/2019   03/01/2019     22387        A/P Invoice      04/11/2019     87,475.00
2010   DIV300   DiverterPlus, LLC                       07/01/2019   07/17/2019     22496        A/P Invoice      08/16/2019     ‐3,640.00
2010   DLC300   DILL LAND & CATTLE, LLC                 04/01/2019   04/01/2019     1108         A/P Invoice      01/30/2019    120,156.75
                                               Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 41 of 157


2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1113        A/P Invoice      03/01/2019    137,163.60
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1112        A/P Invoice      03/16/2019      4,720.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1106        A/P Invoice      01/17/2019        700.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1107        A/P Invoice      01/17/2019     78,160.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1120        A/P Invoice      04/18/2019     55,260.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1119        A/P Invoice      04/15/2019    353,423.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2019      1117        A/P Invoice      03/31/2019    192,047.80
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   02/02/2019      1114        A/P Invoice      03/04/2019     75,200.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   05/01/2018    1028‐CM       A/P Invoice      05/31/2018    ‐35,520.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   06/04/2018    1039‐CM       A/P Invoice      07/04/2018    ‐14,560.00
2010   DLC300   DILL LAND & CATTLE, LLC   05/01/2019   06/04/2018    1043‐CM       A/P Invoice      07/04/2018    ‐13,360.00
2010   DLC300   DILL LAND & CATTLE, LLC   08/01/2019   04/13/2019      1123        A/P Invoice      05/13/2019    150,663.10
2010   DLC300   DILL LAND & CATTLE, LLC   08/01/2019   08/03/2019      1127        A/P Invoice      09/02/2019      3,600.00
2010   DMT300   Diamond M Trucking        03/01/2019   03/01/2019    19‐30200      A/P Invoice      03/13/2019     14,110.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30158      A/P Invoice      03/15/2019      1,020.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30152      A/P Invoice      03/13/2019      2,040.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30138      A/P Invoice      02/28/2019        850.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30068      A/P Invoice      03/01/2019     20,832.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30073      A/P Invoice      03/01/2019      1,190.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30196      A/P Invoice      03/25/2019      7,306.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30282      A/P Invoice      03/26/2019        440.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30136      A/P Invoice      02/28/2019        355.50
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30071      A/P Invoice      03/01/2019      3,754.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30092      A/P Invoice      03/01/2019      1,971.50
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30122      A/P Invoice      03/01/2019      2,285.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30156      A/P Invoice      03/19/2019     12,965.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30157      A/P Invoice      03/19/2019     13,050.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30159      A/P Invoice      03/20/2019     13,635.00
2010   DMT300   Diamond M Trucking        04/01/2019   04/01/2019    19‐30160      A/P Invoice      03/20/2019      6,565.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30097      A/P Invoice      03/06/2019      1,500.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30125      A/P Invoice      03/07/2019      2,295.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30149      A/P Invoice      03/28/2019      1,308.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30128      A/P Invoice      03/04/2019      1,376.50
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30127      A/P Invoice      03/12/2019      1,870.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30166      A/P Invoice      03/22/2019      2,210.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30154      A/P Invoice      03/13/2019        850.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30168      A/P Invoice      03/20/2019      1,530.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30167      A/P Invoice      03/20/2019      2,040.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30192      A/P Invoice      03/22/2019        850.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30194      A/P Invoice      03/25/2019      2,285.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30199      A/P Invoice      03/26/2019     10,918.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30225      A/P Invoice      03/20/2019        484.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30269      A/P Invoice      03/27/2019        675.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30139      A/P Invoice      03/06/2019      4,649.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30190      A/P Invoice      03/28/2019      1,020.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30191      A/P Invoice      03/28/2019      1,020.00
2010   DMT300   Diamond M Trucking        05/01/2019   05/01/2019    19‐30188      A/P Invoice      03/14/2019     15,130.00
                                          Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 42 of 157


2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30186      A/P Invoice      03/14/2019    12,920.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30195      A/P Invoice      03/27/2019     1,020.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30197      A/P Invoice      03/27/2019       340.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30176      A/P Invoice      03/19/2019     1,020.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30177      A/P Invoice      03/19/2019       340.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30198      A/P Invoice      03/27/2019     1,530.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30189      A/P Invoice      04/05/2019     1,765.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30094      A/P Invoice      03/04/2019     3,826.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30142      A/P Invoice      03/06/2019     9,494.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30172      A/P Invoice      03/06/2019    10,377.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30171      A/P Invoice      03/06/2019     9,723.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30113      A/P Invoice      03/06/2019     6,800.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30143      A/P Invoice      03/06/2019    11,338.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30141      A/P Invoice      03/06/2019     8,533.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30120      A/P Invoice      03/06/2019     4,930.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30140      A/P Invoice      03/06/2019    11,985.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30119      A/P Invoice      03/06/2019     7,121.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30102      A/P Invoice      03/06/2019     7,802.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30118      A/P Invoice      03/06/2019    13,770.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30117      A/P Invoice      03/06/2019    13,600.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30115      A/P Invoice      03/06/2019    13,770.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30175      A/P Invoice      03/07/2019     9,220.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30173      A/P Invoice      03/07/2019     9,664.00
2010   DMT300   Diamond M Trucking   05/01/2019   05/01/2019    19‐30174      A/P Invoice      03/07/2019     5,964.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30131      A/P Invoice      03/12/2019     5,440.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30123      A/P Invoice      03/12/2019       707.50
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30121      A/P Invoice      03/12/2019    23,017.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/19/2019    19‐30099      A/P Invoice      03/18/2019     1,772.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30367      A/P Invoice      03/15/2019       850.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30369      A/P Invoice      03/15/2019       850.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30169      A/P Invoice      03/15/2019    10,880.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/13/2019    19‐30170      A/P Invoice      03/15/2019    13,600.00
2010   DMT300   Diamond M Trucking   05/01/2019   02/06/2019    19‐30098      A/P Invoice      03/08/2019     3,924.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/14/2019    19‐30183      A/P Invoice      03/16/2019       850.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/15/2019    19‐30184      A/P Invoice      03/17/2019       510.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/20/2019    19‐30164      A/P Invoice      03/22/2019     1,190.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30132      A/P Invoice      03/15/2019     1,020.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30133      A/P Invoice      03/15/2019     3,400.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/08/2019    19‐30147      A/P Invoice      03/10/2019     9,520.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30368      A/P Invoice      03/15/2019     1,020.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30124      A/P Invoice      03/15/2019     1,700.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/08/2019    19‐30151      A/P Invoice      03/10/2019     2,125.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30153      A/P Invoice      03/15/2019     1,870.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/08/2019    19‐30126      A/P Invoice      03/10/2019     1,275.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/20/2019    19‐30163      A/P Invoice      03/22/2019       765.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/20/2019    19‐30162      A/P Invoice      03/22/2019       255.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/13/2019    19‐30155      A/P Invoice      03/15/2019     7,650.00
                                          Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 43 of 157


2010   DMT300   Diamond M Trucking   06/01/2019   02/05/2019    19‐30096      A/P Invoice      03/07/2019     1,929.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/05/2019    19‐30193      A/P Invoice      04/04/2019    18,530.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/04/2019    19‐30219      A/P Invoice      04/03/2019     1,700.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/04/2019    19‐30218      A/P Invoice      04/03/2019     1,360.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/04/2019    19‐30227      A/P Invoice      04/03/2019     3,060.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/06/2019    19‐30239      A/P Invoice      04/05/2019     3,910.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/07/2019    19‐30259      A/P Invoice      04/06/2019    10,200.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/07/2019    19‐30255      A/P Invoice      04/06/2019    14,280.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/07/2019    19‐30258      A/P Invoice      04/06/2019     8,755.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/07/2019    19‐30257      A/P Invoice      04/06/2019     8,967.50
2010   DMT300   Diamond M Trucking   06/01/2019   03/07/2019    19‐30287      A/P Invoice      04/06/2019     6,970.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/08/2019    19‐30278      A/P Invoice      04/07/2019       170.00
2010   DMT300   Diamond M Trucking   06/01/2019   03/08/2019    19‐30279      A/P Invoice      04/07/2019     2,890.00
2010   DMT300   Diamond M Trucking   06/01/2019   02/28/2019    19‐30144      A/P Invoice      03/30/2019     8,925.00
2010   DMT300   Diamond M Trucking   07/01/2019   02/01/2019    19‐30103      A/P Invoice      03/03/2019     5,950.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30220      A/P Invoice      04/03/2019     2,459.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30226      A/P Invoice      04/03/2019       850.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30228      A/P Invoice      04/03/2019    14,170.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30235      A/P Invoice      04/03/2019    10,270.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30233      A/P Invoice      04/03/2019     8,835.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30232      A/P Invoice      04/03/2019    13,205.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/04/2019    19‐30246      A/P Invoice      04/03/2019     1,615.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30241      A/P Invoice      04/05/2019     3,530.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30244      A/P Invoice      04/05/2019     1,020.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30252      A/P Invoice      04/05/2019    11,615.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30251      A/P Invoice      04/05/2019     8,585.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30250      A/P Invoice      04/05/2019     8,080.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30249      A/P Invoice      04/05/2019     6,060.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/06/2019    19‐30247      A/P Invoice      04/05/2019     9,090.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/08/2019    19‐30283      A/P Invoice      04/07/2019    10,485.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/08/2019    19‐30285      A/P Invoice      04/07/2019     8,725.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30262      A/P Invoice      04/11/2019       850.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30284      A/P Invoice      04/11/2019     4,040.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/18/2019    19‐30304      A/P Invoice      04/17/2019     4,325.50
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30291      A/P Invoice      04/18/2019    10,795.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30321      A/P Invoice      04/18/2019     2,635.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30353      A/P Invoice      04/18/2019       722.50
2010   DMT300   Diamond M Trucking   07/01/2019   03/14/2019    19‐30322      A/P Invoice      04/13/2019     6,094.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30273      A/P Invoice      04/12/2019     1,020.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30316      A/P Invoice      04/12/2019     1,478.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30295      A/P Invoice      04/12/2019     8,160.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30294      A/P Invoice      04/12/2019    10,370.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30292      A/P Invoice      04/12/2019    10,625.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/15/2019    19‐30324      A/P Invoice      04/14/2019    11,156.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30303      A/P Invoice      04/18/2019    17,910.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    1930326       A/P Invoice      04/18/2019    14,535.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30325      A/P Invoice      04/18/2019    12,495.00
                                          Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 44 of 157


2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30359      A/P Invoice      04/18/2019     8,500.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/20/2019    19‐30345      A/P Invoice      04/19/2019     1,997.50
2010   DMT300   Diamond M Trucking   07/01/2019   03/20/2019    19‐30342      A/P Invoice      04/19/2019     1,515.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30266      A/P Invoice      04/12/2019       680.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30267      A/P Invoice      04/12/2019     2,040.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30268      A/P Invoice      04/12/2019     1,275.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30274      A/P Invoice      04/12/2019     2,720.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30286      A/P Invoice      04/12/2019    17,680.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30288      A/P Invoice      04/12/2019     1,870.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/26/2019    19‐30337      A/P Invoice      04/25/2019     3,910.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30331      A/P Invoice      04/26/2019     1,440.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30350      A/P Invoice      04/26/2019     8,245.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30358      A/P Invoice      04/26/2019    15,104.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/25/2019    19‐30306      A/P Invoice      04/24/2019     6,905.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30381      A/P Invoice      04/20/2019     2,040.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30355      A/P Invoice      04/20/2019     1,190.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30354      A/P Invoice      04/20/2019     1,190.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30330      A/P Invoice      04/26/2019     2,125.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30242      A/P Invoice      04/26/2019    13,940.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30340      A/P Invoice      04/26/2019     1,020.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30339      A/P Invoice      04/26/2019       595.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30349      A/P Invoice      04/26/2019     8,528.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30357      A/P Invoice      04/26/2019     1,700.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/27/2019    19‐30408      A/P Invoice      04/26/2019     1,190.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30301      A/P Invoice      04/20/2019     5,015.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30300      A/P Invoice      04/20/2019     7,716.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/26/2019    19‐30336      A/P Invoice      04/25/2019       850.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/26/2019    19‐30335      A/P Invoice      04/25/2019       510.00
2010   DMT300   Diamond M Trucking   07/01/2019   04/09/2019    19‐30383      A/P Invoice      05/09/2019     1,120.00
2010   DMT300   Diamond M Trucking   07/01/2019   02/07/2019    19‐30146      A/P Invoice      03/09/2019     1,864.00
2010   DMT300   Diamond M Trucking   07/01/2019   04/02/2019    19‐30362      A/P Invoice      05/02/2019       510.00
2010   DMT300   Diamond M Trucking   07/01/2019   04/02/2019    19‐30366      A/P Invoice      05/02/2019    15,688.00
2010   DMT300   Diamond M Trucking   07/01/2019   04/02/2019    19‐30365      A/P Invoice      05/02/2019     3,300.00
2010   DMT300   Diamond M Trucking   07/01/2019   04/02/2019    19‐30363      A/P Invoice      05/02/2019     1,100.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/21/2019    19‐30341      A/P Invoice      04/20/2019       340.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/22/2019    19‐30338      A/P Invoice      04/21/2019       850.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/19/2019    19‐30317      A/P Invoice      04/18/2019    15,125.00
2010   DMT300   Diamond M Trucking   07/01/2019   02/20/2019    19‐30161      A/P Invoice      03/22/2019     6,460.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30256      A/P Invoice      04/11/2019     7,310.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30263      A/P Invoice      04/11/2019     1,530.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30281      A/P Invoice      04/11/2019     7,650.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30280      A/P Invoice      04/11/2019     9,010.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30276      A/P Invoice      04/11/2019     8,840.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30275      A/P Invoice      04/11/2019     7,650.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30298      A/P Invoice      04/11/2019     8,160.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/12/2019    19‐30296      A/P Invoice      04/11/2019    10,030.00
2010   DMT300   Diamond M Trucking   07/01/2019   03/13/2019    19‐30289      A/P Invoice      04/12/2019     5,100.00
                                          Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 45 of 157


2010   DMT300   Diamond M Trucking   08/01/2019   03/28/2019    19‐30352      A/P Invoice      04/27/2019    1,334.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30424      A/P Invoice      05/15/2019    1,300.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/11/2019    19‐30413      A/P Invoice      05/11/2019    7,070.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30423      A/P Invoice      05/15/2019    3,215.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30442      A/P Invoice      05/15/2019    1,020.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30426      A/P Invoice      05/15/2019      650.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30401      A/P Invoice      05/10/2019      857.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30400      A/P Invoice      05/10/2019    2,040.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30399      A/P Invoice      05/10/2019      170.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30398      A/P Invoice      05/10/2019    2,380.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30397      A/P Invoice      05/10/2019    3,270.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30394      A/P Invoice      05/10/2019      510.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/10/2019    19‐30393      A/P Invoice      05/10/2019      942.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/11/2019    19‐30415      A/P Invoice      05/11/2019      680.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/12/2019    19‐30418      A/P Invoice      05/12/2019      340.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/12/2019    19‐30417      A/P Invoice      05/12/2019      255.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30427      A/P Invoice      05/15/2019      340.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30425      A/P Invoice      05/15/2019      340.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30422      A/P Invoice      05/15/2019      340.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/15/2019    19‐30414      A/P Invoice      05/15/2019      510.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/16/2019    19‐30433      A/P Invoice      05/16/2019    7,310.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/16/2019    19‐30432      A/P Invoice      05/16/2019    3,400.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30452      A/P Invoice      05/22/2019      255.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30453      A/P Invoice      05/22/2019      170.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30451      A/P Invoice      05/22/2019    1,020.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30450      A/P Invoice      05/22/2019      340.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30449      A/P Invoice      05/22/2019      850.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/22/2019    19‐30463      A/P Invoice      05/22/2019    1,530.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/24/2019    19‐30473      A/P Invoice      05/24/2019    2,616.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/24/2019    19‐30466      A/P Invoice      05/24/2019    3,880.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/19/2019    19‐30467      A/P Invoice      05/19/2019    2,890.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/24/2019    19‐30475      A/P Invoice      05/24/2019    8,935.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30447      A/P Invoice      05/17/2019    1,355.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30439      A/P Invoice      05/17/2019    8,760.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30440      A/P Invoice      05/17/2019    2,020.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30441      A/P Invoice      05/17/2019    2,073.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/18/2019    19‐30465      A/P Invoice      05/18/2019    2,380.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/25/2019    19‐30462      A/P Invoice      05/25/2019    3,910.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/25/2019    19‐30464      A/P Invoice      05/25/2019    1,360.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/25/2019    19‐30485      A/P Invoice      05/25/2019      484.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/25/2019    19‐30468      A/P Invoice      05/25/2019    2,720.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/26/2019    19‐30487      A/P Invoice      05/26/2019    1,600.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30444      A/P Invoice      05/17/2019    5,525.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30443      A/P Invoice      05/17/2019    5,015.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/17/2019    19‐30445      A/P Invoice      05/17/2019    4,760.00
2010   DMT300   Diamond M Trucking   08/01/2019   04/30/2019    19‐30490      A/P Invoice      05/30/2019    8,379.50
2010   DMT300   Diamond M Trucking   08/01/2019   04/29/2019    19‐30488      A/P Invoice      05/29/2019    2,380.00
                                                                Case 19-12269-KBO        Doc 70-29   Filed 11/12/19   Page 46 of 157


2010   DOC300   DOC'S REVERSE UNITS & RENTAL TOOLS, INC.   09/01/2019   05/10/2019 D‐97110              A/P Invoice      06/09/2019   08/09/2019 Z   E000000272    ‐1,049.11
2010   DOC300   DOC'S REVERSE UNITS & RENTAL TOOLS, INC.   09/01/2019   06/24/2019 D‐97212              A/P Invoice      07/24/2019   08/09/2019 Z   E000000272      ‐446.25
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   03/06/2019         35453‐3      A/P Invoice      04/05/2019                                47,034.13
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   03/06/2019         35453‐4      A/P Invoice      04/05/2019                                87,173.75
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   03/06/2019         35453‐5      A/P Invoice      04/05/2019                                60,241.14
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   03/28/2019         34883‐2      A/P Invoice      04/27/2019                                26,846.01
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   03/28/2019         34883‐3      A/P Invoice      04/27/2019                                23,869.14
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   02/27/2019         33291‐4      A/P Invoice      03/29/2019                                30,743.01
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   02/27/2019         33291‐2      A/P Invoice      03/29/2019                                35,018.89
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   02/27/2019         33291‐3      A/P Invoice      03/29/2019                                32,908.01
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   05/02/2019         37160‐2      A/P Invoice      06/01/2019                                42,921.14
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   05/02/2019         37727‐2      A/P Invoice      06/01/2019                                57,437.46
2010   DOWTEC   Downhole Technology, LLC                   06/01/2019   05/02/2019         37565‐2      A/P Invoice      06/01/2019                                 2,922.75
2010   DRI300   DRILLINGPRO                                03/01/2019   03/01/2019          15068       A/P Invoice      02/06/2019                                15,478.75
2010   DRI300   DRILLINGPRO                                03/01/2019   03/01/2019          15067       A/P Invoice      02/06/2019                                15,478.75
2010   DRI400   Drilformance, LLC                          05/01/2019   05/01/2019          15067       A/P Invoice      02/07/2019                                15,478.75
2010   DRI400   Drilformance, LLC                          05/01/2019   05/01/2019          15068       A/P Invoice      02/07/2019                                15,478.75
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           06/01/2019   05/30/2019          19642       A/P Invoice      06/29/2019                               113,208.86
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           07/01/2019   03/28/2019          19393       A/P Invoice      04/27/2019                               148,608.35
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           07/01/2019   04/04/2019          19419       A/P Invoice      05/04/2019                                 2,709.41
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           08/01/2019   04/24/2019          19489       A/P Invoice      05/24/2019                                 6,378.09
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           08/01/2019   04/18/2019          19474       A/P Invoice      05/18/2019                                 5,410.66
2010   DRISOL   DRILLCHEM DRILLING SOLUTIONS,LLC           08/01/2019   04/29/2019          19511       A/P Invoice      05/29/2019                                16,341.74
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           693        A/P Invoice      01/09/2019                               123,648.54
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           701        A/P Invoice      01/25/2019   09/26/2019 C     9674        89,792.34
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           701        A/P Invoice      01/25/2019   09/26/2019 C     9674       126,351.46
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           703        A/P Invoice      01/25/2019                               229,826.20
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           724        A/P Invoice      01/30/2019                               181,298.45
2010   DUR300   DuraChem Production Services, LLC          03/01/2019   03/01/2019           729        A/P Invoice      02/08/2019                                   852.50
2010   DUR300   DuraChem Production Services, LLC          05/01/2019   05/01/2019           735        A/P Invoice      02/17/2019                                98,618.65
2010   DUR300   DuraChem Production Services, LLC          05/01/2019   02/08/2019           748        A/P Invoice      03/07/2019                               301,659.40
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/14/2019           774        A/P Invoice      04/13/2019                               145,210.90
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/14/2019           773        A/P Invoice      04/13/2019                               182,787.15
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/15/2019           772        A/P Invoice      04/14/2019                               155,061.50
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/08/2019           761        A/P Invoice      04/07/2019                               102,883.95
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/08/2019           765        A/P Invoice      04/07/2019                                 1,785.00
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/06/2019           763        A/P Invoice      04/05/2019                               150,817.20
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/06/2019           763        A/P Invoice      04/05/2019   09/26/2019 C     9674        33,856.20
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   12/26/2018           702        A/P Invoice      01/25/2019                               175,653.45
2010   DUR300   DuraChem Production Services, LLC          07/01/2019   03/08/2019           762        A/P Invoice      04/07/2019                                82,929.85
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   04/24/2019           800        A/P Invoice      05/24/2019                               163,822.60
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   04/24/2019           799        A/P Invoice      05/24/2019                               145,270.95
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   04/24/2019           798        A/P Invoice      05/24/2019                               132,909.15
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   05/29/2019           834        A/P Invoice      06/28/2019                                   800.00
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   04/30/2019           803        A/P Invoice      05/30/2019                                 1,540.00
2010   DUR300   DuraChem Production Services, LLC          08/01/2019   04/30/2019           802        A/P Invoice      05/30/2019                                 1,540.00
2010   DWM300   Desert Wolfpack Mobile, Inc.               04/01/2019   04/01/2019          10737       A/P Invoice      12/27/2018                                 1,290.00
                                                         Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 47 of 157


2010   DWM300   Desert Wolfpack Mobile, Inc.        04/01/2019   04/01/2019            10736       A/P Invoice      12/27/2018      1,350.00
2010   DWM300   Desert Wolfpack Mobile, Inc.        04/01/2019   04/01/2019            10738       A/P Invoice      12/27/2018      1,050.00
2010   DWS300   Dialog Wireline Services, LLC       08/01/2019   02/13/2019   I00007432            A/P Invoice      03/15/2019     26,650.80
2010   DWS300   Dialog Wireline Services, LLC       08/01/2019   08/01/2019   I00007432‐C          A/P Invoice      08/01/2019     ‐1,300.00
2010   ELL300   ELLISON FLUID CALIPERS, LLC         12/01/2018   12/01/2018             14052      A/P Invoice      10/17/2018      3,233.68
2010   ENV400   Enventure Global Technology, Inc.   01/01/2019   01/01/2019   PSV‐07084            A/P Invoice      12/09/2018     11,957.34
2010   ENW300   WaterBridge Texas Operating, LLC    04/01/2019   04/01/2019   INV02240             A/P Invoice      05/01/2019     24,620.49
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03171             A/P Invoice      05/15/2019      1,260.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02771             A/P Invoice      04/14/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02830             A/P Invoice      04/14/2019      3,480.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02868             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03166             A/P Invoice      05/15/2019        645.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03254             A/P Invoice      05/15/2019        720.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02726             A/P Invoice      04/14/2019      1,140.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/16/2019   INV03109             A/P Invoice      05/16/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02705             A/P Invoice      04/14/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   02/15/2019   INV02356             A/P Invoice      03/17/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02725             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03108             A/P Invoice      05/15/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03168             A/P Invoice      05/15/2019        780.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03113             A/P Invoice      05/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   02/15/2019   INV02357             A/P Invoice      03/17/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02829             A/P Invoice      04/14/2019        270.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03138             A/P Invoice      05/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03169             A/P Invoice      05/15/2019     11,225.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03250             A/P Invoice      05/15/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03390             A/P Invoice      05/15/2019     45,466.21
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03211             A/P Invoice      05/15/2019      3,060.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03170             A/P Invoice      05/15/2019      6,710.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03251             A/P Invoice      05/15/2019      5,760.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03101             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03276             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03112             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03252             A/P Invoice      05/15/2019      1,442.50
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03253             A/P Invoice      05/15/2019      4,980.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03139             A/P Invoice      05/15/2019        420.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   02/15/2019   INV02600             A/P Invoice      03/17/2019     47,527.05
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02940             A/P Invoice      04/14/2019     16,749.58
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03392             A/P Invoice      05/15/2019     72,370.60
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02833             A/P Invoice      04/14/2019         45.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03167             A/P Invoice      05/15/2019        900.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02757             A/P Invoice      04/14/2019        115.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03142             A/P Invoice      05/15/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02729             A/P Invoice      04/14/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   04/15/2019   INV03258             A/P Invoice      05/15/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   02/15/2019   INV02590             A/P Invoice      03/17/2019    114,511.04
2010   ENW300   WaterBridge Texas Operating, LLC    06/01/2019   03/15/2019   INV02932             A/P Invoice      04/14/2019     83,306.47
                                                        Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 48 of 157


2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02712             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02359             A/P Invoice      03/17/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02360             A/P Invoice      03/17/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02361             A/P Invoice      03/17/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02594             A/P Invoice      03/17/2019    269,164.60
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02934             A/P Invoice      04/14/2019    137,430.84
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03389             A/P Invoice      05/15/2019    123,130.84
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02772             A/P Invoice      04/14/2019        595.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03350             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03387             A/P Invoice      05/15/2019     86,876.74
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03141             A/P Invoice      05/15/2019         90.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03255             A/P Invoice      05/15/2019        480.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03110             A/P Invoice      05/15/2019      2,340.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02831             A/P Invoice      04/14/2019      1,140.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02713             A/P Invoice      04/14/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03140             A/P Invoice      05/15/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02727             A/P Invoice      04/14/2019      1,800.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03111             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03256             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02832             A/P Invoice      04/14/2019      1,680.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02728             A/P Invoice      04/14/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03257             A/P Invoice      05/15/2019        720.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03172             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03259             A/P Invoice      05/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02834             A/P Invoice      04/14/2019         55.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02593             A/P Invoice      03/17/2019     42,091.85
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02933             A/P Invoice      04/14/2019     32,116.06
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03388             A/P Invoice      05/15/2019     31,451.11
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02756             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03173             A/P Invoice      05/15/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03114             A/P Invoice      05/15/2019        170.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03174             A/P Invoice      05/15/2019      2,160.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03260             A/P Invoice      05/15/2019        960.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03175             A/P Invoice      05/15/2019        540.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02835             A/P Invoice      04/14/2019      3,505.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02730             A/P Invoice      04/14/2019        330.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03092             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03393             A/P Invoice      05/15/2019    141,455.84
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02732             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02869             A/P Invoice      04/14/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03116             A/P Invoice      05/15/2019      1,260.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03262             A/P Invoice      05/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02838             A/P Invoice      04/14/2019        840.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02733             A/P Invoice      04/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03176             A/P Invoice      05/15/2019      7,500.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03263             A/P Invoice      05/15/2019        360.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03143             A/P Invoice      05/15/2019        180.00
                                                        Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 49 of 157


2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03115             A/P Invoice      05/15/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02836             A/P Invoice      04/14/2019       180.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03261             A/P Invoice      05/15/2019     1,500.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03177             A/P Invoice      05/15/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02734             A/P Invoice      04/14/2019       420.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02837             A/P Invoice      04/14/2019     2,340.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02735             A/P Invoice      04/14/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02773             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02706             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02599             A/P Invoice      03/17/2019    80,940.27
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03391             A/P Invoice      05/15/2019    56,714.10
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02736             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02870             A/P Invoice      04/14/2019       110.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02839             A/P Invoice      04/14/2019       240.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03264             A/P Invoice      05/15/2019     1,140.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02935             A/P Invoice      04/14/2019    66,707.27
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02737             A/P Invoice      04/14/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02941             A/P Invoice      04/14/2019    35,340.05
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03394             A/P Invoice      05/15/2019    33,594.81
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02714             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02758             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02738             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03144             A/P Invoice      05/15/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   02/15/2019   INV02604             A/P Invoice      03/17/2019     5,946.70
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02739             A/P Invoice      04/14/2019       360.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03178             A/P Invoice      05/15/2019       540.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03265             A/P Invoice      05/15/2019     1,535.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03145             A/P Invoice      05/15/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03117             A/P Invoice      05/15/2019       362.50
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   04/15/2019   INV03179             A/P Invoice      05/15/2019       410.00
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02942             A/P Invoice      04/14/2019     1,242.43
2010   ENW300   WaterBridge Texas Operating, LLC   06/01/2019   03/15/2019   INV02731             A/P Invoice      04/14/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   03/15/2019   INV02936A            A/P Invoice      04/14/2019    52,020.57
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   03/15/2019   INV03042             A/P Invoice      04/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03527             A/P Invoice      06/14/2019        65.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03556             A/P Invoice      06/14/2019       480.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03557             A/P Invoice      06/14/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03558             A/P Invoice      06/14/2019       300.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03559             A/P Invoice      06/14/2019       840.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03560             A/P Invoice      06/14/2019       480.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03561             A/P Invoice      06/14/2019       600.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03584             A/P Invoice      06/14/2019       420.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03585             A/P Invoice      06/14/2019       360.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03586             A/P Invoice      06/14/2019        60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03587             A/P Invoice      06/14/2019       120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03588             A/P Invoice      06/14/2019       240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03599             A/P Invoice      06/14/2019       120.00
                                                        Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 50 of 157


2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03634             A/P Invoice      06/14/2019        840.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03635             A/P Invoice      06/14/2019      1,560.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03636             A/P Invoice      06/14/2019      1,920.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03637             A/P Invoice      06/14/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03638             A/P Invoice      06/14/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03639             A/P Invoice      06/14/2019      1,080.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03640             A/P Invoice      06/14/2019        535.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03695             A/P Invoice      06/14/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03696             A/P Invoice      06/14/2019      5,220.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03697             A/P Invoice      06/14/2019      3,600.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03698             A/P Invoice      06/14/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03699             A/P Invoice      06/14/2019      1,860.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03748             A/P Invoice      06/14/2019        360.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03749             A/P Invoice      06/14/2019        540.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03750             A/P Invoice      06/14/2019      2,075.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03751             A/P Invoice      06/14/2019         62.50
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03752             A/P Invoice      06/14/2019        230.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03807             A/P Invoice      06/14/2019      1,586.67
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03808             A/P Invoice      06/14/2019        624.03
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03809             A/P Invoice      06/14/2019    125,486.81
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03810             A/P Invoice      06/14/2019     45,383.86
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03811             A/P Invoice      06/14/2019     41,247.36
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03812             A/P Invoice      06/14/2019     81,703.43
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03817             A/P Invoice      06/14/2019    116,154.49
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03819             A/P Invoice      06/14/2019      6,834.15
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   05/15/2019   INV03820             A/P Invoice      06/14/2019     18,750.06
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV03968             A/P Invoice      07/15/2019      1,080.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV03978             A/P Invoice      07/15/2019        480.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV03985             A/P Invoice      07/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV03992             A/P Invoice      07/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04037             A/P Invoice      07/15/2019        360.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04038             A/P Invoice      07/15/2019        420.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04039             A/P Invoice      07/15/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04041             A/P Invoice      07/15/2019      1,560.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04042             A/P Invoice      07/15/2019      2,580.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04043             A/P Invoice      07/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04088             A/P Invoice      07/15/2019      1,020.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04089             A/P Invoice      07/15/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04090             A/P Invoice      07/15/2019        420.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04091             A/P Invoice      07/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04092             A/P Invoice      07/15/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04093             A/P Invoice      07/15/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04094             A/P Invoice      07/15/2019     11,880.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04095             A/P Invoice      07/15/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04096             A/P Invoice      07/15/2019     24,530.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04097             A/P Invoice      07/15/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04141             A/P Invoice      07/15/2019     83,613.88
                                                        Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 51 of 157


2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04142             A/P Invoice      07/15/2019     73,781.83
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04143             A/P Invoice      07/15/2019    307,876.45
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04144             A/P Invoice      07/15/2019    158,999.26
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04145             A/P Invoice      07/15/2019     37,859.70
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04146             A/P Invoice      07/15/2019    104,692.80
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04147             A/P Invoice      07/15/2019     72,312.80
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04148             A/P Invoice      07/15/2019     27,016.41
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04149             A/P Invoice      07/15/2019     97,653.53
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04150             A/P Invoice      07/15/2019     18,691.23
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   06/15/2019   INV04305             A/P Invoice      07/15/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04340             A/P Invoice      08/17/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04359             A/P Invoice      08/17/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04407             A/P Invoice      08/17/2019        600.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04408             A/P Invoice      08/17/2019        540.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04409             A/P Invoice      08/17/2019        480.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04410             A/P Invoice      08/17/2019      3,780.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04451             A/P Invoice      08/17/2019        865.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04452             A/P Invoice      08/17/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04453             A/P Invoice      08/17/2019        840.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04454             A/P Invoice      08/17/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04455             A/P Invoice      08/17/2019        210.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04456             A/P Invoice      08/17/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04457             A/P Invoice      08/17/2019        360.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04458             A/P Invoice      08/17/2019        900.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04459             A/P Invoice      08/17/2019        660.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04460             A/P Invoice      08/17/2019      1,260.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04461             A/P Invoice      08/17/2019     42,540.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04462             A/P Invoice      08/17/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04523             A/P Invoice      08/17/2019     42,647.34
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04524             A/P Invoice      08/17/2019     68,892.91
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04525             A/P Invoice      08/17/2019    269,667.92
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04526             A/P Invoice      08/17/2019    153,166.63
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04527             A/P Invoice      08/17/2019     32,016.32
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04528             A/P Invoice      08/17/2019     88,641.42
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04529             A/P Invoice      08/17/2019     33,793.78
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04530             A/P Invoice      08/17/2019     23,229.77
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04531             A/P Invoice      08/17/2019     46,790.49
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   07/18/2019   INV04532             A/P Invoice      08/17/2019      6,598.86
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04809             A/P Invoice      09/18/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04870             A/P Invoice      09/18/2019        420.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04871             A/P Invoice      09/18/2019        360.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04872             A/P Invoice      09/18/2019        417.50
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04873             A/P Invoice      09/18/2019        350.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04874             A/P Invoice      09/18/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04875             A/P Invoice      09/18/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04876             A/P Invoice      09/18/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC   08/01/2019   08/19/2019   INV04877             A/P Invoice      09/18/2019        600.00
                                                                Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 52 of 157


2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04917               A/P Invoice      09/18/2019      2,076.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04918               A/P Invoice      09/18/2019        100.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04919               A/P Invoice      09/18/2019         50.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04920               A/P Invoice      09/18/2019        570.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04921               A/P Invoice      09/18/2019        875.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04922               A/P Invoice      09/18/2019         60.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04923               A/P Invoice      09/18/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04924               A/P Invoice      09/18/2019        145.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04925               A/P Invoice      09/18/2019        120.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04926               A/P Invoice      09/18/2019      4,518.50
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04928               A/P Invoice      09/18/2019      1,045.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04927               A/P Invoice      09/18/2019        480.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04982               A/P Invoice      09/18/2019     33,477.68
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04983               A/P Invoice      09/18/2019     53,459.93
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04984               A/P Invoice      09/18/2019    226,762.27
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04985               A/P Invoice      09/18/2019    153,849.99
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04986               A/P Invoice      09/18/2019     27,990.30
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04987               A/P Invoice      09/18/2019     83,476.80
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04988               A/P Invoice      09/18/2019     42,129.70
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04989               A/P Invoice      09/18/2019     22,600.63
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   08/19/2019   INV04990               A/P Invoice      09/18/2019     21,106.54
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04770               A/P Invoice      08/30/2019      1,020.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04769               A/P Invoice      08/30/2019      2,040.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04768               A/P Invoice      08/30/2019        205.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04762               A/P Invoice      08/30/2019        300.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04761               A/P Invoice      08/30/2019      1,020.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04760               A/P Invoice      08/30/2019      1,140.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04759               A/P Invoice      08/30/2019      1,980.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04764               A/P Invoice      08/30/2019        180.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04771               A/P Invoice      08/30/2019        240.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04763               A/P Invoice      08/30/2019        400.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04765               A/P Invoice      08/30/2019      3,420.00
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   07/31/2019   INV04767               A/P Invoice      08/30/2019      3,987.50
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   05/15/2019   INV03818               A/P Invoice      06/14/2019     41,017.19
2010   ENW300   WaterBridge Texas Operating, LLC           08/01/2019   05/15/2019   CM00627                A/P Invoice      06/14/2019    ‐41,017.19
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   05/01/2019   05/01/2019              1012        A/P Invoice      03/06/2019      8,458.55
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/16/2018   #1                     A/P Invoice      01/15/2019        960.00
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/17/2018   #2                     A/P Invoice      01/16/2019        480.00
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/17/2018   #3                     A/P Invoice      01/16/2019        640.00
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/18/2018   #4                     A/P Invoice      01/17/2019        640.00
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/18/2018   #5                     A/P Invoice      01/17/2019        640.00
2010   EPC300   EVANS PETROLEUM CONSULTANTS and SERVICES   07/01/2019   12/18/2018   #6                     A/P Invoice      01/17/2019      1,120.00
2010   EVO300   EVO Incorporated                           02/01/2019   02/01/2019              113384      A/P Invoice      11/30/2018     26,562.50
2010   EVO300   EVO Incorporated                           02/01/2019   02/01/2019              113385      A/P Invoice      11/30/2018     19,291.85
2010   EVO300   EVO Incorporated                           03/01/2019   03/01/2019              113553      A/P Invoice      11/30/2018     ‐2,600.00
2010   EVO300   EVO Incorporated                           05/01/2019   02/08/2019              113504      A/P Invoice      03/07/2019     20,464.90
2010   EVO300   EVO Incorporated                           06/01/2019   02/05/2019              113497      A/P Invoice      03/07/2019     17,789.09
                                                        Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 53 of 157


2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   04/01/2019   04/01/2019    121327        A/P Invoice      02/25/2019     8,700.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   04/01/2019   04/01/2019    121274        A/P Invoice      02/23/2019     5,800.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121467        A/P Invoice      03/01/2019     5,300.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121466        A/P Invoice      03/01/2019     1,300.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121652        A/P Invoice      03/01/2019     2,050.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121647        A/P Invoice      03/01/2019     5,800.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121464        A/P Invoice      03/01/2019     5,300.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121654        A/P Invoice      03/05/2019     3,500.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121656        A/P Invoice      03/04/2019     1,450.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   05/01/2019   05/01/2019    121657        A/P Invoice      03/07/2019     4,350.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   06/01/2019   03/04/2019    122433        A/P Invoice      04/03/2019     1,450.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/08/2019    122434        A/P Invoice      04/07/2019     5,800.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/16/2019    122595        A/P Invoice      04/15/2019     2,900.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/14/2019    122594        A/P Invoice      04/13/2019     5,800.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/22/2019    122596        A/P Invoice      04/21/2019     7,250.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/26/2019    122635        A/P Invoice      04/25/2019     2,900.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   04/04/2019    122880        A/P Invoice      05/04/2019     1,250.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   04/03/2019    122879        A/P Invoice      05/03/2019     4,350.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   07/01/2019   03/31/2019    122637        A/P Invoice      04/30/2019     4,350.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   03/28/2019    122636        A/P Invoice      04/27/2019     2,900.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/13/2019    123176        A/P Invoice      05/13/2019     8,700.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/14/2019    123177        A/P Invoice      05/14/2019     3,550.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/16/2019    123178        A/P Invoice      05/16/2019     2,900.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/19/2019    123181        A/P Invoice      05/19/2019     4,350.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/19/2019    123182        A/P Invoice      05/19/2019     1,400.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC   08/01/2019   04/17/2019    123180        A/P Invoice      05/17/2019     2,100.00
2010   FDS300   Fluid Delivery Solutions, LLC      05/01/2019   05/01/2019     36392        A/P Invoice      05/31/2019    78,000.00
2010   FDS300   Fluid Delivery Solutions, LLC      05/01/2019   05/01/2019     36544        A/P Invoice      04/07/2019       162.69
2010   FDS300   Fluid Delivery Solutions, LLC      05/01/2019   03/19/2019     36505        A/P Invoice      04/18/2019    48,585.56
2010   FDS300   Fluid Delivery Solutions, LLC      07/01/2019   04/05/2019     36927        A/P Invoice      05/05/2019     2,400.00
2010   FDS300   Fluid Delivery Solutions, LLC      07/01/2019   04/04/2019     36925        A/P Invoice      05/04/2019     2,400.00
2010   FDS300   Fluid Delivery Solutions, LLC      07/01/2019   03/31/2019     36610        A/P Invoice      04/30/2019    15,713.28
2010   FDS300   Fluid Delivery Solutions, LLC      07/01/2019   03/31/2019     36607        A/P Invoice      04/30/2019     3,100.00
2010   FDS300   Fluid Delivery Solutions, LLC      08/01/2019   03/31/2019     36611        A/P Invoice      04/30/2019     3,125.80
2010   FDS300   Fluid Delivery Solutions, LLC      08/01/2019   04/30/2019     36926        A/P Invoice      05/30/2019     3,000.00
2010   FDS300   Fluid Delivery Solutions, LLC      08/01/2019   04/30/2019     36924        A/P Invoice      05/30/2019    15,206.40
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190314089      A/P Invoice      04/30/2019    24,176.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190314087      A/P Invoice      04/30/2019    64,083.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190314086      A/P Invoice      04/30/2019    59,208.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190314085      A/P Invoice      04/30/2019    33,245.83
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414046      A/P Invoice      05/17/2019    48,813.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414047      A/P Invoice      05/17/2019    48,813.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414043      A/P Invoice      05/17/2019    62,088.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414048      A/P Invoice      05/17/2019     7,379.35
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414045      A/P Invoice      05/17/2019    61,755.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414044      A/P Invoice      05/17/2019    62,088.00
2010   FESCO    FESCO LTD                          05/01/2019   05/01/2019   190414089      A/P Invoice      05/30/2019    36,933.00
                                Case 19-12269-KBO    Doc 70-29   Filed 11/12/19    Page 54 of 157


2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414088     A/P Invoice      05/30/2019    36,933.00
2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414090     A/P Invoice      05/30/2019    62,088.00
2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414091     A/P Invoice      05/30/2019    62,088.00
2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414092     A/P Invoice      05/30/2019    62,088.00
2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414093     A/P Invoice      05/30/2019     4,198.80
2010   FESCO   FESCO LTD   05/01/2019   05/01/2019     190414094     A/P Invoice      05/30/2019     4,413.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214032CM    A/P Invoice      06/14/2019        ‐3.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214032DM    A/P Invoice      06/14/2019     1,700.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214031CM    A/P Invoice      06/14/2019        ‐3.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214031DM    A/P Invoice      06/14/2019     1,700.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190114085CM    A/P Invoice      06/14/2019        ‐1.25
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314019CM    A/P Invoice      06/14/2019        ‐1.50
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314045CM    A/P Invoice      06/14/2019      ‐933.75
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314020CM    A/P Invoice      06/14/2019        ‐1.50
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314087CM    A/P Invoice      06/14/2019    ‐1,995.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314043CM    A/P Invoice      06/14/2019      ‐933.75
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190314044CM    A/P Invoice      06/14/2019      ‐933.75
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214033CM    A/P Invoice      06/14/2019        ‐3.00
2010   FESCO   FESCO LTD   05/15/2019   05/15/2019    190214033DM    A/P Invoice      06/14/2019     1,700.00
2010   FESCO   FESCO LTD   05/16/2019   05/16/2019    190114035CM    A/P Invoice      06/15/2019    ‐2,128.00
2010   FESCO   FESCO LTD   05/16/2019   05/16/2019    190114036CM    A/P Invoice      06/15/2019    ‐2,128.00
2010   FESCO   FESCO LTD   05/16/2019   05/16/2019    190114038CM    A/P Invoice      06/15/2019    ‐2,128.00
2010   FESCO   FESCO LTD   05/16/2019   05/16/2019    190214030DM    A/P Invoice      06/15/2019     2,400.00
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514046     A/P Invoice      06/19/2019     7,086.13
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514047     A/P Invoice      06/19/2019     7,086.13
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514048     A/P Invoice      06/19/2019    15,206.00
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514049     A/P Invoice      06/19/2019    12,966.00
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514050     A/P Invoice      06/19/2019    65,872.00
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514051     A/P Invoice      06/19/2019    65,872.00
2010   FESCO   FESCO LTD   06/01/2019   05/20/2019     190514052     A/P Invoice      06/19/2019    65,872.00
2010   FESCO   FESCO LTD   06/01/2019   05/22/2019     190516057     A/P Invoice      06/21/2019     7,698.70
2010   FESCO   FESCO LTD   06/01/2019   05/22/2019     190516058     A/P Invoice      06/21/2019     6,718.90
2010   FESCO   FESCO LTD   06/01/2019   05/22/2019     190516059     A/P Invoice      06/21/2019    11,494.05
2010   FESCO   FESCO LTD   06/01/2019   05/31/2019     190514071     A/P Invoice      06/30/2019    61,755.00
2010   FESCO   FESCO LTD   06/01/2019   05/31/2019     190514072     A/P Invoice      06/30/2019    62,088.00
2010   FESCO   FESCO LTD   06/01/2019   05/31/2019     190514073     A/P Invoice      06/30/2019    24,733.00
2010   FESCO   FESCO LTD   06/01/2019   05/31/2019     190514074     A/P Invoice      06/30/2019    33,256.65
2010   FESCO   FESCO LTD   06/01/2019   01/31/2019     190114086     A/P Invoice      03/02/2019    36,284.17
2010   FESCO   FESCO LTD   06/01/2019   01/31/2019     190114089     A/P Invoice      03/02/2019    42,493.00
2010   FESCO   FESCO LTD   06/01/2019   01/31/2019     190114088     A/P Invoice      03/02/2019    21,270.17
2010   FESCO   FESCO LTD   06/01/2019   01/31/2019     190114088     A/P Invoice      03/02/2019    21,222.83
2010   FESCO   FESCO LTD   06/01/2019   01/31/2019     190114087     A/P Invoice      03/02/2019    42,493.00
2010   FESCO   FESCO LTD   07/01/2019   07/18/2019    190114089CM    A/P Invoice      08/17/2019    ‐2,635.00
2010   FESCO   FESCO LTD   07/01/2019   07/18/2019    190114088CM    A/P Invoice      08/17/2019    ‐2,635.00
2010   FESCO   FESCO LTD   07/01/2019   07/18/2019    190114087CM    A/P Invoice      08/17/2019    ‐2,635.00
2010   FESCO   FESCO LTD   07/01/2019   07/18/2019   190114085CM‐2   A/P Invoice      08/17/2019    ‐2,400.00
2010   FESCO   FESCO LTD   07/01/2019   06/28/2019     190614081     A/P Invoice      07/28/2019    55,926.00
                                                        Case 19-12269-KBO         Doc 70-29      Filed 11/12/19   Page 55 of 157


2010   FESCO    FESCO LTD                          07/01/2019   06/28/2019          190614080       A/P Invoice         07/28/2019         14,136.35
2010   FESCO    FESCO LTD                          07/01/2019   06/24/2019         190214062CM      A/P Invoice         07/24/2019           ‐600.00
2010   FESCO    FESCO LTD                          07/01/2019   06/11/2019          190614023       A/P Invoice         07/11/2019         29,450.00
2010   FESCO    FESCO LTD                          07/01/2019   06/11/2019          190614010       A/P Invoice         07/11/2019          9,915.37
2010   FESCO    FESCO LTD                          07/01/2019   06/11/2019          190614009       A/P Invoice         07/11/2019         21,958.02
2010   FESCO    FESCO LTD                          07/01/2019   06/11/2019          190614008       A/P Invoice         07/11/2019          4,548.09
2010   FESCO    FESCO LTD                          07/01/2019   06/11/2019          190614007       A/P Invoice         07/11/2019          3,716.83
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181014148CM      A/P Invoice         06/14/2019           ‐203.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181114044CM      A/P Invoice         06/14/2019           ‐204.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181114045CM      A/P Invoice         06/14/2019           ‐204.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181114046CM      A/P Invoice         06/14/2019           ‐204.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181114047CM      A/P Invoice         06/14/2019           ‐204.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181114095CM      A/P Invoice         06/14/2019           ‐202.50
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181214009CM      A/P Invoice         06/14/2019         ‐2,400.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181214017CM      A/P Invoice         06/14/2019             ‐2.75
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181214017DM      A/P Invoice         06/14/2019          1,100.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         190314019DM      A/P Invoice         06/14/2019          1,100.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         190314045DM      A/P Invoice         06/14/2019          1,100.00
2010   FESCO    FESCO LTD                          07/01/2019   05/15/2019         181014144CM      A/P Invoice         06/14/2019             ‐3.00
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181114096CM      A/P Invoice         06/15/2019           ‐203.00
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181214011CM      A/P Invoice         06/15/2019             ‐1.25
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181214012CM      A/P Invoice         06/15/2019             ‐2.75
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181214018CM      A/P Invoice         06/15/2019             ‐2.75
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181114096DM      A/P Invoice         06/15/2019          1,200.00
2010   FESCO    FESCO LTD                          07/01/2019   05/16/2019         181214018DM      A/P Invoice         06/15/2019          1,100.00
2010   FESCO    FESCO LTD                          07/01/2019   05/31/2019          190516204       A/P Invoice         06/30/2019          8,320.40
2010   FESCO    FESCO LTD                          07/01/2019   05/31/2019          190516205       A/P Invoice         06/30/2019          1,774.50
2010   FESCO    FESCO LTD                          07/01/2019   06/04/2019          190514107       A/P Invoice         07/04/2019         66,762.00
2010   FLO400   FLOWCO PRODUCTION SOLUTIONS, LLC   06/01/2019   02/26/2019            231866        A/P Invoice         03/28/2019         23,818.06
2010   FLO400   FLOWCO PRODUCTION SOLUTIONS, LLC   07/01/2019   03/19/2019            235909        A/P Invoice         04/18/2019         23,818.06
2010   FTD300   Firethorne Downhole                03/01/2019   03/01/2019   FDH03072               A/P Invoice         03/30/2019          2,862.25
2010   FTD300   Firethorne Downhole                06/01/2019   02/27/2019   FDH03073               A/P Invoice         03/29/2019          2,862.25
2010   FTD300   Firethorne Downhole                07/01/2019   03/01/2019   FDH03134               A/P Invoice         03/31/2019         11,521.76
2010   FTD300   Firethorne Downhole                07/01/2019   03/01/2019   FDH03133               A/P Invoice         03/31/2019          2,862.25
2010   FTD300   Firethorne Downhole                07/01/2019   03/29/2019   FDH03132               A/P Invoice         04/28/2019          5,457.00
2010   FTD300   Firethorne Downhole                07/01/2019   04/16/2019   FDH03206               A/P Invoice         05/16/2019          2,435.63
2010   FTD300   Firethorne Downhole                08/01/2019   04/30/2019   FDH03261               A/P Invoice         05/30/2019          2,435.63
2010   FTS300   FTS International Services, LLC    04/01/2019   04/01/2019          90126608        A/P Invoice         05/01/2019        496,839.42
2010   FTS300   FTS International Services, LLC    04/01/2019   04/01/2019          90125975        A/P Invoice         02/21/2019        418,958.99
2010   FTS300   FTS International Services, LLC    04/01/2019   04/01/2019          90126637        A/P Invoice         03/01/2019        135,501.66
2010   FTS300   FTS International Services, LLC    04/01/2019   04/01/2019          90126609        A/P Invoice         02/28/2019        519,423.03
2010   GEO400   GE OIL & GAS ESP, INC.             08/01/2019   08/01/2019   ACH06182018‐CM         A/P Invoice         08/31/2019       ‐248,498.18
2010   GEO400   GE OIL & GAS ESP, INC.             08/20/2019   08/27/2019             4454         GE OIL & GAS ESP,                C    248,498.18
2010   GEOGAS   GE Oil & Gas Pressure Control LP   03/01/2019   03/01/2019          20206633        A/P Invoice         01/04/2019         49,346.86
2010   GEOGAS   GE Oil & Gas Pressure Control LP   03/01/2019   03/01/2019          20206632        A/P Invoice         01/04/2019         51,562.40
2010   GEOGAS   GE Oil & Gas Pressure Control LP   03/01/2019   03/01/2019          20212674        A/P Invoice         03/02/2019          4,101.31
2010   GEOGAS   GE Oil & Gas Pressure Control LP   03/01/2019   03/01/2019          20212672        A/P Invoice         03/02/2019          4,101.31
                                                            Case 19-12269-KBO          Doc 70-29    Filed 11/12/19   Page 56 of 157


2010   GEOGAS   GE Oil & Gas Pressure Control LP       03/01/2019   03/01/2019           20212673      A/P Invoice      03/02/2019     4,101.31
2010   GEOGAS   GE Oil & Gas Pressure Control LP       03/01/2019   04/11/2019           20212676      A/P Invoice      05/11/2019     5,672.50
2010   GEOGAS   GE Oil & Gas Pressure Control LP       03/01/2019   03/01/2019           20212677      A/P Invoice      03/02/2019     5,672.50
2010   GEOGAS   GE Oil & Gas Pressure Control LP       03/01/2019   03/01/2019           20212678      A/P Invoice      03/02/2019     5,672.50
2010   GEOGAS   GE Oil & Gas Pressure Control LP       07/01/2019   11/26/2018           20205578      A/P Invoice      12/26/2018    32,062.83
2010   GEOGAS   GE Oil & Gas Pressure Control LP       07/01/2019   11/26/2018           20205579      A/P Invoice      12/26/2018    34,202.83
2010   GIL300   GILMORE FABRICATION & SERVICE, LP      08/01/2019   04/30/2019             1346        A/P Invoice      05/30/2019     6,089.59
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/02/2019   01/02/2019             29324       A/P Invoice      02/01/2019     3,275.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/02/2019   01/02/2019             29322       A/P Invoice      02/01/2019    31,177.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/03/2019   01/03/2019             29368       A/P Invoice      02/02/2019       900.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/03/2019   01/03/2019             29366       A/P Invoice      02/02/2019    28,744.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/07/2019   01/07/2019             29482       A/P Invoice      02/06/2019    19,524.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/10/2019   01/10/2019             29581       A/P Invoice      02/09/2019    13,782.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/10/2019   01/10/2019             29583       A/P Invoice      02/09/2019    23,196.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/11/2019   01/11/2019             29620       A/P Invoice      02/10/2019       990.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/11/2019   01/11/2019             29619       A/P Invoice      02/10/2019       270.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/11/2019   01/11/2019             29618       A/P Invoice      02/10/2019    34,956.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/11/2019   01/11/2019             29628       A/P Invoice      02/10/2019     3,118.50
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/14/2019   01/14/2019             29691       A/P Invoice      02/13/2019    65,178.50
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/15/2019   01/15/2019             29743       A/P Invoice      02/14/2019       225.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/15/2019   01/15/2019             29747       A/P Invoice      02/14/2019    26,154.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/16/2019   01/16/2019             29790       A/P Invoice      02/15/2019     8,124.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/16/2019   01/16/2019             29793       A/P Invoice      02/15/2019    17,994.00
2010   GMO300   GM Oilfield & Trucking Services, LLC   01/16/2019   01/16/2019             29795       A/P Invoice      02/15/2019     1,644.00
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        04/01/2019   04/01/2019   IN1095954             A/P Invoice      03/02/2019    16,778.75
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        06/01/2019   02/28/2019   IN1104007             A/P Invoice      03/30/2019     1,001.31
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/13/2019   IN1104665             A/P Invoice      04/12/2019    31,825.50
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1106874             A/P Invoice      04/30/2019    35,235.38
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/25/2019   IN1105871             A/P Invoice      04/24/2019    31,825.50
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/21/2019   IN1106920             A/P Invoice      04/20/2019     3,365.90
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1108401             A/P Invoice      04/30/2019     4,611.45
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1109988             A/P Invoice      04/30/2019    22,840.75
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1109987             A/P Invoice      04/30/2019    22,840.75
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1109408             A/P Invoice      04/30/2019     1,879.22
2010   GOS300   GRISSOM'S OILFIELD SERVICE, LLC        07/01/2019   03/31/2019   IN1109986             A/P Invoice      04/30/2019    32,305.86
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1104011             A/P Invoice      03/28/2019       600.79
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1104009             A/P Invoice      03/28/2019     5,412.50
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1095980             A/P Invoice      03/02/2019     1,201.58
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1098050             A/P Invoice      03/02/2019     1,602.10
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1098046             A/P Invoice      03/02/2019     1,001.31
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1098045             A/P Invoice      03/02/2019     1,001.31
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1098293             A/P Invoice      03/02/2019     4,519.44
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1095976             A/P Invoice      03/02/2019     3,940.30
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1098254             A/P Invoice      03/02/2019    35,235.38
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1095962             A/P Invoice      03/02/2019    20,134.50
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1095956             A/P Invoice      03/02/2019    19,193.63
2010   GOS400   Gravity Oilfield Services, LLC         04/01/2019   04/01/2019   IN1095955             A/P Invoice      03/02/2019    16,788.75
                                                      Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 57 of 157


2010   GOS400   Gravity Oilfield Services, LLC   04/01/2019   04/01/2019   IN1095945            A/P Invoice      03/02/2019     6,375.93
2010   GOS400   Gravity Oilfield Services, LLC   04/01/2019   04/01/2019   IN1095940            A/P Invoice      03/02/2019    21,924.39
2010   GOS400   Gravity Oilfield Services, LLC   04/01/2019   04/01/2019   IN1095979            A/P Invoice      03/02/2019     6,765.63
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   01/31/2019   IN1095973            A/P Invoice      03/02/2019    25,839.28
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/22/2019   IN1100161            A/P Invoice      03/24/2019     3,561.43
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/22/2019   IN1100165            A/P Invoice      03/24/2019     2,359.85
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   01/31/2019   IN1098447            A/P Invoice      03/02/2019       779.40
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1103431            A/P Invoice      03/30/2019    15,155.00
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1103452            A/P Invoice      03/30/2019     5,758.90
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1104003            A/P Invoice      03/30/2019    18,186.00
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1104112            A/P Invoice      03/30/2019     6,386.50
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1102491            A/P Invoice      03/30/2019     1,169.10
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1102490            A/P Invoice      03/30/2019       389.70
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1103474            A/P Invoice      03/30/2019     2,078.40
2010   GOS400   Gravity Oilfield Services, LLC   06/01/2019   02/28/2019   IN1104010            A/P Invoice      03/30/2019       600.79
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/20/2019   IN1105325            A/P Invoice      04/19/2019     3,918.65
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/19/2019   IN1105114            A/P Invoice      04/18/2019     1,001.31
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   02/22/2019   IN1100166            A/P Invoice      03/24/2019       801.05
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   02/22/2019   IN1100163            A/P Invoice      03/24/2019     2,359.85
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   02/22/2019   IN1100162            A/P Invoice      03/24/2019     1,001.31
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/31/2019   IN1106884            A/P Invoice      04/30/2019    16,778.75
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/31/2019   IN1106879            A/P Invoice      04/30/2019     6,375.93
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/31/2019   IN1106875            A/P Invoice      04/30/2019    35,235.38
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/31/2019   IN1109407            A/P Invoice      04/30/2019       912.55
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   02/22/2019   IN1100164            A/P Invoice      03/24/2019    10,138.28
2010   GOS400   Gravity Oilfield Services, LLC   07/01/2019   03/31/2019   IN1109180            A/P Invoice      04/30/2019     4,871.25
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/31/2019   IN1106894            A/P Invoice      04/30/2019     6,375.93
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/29/2019   IN1106893            A/P Invoice      04/28/2019     8,237.83
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/29/2019   IN1106892            A/P Invoice      04/28/2019     3,139.25
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/31/2019   IN1108241            A/P Invoice      04/30/2019     3,355.75
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/31/2019   IN1109405            A/P Invoice      04/30/2019       373.45
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/31/2019   IN1109404            A/P Invoice      04/30/2019       746.93
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   03/31/2019   IN1109389            A/P Invoice      04/30/2019     1,791.54
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/16/2019   IN1110736            A/P Invoice      05/16/2019     1,526.33
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/16/2019   IN1110737            A/P Invoice      05/16/2019       497.95
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/11/2019   IN1110294            A/P Invoice      05/11/2019     3,536.36
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/16/2019   IN1110732            A/P Invoice      05/16/2019     2,078.40
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/26/2019   IN1112269            A/P Invoice      05/26/2019     1,564.21
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/26/2019   IN1112266            A/P Invoice      05/26/2019     1,813.19
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112477            A/P Invoice      05/30/2019     6,170.25
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112336            A/P Invoice      05/30/2019     5,199.71
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112324            A/P Invoice      05/30/2019    21,506.60
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112318            A/P Invoice      05/30/2019    34,098.75
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112316            A/P Invoice      05/30/2019    34,098.75
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112335            A/P Invoice      05/30/2019     5,715.60
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1112330            A/P Invoice      05/30/2019     3,247.50
2010   GOS400   Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1115464            A/P Invoice      05/30/2019     4,292.11
                                                       Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 58 of 157


2010   GOS400    Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1115058              A/P Invoice      05/30/2019                                   2,987.70
2010   GOS400    Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1115057              A/P Invoice      05/30/2019                                   2,468.10
2010   GOS400    Gravity Oilfield Services, LLC   08/01/2019   04/30/2019   IN1115041              A/P Invoice      05/30/2019                                   1,558.80
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   05/06/2019               47141      A/P Invoice      06/05/2019   08/26/2019   Z   E000000293    ‐9,335.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/05/2019               47252      A/P Invoice      07/05/2019   08/26/2019   Z   E000000293    ‐4,095.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/06/2019               47256      A/P Invoice      07/06/2019   08/26/2019   Z   E000000293    ‐4,921.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/17/2019               47272      A/P Invoice      07/17/2019   08/26/2019   Z   E000000293      ‐450.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/17/2019               47273      A/P Invoice      07/17/2019   08/26/2019   Z   E000000293    ‐7,685.82
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/18/2019               47284      A/P Invoice      07/18/2019   08/26/2019   Z   E000000293      ‐225.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/18/2019               47285      A/P Invoice      07/18/2019   08/26/2019   Z   E000000293      ‐150.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   06/18/2019               47286      A/P Invoice      07/18/2019   08/26/2019   Z   E000000293    ‐4,500.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   07/01/2019               47343      A/P Invoice      07/31/2019   08/26/2019   Z   E000000293    ‐1,125.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   07/01/2019               47344      A/P Invoice      07/31/2019   08/26/2019   Z   E000000293    ‐4,730.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   07/03/2019               47365      A/P Invoice      08/02/2019   08/26/2019   Z   E000000293   ‐12,500.00
2010   GRASUR    GRAY SURFACE SPECIALTIES         09/01/2019   07/03/2019               47366      A/P Invoice      08/02/2019   08/26/2019   Z   E000000293      ‐283.18
2010   GRE600    GR Energy Services               03/01/2019   03/01/2019   IN0006361              A/P Invoice      01/01/2019                                   3,507.30
2010   GRE600    GR Energy Services               03/01/2019   03/01/2019   IN0006408              A/P Invoice      01/12/2019                                   1,309.83
2010   GRE600    GR Energy Services               03/01/2019   03/01/2019   IN0006432              A/P Invoice      01/12/2019                                  22,028.88
2010   GRE600    GR Energy Services               04/01/2019   04/01/2019   IN0007012              A/P Invoice      03/02/2019                                   1,829.43
2010   GRE600    GR Energy Services               05/01/2019   05/01/2019   IN0006677              A/P Invoice      02/17/2019                                  22,028.88
2010   GRE600    GR Energy Services               05/01/2019   05/01/2019   IN0006713              A/P Invoice      02/18/2019                                   1,829.43
2010   GRE600    GR Energy Services               05/01/2019   05/01/2019   IN0007068              A/P Invoice      03/11/2019                                  22,028.88
2010   GRE600    GR Energy Services               06/01/2019   02/21/2019   IN0007231              A/P Invoice      03/23/2019                                   1,309.83
2010   GRE600    GR Energy Services               06/01/2019   03/08/2019   IN0007431              A/P Invoice      04/07/2019                                     779.41
2010   GRE600    GR Energy Services               06/01/2019   03/08/2019   IN0007426              A/P Invoice      04/07/2019                                   1,428.91
2010   GRE600    GR Energy Services               07/01/2019   03/21/2019   IN0007542              A/P Invoice      04/20/2019                                   2,695.43
2010   GRE600    GR Energy Services               07/01/2019   03/27/2019   IN0007644              A/P Invoice      04/26/2019                                   1,876.01
2010   GRE600    GR Energy Services               07/01/2019   03/27/2019   IN0007635              A/P Invoice      04/26/2019                                   1,704.49
2010   GRE600    GR Energy Services               07/01/2019   04/05/2019   IN0007737              A/P Invoice      05/05/2019                                  22,028.88
2010   GRE600    GR Energy Services               07/01/2019   03/21/2019   IN0007561              A/P Invoice      04/20/2019                                  22,028.88
2010   GRE600    GR Energy Services               08/01/2019   03/27/2019   IN0007634              A/P Invoice      04/26/2019                                   2,474.73
2010   GRE600    GR Energy Services               08/01/2019   03/22/2019   IN0007572              A/P Invoice      04/21/2019                                   2,045.93
2010   GRE600    GR Energy Services               08/01/2019   03/27/2019   IN0007633              A/P Invoice      04/26/2019                                     630.81
2010   GRE600    GR Energy Services               08/01/2019   04/30/2019   IN0008009              A/P Invoice      05/30/2019                                   1,309.83
2010   GYRODAT   GYRODATA INCORPORATED            02/01/2019   02/01/2019   MD9569                 A/P Invoice      12/11/2018                                  19,632.00
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               25026      A/P Invoice      03/28/2019                                   6,252.73
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               83691      A/P Invoice      03/27/2019                                   1,629.61
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               84263      A/P Invoice      03/23/2019                                   1,280.00
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               81680      A/P Invoice      03/14/2019                                  38,673.64
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               83690      A/P Invoice      03/26/2019                                   1,877.69
2010   HAD300    HADCO Services, Inc.             04/01/2019   04/01/2019               24999      A/P Invoice      03/26/2019                                  10,881.90
2010   HAD300    HADCO Services, Inc.             05/01/2019   05/01/2019               84309      A/P Invoice      03/24/2019                                  38,256.94
2010   HAD300    HADCO Services, Inc.             06/01/2019   02/13/2019               24963      A/P Invoice      03/15/2019                                   1,208.24
2010   HAD300    HADCO Services, Inc.             06/01/2019   02/13/2019               24961      A/P Invoice      03/15/2019                                     914.22
2010   HAD300    HADCO Services, Inc.             07/01/2019   03/04/2019               74096      A/P Invoice      04/03/2019                                  59,695.05
2010   HAD300    HADCO Services, Inc.             07/01/2019   03/06/2019               25035      A/P Invoice      04/05/2019                                   1,169.67
2010   HAD300    HADCO Services, Inc.             07/01/2019   03/07/2019               25048      A/P Invoice      04/06/2019                                   2,287.89
                                                         Case 19-12269-KBO        Doc 70-29     Filed 11/12/19   Page 59 of 157


2010   HAD300   HADCO Services, Inc.                07/01/2019   03/08/2019           25057        A/P Invoice      04/07/2019       372.25
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/15/2019           25108        A/P Invoice      04/14/2019    15,567.89
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/20/2019           84518        A/P Invoice      04/19/2019     1,390.00
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/14/2019           25081        A/P Invoice      04/13/2019     1,197.74
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/14/2019           25077        A/P Invoice      04/13/2019        60.85
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/14/2019           25073        A/P Invoice      04/13/2019       350.14
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/21/2019           84161        A/P Invoice      04/20/2019     1,561.88
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/30/2019           84655        A/P Invoice      04/29/2019    56,334.19
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/29/2019           25137        A/P Invoice      04/28/2019     1,183.32
2010   HAD300   HADCO Services, Inc.                07/01/2019   03/24/2019           84810        A/P Invoice      04/23/2019     4,845.59
2010   HAD300   HADCO Services, Inc.                07/01/2019   04/02/2019           25164        A/P Invoice      05/02/2019     4,520.33
2010   HAD300   HADCO Services, Inc.                07/01/2019   04/04/2019           84117        A/P Invoice      05/04/2019     2,750.60
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/12/2019           25195        A/P Invoice      05/12/2019     3,017.29
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/12/2019           25174        A/P Invoice      05/12/2019     4,481.37
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/15/2019          84568‐2       A/P Invoice      05/15/2019     2,283.27
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/25/2019           25226        A/P Invoice      05/25/2019       935.66
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/25/2019           84490        A/P Invoice      05/25/2019     2,174.62
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/25/2019          82952‐1       A/P Invoice      05/25/2019    48,088.95
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/17/2019           25213        A/P Invoice      05/17/2019     2,968.72
2010   HAD300   HADCO Services, Inc.                08/01/2019   04/17/2019           25210        A/P Invoice      05/17/2019     5,270.78
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   04/01/2019   04/01/2019        9504507106      A/P Invoice      02/27/2019     8,236.49
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   04/01/2019   04/01/2019        9504519004      A/P Invoice      03/02/2019    46,473.62
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   05/01/2019   02/18/2019        9504551197      A/P Invoice      03/17/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   05/01/2019   02/18/2019         950455119      A/P Invoice      03/17/2019    11,497.20
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   05/01/2019   02/14/2019        9504554159      A/P Invoice      03/16/2019    47,378.64
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   05/01/2019   02/14/2019        9504554176      A/P Invoice      03/16/2019    46,717.24
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   05/01/2019   02/14/2019        9504554161      A/P Invoice      03/16/2019    46,717.24
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/25/2019        9504567693      A/P Invoice      03/27/2019     2,345.89
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/20/2019        9504557403      A/P Invoice      03/22/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/21/2019        9504559910      A/P Invoice      03/23/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/26/2019        9504570083      A/P Invoice      03/28/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/27/2019        9504573391      A/P Invoice      03/29/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/28/2019        9504580579      A/P Invoice      03/30/2019    14,088.31
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   06/01/2019   02/28/2019        9504580570      A/P Invoice      03/30/2019     4,988.83
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/04/2019        9504589341      A/P Invoice      04/03/2019    11,497.20
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/08/2019        9504597579      A/P Invoice      04/07/2019    11,497.20
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/14/2019        9504607093      A/P Invoice      04/13/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/27/2019        9504636830      A/P Invoice      04/26/2019    10,736.81
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/30/2019         950464193      A/P Invoice      04/29/2019    21,000.00
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/29/2019        9504645629      A/P Invoice      04/28/2019    21,000.00
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/29/2019        9504645637      A/P Invoice      04/28/2019    11,498.06
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   07/01/2019   03/11/2019        9504599829      A/P Invoice      04/10/2019    11,497.20
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   08/01/2019   04/30/2019        9504716445      A/P Invoice      05/30/2019     9,212.78
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   08/01/2019   04/30/2019        9504717231      A/P Invoice      05/30/2019    11,933.85
2010   HALENE   HALLIBURTON ENERGY SERVICES, INC.   08/01/2019   04/30/2019        3504718426      A/P Invoice      05/30/2019    16,300.93
2010   HCS300   HydroTX Cleaning Services, LLC      08/01/2019   01/28/2018           4475         A/P Invoice      02/27/2018     5,000.00
2010   HDS300   Core & Main LP                      08/01/2018   08/01/2018 SC59405                A/P Invoice      07/26/2018     6,039.68
                                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 60 of 157


2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    04/01/2019   04/01/2019            248438      A/P Invoice      03/26/2019                         1,560.60
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    04/01/2019   04/01/2019            248427      A/P Invoice      03/26/2019                         1,407.16
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    06/01/2019   02/27/2019            248472      A/P Invoice      03/29/2019                           769.11
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    06/01/2019   03/04/2019            248783      A/P Invoice      04/03/2019                         1,560.60
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    06/01/2019   03/06/2019            249033      A/P Invoice      04/05/2019                         1,415.80
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    06/01/2019   03/08/2019            249197      A/P Invoice      04/07/2019                         1,282.45
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    07/01/2019   03/27/2019            250392      A/P Invoice      04/26/2019                           400.28
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    07/01/2019   04/04/2019            250960      A/P Invoice      05/04/2019                         1,457.33
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    08/01/2019   04/11/2019            251556      A/P Invoice      05/11/2019                           816.61
2010   HOT300   HUGHES OILFIELD TRANSPORTATION INC    08/01/2019   04/16/2019            251738      A/P Invoice      05/16/2019                           400.28
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   04/23/2019            000391      A/P Invoice      05/23/2019                           275.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   04/26/2019            000451      A/P Invoice      05/26/2019                         1,000.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000435      A/P Invoice      06/09/2019                         1,325.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000437      A/P Invoice      06/09/2019                         1,325.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000438      A/P Invoice      06/09/2019                           800.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000439      A/P Invoice      06/09/2019                           950.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000440      A/P Invoice      06/09/2019                         1,425.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000441      A/P Invoice      06/09/2019                         1,325.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   05/10/2019            000442      A/P Invoice      06/09/2019                         1,325.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000490      A/P Invoice      07/23/2019                           675.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000491      A/P Invoice      07/23/2019                           950.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000492      A/P Invoice      07/23/2019                           500.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000493      A/P Invoice      07/23/2019                           300.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000494      A/P Invoice      07/23/2019                           825.00
2010   HPR300   HIGH PEAK RENTAL & CONSTRUCTION,LLC   07/01/2019   06/23/2019            000495      A/P Invoice      07/23/2019                           675.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000670           A/P Invoice      01/18/2019                       130,590.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000680           A/P Invoice      01/20/2019                       116,010.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000681           A/P Invoice      01/20/2019                         5,000.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000682           A/P Invoice      01/21/2019                         5,259.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000696           A/P Invoice      01/30/2019                       107,110.00
2010   IDS300   Integrity Directional Services, LLC   01/01/2019   01/01/2019   BILL000695           A/P Invoice      01/30/2019                       151,780.00
2010   IDS300   Integrity Directional Services, LLC   02/11/2019   02/11/2019   BILL000783           A/P Invoice      03/13/2019                       101,580.00
2010   IDS300   Integrity Directional Services, LLC   03/01/2019   03/01/2019   BILL000800           A/P Invoice      01/26/2019                        89,100.00
2010   IDS300   Integrity Directional Services, LLC   03/01/2019   03/01/2019   BILL000798           A/P Invoice      02/20/2019                       163,800.00
2010   IDS300   Integrity Directional Services, LLC   03/01/2019   03/01/2019   BILL000807           A/P Invoice      04/08/2019                       107,680.00
2010   IDS300   Integrity Directional Services, LLC   04/01/2019   04/01/2019   BILL000715           A/P Invoice      02/11/2019                        23,784.00
2010   IDS300   Integrity Directional Services, LLC   04/01/2019   04/01/2019   BILL000714           A/P Invoice      02/11/2019                         6,654.00
2010   IDS300   Integrity Directional Services, LLC   04/01/2019   04/01/2019   BILL000820           A/P Invoice      04/19/2019                        94,230.00
2010   IDS300   Integrity Directional Services, LLC   04/01/2019   04/01/2019   BILL000773           A/P Invoice      03/02/2019                         8,661.00
2010   IDS300   Integrity Directional Services, LLC   04/01/2019   04/01/2019   BILL000770           A/P Invoice      03/02/2019                       135,870.00
2010   IES300   Impac Exploration Services, Inc.      04/01/2019   04/01/2019   TP4218               A/P Invoice      03/25/2019 09/30/2019 C   9685    44,915.00
2010   IES300   Impac Exploration Services, Inc.      04/01/2019   04/01/2019   TP4233               A/P Invoice      02/21/2019 09/30/2019 C   9685    24,175.00
2010   IES300   Impac Exploration Services, Inc.      05/01/2019   02/24/2019            181‐RG      A/P Invoice      03/23/2019 09/30/2019 C   9685     3,850.00
2010   IES300   Impac Exploration Services, Inc.      06/01/2019   03/12/2019            189‐RG      A/P Invoice      04/11/2019                         6,600.00
2010   IES300   Impac Exploration Services, Inc.      07/01/2019   03/06/2019            188‐RG      A/P Invoice      04/05/2019                         2,750.00
2010   IES300   Impac Exploration Services, Inc.      07/01/2019   03/13/2019   TP4246               A/P Invoice      04/12/2019                        30,810.00
2010   IES300   Impac Exploration Services, Inc.      07/01/2019   03/18/2019            193‐RG      A/P Invoice      04/17/2019                         3,300.00
                                                        Case 19-12269-KBO             Doc 70-29   Filed 11/12/19   Page 61 of 157


2010   IES300   Impac Exploration Services, Inc.   07/01/2019   03/26/2019             196‐RG        A/P Invoice      04/25/2019                                  3,300.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   03/26/2019   TP4267                  A/P Invoice      04/25/2019                                 17,210.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   03/26/2019   TP4266                  A/P Invoice      04/25/2019                                 26,690.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   03/26/2019   TP4338                  A/P Invoice      04/25/2019                                 39,335.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   04/02/2019   TP4342                  A/P Invoice      05/02/2019                                  5,775.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   04/02/2019   TP4329                  A/P Invoice      05/02/2019                                  6,275.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   04/06/2019   TP4352                  A/P Invoice      05/06/2019                                 16,430.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   02/23/2019   TP4238                  A/P Invoice      03/25/2019                                  5,775.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   02/23/2019   TP4235                  A/P Invoice      03/25/2019                                 10,585.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   02/23/2019   TP4235                  A/P Invoice      03/25/2019   09/30/2019 C       9685        2,060.00
2010   IES300   Impac Exploration Services, Inc.   07/01/2019   03/09/2019   TP4239                  A/P Invoice      04/08/2019                                  5,275.00
2010   IES300   Impac Exploration Services, Inc.   08/01/2019   04/20/2019   TP4345                  A/P Invoice      05/20/2019                                 17,150.00
2010   IES300   Impac Exploration Services, Inc.   08/01/2019   04/19/2019   TP4308                  A/P Invoice      05/19/2019                                 31,060.00
2010   IES300   Impac Exploration Services, Inc.   08/01/2019   04/20/2019   TP4313                  A/P Invoice      05/20/2019                                 17,840.00
2010   IES300   Impac Exploration Services, Inc.   08/01/2019   04/20/2019             210‐RG        A/P Invoice      05/20/2019                                 11,660.00
2010   IES300   Impac Exploration Services, Inc.   08/01/2019   04/16/2019   TP4343                  A/P Invoice      05/16/2019                                  5,275.00
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              44040        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327      730.69
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              44039        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    6,089.06
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43975        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    4,070.20
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43967        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    3,775.22
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43962        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    1,786.13
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43923        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    1,107.94
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43918        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    1,775.30
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   02/28/2019              43693        A/P Invoice      03/30/2019   10/01/2019   Z   E000000327    2,374.81
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/19/2019              44173        A/P Invoice      04/18/2019   10/01/2019   Z   E000000327    1,553.39
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/19/2019              44161        A/P Invoice      04/18/2019   10/01/2019   Z   E000000327    1,948.50
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/25/2019              44283        A/P Invoice      04/24/2019   10/01/2019   Z   E000000327      842.62
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/21/2019              44201        A/P Invoice      04/20/2019   10/01/2019   Z   E000000327    1,780.71
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/28/2019              44483        A/P Invoice      04/27/2019   10/01/2019   Z   E000000327      371.08
2010   IRO300   IRON HORSE TOOLS, LLC              07/01/2019   03/26/2019              44378        A/P Invoice      04/25/2019   10/01/2019   Z   E000000327    1,661.10
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44618        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    2,662.95
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45041        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    3,259.65
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45041        A/P Invoice      04/30/2019                                  1,855.16
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44983        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    1,029.57
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44946        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    1,877.60
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44916        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    1,258.41
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44913        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    3,523.54
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44878        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    3,020.18
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44858        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327      838.40
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44628        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327    1,997.21
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              44626        A/P Invoice      04/30/2019   10/01/2019   Z   E000000327      665.74
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45077        A/P Invoice      04/30/2019                                  5,953.75
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45076        A/P Invoice      04/30/2019                                  3,274.56
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45043        A/P Invoice      04/30/2019                                  2,289.49
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   03/31/2019              45042        A/P Invoice      04/30/2019                                  2,798.26
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   04/16/2019              45321        A/P Invoice      05/16/2019                                  3,004.59
2010   IRO300   IRON HORSE TOOLS, LLC              08/01/2019   04/16/2019              45263        A/P Invoice      05/16/2019                                  2,166.08
                                                      Case 19-12269-KBO            Doc 70-29   Filed 11/12/19   Page 62 of 157


2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/25/2019             45692        A/P Invoice      05/25/2019     2,441.04
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/25/2019             45683        A/P Invoice      05/25/2019     1,423.49
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/25/2019             45736        A/P Invoice      05/25/2019     2,375.55
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/17/2019             45337        A/P Invoice      05/17/2019     1,065.72
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/18/2019             45470        A/P Invoice      05/18/2019       400.53
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/18/2019             45459        A/P Invoice      05/18/2019       977.28
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/17/2019             45372        A/P Invoice      05/17/2019       887.65
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/17/2019             45405        A/P Invoice      05/17/2019       800.40
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46218        A/P Invoice      05/30/2019     2,679.19
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46143        A/P Invoice      05/30/2019     2,679.19
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46142        A/P Invoice      05/30/2019     3,653.44
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46085        A/P Invoice      05/30/2019     1,082.50
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             45925        A/P Invoice      05/30/2019     2,911.93
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             45893        A/P Invoice      05/30/2019       503.36
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46269        A/P Invoice      05/30/2019     1,071.68
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46264        A/P Invoice      05/30/2019     1,281.94
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46263        A/P Invoice      05/30/2019     6,105.30
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46262        A/P Invoice      05/30/2019       254.39
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46250        A/P Invoice      05/30/2019     2,441.04
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46225        A/P Invoice      05/30/2019     1,761.77
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46224        A/P Invoice      05/30/2019     5,788.67
2010   IRO300   IRON HORSE TOOLS, LLC            08/01/2019   04/30/2019             46219        A/P Invoice      05/30/2019     4,465.31
2010   J&M300   Security Business Capital, LLC   05/01/2019   05/01/2019             27831        A/P Invoice      05/19/2019     8,427.26
2010   J&M300   Security Business Capital, LLC   05/01/2019   05/01/2019             27829        A/P Invoice      05/18/2019    14,970.98
2010   J&M300   Security Business Capital, LLC   05/01/2019   05/01/2019             27814        A/P Invoice      05/14/2019     6,507.08
2010   J&M300   Security Business Capital, LLC   05/01/2019   05/01/2019             27838        A/P Invoice      05/24/2019    13,412.18
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4603                  A/P Invoice      10/26/2018    19,547.81
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4602                  A/P Invoice      10/26/2018    17,723.12
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4606                  A/P Invoice      10/26/2018    17,723.12
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4608                  A/P Invoice      10/26/2018     4,990.56
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4607                  A/P Invoice      10/26/2018     4,483.50
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4605                  A/P Invoice      10/26/2018    17,079.06
2010   J6E300   J6 ENERGY SERVICES               10/01/2018   10/01/2018   M4604                  A/P Invoice      10/26/2018     9,020.38
2010   J6E300   J6 ENERGY SERVICES               12/01/2018   12/01/2018   M4538                  A/P Invoice      07/01/2018    17,649.19
2010   J6E300   J6 ENERGY SERVICES               12/01/2018   12/01/2018   M4537                  A/P Invoice      07/01/2018    21,545.56
2010   J6E300   J6 ENERGY SERVICES               12/01/2018   12/01/2018   M4536                  A/P Invoice      07/01/2018    12,018.13
2010   J6E300   J6 ENERGY SERVICES               12/01/2018   12/01/2018   M4535                  A/P Invoice      07/01/2018    17,062.06
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4611                  A/P Invoice      11/10/2018    22,556.70
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4618                  A/P Invoice      11/10/2018     5,260.58
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4614                  A/P Invoice      11/10/2018     3,542.64
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4613                  A/P Invoice      11/11/2018    39,778.12
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4619                  A/P Invoice      11/11/2018    27,351.35
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4612                  A/P Invoice      11/10/2018     1,824.69
2010   J6E300   J6 ENERGY SERVICES               01/01/2019   01/01/2019   M4620                  A/P Invoice      11/11/2018    32,403.53
2010   J6E300   J6 ENERGY SERVICES               02/01/2019   02/01/2019   M4723                  A/P Invoice      03/03/2019    46,202.20
2010   J6E300   J6 ENERGY SERVICES               02/01/2019   02/01/2019   M4635                  A/P Invoice      12/12/2018    14,893.70
2010   J6E300   J6 ENERGY SERVICES               02/01/2019   02/01/2019   M4692                  A/P Invoice      02/07/2019    23,837.14
                                          Case 19-12269-KBO            Doc 70-29   Filed 11/12/19   Page 63 of 157


2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4676                  A/P Invoice      02/03/2019    23,837.14
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4693                  A/P Invoice      02/07/2019     2,304.94
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4670                  A/P Invoice      02/03/2019    31,948.87
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4680                  A/P Invoice      02/07/2019     4,863.50
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4662                  A/P Invoice      01/11/2019    17,240.03
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4658                  A/P Invoice      01/11/2019    13,834.72
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4638                  A/P Invoice      11/14/2018     3,618.81
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4636                  A/P Invoice      12/12/2018    27,458.59
2010   J6E300   J6 ENERGY SERVICES   02/01/2019   02/01/2019   M4634                  A/P Invoice      12/01/2018    17,050.67
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4622                  A/P Invoice      11/29/2018    21,114.82
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4626                  A/P Invoice      11/29/2018    10,816.85
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4625                  A/P Invoice      11/29/2018    41,897.08
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4615                  A/P Invoice      11/10/2018    10,480.66
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4644                  A/P Invoice      11/28/2018     3,618.81
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4629                  A/P Invoice      11/29/2018    14,927.73
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4627                  A/P Invoice      11/29/2018     9,880.66
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4642                  A/P Invoice      12/28/2018    36,615.11
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4655                  A/P Invoice      01/11/2019    36,188.11
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4656                  A/P Invoice      01/19/2019    23,837.14
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4645                  A/P Invoice      12/29/2018    27,592.58
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4671                  A/P Invoice      02/03/2019    25,667.89
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4610                  A/P Invoice      11/10/2018    17,146.13
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4697                  A/P Invoice      02/04/2019    18,441.06
2010   J6E300   J6 ENERGY SERVICES   03/01/2019   03/01/2019   M4703                  A/P Invoice      02/22/2019    49,236.57
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4741                  A/P Invoice      03/05/2019     8,620.06
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4724                  A/P Invoice      03/05/2019    27,806.08
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4725                  A/P Invoice      03/05/2019    44,249.87
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4727                  A/P Invoice      03/05/2019    54,446.63
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4729                  A/P Invoice      03/05/2019    61,701.36
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4730                  A/P Invoice      03/05/2019    61,626.64
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4731                  A/P Invoice      03/05/2019    61,637.31
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4734                  A/P Invoice      03/05/2019    23,956.70
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4733                  A/P Invoice      03/05/2019     4,109.88
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4739                  A/P Invoice      03/05/2019    10,461.50
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4637                  A/P Invoice      11/26/2018    57,068.37
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4700                  A/P Invoice      02/08/2019     7,089.99
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4621                  A/P Invoice      11/01/2018    29,892.05
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4616                  A/P Invoice      11/02/2018    29,892.05
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4628                  A/P Invoice      11/10/2018    50,864.08
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4609                  A/P Invoice      11/09/2018    17,146.13
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4698                  A/P Invoice      02/08/2019     2,337.48
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4643                  A/P Invoice      12/12/2018    44,623.50
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4657                  A/P Invoice      01/12/2019    44,715.30
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4675                  A/P Invoice      02/04/2019    46,957.05
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4691                  A/P Invoice      02/08/2019    21,891.15
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4654                  A/P Invoice      01/12/2019    42,099.93
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4646                  A/P Invoice      12/29/2018    26,300.24
                                          Case 19-12269-KBO            Doc 70-29   Filed 11/12/19   Page 64 of 157


2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4669                  A/P Invoice      02/04/2019    53,461.74
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4679                  A/P Invoice      02/08/2019    45,249.05
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4623                  A/P Invoice      11/30/2018    21,646.44
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4624                  A/P Invoice      11/28/2018    19,000.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4630                  A/P Invoice      11/30/2018    19,000.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4631                  A/P Invoice      12/06/2018    19,000.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4632                  A/P Invoice      12/09/2018    18,207.68
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4633                  A/P Invoice      12/12/2018     6,244.81
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4639                  A/P Invoice      12/29/2018    14,073.06
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4640                  A/P Invoice      12/29/2018    23,620.85
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4641                  A/P Invoice      12/29/2018    16,069.44
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4650                  A/P Invoice      01/12/2019    42,099.93
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4667                  A/P Invoice      02/04/2019    45,537.28
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4677                  A/P Invoice      02/08/2019    50,981.53
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4685                  A/P Invoice      02/07/2019    64,069.45
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4686                  A/P Invoice      02/07/2019    64,043.83
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4684                  A/P Invoice      02/07/2019    64,095.07
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4681                  A/P Invoice      01/19/2019    17,649.02
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4682                  A/P Invoice      01/19/2019    16,172.44
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4683                  A/P Invoice      01/19/2019    20,329.25
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4648                  A/P Invoice      12/29/2018     3,025.50
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4652                  A/P Invoice      01/12/2019    11,956.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4665                  A/P Invoice      01/13/2019     3,525.50
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4647                  A/P Invoice      12/29/2018     4,460.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4651                  A/P Invoice      01/12/2019    19,817.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4664                  A/P Invoice      01/13/2019     5,210.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4649                  A/P Invoice      12/29/2018     3,899.56
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4653                  A/P Invoice      01/12/2019    17,201.63
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4666                  A/P Invoice      01/13/2019     3,792.81
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4690                  A/P Invoice      02/08/2019    34,627.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4660                  A/P Invoice      01/12/2019     9,857.50
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4674                  A/P Invoice      02/04/2019    11,956.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4689                  A/P Invoice      02/08/2019     5,801.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4661                  A/P Invoice      01/12/2019    13,729.06
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4672                  A/P Invoice      02/04/2019    17,201.63
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4687                  A/P Invoice      02/08/2019     7,692.38
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4659                  A/P Invoice      01/12/2019    15,784.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4673                  A/P Invoice      02/04/2019    19,817.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4688                  A/P Invoice      02/08/2019    10,150.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4694                  A/P Invoice      02/08/2019    43,832.13
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4678                  A/P Invoice      02/08/2019    27,274.56
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4668                  A/P Invoice      02/04/2019    16,814.01
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4663                  A/P Invoice      01/12/2019     8,862.00
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4696                  A/P Invoice      02/08/2019     8,921.47
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4695                  A/P Invoice      02/08/2019    11,102.38
2010   J6E300   J6 ENERGY SERVICES   04/01/2019   04/01/2019   M4722                  A/P Invoice      02/22/2019    13,092.84
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4617                  A/P Invoice      11/11/2018    13,316.54
                                          Case 19-12269-KBO            Doc 70-29   Filed 11/12/19   Page 65 of 157


2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4740                  A/P Invoice      03/05/2019    13,453.00
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4742                  A/P Invoice      03/05/2019    11,558.19
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4699                  A/P Invoice      02/06/2019     9,818.52
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4704                  A/P Invoice      02/20/2019     3,581.84
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4702                  A/P Invoice      02/06/2019     9,818.52
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4720                  A/P Invoice      02/15/2019     2,350.29
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4710                  A/P Invoice      02/20/2019    10,464.74
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4706                  A/P Invoice      02/22/2019     3,579.36
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4701                  A/P Invoice      02/08/2019     7,542.61
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4716                  A/P Invoice      02/22/2019    12,191.85
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4714                  A/P Invoice      02/22/2019    17,249.16
2010   J6E300   J6 ENERGY SERVICES   05/01/2019   05/01/2019   M4713                  A/P Invoice      02/22/2019    24,838.50
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/04/2019   M4756                  A/P Invoice      03/06/2019    19,618.06
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/25/2019   M4765                  A/P Invoice      03/27/2019    19,347.64
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4757                  A/P Invoice      03/22/2019    10,461.50
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4758                  A/P Invoice      03/22/2019    20,994.44
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4755                  A/P Invoice      03/22/2019    36,659.95
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/11/2019   M4762                  A/P Invoice      04/10/2019    62,058.66
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4754                  A/P Invoice      03/22/2019    25,694.19
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/08/2019   M4767                  A/P Invoice      04/07/2019    29,926.63
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4751                  A/P Invoice      03/22/2019     4,109.88
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/08/2019   M4768                  A/P Invoice      04/07/2019    29,930.90
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4748                  A/P Invoice      03/22/2019    51,513.55
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4749                  A/P Invoice      03/22/2019    51,502.88
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/07/2019   M4761                  A/P Invoice      04/06/2019     5,961.13
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4747                  A/P Invoice      03/22/2019    51,447.37
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4750                  A/P Invoice      03/22/2019     4,752.51
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4752                  A/P Invoice      03/22/2019     8,769.46
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4753                  A/P Invoice      03/22/2019    61,412.02
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/08/2019   M4769                  A/P Invoice      04/07/2019     1,569.23
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/11/2019   M4766                  A/P Invoice      04/10/2019    18,826.79
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4746                  A/P Invoice      03/22/2019     4,752.51
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/07/2019   M4759                  A/P Invoice      04/06/2019    54,474.39
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/07/2019   M4760                  A/P Invoice      04/06/2019     4,752.51
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4743                  A/P Invoice      03/22/2019    55,757.47
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4744                  A/P Invoice      03/22/2019     3,821.65
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4745                  A/P Invoice      03/22/2019    54,527.76
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/05/2019   M4732                  A/P Invoice      03/07/2019     4,752.51
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/05/2019   M4728                  A/P Invoice      03/07/2019     4,752.51
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/05/2019   M4726                  A/P Invoice      03/07/2019     3,168.34
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/07/2019   M4763                  A/P Invoice      04/06/2019    14,343.75
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/20/2019   M4764                  A/P Invoice      03/22/2019     9,691.75
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   01/22/2019   M4718                  A/P Invoice      02/21/2019    22,942.98
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   01/22/2019   M4715                  A/P Invoice      02/21/2019    40,409.55
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/05/2019   M4738                  A/P Invoice      03/07/2019    39,525.32
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   02/05/2019   M4736                  A/P Invoice      03/07/2019    20,577.95
2010   J6E300   J6 ENERGY SERVICES   06/01/2019   03/08/2019   M4770                  A/P Invoice      04/07/2019     4,201.68
                                                          Case 19-12269-KBO            Doc 70-29   Filed 11/12/19   Page 66 of 157


2010   J6E300   J6 ENERGY SERVICES                   06/01/2019   03/08/2019   M4771                  A/P Invoice      04/07/2019      3,364.76
2010   J6E300   J6 ENERGY SERVICES                   06/01/2019   03/19/2019   M4772                  A/P Invoice      04/18/2019     49,006.19
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4774                  A/P Invoice      04/18/2019      4,393.83
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4773                  A/P Invoice      04/18/2019      4,092.80
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4775                  A/P Invoice      04/18/2019     50,657.01
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4777                  A/P Invoice      04/18/2019     44,581.23
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4776                  A/P Invoice      04/18/2019     44,547.07
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   03/19/2019   M4778                  A/P Invoice      04/18/2019      2,935.63
2010   J6E300   J6 ENERGY SERVICES                   07/01/2019   04/04/2019   M4782                  A/P Invoice      05/04/2019      4,393.83
2010   J6E300   J6 ENERGY SERVICES                   08/01/2019   04/17/2019   M4801                  A/P Invoice      05/17/2019      3,022.08
2010   J6E300   J6 ENERGY SERVICES                   08/01/2019   04/17/2019   M4800                  A/P Invoice      05/17/2019      3,958.27
2010   J6E300   J6 ENERGY SERVICES                   08/01/2019   04/17/2019   M4792                  A/P Invoice      05/17/2019      4,393.83
2010   JAO300   JA Oilfield Manufacturing, Inc.      03/01/2019   03/01/2019             43390        A/P Invoice      11/09/2018      2,009.12
2010   JAO300   JA Oilfield Manufacturing, Inc.      03/01/2019   03/01/2019             71187        A/P Invoice      09/27/2018      1,916.03
2010   JAO300   JA Oilfield Manufacturing, Inc.      03/01/2019   03/01/2019             43145        A/P Invoice      10/25/2018        405.65
2010   JAO300   JA Oilfield Manufacturing, Inc.      04/01/2019   04/01/2019             44730        A/P Invoice      02/10/2019      2,371.99
2010   JAO300   JA Oilfield Manufacturing, Inc.      07/01/2019   03/27/2019             72043        A/P Invoice      04/26/2019      2,668.75
2010   JAO300   JA Oilfield Manufacturing, Inc.      07/01/2019   04/04/2019             72048        A/P Invoice      05/04/2019      2,668.75
2010   JAO300   JA Oilfield Manufacturing, Inc.      08/01/2019   04/18/2019             46418        A/P Invoice      05/18/2019      2,023.98
2010   JAO300   JA Oilfield Manufacturing, Inc.      08/01/2019   04/30/2019             82503        A/P Invoice      05/30/2019      2,668.75
2010   JEB300   Jeben's Petroleum Engineering, LLC   03/01/2019   03/01/2019             1978         A/P Invoice      01/11/2019      3,500.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   03/01/2019   03/01/2019             1947         A/P Invoice      02/02/2019     22,640.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   03/01/2019   03/01/2019             1894         A/P Invoice      11/28/2018     12,640.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   03/01/2019   03/01/2019             1982         A/P Invoice      01/12/2019     22,120.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   03/01/2019   03/01/2019             2039         A/P Invoice      01/26/2019      2,085.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   04/01/2019   04/01/2019             2038         A/P Invoice      02/09/2019     22,650.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   05/01/2019   01/22/2019             2077         A/P Invoice      02/21/2019     13,125.00
2010   JEB300   Jeben's Petroleum Engineering, LLC   05/01/2019   01/22/2019             2076         A/P Invoice      02/21/2019     13,180.00
2010   JOD300   Jody's Oilfield Service, Inc.        12/01/2018   12/01/2018             71796        A/P Invoice      12/01/2018    270,733.25
2010   JOD300   Jody's Oilfield Service, Inc.        01/01/2019   01/01/2019             71973        A/P Invoice      12/07/2018    187,867.88
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             71871        A/P Invoice      11/25/2018    187,867.88
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             71886        A/P Invoice      11/28/2018    135,366.63
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             71885        A/P Invoice      11/28/2018    135,366.63
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72085        A/P Invoice      12/13/2018    134,771.25
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72086        A/P Invoice      12/13/2018      1,853.89
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72087        A/P Invoice      12/13/2018      1,677.53
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72088        A/P Invoice      12/13/2018        926.94
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72505        A/P Invoice      01/26/2019      6,278.50
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72504        A/P Invoice      01/26/2019     13,983.14
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72842        A/P Invoice      02/24/2019      7,053.45
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72841        A/P Invoice      02/24/2019     10,527.42
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             72840        A/P Invoice      02/24/2019     11,664.50
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             73243        A/P Invoice      03/30/2019      1,101.44
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             73146        A/P Invoice      03/21/2019        913.63
2010   JOD300   Jody's Oilfield Service, Inc.        03/01/2019   03/01/2019             73109        A/P Invoice      03/18/2019      1,104.15
2010   JOD300   Jody's Oilfield Service, Inc.        07/01/2019   03/21/2019             73437        A/P Invoice      04/20/2019     10,426.87
2010   JOD300   Jody's Oilfield Service, Inc.        07/01/2019   03/21/2019             73438        A/P Invoice      04/20/2019     11,724.19
                                                     Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 67 of 157


2010   JOD300   Jody's Oilfield Service, Inc.   07/01/2019   03/21/2019             73439      A/P Invoice      04/20/2019     11,683.93
2010   JOD300   Jody's Oilfield Service, Inc.   08/01/2019   04/10/2019             73623      A/P Invoice      05/10/2019      6,759.75
2010   JOD300   Jody's Oilfield Service, Inc.   08/01/2019   04/16/2019             73749      A/P Invoice      05/16/2019      1,393.72
2010   JWP300   JW POWERLINE                    05/01/2019   04/23/2019            361899      A/P Invoice      05/23/2019      4,273.74
2010   JWP300   JW POWERLINE                    05/01/2019   04/23/2019            361922      A/P Invoice      05/23/2019     57,216.27
2010   JWP300   JW POWERLINE                    05/01/2019   04/30/2019            362011      A/P Invoice      05/30/2019     41,467.73
2010   JWP300   JW POWERLINE                    05/01/2019   04/17/2019            361846      A/P Invoice      05/17/2019     70,547.57
2010   JWP300   JW POWERLINE                    05/01/2019   04/17/2019            361845      A/P Invoice      05/17/2019    145,341.07
2010   JWP300   JW POWERLINE                    05/01/2019   04/19/2019            361890      A/P Invoice      05/19/2019        981.57
2010   JWP300   JW POWERLINE                    05/01/2019   04/17/2019            361843      A/P Invoice      05/17/2019     83,708.85
2010   JWP300   JW POWERLINE                    05/01/2019   04/30/2019            362012      A/P Invoice      05/30/2019     43,895.12
2010   JWP300   JW POWERLINE                    05/01/2019   04/12/2019            361814      A/P Invoice      05/12/2019     21,554.56
2010   JWP300   JW POWERLINE                    05/01/2019   04/17/2019            361875      A/P Invoice      05/17/2019     81,303.85
2010   JWP300   JW POWERLINE                    05/01/2019   04/17/2019            361851      A/P Invoice      05/17/2019        717.36
2010   JWP300   JW POWERLINE                    06/01/2019   05/17/2019            362207      A/P Invoice      06/16/2019      3,253.23
2010   JWP300   JW POWERLINE                    06/01/2019   05/15/2019            362173      A/P Invoice      06/14/2019     16,645.88
2010   JWP300   JW POWERLINE                    06/01/2019   05/13/2019            362134      A/P Invoice      06/12/2019     15,140.42
2010   JWP300   JW POWERLINE                    06/01/2019   05/13/2019            362125      A/P Invoice      06/12/2019     18,206.92
2010   JWP300   JW POWERLINE                    06/01/2019   05/13/2019            362124      A/P Invoice      06/12/2019     11,327.05
2010   JWP300   JW POWERLINE                    06/01/2019   05/10/2019            362115      A/P Invoice      06/09/2019      1,989.29
2010   JWP300   JW POWERLINE                    06/01/2019   05/10/2019            362114      A/P Invoice      06/09/2019      1,006.25
2010   JWP300   JW POWERLINE                    06/01/2019   05/10/2019            362113      A/P Invoice      06/09/2019      2,792.65
2010   JWP300   JW POWERLINE                    06/01/2019   05/09/2019            362085      A/P Invoice      06/08/2019      1,730.00
2010   JWP300   JW POWERLINE                    06/01/2019   05/09/2019            362084      A/P Invoice      06/08/2019        417.61
2010   JWP300   JW POWERLINE                    06/01/2019   05/07/2019            362065      A/P Invoice      06/06/2019      5,768.19
2010   JWP300   JW POWERLINE                    06/01/2019   05/07/2019            362064      A/P Invoice      06/06/2019      7,035.16
2010   JWP300   JW POWERLINE                    06/01/2019   05/01/2019            362018      A/P Invoice      05/31/2019      9,584.37
2010   JWP300   JW POWERLINE                    06/01/2019   05/17/2019            362208      A/P Invoice      06/16/2019     89,616.44
2010   JWP300   JW POWERLINE                    08/01/2019   04/17/2019            361844      A/P Invoice      05/17/2019     76,103.48
2010   JWP300   JW POWERLINE                    08/01/2019   04/30/2019            362010      A/P Invoice      05/30/2019    178,581.25
2010   JWP300   JW POWERLINE                    08/01/2019   04/17/2019            361876      A/P Invoice      05/17/2019     47,925.87
2010   JWTRUC   JW TRUCKING, LLC.               06/01/2019   03/11/2019             29131      A/P Invoice      04/10/2019      2,233.80
2010   JWTRUC   JW TRUCKING, LLC.               06/01/2019   04/17/2019             29522      A/P Invoice      05/17/2019      4,480.00
2010   KATKAN   Katch Kan USA                   04/01/2019   04/01/2019   SS33485‐IN           A/P Invoice      03/11/2019      2,968.22
2010   KATKAN   Katch Kan USA                   04/01/2019   04/01/2019   SS33684‐IN           A/P Invoice      03/26/2019      1,853.24
2010   KATKAN   Katch Kan USA                   04/01/2019   04/01/2019   SS33328‐IN           A/P Invoice      03/01/2019         98.99
2010   KATKAN   Katch Kan USA                   05/01/2019   05/01/2019   SS33532‐IN           A/P Invoice      03/12/2019      1,711.43
2010   KATKAN   Katch Kan USA                   06/01/2019   02/27/2019   SS33718‐IN           A/P Invoice      03/29/2019      1,035.95
2010   KATKAN   Katch Kan USA                   06/01/2019   02/27/2019   SS33720‐IN           A/P Invoice      03/29/2019      1,410.50
2010   KATKAN   Katch Kan USA                   07/01/2019   03/13/2019   SS33879‐IN           A/P Invoice      04/12/2019      3,624.21
2010   KATKAN   Katch Kan USA                   07/01/2019   03/15/2019   SS33929‐IN           A/P Invoice      04/14/2019      2,363.10
2010   KATKAN   Katch Kan USA                   07/01/2019   03/18/2019   SS33977‐IN           A/P Invoice      04/17/2019      2,598.00
2010   KATKAN   Katch Kan USA                   07/01/2019   03/28/2019   SS34106‐IN           A/P Invoice      04/27/2019      3,112.19
2010   KATKAN   Katch Kan USA                   07/01/2019   03/28/2019   SS34105‐IN           A/P Invoice      04/27/2019        121.24
2010   KATKAN   Katch Kan USA                   08/01/2019   04/19/2019   SS34407‐IN           A/P Invoice      05/19/2019        947.19
2010   KATKAN   Katch Kan USA                   08/01/2019   04/19/2019   SS34389‐IN           A/P Invoice      05/19/2019      1,586.95
2010   KATKAN   Katch Kan USA                   08/01/2019   04/19/2019   SS34409‐IN           A/P Invoice      05/19/2019      3,382.81
                                                   Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 68 of 157


2010   KATKAN   Katch Kan USA                 08/01/2019   04/30/2019   SS34709‐IN             A/P Invoice      05/30/2019                         3,718.70
2010   KATKAN   Katch Kan USA                 08/01/2019   04/30/2019   SS34691‐IN             A/P Invoice      05/30/2019                         1,945.52
2010   KATKAN   Katch Kan USA                 08/01/2019   04/29/2019   SS34548‐IN             A/P Invoice      05/29/2019                         6,204.89
2010   KEN500   KENNETH R POOLE INC           09/28/2018   09/28/2018           13828‐CR       A/P Invoice      09/28/2018                        ‐4,683.93
2010   KEN500   KENNETH R POOLE INC           05/01/2019   06/01/2018           13619‐CM       A/P Invoice      07/01/2018                        ‐4,683.93
2010   KEY300   Maggie Kay Key                08/30/2019   08/30/2019   #2019‐013              A/P Invoice      09/29/2019 09/11/2019 C   9657     1,487.50
2010   KIN300   Legends Drilling Management   08/15/2019   08/15/2019              180         A/P Invoice      09/14/2019 09/24/2019 C   9667    18,327.50
2010   KIN300   Legends Drilling Management   08/15/2019   09/03/2019   #182                   A/P Invoice      10/03/2019 09/24/2019 C   9667    19,200.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133369       A/P Invoice      01/30/2019                        18,745.30
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019           1132064.2      A/P Invoice      03/02/2019                        17,560.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133385       A/P Invoice      01/30/2019                        18,745.30
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133471       A/P Invoice      01/30/2019                       120,057.46
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133473       A/P Invoice      01/30/2019                        35,937.39
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1131664       A/P Invoice      01/20/2019                       259,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133215       A/P Invoice      01/30/2019                       244,932.54
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133216       A/P Invoice      01/30/2019                       200,263.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133217       A/P Invoice      01/30/2019                       188,520.50
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133474       A/P Invoice      01/30/2019                         8,540.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1131500       A/P Invoice      01/19/2019                         1,014.96
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1131502       A/P Invoice      01/19/2019                        15,334.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1131503       A/P Invoice      01/19/2019                        15,334.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133113       A/P Invoice      01/30/2019                        53,428.38
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133120       A/P Invoice      01/30/2019                           854.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      03/01/2019   03/01/2019            1133126       A/P Invoice      01/30/2019                         6,565.13
2010   KLXENE   KLX ENERGY SERVICES, LLC      04/01/2019   04/01/2019            1134760       A/P Invoice      02/14/2019                       294,900.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      04/01/2019   04/01/2019           1133473.2      A/P Invoice      03/02/2019                        33,665.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      04/01/2019   04/01/2019           1133471.2      A/P Invoice      03/02/2019                       112,446.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      04/01/2019   04/01/2019           1130495.2      A/P Invoice      03/02/2019                        41,850.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1137170       A/P Invoice      03/01/2019                         6,500.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1136117       A/P Invoice      02/23/2019                        39,215.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1135887       A/P Invoice      02/22/2019                       138,110.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1138410       A/P Invoice      03/07/2019                        33,697.25
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1136129       A/P Invoice      02/23/2019                       190,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   05/01/2019            1139263       A/P Invoice      03/14/2019                        35,306.65
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   01/30/2019            1137250       A/P Invoice      03/01/2019                         6,500.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   01/30/2019            1137172       A/P Invoice      03/01/2019                         6,500.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   02/19/2019            1139891       A/P Invoice      03/21/2019                       269,400.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      05/01/2019   02/19/2019            1139901       A/P Invoice      03/21/2019                        25,530.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1130496.2      A/P Invoice      03/02/2019                        36,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1132065.2      A/P Invoice      03/02/2019                       130,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1133216.2      A/P Invoice      03/02/2019                       187,600.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1130491.2      A/P Invoice      03/02/2019                        12,350.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1132063.2      A/P Invoice      03/02/2019                       158,000.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1132066.2      A/P Invoice      03/02/2019                       138,445.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1133217.2      A/P Invoice      03/02/2019                       176,600.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1133215.2      A/P Invoice      03/02/2019                       229,445.00
2010   KLXENE   KLX ENERGY SERVICES, LLC      06/01/2019   01/31/2019           1133474.2      A/P Invoice      03/02/2019                         8,000.00
                                                Case 19-12269-KBO    Doc 70-29   Filed 11/12/19    Page 69 of 157


2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1133385.2     A/P Invoice      03/02/2019     17,560.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1133369.2     A/P Invoice      03/02/2019     17,560.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131502.2     A/P Invoice      03/02/2019     14,432.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131503.2     A/P Invoice      03/02/2019     14,432.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131235.2     A/P Invoice      03/02/2019      3,676.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131239.2     A/P Invoice      03/02/2019      3,676.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131238.2     A/P Invoice      03/02/2019      3,676.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131242.2     A/P Invoice      03/02/2019      7,400.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131236.2     A/P Invoice      03/02/2019      7,400.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131243.2     A/P Invoice      03/02/2019      7,400.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131240.2     A/P Invoice      03/02/2019     16,804.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131237.2     A/P Invoice      03/02/2019     16,804.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019     1131241.2     A/P Invoice      03/02/2019     16,804.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   06/01/2019   01/31/2019      1138202      A/P Invoice      03/02/2019    301,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   07/01/2019   02/22/2019      1140324      A/P Invoice      03/24/2019    189,600.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   07/01/2019   02/22/2019      1140325      A/P Invoice      03/24/2019     33,830.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   07/01/2019   02/22/2019      1140323      A/P Invoice      03/24/2019    266,100.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   07/01/2019   03/12/2019      1143131      A/P Invoice      04/11/2019     53,500.00
2010   KLXENE   KLX ENERGY SERVICES, LLC   08/01/2019   04/29/2019      1149218      A/P Invoice      05/29/2019      7,500.00
2010   KNO300   Applied US Energy, Inc.    05/01/2019   03/01/2018   7012757533‐CM   A/P Invoice      03/31/2018        ‐38.97
2010   KNO300   Applied US Energy, Inc.    05/01/2019   03/01/2018   7012757793‐CM   A/P Invoice      03/31/2018       ‐234.23
2010   KNO300   Applied US Energy, Inc.    05/01/2019   04/01/2018   7012845188‐CM   A/P Invoice      05/01/2018       ‐182.37
2010   KNO300   Applied US Energy, Inc.    05/01/2019   07/01/2018   7013767448‐CM   A/P Invoice      07/31/2018     ‐1,712.73
2010   KNO300   Applied US Energy, Inc.    05/01/2019   10/01/2018   7014256258‐CM   A/P Invoice      10/31/2018       ‐173.36
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/27/2019    7015633262     A/P Invoice      03/29/2019      7,989.14
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/27/2019    7015633239     A/P Invoice      03/29/2019        447.02
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/27/2019    7015638856     A/P Invoice      03/29/2019     10,380.20
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015654566     A/P Invoice      03/30/2019     45,612.46
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015654186     A/P Invoice      03/30/2019      1,500.20
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015654160     A/P Invoice      03/30/2019        670.22
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/04/2019    7015672845     A/P Invoice      04/03/2019      3,841.70
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/05/2019    7015682721     A/P Invoice      04/04/2019      2,173.66
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/05/2019    7015681783     A/P Invoice      04/04/2019     12,358.69
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/05/2019    7015683394     A/P Invoice      04/04/2019      1,278.65
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/05/2019    7015683392     A/P Invoice      04/04/2019        595.36
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/27/2019    7015638766     A/P Invoice      03/29/2019      2,762.02
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/27/2019    7015633295     A/P Invoice      03/29/2019     12,739.82
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/07/2019    7015704440     A/P Invoice      04/06/2019     19,705.56
2010   KNO300   Applied US Energy, Inc.    06/01/2019   03/07/2019    7015704441     A/P Invoice      04/06/2019         79.80
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015646442     A/P Invoice      03/30/2019        795.96
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015654689     A/P Invoice      03/30/2019      1,526.95
2010   KNO300   Applied US Energy, Inc.    06/01/2019   02/28/2019    7015646523     A/P Invoice      03/30/2019        795.96
2010   KNO300   Applied US Energy, Inc.    07/01/2019   03/08/2019    7015716982     A/P Invoice      04/07/2019      2,015.28
2010   KNO300   Applied US Energy, Inc.    07/01/2019   03/04/2019    7015672485     A/P Invoice      04/03/2019     24,016.88
2010   KNO300   Applied US Energy, Inc.    07/01/2019   03/04/2019    7015673143     A/P Invoice      04/03/2019        600.78
2010   KNO300   Applied US Energy, Inc.    07/01/2019   03/20/2019    7015803968     A/P Invoice      04/19/2019        457.02
2010   KNO300   Applied US Energy, Inc.    07/01/2019   03/20/2019    7015803871     A/P Invoice      04/19/2019        850.27
                                               Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 70 of 157


2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015804734      A/P Invoice      04/19/2019      1,021.03
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015804733      A/P Invoice      04/19/2019        964.58
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015804344      A/P Invoice      04/19/2019        783.43
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015806008      A/P Invoice      04/19/2019      1,138.76
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015805969      A/P Invoice      04/19/2019      1,238.50
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015805850      A/P Invoice      04/19/2019      1,447.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015805510      A/P Invoice      04/19/2019      1,241.19
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015794819      A/P Invoice      04/18/2019     16,468.13
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015794663      A/P Invoice      04/18/2019      6,516.91
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795537      A/P Invoice      04/18/2019        627.39
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795909      A/P Invoice      04/18/2019        303.27
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795905      A/P Invoice      04/18/2019      9,265.73
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795869      A/P Invoice      04/18/2019      1,793.48
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795865      A/P Invoice      04/18/2019      6,399.20
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795885      A/P Invoice      04/18/2019         70.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795920      A/P Invoice      04/18/2019         60.58
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/15/2019   7015772119      A/P Invoice      04/14/2019        654.01
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/15/2019   7015772118      A/P Invoice      04/14/2019      2,298.83
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/17/2019   7016035172      A/P Invoice      05/17/2019         12.15
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015852174      A/P Invoice      04/25/2019      8,240.86
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015853531      A/P Invoice      04/25/2019      6,564.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015853573      A/P Invoice      04/25/2019      3,758.36
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/27/2019   7015864659      A/P Invoice      04/26/2019      1,281.01
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/21/2019   7015817446      A/P Invoice      04/20/2019     20,745.61
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/21/2019   7015718449      A/P Invoice      04/20/2019        368.42
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/25/2019   7015841726      A/P Invoice      04/24/2019        233.59
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/09/2019   7015967835      A/P Invoice      05/09/2019        189.26
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/08/2019   7015953815      A/P Invoice      05/08/2019     27,617.76
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/05/2019   7015945816      A/P Invoice      05/05/2019    184,034.85
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/04/2019   7015935237      A/P Invoice      05/04/2019         41.87
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015804086      A/P Invoice      04/19/2019        895.23
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015912024      A/P Invoice      05/02/2019     40,128.55
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911010      A/P Invoice      05/02/2019        195.09
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015902362      A/P Invoice      05/01/2019        475.27
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015903877      A/P Invoice      05/01/2019        545.21
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015903579      A/P Invoice      05/01/2019     60,232.84
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015903901      A/P Invoice      05/01/2019      1,951.04
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015903900      A/P Invoice      05/01/2019      4,663.24
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015903879      A/P Invoice      05/01/2019         36.87
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/11/2019   7015727093      A/P Invoice      04/10/2019        408.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/11/2019   7015727105      A/P Invoice      04/10/2019         16.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015902363      A/P Invoice      05/01/2019        123.06
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/01/2019   7015902364      A/P Invoice      05/01/2019      3,464.87
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/29/2019   7015890946      A/P Invoice      04/28/2019         65.60
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/12/2019   7015736503      A/P Invoice      04/11/2019        367.14
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015852208      A/P Invoice      04/25/2019      1,377.69
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015852159      A/P Invoice      04/25/2019        631.88
                                               Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 71 of 157


2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016131045      A/P Invoice      05/30/2019       518.36
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/26/2019   7016110617      A/P Invoice      05/26/2019       382.43
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/22/2019   7016062503      A/P Invoice      05/22/2019       122.84
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/22/2019   7016062520      A/P Invoice      05/22/2019       103.18
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016133172      A/P Invoice      05/30/2019    10,245.17
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016133342      A/P Invoice      05/30/2019       754.50
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016133494      A/P Invoice      05/30/2019     2,149.76
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/22/2019   7016064738      A/P Invoice      05/22/2019     5,814.19
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/24/2019   7016085606      A/P Invoice      05/24/2019     1,237.64
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/24/2019   7016085790      A/P Invoice      05/24/2019     2,330.67
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/22/2019   9000315638      A/P Invoice      05/22/2019      ‐525.07
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/24/2019   7016085837      A/P Invoice      05/24/2019     1,510.02
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016136006      A/P Invoice      05/30/2019     1,950.58
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016133651      A/P Invoice      05/30/2019       581.21
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016133775      A/P Invoice      05/30/2019     6,810.27
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016134019      A/P Invoice      05/30/2019        12.93
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016134039      A/P Invoice      05/30/2019        87.75
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016135420      A/P Invoice      05/30/2019     1,865.67
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016135714      A/P Invoice      05/30/2019     1,952.11
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016136299      A/P Invoice      05/30/2019    19,590.58
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/25/2019   7016096498      A/P Invoice      05/25/2019       522.83
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/25/2019   7016097974      A/P Invoice      05/25/2019       900.40
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/12/2019   7015999011      A/P Invoice      05/12/2019       861.38
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/16/2019   7016267344      A/P Invoice      06/15/2019     1,904.03
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/02/2019   7016158586      A/P Invoice      06/01/2019       121.55
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/21/2019   7016298849      A/P Invoice      06/20/2019    69,983.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/16/2019   7016268851      A/P Invoice      06/15/2019     1,589.11
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/20/2019   7016289425      A/P Invoice      06/19/2019       550.14
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/07/2019   7016189051      A/P Invoice      06/06/2019     2,110.95
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/01/2019   7016147145      A/P Invoice      05/31/2019       598.98
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/31/2019   7016387006      A/P Invoice      06/30/2019        42.15
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/23/2019   7016323834      A/P Invoice      06/22/2019       222.23
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/01/2019   7016145631      A/P Invoice      05/31/2019       142.34
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/02/2019   7016155801      A/P Invoice      06/01/2019        78.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/14/2019   7016246138      A/P Invoice      06/13/2019     4,677.98
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/14/2019   7016246139      A/P Invoice      06/13/2019     1,822.59
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/14/2019   7016246511      A/P Invoice      06/13/2019     3,176.94
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/14/2019   7016246512      A/P Invoice      06/13/2019     1,381.88
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/09/2019   7016213244      A/P Invoice      06/08/2019     1,836.00
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/13/2019   7016233431      A/P Invoice      06/12/2019     1,448.36
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/13/2019   7016233432      A/P Invoice      06/12/2019     1,934.04
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/23/2019   7016323833      A/P Invoice      06/22/2019       213.22
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016373077      A/P Invoice      06/29/2019    13,157.03
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016373017      A/P Invoice      06/29/2019    13,713.17
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016373015      A/P Invoice      06/29/2019     1,454.01
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016372949      A/P Invoice      06/29/2019     1,239.68
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016372948      A/P Invoice      06/29/2019     1,239.68
                                               Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 72 of 157


2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/30/2019   7016372946      A/P Invoice      06/29/2019        13.38
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/22/2019   7016312627      A/P Invoice      06/21/2019    28,261.82
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/22/2019   7016312629      A/P Invoice      06/21/2019        83.89
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/22/2019   7016312652      A/P Invoice      06/21/2019        83.89
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/22/2019   7016312681      A/P Invoice      06/21/2019       468.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/24/2019   7016560576      A/P Invoice      07/24/2019       402.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/14/2019   7016491994      A/P Invoice      07/14/2019        12.45
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482063      A/P Invoice      07/13/2019     1,797.26
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482064      A/P Invoice      07/13/2019       896.02
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482391      A/P Invoice      07/13/2019       625.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482392      A/P Invoice      07/13/2019       270.69
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482393      A/P Invoice      07/13/2019     1,136.02
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482574      A/P Invoice      07/13/2019       647.89
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016482695      A/P Invoice      07/13/2019     1,804.34
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/24/2019   7016562806      A/P Invoice      07/24/2019       626.07
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/24/2019   7016526898      A/P Invoice      07/24/2019       268.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016483602      A/P Invoice      07/13/2019     6,657.86
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/04/2019   7016404955      A/P Invoice      07/04/2019       262.46
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/05/2019   7016415635      A/P Invoice      07/05/2019        32.18
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/26/2019   7016586021      A/P Invoice      07/26/2019    11,105.06
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/06/2019   7016426486      A/P Invoice      07/06/2019       354.27
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/11/2019   7016458702      A/P Invoice      07/11/2019     3,314.93
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/11/2019   7016458701      A/P Invoice      07/11/2019       194.23
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/10/2019   7016448821      A/P Invoice      07/10/2019        67.66
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/11/2019   7016459757      A/P Invoice      07/11/2019       102.75
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/21/2019   7016549829      A/P Invoice      07/21/2019     3,662.70
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/21/2019   7016549836      A/P Invoice      07/21/2019        43.32
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016621705      A/P Invoice      07/31/2019       216.16
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016621706      A/P Invoice      07/31/2019       216.16
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016621707      A/P Invoice      07/31/2019       173.20
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016621870      A/P Invoice      07/31/2019     1,881.55
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016621871      A/P Invoice      07/31/2019       844.95
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/25/2019   7016791903      A/P Invoice      08/24/2019       600.54
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/23/2019   7016771924      A/P Invoice      08/22/2019       362.68
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/01/2019   7016622753      A/P Invoice      07/31/2019       100.85
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/08/2019   7016655985      A/P Invoice      08/07/2019       149.55
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/08/2019   7016655987      A/P Invoice      08/07/2019       182.48
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/23/2019   7016770008      A/P Invoice      08/22/2019     2,085.28
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/23/2019   7016770009      A/P Invoice      08/22/2019     3,127.93
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/23/2019   7016770020      A/P Invoice      08/22/2019     1,411.42
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/23/2019   7016770023      A/P Invoice      08/22/2019     2,438.92
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/19/2019   7016749764      A/P Invoice      08/18/2019        73.20
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/25/2019   7015843442      A/P Invoice      04/24/2019     4,145.76
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/25/2019   7015841679      A/P Invoice      04/24/2019       142.42
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015852173      A/P Invoice      04/25/2019     5,717.58
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015854069      A/P Invoice      04/25/2019     5,501.15
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/26/2019   7015853571      A/P Invoice      04/25/2019       621.18
                                                             Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 73 of 157


2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/25/2019   7015841713      A/P Invoice      04/24/2019     10,652.33
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/25/2019   7015841729      A/P Invoice      04/24/2019      5,075.45
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/25/2019   7015843441      A/P Invoice      04/24/2019      3,384.89
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/27/2019   7015863486      A/P Invoice      04/26/2019      1,000.09
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/25/2019   7015841699      A/P Invoice      04/24/2019     23,368.23
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/27/2019   7015863487      A/P Invoice      04/26/2019         53.26
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/21/2019   7015817448      A/P Invoice      04/20/2019        943.47
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/22/2019   7015830440      A/P Invoice      04/21/2019      8,942.23
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/22/2019   7015828614      A/P Invoice      04/21/2019     27,877.89
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/22/2019   7015828504      A/P Invoice      04/21/2019     10,072.93
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/21/2019   7015817572      A/P Invoice      04/20/2019      1,492.01
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/29/2019   7015890970      A/P Invoice      04/28/2019      4,712.36
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/29/2019   701590948       A/P Invoice      04/28/2019        106.52
2010   KNO300   Applied US Energy, Inc.                 07/01/2019   03/29/2019   7015888256      A/P Invoice      04/28/2019      3,057.24
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   04/01/2019   7015903903      A/P Invoice      05/01/2019      1,406.23
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   04/01/2019   7015903875      A/P Invoice      05/01/2019         78.72
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   07/19/2019   7016749787      A/P Invoice      08/18/2019        710.14
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   07/30/2019   7016824446      A/P Invoice      08/29/2019      2,047.09
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   06/11/2019   7016457998      A/P Invoice      07/11/2019        241.18
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   07/29/2019   7016814749      A/P Invoice      08/28/2019    223,857.70
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   04/11/2019   7015988377      A/P Invoice      05/11/2019        238.50
2010   KNO300   Applied US Energy, Inc.                 08/01/2019   04/11/2019   7015988376      A/P Invoice      05/11/2019        238.50
2010   KOT300   Knight Oil Tools, LLC                   04/01/2019   04/01/2019     337528        A/P Invoice      02/17/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   04/01/2019   04/01/2019     337904        A/P Invoice      02/28/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   04/01/2019   04/01/2019     337867        A/P Invoice      02/28/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   04/01/2019   04/01/2019     337713        A/P Invoice      02/20/2019      7,316.00
2010   KOT300   Knight Oil Tools, LLC                   06/01/2019   05/13/2019     339591        A/P Invoice      06/12/2019     75,000.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   03/13/2019     338602        A/P Invoice      04/12/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   03/22/2019     338825        A/P Invoice      04/21/2019      7,361.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   03/25/2019     338068        A/P Invoice      04/24/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   03/25/2019     336536        A/P Invoice      04/24/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   03/25/2019     336394        A/P Invoice      04/24/2019      7,276.00
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   04/16/2019     339103        A/P Invoice      05/16/2019      1,019.04
2010   KOT300   Knight Oil Tools, LLC                   07/01/2019   04/04/2019     339026        A/P Invoice      05/04/2019      7,361.00
2010   KOT300   Knight Oil Tools, LLC                   08/01/2019   04/15/2019     339162        A/P Invoice      05/15/2019      7,361.00
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61407         A/P Invoice      03/01/2019      3,601.80
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61408         A/P Invoice      03/01/2019      3,601.80
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61426         A/P Invoice      03/01/2019      1,577.88
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61864         A/P Invoice      03/21/2019      3,601.80
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61427         A/P Invoice      03/01/2019      1,577.88
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61865         A/P Invoice      03/21/2019      3,601.80
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61866         A/P Invoice      03/21/2019      3,601.80
2010   KWI300   KW INTERNATIONAL, LLC                   03/01/2019   03/01/2019     61871         A/P Invoice      03/21/2019      1,577.88
2010   KWI300   KW INTERNATIONAL, LLC                   07/01/2019   02/21/2019     61873         A/P Invoice      03/23/2019      1,577.88
2010   KWI300   KW INTERNATIONAL, LLC                   07/01/2019   02/21/2019     61872         A/P Invoice      03/23/2019      1,577.88
2010   LAL300   Legacy Artificial Lift Solutions, LLC   06/01/2019   06/18/2019      1982         A/P Invoice      07/17/2019      2,808.00
2010   LAL300   Legacy Artificial Lift Solutions, LLC   06/06/2019   06/06/2019      1766         A/P Invoice      07/06/2019      1,053.01
                                                             Case 19-12269-KBO          Doc 70-29     Filed 11/12/19    Page 74 of 157


2010   LAL300   Legacy Artificial Lift Solutions, LLC   06/06/2019   06/06/2019             1771         A/P Invoice        07/06/2019                                1,053.01
2010   LDD300   Legacy Directional Drilling, LLC        04/01/2019   04/01/2019              752         A/P Invoice        04/30/2019                              281,474.03
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   04/30/2019              781         A/P Invoice        05/30/2019                              192,987.40
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   06/17/2019              834         A/P Invoice        07/17/2019                              219,678.81
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   05/31/2019              826         A/P Invoice        06/30/2019                              293,613.65
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   05/09/2019              790         A/P Invoice        06/08/2019                                1,170.00
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   05/09/2019              789         A/P Invoice        06/08/2019                                  735.00
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   05/16/2019              800         A/P Invoice        06/15/2019                              333,417.28
2010   LDD300   Legacy Directional Drilling, LLC        06/01/2019   05/23/2019              807         A/P Invoice        06/22/2019                              346,176.65
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   04/11/2019              763         A/P Invoice        05/11/2019                                  918.75
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   04/11/2019              762         A/P Invoice        05/11/2019                                  183.76
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   04/11/2019              760         A/P Invoice        05/11/2019                                  525.00
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   04/12/2019              767         A/P Invoice        05/12/2019                               52,449.75
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   07/24/2019              893         A/P Invoice        08/23/2019                                1,388.63
2010   LDD300   Legacy Directional Drilling, LLC        08/01/2019   07/24/2019              892         A/P Invoice        08/23/2019                                1,388.63
2010   LEGEND   LEGEND ENERGY SERVICES, LLC             06/01/2019   02/06/2019   INV10009507            A/P Invoice        03/08/2019                              152,297.00
2010   LEGEND   LEGEND ENERGY SERVICES, LLC             06/01/2019   02/06/2019   INV10009509            A/P Invoice        03/08/2019                              138,607.40
2010   LEGEND   LEGEND ENERGY SERVICES, LLC             06/01/2019   02/06/2019   INV10009514            A/P Invoice        03/08/2019                              121,026.75
2010   LFM300   L.F. Manufacturing, Inc.                12/01/2018   12/01/2018   INV9216                A/P Invoice        12/19/2018                                7,369.59
2010   LFM300   L.F. Manufacturing, Inc.                04/01/2019   04/01/2019   INV9283                A/P Invoice        02/09/2019                               22,097.25
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/26/2019   INV9378                A/P Invoice        03/28/2019                               20,744.19
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/26/2019   INV9379                A/P Invoice        03/28/2019                               20,744.19
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/26/2019   INV9381                A/P Invoice        03/28/2019                               20,744.19
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/26/2019   INV9380                A/P Invoice        03/28/2019                               20,744.19
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/21/2019   INV9371                A/P Invoice        03/23/2019                               22,390.81
2010   LFM300   L.F. Manufacturing, Inc.                06/01/2019   02/21/2019   INV9372                A/P Invoice        03/23/2019                               22,390.81
2010   LFM300   L.F. Manufacturing, Inc.                07/01/2019   05/13/2019   INV75409               A/P Invoice        06/12/2019                               23,719.85
2010   LFM300   L.F. Manufacturing, Inc.                07/01/2019   05/13/2019   INV75408               A/P Invoice        06/12/2019                               23,719.85
2010   LFM300   L.F. Manufacturing, Inc.                07/01/2019   05/13/2019   INV9472                A/P Invoice        06/12/2019                               21,051.10
2010   LFM300   L.F. Manufacturing, Inc.                07/01/2019   05/13/2019   INV9473                A/P Invoice        06/12/2019                               21,051.10
2010   LST300   Lone Star Trucking                      01/01/2019   01/01/2019             32187        A/P Invoice        11/23/2018                                  690.00
2010   LST300   Lone Star Trucking                      03/01/2019   03/01/2019             33219        A/P Invoice        01/19/2019                                  614.00
2010   LST300   Lone Star Trucking                      03/01/2019   03/01/2019             33464        A/P Invoice        01/19/2019                                  614.00
2010   LUX500   Luxe Operating LLC                      09/01/2019   09/01/2019   BILLING090119          2019 05 Luxe JIB   09/01/2019 08/20/2019 C   E000000321 ‐3,374,697.74
2010   LWS300   Liberty Well Service,LLC                07/01/2019   04/04/2019             1136         A/P Invoice        05/04/2019                                9,201.25
2010   LWS300   Liberty Well Service,LLC                07/01/2019   03/28/2019             1135         A/P Invoice        04/27/2019                              132,166.76
2010   LWS300   Liberty Well Service,LLC                07/01/2019   04/05/2019             1137         A/P Invoice        05/05/2019                               10,371.25
2010   LWS300   Liberty Well Service,LLC                07/01/2019   03/25/2019             1131         A/P Invoice        04/24/2019                                9,201.25
2010   LWS300   Liberty Well Service,LLC                07/01/2019   03/25/2019             1130         A/P Invoice        04/24/2019                                  169.13
2010   LWS300   Liberty Well Service,LLC                07/01/2019   03/25/2019             1132         A/P Invoice        04/24/2019                                9,675.25
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐185215      A/P Invoice        05/17/2019                                1,545.27
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐185216      A/P Invoice        05/18/2019                                1,545.27
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐185217      A/P Invoice        05/19/2019                                1,545.27
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐184506      A/P Invoice        05/10/2019                                  522.30
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐184518      A/P Invoice        05/12/2019                                  172.50
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐184522      A/P Invoice        05/12/2019                                1,480.32
2010   M&W300   M & W Hot Oil, Inc.                     05/01/2019   05/01/2019           02‐184523      A/P Invoice        05/12/2019                                1,520.91
                                                          Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 75 of 157


2010   M&W300   M & W Hot Oil, Inc.                  05/17/2019   05/17/2019   02‐186003      A/P Invoice      06/16/2019      1,602.10
2010   M&W300   M & W Hot Oil, Inc.                  05/18/2019   05/18/2019   02‐186004      A/P Invoice      06/17/2019      1,315.24
2010   MAG300   Magnum Oil Tools International LTD   12/01/2018   12/01/2018     35510        A/P Invoice      11/23/2018     10,998.18
2010   MAN300   MARIO A. ORTEGA                      07/01/2019   03/27/2019    100107        A/P Invoice      04/26/2019    126,543.81
2010   MAN300   MARIO A. ORTEGA                      07/01/2019   04/03/2019    100109        A/P Invoice      05/03/2019    838,937.57
2010   MAN300   MARIO A. ORTEGA                      07/01/2019   04/10/2019    100111        A/P Invoice      05/10/2019    205,316.56
2010   MAN300   MARIO A. ORTEGA                      08/01/2019   04/17/2019    100112        A/P Invoice      05/17/2019    226,093.33
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211888        A/P Invoice      07/30/2019        400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211887        A/P Invoice      07/30/2019        266.88
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211885        A/P Invoice      07/30/2019      3,202.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211884        A/P Invoice      07/30/2019      3,202.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211312        A/P Invoice      07/20/2019      1,110.20
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211311        A/P Invoice      07/20/2019      3,181.15
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211288        A/P Invoice      07/20/2019     12,184.66
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211287        A/P Invoice      07/20/2019     12,184.66
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211273        A/P Invoice      07/20/2019      1,433.12
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211272        A/P Invoice      07/20/2019      1,009.03
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211276        A/P Invoice      07/20/2019      1,237.77
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211275        A/P Invoice      07/20/2019      2,316.48
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/25/2019    211572        A/P Invoice      07/25/2019      2,935.63
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211975        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211976        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211978        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211882        A/P Invoice      07/30/2019      1,206.28
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211883        A/P Invoice      07/30/2019      1,206.28
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211886        A/P Invoice      07/30/2019        400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211889        A/P Invoice      07/30/2019      3,202.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211890        A/P Invoice      07/30/2019        400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211891        A/P Invoice      07/30/2019        266.88
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211892        A/P Invoice      07/30/2019        400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211893        A/P Invoice      07/30/2019      3,202.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211756        A/P Invoice      07/30/2019      2,818.20
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211968        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    277967        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/30/2019    211922        A/P Invoice      07/30/2019      1,825.43
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211971        A/P Invoice      08/07/2019      3,127.78
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/08/2019    211969        A/P Invoice      08/07/2019      2,028.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/10/2019    212180        A/P Invoice      08/09/2019      1,206.28
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/12/2019    212254        A/P Invoice      08/11/2019      3,245.20
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/12/2019    212253        A/P Invoice      08/11/2019      2,167.03
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/12/2019    212252        A/P Invoice      08/11/2019      1,590.58
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/12/2019    212256        A/P Invoice      08/11/2019     13,922.04
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/15/2019    212318        A/P Invoice      08/14/2019     13,922.04
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   07/12/2019    212255        A/P Invoice      08/11/2019      3,245.20
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          07/01/2019   06/20/2019    211274        A/P Invoice      07/20/2019      1,433.12
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          08/01/2019   10/29/2018    201840        A/P Invoice      11/28/2018      7,365.75
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC          08/01/2019   10/31/2018    201979        A/P Invoice      11/30/2018      2,327.15
                                                             Case 19-12269-KBO        Doc 70-29       Filed 11/12/19   Page 76 of 157


2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   10/31/2018           201980         A/P Invoice      11/30/2018                                 459.03
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   10/31/2018           201992         A/P Invoice      11/30/2018                               3,217.98
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   10/31/2018           201993         A/P Invoice      11/30/2018                               2,393.12
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   11/06/2018           202115         A/P Invoice      12/06/2018                               2,087.39
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   11/15/2018           202548         A/P Invoice      12/15/2018                               2,636.19
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/22/2019           205036         A/P Invoice      02/21/2019                               1,601.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/22/2019           205038         A/P Invoice      02/21/2019                               1,601.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/22/2019           205131         A/P Invoice      02/21/2019                              40,551.87
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205135         A/P Invoice      02/23/2019                              54,002.37
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205140         A/P Invoice      02/23/2019                              12,810.00
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205143         A/P Invoice      02/23/2019                              23,271.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205144         A/P Invoice      02/23/2019                              27,114.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205146         A/P Invoice      02/23/2019                               4,648.43
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205147         A/P Invoice      02/23/2019                              18,147.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/24/2019           205148         A/P Invoice      02/23/2019                              18,147.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/28/2019           205236         A/P Invoice      02/27/2019                               3,946.55
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/28/2019           205237         A/P Invoice      02/27/2019                               3,946.55
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/28/2019           205238         A/P Invoice      02/27/2019                               3,946.55
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   01/31/2019           205325         A/P Invoice      03/02/2019                               1,601.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/07/2019           205515         A/P Invoice      03/09/2019                               2,546.25
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205547         A/P Invoice      03/10/2019                               6,351.89
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205551         A/P Invoice      03/10/2019                              21,777.00
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205552         A/P Invoice      03/10/2019                              47,076.75
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205554         A/P Invoice      03/10/2019                               1,174.78
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205557         A/P Invoice      03/10/2019                              19,215.00
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/08/2019           205558         A/P Invoice      03/10/2019                              17,934.00
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/12/2019           205833         A/P Invoice      03/14/2019                               1,014.13
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206026         A/P Invoice      03/21/2019                               1,122.80
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206027         A/P Invoice      03/21/2019                               1,154.29
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206028         A/P Invoice      03/21/2019                               1,110.20
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206030         A/P Invoice      03/21/2019                               2,524.64
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206032         A/P Invoice      03/21/2019                                 400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206033         A/P Invoice      03/21/2019                                 400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206034         A/P Invoice      03/21/2019                                 400.31
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206035         A/P Invoice      03/21/2019                              29,648.00
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206038         A/P Invoice      03/21/2019                              11,742.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206041         A/P Invoice      03/21/2019                              11,742.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/19/2019           206043         A/P Invoice      03/21/2019                              11,742.50
2010   MCCENE   MCCLINTON ENERGY GROUP, LLC             08/01/2019   02/28/2019           206659         A/P Invoice      03/30/2019                               7,899.50
2010   MCELSU   MCELROY, SULLIVAN, MILLER,              09/01/2019   08/25/2019           66406          A/P Invoice      09/24/2019 08/08/2019 C   E000000320      ‐175.00
2010   MCELSU   MCELROY, SULLIVAN, MILLER,              09/01/2019   08/25/2019           66407          A/P Invoice      09/24/2019 08/08/2019 C   E000000320    ‐1,843.97
2010   MES300   Milestone Environmental Services, LLC   06/01/2019   03/26/2019       07‐183546‐COR      A/P Invoice      04/25/2019                               1,017.08
2010   MES400   Moser Engine Service                    08/01/2019   07/12/2019 RI20908                  A/P Invoice      08/11/2019                             263,093.04
2010   MES400   Moser Engine Service                    08/01/2019   08/13/2019 RI21156                  A/P Invoice      09/12/2019                             839,588.75
2010   MEY300   Meyer Energy Services, LLC              03/01/2019   03/01/2019         12111813         A/P Invoice      01/10/2019                              13,026.75
2010   MEY300   Meyer Energy Services, LLC              03/01/2019   03/01/2019         01041913         A/P Invoice      02/04/2019                               3,017.50
2010   MEY300   Meyer Energy Services, LLC              03/01/2019   03/01/2019         01071920         A/P Invoice      02/07/2019                              24,543.75
                                                  Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 77 of 157


2010   MEY300   Meyer Energy Services, LLC   04/01/2019   04/01/2019    01091930      A/P Invoice      02/09/2019                       41,637.50
2010   MEY300   Meyer Energy Services, LLC   08/01/2019   04/10/2019    04101920      A/P Invoice      05/10/2019                        9,795.00
2010   MFS300   Maverick Field Services      04/01/2019   04/01/2019     24275        A/P Invoice      02/14/2019                        6,084.75
2010   MFS300   Maverick Field Services      05/01/2019   05/01/2019     24277        A/P Invoice      03/28/2019                        8,967.00
2010   MFS300   Maverick Field Services      06/01/2019   01/31/2019     24276        A/P Invoice      03/02/2019                        9,927.75
2010   MFS300   Maverick Field Services      06/01/2019   12/13/2018     24274        A/P Invoice      01/12/2019                          870.00
2010   MFS300   Maverick Field Services      07/01/2019   03/02/2019     24924        A/P Invoice      04/01/2019                        8,250.00
2010   MFS300   Maverick Field Services      07/01/2019   03/19/2019     24923        A/P Invoice      04/18/2019                        4,500.00
2010   MFS300   Maverick Field Services      07/01/2019   03/04/2019     26327        A/P Invoice      04/03/2019                        7,875.00
2010   MFS300   Maverick Field Services      07/01/2019   04/05/2019     26324        A/P Invoice      05/05/2019                        2,250.00
2010   MFS300   Maverick Field Services      07/01/2019   03/31/2019     26322        A/P Invoice      04/30/2019                        9,927.75
2010   MFS300   Maverick Field Services      07/01/2019   03/31/2019     26323        A/P Invoice      04/30/2019                        9,287.25
2010   MFS300   Maverick Field Services      08/01/2019   03/31/2019     26298        A/P Invoice      04/30/2019                        1,521.19
2010   MFS300   Maverick Field Services      08/01/2019   04/30/2019     26262        A/P Invoice      05/30/2019                        4,163.25
2010   MIC300   Mica Tool & Tubular          07/01/2019   03/27/2019      6579        A/P Invoice      04/26/2019 09/25/2019 C   9670    1,401.09
2010   MIC300   Mica Tool & Tubular          07/01/2019   03/27/2019      6574        A/P Invoice      04/26/2019 09/25/2019 C   9670    1,688.79
2010   MIC300   Mica Tool & Tubular          08/01/2019   04/17/2019      6601        A/P Invoice      05/17/2019 09/25/2019 C   9670    6,918.47
2010   MNU300   Monahans Nipple‐Up Service   02/01/2019   02/01/2019     60390        A/P Invoice      01/30/2019                        2,517.50
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60466        A/P Invoice      01/31/2019                        3,047.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     49159T       A/P Invoice      01/31/2019                        2,425.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60440        A/P Invoice      01/31/2019                        3,577.50
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60474        A/P Invoice      03/31/2019                        4,650.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     59005        A/P Invoice      02/02/2019                       17,212.50
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60379        A/P Invoice      02/02/2019                        3,795.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60781        A/P Invoice      02/06/2019                        2,486.25
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     61104        A/P Invoice      03/06/2019                        2,205.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     61174        A/P Invoice      03/06/2019                        3,465.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     59646        A/P Invoice      02/07/2019                        4,590.00
2010   MNU300   Monahans Nipple‐Up Service   03/01/2019   03/01/2019     60405        A/P Invoice      02/04/2019                        3,630.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60579        A/P Invoice      02/16/2019                        1,908.25
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60580        A/P Invoice      02/16/2019                        1,989.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49292 T       A/P Invoice      02/16/2019                        1,850.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60632        A/P Invoice      02/16/2019                        2,557.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49041 T       A/P Invoice      02/11/2019                        2,115.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     46469T       A/P Invoice      02/28/2019                        2,270.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60408        A/P Invoice      02/08/2019                        6,598.05
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     49266T       A/P Invoice      02/08/2019                        3,045.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     49275T       A/P Invoice      02/09/2019                        3,787.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     59888        A/P Invoice      02/22/2019                        1,593.75
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60841        A/P Invoice      02/22/2019                        6,165.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60107        A/P Invoice      02/14/2019                          850.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     59004        A/P Invoice      02/18/2019                       15,937.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60832        A/P Invoice      02/24/2019                        3,532.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     58832        A/P Invoice      02/28/2019                        1,997.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60581        A/P Invoice      02/28/2019                        2,654.63
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60947        A/P Invoice      02/28/2019                        3,172.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60829        A/P Invoice      02/23/2019                        4,720.00
                                                  Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 78 of 157


2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49283T        A/P Invoice      02/25/2019     4,130.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60904        A/P Invoice      02/25/2019     2,475.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60679        A/P Invoice      02/25/2019     8,925.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     59016        A/P Invoice      02/25/2019     4,311.54
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49475T        A/P Invoice      02/28/2019     2,580.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60109        A/P Invoice      02/26/2019     3,910.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60860        A/P Invoice      02/26/2019     2,199.38
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60941        A/P Invoice      02/26/2019     1,325.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60919        A/P Invoice      02/26/2019     3,780.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49460T        A/P Invoice      02/27/2019     4,352.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49400T        A/P Invoice      02/22/2019     4,362.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49407 T       A/P Invoice      02/28/2019     4,130.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60796        A/P Invoice      02/19/2019    14,565.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60802        A/P Invoice      02/19/2019     8,400.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49376 T       A/P Invoice      02/19/2019     1,805.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49297 T       A/P Invoice      02/20/2019     6,817.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60788        A/P Invoice      02/17/2019     1,815.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60769        A/P Invoice      02/17/2019     2,100.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     59295        A/P Invoice      02/21/2019     1,764.88
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60968        A/P Invoice      02/28/2019     2,475.00
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     60996        A/P Invoice      02/28/2019     5,799.76
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019     61010        A/P Invoice      02/28/2019     2,167.50
2010   MNU300   Monahans Nipple‐Up Service   04/01/2019   04/01/2019    49333T        A/P Invoice      02/17/2019     3,742.50
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   04/01/2019     60785        A/P Invoice      02/28/2019     2,082.50
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   05/01/2019    49514T        A/P Invoice      03/04/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   05/01/2019     61834        A/P Invoice      03/08/2019     2,640.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   05/01/2019     61857        A/P Invoice      03/08/2019     3,245.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   05/01/2019     61859        A/P Invoice      03/10/2019     4,890.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   05/01/2019    49581T        A/P Invoice      03/11/2019     2,967.50
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/14/2019    49640T        A/P Invoice      03/13/2019     2,580.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/19/2019    49657T        A/P Invoice      03/21/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/19/2019     61869        A/P Invoice      03/21/2019     1,937.50
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/06/2019     60861        A/P Invoice      03/08/2019     3,145.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/07/2019    49452T        A/P Invoice      03/09/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   05/01/2019   02/07/2019     60906        A/P Invoice      03/09/2019    15,937.50
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/20/2019    49428T        A/P Invoice      03/22/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/20/2019     61934        A/P Invoice      03/22/2019     3,245.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019     60680        A/P Invoice      03/24/2019    14,662.50
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019     61234        A/P Invoice      03/24/2019     3,345.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019    49684T        A/P Invoice      03/24/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019    49613T        A/P Invoice      03/24/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019     61214        A/P Invoice      03/24/2019     3,465.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/22/2019     61007        A/P Invoice      03/24/2019     3,060.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/23/2019    49520T        A/P Invoice      03/25/2019     2,425.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/23/2019     61215        A/P Invoice      03/25/2019     1,980.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/23/2019     61066        A/P Invoice      03/25/2019     7,095.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/23/2019    49686T        A/P Invoice      03/25/2019     2,115.00
                                                  Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 79 of 157


2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/23/2019    61240         A/P Invoice      03/25/2019     4,770.00
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/26/2019    59015         A/P Invoice      03/28/2019     2,369.38
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   02/27/2019    49571T        A/P Invoice      03/29/2019     1,882.50
2010   MNU300   Monahans Nipple‐Up Service   06/01/2019   03/07/2019    59567         A/P Invoice      04/06/2019    18,487.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/02/2019    49756T        A/P Invoice      04/01/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/02/2019    61343         A/P Invoice      04/01/2019     1,722.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/06/2019    61302         A/P Invoice      04/05/2019     2,380.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/06/2019    49753T        A/P Invoice      04/05/2019     1,960.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/07/2019    61420         A/P Invoice      04/06/2019     2,802.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/07/2019    61002         A/P Invoice      04/06/2019     5,663.13
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/17/2019    49891T        A/P Invoice      04/16/2019     3,300.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/18/2019    61541         A/P Invoice      04/17/2019     1,632.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/18/2019    49631T        A/P Invoice      04/17/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/19/2019    61206         A/P Invoice      04/18/2019    14,662.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/19/2019    61031         A/P Invoice      04/18/2019     3,795.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/20/2019    61611         A/P Invoice      04/19/2019     1,457.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/20/2019    49728T        A/P Invoice      04/19/2019     2,580.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/12/2019    49825T        A/P Invoice      04/11/2019     2,425.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/27/2019    61590         A/P Invoice      04/26/2019     4,842.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/27/2019    61515         A/P Invoice      04/26/2019     1,625.63
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/27/2019    49964T        A/P Invoice      04/26/2019     2,735.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/16/2019    61391         A/P Invoice      04/15/2019     3,180.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/16/2019    61392         A/P Invoice      04/15/2019     2,782.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/23/2019    61686         A/P Invoice      04/22/2019     4,845.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/23/2019    61682         A/P Invoice      04/22/2019     3,150.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/23/2019    61445         A/P Invoice      04/22/2019     2,475.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/23/2019    49635T        A/P Invoice      04/22/2019     1,805.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/24/2019    49916T        A/P Invoice      04/23/2019     4,517.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/25/2019    61210         A/P Invoice      04/24/2019     1,700.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/15/2019    60779         A/P Invoice      04/14/2019     3,805.94
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/22/2019    61628         A/P Invoice      04/21/2019     1,050.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/28/2019    61915         A/P Invoice      04/27/2019     2,897.44
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/26/2019    61589         A/P Invoice      04/25/2019     1,325.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/26/2019    61511         A/P Invoice      04/25/2019     4,050.31
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/04/2019    61723         A/P Invoice      05/04/2019     7,590.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/04/2019    61635         A/P Invoice      05/04/2019    25,850.63
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/09/2019    49839T        A/P Invoice      04/08/2019     2,270.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/09/2019    49528T        A/P Invoice      04/08/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/09/2019    61465         A/P Invoice      04/08/2019     5,220.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/11/2019    59565         A/P Invoice      04/10/2019     2,461.81
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/11/2019    59566         A/P Invoice      04/10/2019     2,231.25
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/11/2019    61203         A/P Invoice      04/10/2019       956.25
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   03/11/2019    61432         A/P Invoice      04/10/2019     1,650.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/08/2019    61643         A/P Invoice      05/08/2019     3,795.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/06/2019    61545         A/P Invoice      05/06/2019     7,050.00
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/06/2019    49970T        A/P Invoice      05/06/2019     2,192.50
2010   MNU300   Monahans Nipple‐Up Service   07/01/2019   04/06/2019    50028T        A/P Invoice      05/06/2019     3,665.00
                                                       Case 19-12269-KBO    Doc 70-29     Filed 11/12/19   Page 80 of 157


2010   MNU300   Monahans Nipple‐Up Service        07/01/2019   04/03/2019      61806         A/P Invoice      05/03/2019                            2,915.00
2010   MNU300   Monahans Nipple‐Up Service        07/01/2019   04/02/2019     49994T         A/P Invoice      05/02/2019                            2,270.00
2010   MNU300   Monahans Nipple‐Up Service        07/01/2019   04/02/2019     49768T         A/P Invoice      05/02/2019                            1,960.00
2010   MNU300   Monahans Nipple‐Up Service        07/01/2019   04/01/2019      61998         A/P Invoice      05/01/2019                            3,540.00
2010   MNU300   Monahans Nipple‐Up Service        07/01/2019   04/01/2019      61759         A/P Invoice      05/01/2019                            2,415.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/16/2019      62174         A/P Invoice      05/16/2019                            2,805.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/10/2019      61518         A/P Invoice      05/10/2019                            4,428.50
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/15/2019      61773         A/P Invoice      05/15/2019                            1,937.50
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/15/2019     50114T         A/P Invoice      05/15/2019                            1,650.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/16/2019      61267         A/P Invoice      05/16/2019                            2,310.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/20/2019      62276         A/P Invoice      05/20/2019                            2,775.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/20/2019     50033T         A/P Invoice      05/20/2019                            2,270.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/21/2019      62202         A/P Invoice      05/21/2019                            2,385.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/21/2019     49959T         A/P Invoice      05/21/2019                            2,890.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/24/2019      61557         A/P Invoice      05/24/2019                            8,040.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/24/2019      61556         A/P Invoice      05/24/2019                            2,000.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/25/2019      61041         A/P Invoice      05/25/2019                            1,680.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/26/2019      62269         A/P Invoice      05/26/2019                            4,162.50
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/26/2019      62190         A/P Invoice      05/26/2019                            9,240.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/26/2019     50144T         A/P Invoice      05/26/2019                            2,425.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/17/2019      61212         A/P Invoice      05/17/2019                           15,937.50
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/17/2019     49956T         A/P Invoice      05/17/2019                            3,122.50
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/18/2019     50134T         A/P Invoice      05/18/2019                            1,805.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/30/2019      62038         A/P Invoice      05/30/2019                            8,430.00
2010   MNU300   Monahans Nipple‐Up Service        08/01/2019   04/30/2019     50201T         A/P Invoice      05/30/2019                            3,200.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     106298         A/P Invoice      05/01/2019   09/26/2019 C     9677   22,650.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     106003         A/P Invoice      04/29/2019   09/26/2019 C     9677    7,090.70
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     108238         A/P Invoice      05/27/2019                            8,762.50
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     108247         A/P Invoice      05/25/2019                           24,900.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     108869         A/P Invoice      05/21/2019   09/26/2019   C   9677    6,100.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     107336         A/P Invoice      05/18/2019   09/26/2019   C   9677    7,375.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     106480         A/P Invoice      05/01/2019   09/26/2019   C   9677   14,300.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     106978         A/P Invoice      05/11/2019   09/26/2019   C   9677   28,637.50
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   05/01/2019   05/01/2019     106282         A/P Invoice      05/01/2019   09/26/2019   C   9677   10,150.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   08/01/2019   04/24/2019     108116         A/P Invoice      05/24/2019                           32,428.20
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   08/01/2019   04/24/2019     108116         A/P Invoice      05/24/2019                            3,000.00
2010   MUL300   MULHOLLAND ENERGY SERVICES, LLC   08/01/2019   04/24/2019     108116         A/P Invoice      05/24/2019   09/26/2019 C     9677    3,696.80
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/08/2019   2019‐RU2631      A/P Invoice      05/08/2019   09/26/2019 C     9679    5,157.81
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/16/2019   2019‐RU2633      A/P Invoice      05/16/2019                            2,986.51
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/16/2019   2019‐RU2633      A/P Invoice      05/16/2019   09/26/2019   C   9679    7,216.93
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/09/2019      35162         A/P Invoice      05/09/2019   09/26/2019   C   9679    1,877.75
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/05/2019      39466         A/P Invoice      05/05/2019   09/26/2019   C   9679      345.31
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/04/2019   2019‐RU2628      A/P Invoice      05/04/2019   09/26/2019   C   9679    5,306.25
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/04/2019      39626         A/P Invoice      05/04/2019   09/26/2019   C   9679    4,060.01
2010   MWS300   Mustang Well Service,LLC          07/01/2019   04/08/2019      39631         A/P Invoice      05/08/2019   09/26/2019   C   9679      414.38
2010   MWS300   Mustang Well Service,LLC          08/01/2019   04/15/2019      39638         A/P Invoice      05/15/2019   09/26/2019   C   9679      621.56
2010   MWS300   Mustang Well Service,LLC          08/01/2019   04/22/2019   2019‐RU2642      A/P Invoice      05/22/2019                            6,692.81
                                                              Case 19-12269-KBO     Doc 70-29       Filed 11/12/19   Page 81 of 157


2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/22/2019        39751          A/P Invoice      05/22/2019        138.13
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/24/2019     2019‐39647        A/P Invoice      05/24/2019        924.38
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/24/2019        39756          A/P Invoice      05/24/2019      1,933.09
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/18/2019        39646          A/P Invoice      05/18/2019        138.13
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/18/2019    2019‐RU2639        A/P Invoice      05/18/2019      6,039.38
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/25/2019        39753          A/P Invoice      05/25/2019        483.44
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/25/2019     2019‐39757        A/P Invoice      05/25/2019        648.13
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/25/2019    2019‐RU2645        A/P Invoice      05/25/2019      4,408.75
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/29/2019        39762          A/P Invoice      05/29/2019         69.06
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/30/2019    2019‐RU2647        A/P Invoice      05/30/2019      4,026.25
2010   MWS300   Mustang Well Service,LLC                 08/01/2019   04/30/2019    2019‐RU2649        A/P Invoice      05/30/2019      8,132.19
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   04/01/2019   04/01/2019   23000895‐15586      A/P Invoice      05/11/2019    489,185.55
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   05/01/2019   05/01/2019   23000895‐15731      A/P Invoice      06/01/2019    183,078.86
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   05/01/2019   05/01/2019   23000895‐15390      A/P Invoice      04/12/2019    167,679.80
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   05/01/2019   05/01/2019   23000895‐15531      A/P Invoice      05/02/2019    250,005.74
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   05/01/2019   05/01/2019   23000895‐15815      A/P Invoice      06/16/2019    489,634.93
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   06/01/2019   06/13/2019   23000895‐16109      A/P Invoice      07/13/2019    729,050.11
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   08/13/2019   23000895‐16463      A/P Invoice      09/12/2019     44,587.10
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   08/13/2019   23000895‐16460      A/P Invoice      09/12/2019    299,280.14
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   08/26/2019   23000895‐16701      A/P Invoice      09/25/2019      5,278.79
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   08/26/2019   23000895‐16702      A/P Invoice      09/25/2019      1,086.45
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   06/24/2019   23000895‐16216      A/P Invoice      07/24/2019    121,785.92
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   06/27/2019   23000895‐16227      A/P Invoice      07/27/2019    235,749.18
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   06/21/2019   23000895‐16214      A/P Invoice      07/21/2019    148,668.16
2010   NABDRI   Nabors Drilling Technologies USA, Inc.   08/01/2019   07/29/2019   23000895‐16376      A/P Invoice      08/28/2019    254,134.64
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           04/01/2019   04/01/2019        81449          A/P Invoice      03/31/2019     50,834.28
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           06/01/2019   02/13/2019        81147          A/P Invoice      03/15/2019     54,609.33
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           06/01/2019   02/22/2019        81154          A/P Invoice      03/24/2019     87,997.19
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           06/01/2019   02/22/2019        81192          A/P Invoice      03/24/2019     80,590.48
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           07/01/2019   03/16/2019        82319          A/P Invoice      04/15/2019     70,812.91
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           07/01/2019   03/26/2019        83450          A/P Invoice      04/25/2019    104,543.79
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           07/01/2019   03/11/2019        83460          A/P Invoice      04/10/2019     53,680.32
2010   NCP300   CREST PUMPING TECHNOLOGIES,LLC           08/01/2019   04/25/2019        86187          A/P Invoice      05/25/2019     67,947.85
2010   NCS300   NCS MULTISTAGE                           06/01/2019   03/29/2019       101289          A/P Invoice      04/28/2019    134,352.00
2010   NES300   NES Global, LLC                          06/01/2019   05/24/2019    46‐SI0183418       A/P Invoice      06/23/2019      5,616.00
2010   NES300   NES Global, LLC                          06/01/2019   05/24/2019    46‐SI0183419       A/P Invoice      06/23/2019      7,587.00
2010   NES300   NES Global, LLC                          06/01/2019   05/24/2019    46‐SI0183417       A/P Invoice      06/23/2019      7,591.00
2010   NES300   NES Global, LLC                          06/01/2019   05/24/2019    46‐SI0183420       A/P Invoice      06/23/2019      6,264.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202671          A/P Invoice      04/14/2019     29,412.50
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202617          A/P Invoice      04/12/2019     21,932.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       203124          A/P Invoice      04/30/2019     10,864.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202723          A/P Invoice      04/17/2019      3,100.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019        37922          A/P Invoice      04/17/2019      7,750.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202714          A/P Invoice      04/17/2019     10,850.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202606          A/P Invoice      04/12/2019      6,987.75
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202944          A/P Invoice      04/24/2019     21,700.00
2010   NEW300   New Tech Global Ventures, LLC            05/01/2019   05/01/2019       202926          A/P Invoice      04/24/2019     10,850.00
                                                        Case 19-12269-KBO    Doc 70-29       Filed 11/12/19   Page 82 of 157


2010   NEW300   New Tech Global Ventures, LLC      05/01/2019   05/01/2019      202953          A/P Invoice      04/25/2019                        14,250.00
2010   NEW300   New Tech Global Ventures, LLC      05/01/2019   05/01/2019      202993          A/P Invoice      04/26/2019                         4,675.00
2010   NEW300   New Tech Global Ventures, LLC      05/01/2019   05/01/2019      202992          A/P Invoice      04/26/2019                         6,200.00
2010   NEW300   New Tech Global Ventures, LLC      05/01/2019   05/01/2019      203117          A/P Invoice      04/30/2019                        12,841.25
2010   NEW300   New Tech Global Ventures, LLC      07/01/2019   04/09/2019      203392          A/P Invoice      05/09/2019                        22,350.00
2010   NEW300   New Tech Global Ventures, LLC      07/01/2019   04/03/2019      203232          A/P Invoice      05/03/2019                         3,491.00
2010   NEW300   New Tech Global Ventures, LLC      07/01/2019   04/02/2019      203165          A/P Invoice      05/02/2019                        36,408.00
2010   NEW300   New Tech Global Ventures, LLC      07/01/2019   04/03/2019     190086‐2E        A/P Invoice      05/03/2019                         7,036.25
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   03/22/2019      202855          A/P Invoice      04/21/2019                        23,400.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/10/2019      203450          A/P Invoice      05/10/2019                        21,932.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/11/2019      203484          A/P Invoice      05/11/2019                        33,166.25
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/15/2019      203533          A/P Invoice      05/15/2019                        16,241.25
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/16/2019      203622          A/P Invoice      05/16/2019                        11,125.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/16/2019      203579          A/P Invoice      05/16/2019                        23,400.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/22/2019      203753          A/P Invoice      05/22/2019                         8,207.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/23/2019      203815          A/P Invoice      05/23/2019                        22,000.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/23/2019      203775          A/P Invoice      05/23/2019                        12,675.00
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/30/2019      203973          A/P Invoice      05/30/2019                        16,141.25
2010   NEW300   New Tech Global Ventures, LLC      08/01/2019   04/30/2019      203955          A/P Invoice      05/30/2019                        12,798.00
2010   NEXDDS   Nexus II                           06/14/2019   06/14/2019     06141901         A/P Invoice      07/14/2019 09/20/2019 C   9664       642.76
2010   NEXDDS   Nexus II                           06/17/2019   06/17/2019     06171901         A/P Invoice      07/17/2019 09/20/2019 C   9664   289,795.00
2010   NEXDDS   Nexus II                           06/28/2019   06/28/2019     06281901         A/P Invoice      07/28/2019                       143,327.50
2010   NEXDDS   Nexus II                           07/03/2019   07/03/2019     07031901         A/P Invoice      08/02/2019                         1,504.94
2010   NEXDDS   Nexus II                           07/18/2019   07/18/2019     07181901         A/P Invoice      08/17/2019                       171,518.70
2010   NEXDDS   Nexus II                           08/01/2019   07/31/2019     07311901         A/P Invoice      08/30/2019                       150,150.00
2010   NEXDDS   Nexus II                           08/01/2019   07/31/2019     07311902         A/P Invoice      08/30/2019                       209,492.85
2010   NEXDDS   Nexus II                           08/01/2019   07/16/2019     07161901         A/P Invoice      08/15/2019                           654.50
2010   NEXDDS   Nexus II                           08/14/2019   08/14/2019     08141901         A/P Invoice      09/13/2019                       184,970.70
2010   NEXDDS   Nexus II                           08/16/2019   08/16/2019     08161901         A/P Invoice      09/15/2019                       655,945.00
2010   NGL300   NGL Water Solutions Permian, LLC   09/01/2018   09/01/2018   480136000076       A/P Invoice      10/09/2018                            78.00
2010   NGL300   NGL Water Solutions Permian, LLC   09/01/2018   09/01/2018   480136000075       A/P Invoice      10/09/2018                         2,964.00
2010   NGL300   NGL Water Solutions Permian, LLC   09/09/2018   09/09/2018   480136000077       A/P Invoice      10/09/2018                           156.00
2010   NGL300   NGL Water Solutions Permian, LLC   09/09/2018   09/09/2018   480136000078       A/P Invoice      10/09/2018                           156.00
2010   NGL300   NGL Water Solutions Permian, LLC   09/09/2018   09/09/2018   480136000074       A/P Invoice      10/09/2018                            78.00
2010   NGL300   NGL Water Solutions Permian, LLC   12/01/2018   12/01/2018   480125610107R      A/P Invoice      11/18/2018                        23,569.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480123890107R      A/P Invoice      11/17/2018                        12,168.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140440015       A/P Invoice      11/04/2018                           156.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140440014       A/P Invoice      11/04/2018                            78.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140450016       A/P Invoice      11/04/2018                           276.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140450017       A/P Invoice      11/04/2018                         2,808.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480138380050       A/P Invoice      10/28/2018                           100.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140510053       A/P Invoice      11/04/2018                            66.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140440016       A/P Invoice      11/04/2018                            78.00
2010   NGL300   NGL Water Solutions Permian, LLC   01/01/2019   01/01/2019   480140440017       A/P Invoice      11/04/2018                            66.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570062       A/P Invoice      12/18/2018                           330.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570061       A/P Invoice      12/18/2018                            78.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570060       A/P Invoice      12/18/2018                            78.00
                                                        Case 19-12269-KBO    Doc 70-29       Filed 11/12/19   Page 83 of 157


2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570066       A/P Invoice      12/18/2018                                     340.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570065       A/P Invoice      12/18/2018                                      78.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480125610161R      A/P Invoice      12/08/2018                                   1,560.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570059       A/P Invoice      11/29/2018                                      66.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570064       A/P Invoice      12/19/2018                                      66.00
2010   NGL300   NGL Water Solutions Permian, LLC   02/01/2019   02/01/2019   480143570063       A/P Invoice      12/19/2018                                     132.00
2010   NGL300   NGL Water Solutions Permian, LLC   04/01/2019   04/01/2019   480147210043       A/P Invoice      02/11/2019                                     120.00
2010   NGL300   NGL Water Solutions Permian, LLC   04/01/2019   04/01/2019   480147210042       A/P Invoice      02/10/2019                                      78.00
2010   NGL300   NGL Water Solutions Permian, LLC   07/01/2019   03/12/2019   480150470052       A/P Invoice      04/11/2019                                      54.00
2010   NGL300   NGL Water Solutions Permian, LLC   08/01/2019   04/19/2019   480152150054       A/P Invoice      05/19/2019                                     375.00
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4702319         A/P Invoice      01/27/2019                                  12,416.29
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4697818         A/P Invoice      01/25/2019                                  12,145.65
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4700420         A/P Invoice      01/28/2019                                  23,976.00
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4699574         A/P Invoice      01/26/2019                                  35,100.00
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4702732         A/P Invoice      01/26/2019                                  13,500.00
2010   NOV300   NOV DHT, L.P.                      02/01/2019   02/01/2019      4702731         A/P Invoice      01/27/2019                                  35,100.00
2010   NOV300   NOV DHT, L.P.                      05/01/2019   03/01/2018    4258472‐CM        A/P Invoice      03/31/2018                                 ‐11,195.75
2010   NOV300   NOV DHT, L.P.                      05/01/2019   03/01/2018    4271814‐CM        A/P Invoice      03/31/2018                                 ‐17,456.41
2010   NOV300   NOV DHT, L.P.                      05/01/2019   04/01/2018    4301943‐CM        A/P Invoice      05/01/2018                                 ‐17,060.20
2010   NOV300   NOV DHT, L.P.                      08/01/2019   04/17/2019      4844355         A/P Invoice      05/17/2019                                  17,901.00
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/14/2019      4799752         A/P Invoice      04/13/2019   09/01/2019   C   E000000324    11,807.93
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/12/2019      4796041         A/P Invoice      04/11/2019   09/01/2019   C   E000000324    23,922.27
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/22/2019      4810686         A/P Invoice      04/21/2019   09/01/2019   C   E000000324    12,941.32
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/29/2019      4821519         A/P Invoice      04/28/2019   09/01/2019   C   E000000324    27,081.00
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/29/2019      4821518         A/P Invoice      04/28/2019   09/01/2019   C   E000000324    13,500.00
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/29/2019      4822379         A/P Invoice      04/28/2019   09/01/2019   C   E000000324    35,100.00
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/29/2019      4822378         A/P Invoice      04/28/2019   09/01/2019   C   E000000324    19,737.00
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/26/2019      4815098         A/P Invoice      04/25/2019   09/01/2019   C   E000000324    10,875.92
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/26/2019      4815099         A/P Invoice      04/25/2019   09/01/2019   C   E000000324    10,005.57
2010   NOV400   National Oilwell Varco, L.P.       07/01/2019   03/26/2019      4815113         A/P Invoice      04/25/2019   09/01/2019   C   E000000324     9,235.89
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/12/2019      4838272         A/P Invoice      05/12/2019                                  19,192.74
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/17/2019      4844162         A/P Invoice      05/17/2019                                   9,235.89
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/04/2019      4828681         A/P Invoice      05/04/2019   09/01/2019 C     E000000324    13,877.67
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/04/2019      4828684         A/P Invoice      05/04/2019                                   3,259.78
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/04/2019      4828684         A/P Invoice      05/04/2019   09/01/2019 C     E000000324    16,625.77
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/30/2019      4861217         A/P Invoice      05/30/2019                                  18,981.66
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/22/2019      4848347         A/P Invoice      05/22/2019                                   6,559.97
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/22/2019      4848345         A/P Invoice      05/22/2019                                   7,215.95
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/22/2019      4848346         A/P Invoice      05/22/2019                                   7,215.95
2010   NOV400   National Oilwell Varco, L.P.       08/01/2019   04/23/2019      4849579         A/P Invoice      05/23/2019                                   8,466.27
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      122302          A/P Invoice      02/14/2019   09/01/2019   C   E000000325    56,211.85
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4708408         A/P Invoice      02/04/2019   09/01/2019   C   E000000325     3,810.27
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4708468         A/P Invoice      02/04/2019   09/01/2019   C   E000000325     2,359.35
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4708482         A/P Invoice      02/04/2019   09/01/2019   C   E000000325       374.50
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4725584         A/P Invoice      02/18/2019   09/01/2019   C   E000000325     6,178.61
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4725811         A/P Invoice      02/18/2019   09/01/2019   C   E000000325     3,033.45
2010   NOV500   National Oilwell Varco, L.P.       03/01/2019   03/01/2019      4723296         A/P Invoice      02/17/2019   09/01/2019   C   E000000325     1,497.79
                                                    Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 84 of 157


2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4713625        A/P Invoice      02/09/2019   09/01/2019 C     E000000325    2,059.75
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4777301        A/P Invoice      03/26/2019                                  3,033.45
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4708176        A/P Invoice      02/04/2019   09/01/2019 C     E000000325    2,033.00
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4708123        A/P Invoice      02/04/2019   09/01/2019 C     E000000325   20,398.50
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4779747        A/P Invoice      03/29/2019                                 56,211.85
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4774919        A/P Invoice      03/25/2019                                 12,569.56
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4775767        A/P Invoice      03/25/2019                                  4,044.60
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4774923        A/P Invoice      03/25/2019                                 48,020.75
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751749        A/P Invoice      03/06/2019   09/01/2019   C   E000000325   31,072.25
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751752        A/P Invoice      03/06/2019   09/01/2019   C   E000000325      668.75
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751769        A/P Invoice      03/06/2019   09/01/2019   C   E000000325      668.75
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751747        A/P Invoice      03/06/2019   09/01/2019   C   E000000325   39,910.25
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4705915        A/P Invoice      02/02/2019   09/01/2019   C   E000000325   37,374.25
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4705912        A/P Invoice      02/02/2019   09/01/2019   C   E000000325   25,398.50
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4718540        A/P Invoice      02/14/2019   09/01/2019   C   E000000325   18,163.50
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4716485        A/P Invoice      02/11/2019   09/01/2019   C   E000000325   31,782.25
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751770        A/P Invoice      03/06/2019   09/01/2019   C   E000000325    2,278.03
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4751777        A/P Invoice      03/31/2019                                 59,305.50
2010   NOV500   National Oilwell Varco, L.P.   03/01/2019   03/01/2019    4725933        A/P Invoice      02/18/2019   09/01/2019   C   E000000325    4,413.75
2010   NOV500   National Oilwell Varco, L.P.   04/01/2019   04/01/2019    4737858        A/P Invoice      02/28/2019   09/01/2019   C   E000000325    3,033.45
2010   NOV500   National Oilwell Varco, L.P.   04/01/2019   04/01/2019    4737828        A/P Invoice      02/28/2019   09/01/2019   C   E000000325    3,285.76
2010   NOV500   National Oilwell Varco, L.P.   04/01/2019   04/01/2019    4731034        A/P Invoice      02/23/2019   09/01/2019   C   E000000325    2,225.60
2010   NOV500   National Oilwell Varco, L.P.   05/01/2019   02/07/2019    4753700        A/P Invoice      03/09/2019                                 46,769.50
2010   NOV500   National Oilwell Varco, L.P.   05/01/2019   02/07/2019    4753702        A/P Invoice      03/09/2019                                 27,747.50
2010   NOV500   National Oilwell Varco, L.P.   05/01/2019   12/01/2018   4582094‐CM      A/P Invoice      12/31/2018   09/01/2019 C     E000000325   ‐2,942.50
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/14/2019    4762837        A/P Invoice      03/16/2019                                  4,708.00
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/14/2019    4763399        A/P Invoice      03/16/2019                                  8,426.25
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/14/2019    4762756        A/P Invoice      03/16/2019                                  1,160.74
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/14/2019    4762697        A/P Invoice      03/16/2019                                  8,528.97
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/20/2019    4768723        A/P Invoice      03/22/2019                                  3,482.21
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/28/2019    4784844        A/P Invoice      03/30/2019                                 29,022.15
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/20/2019    4768957        A/P Invoice      03/22/2019                                  1,471.25
2010   NOV500   National Oilwell Varco, L.P.   06/01/2019   02/14/2019    4762784        A/P Invoice      03/16/2019                                  3,707.55
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/06/2019    4790075        A/P Invoice      04/05/2019                                  1,765.50
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/06/2019    4790015        A/P Invoice      04/05/2019                                  3,370.50
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/06/2019    4790034        A/P Invoice      04/05/2019                                  6,356.87
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/13/2019    4798777        A/P Invoice      04/12/2019                                 44,365.50
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   02/28/2019    4782909        A/P Invoice      03/30/2019                                 11,519.20
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   02/13/2019    4760240        A/P Invoice      03/15/2019                                 36,071.75
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   02/13/2019    4760236        A/P Invoice      03/15/2019                                 37,417.25
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   02/15/2019    4764469        A/P Invoice      03/17/2019                                    668.75
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/27/2019    4817089        A/P Invoice      04/26/2019                                 18,408.29
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/27/2019    4817504        A/P Invoice      04/26/2019                                 25,476.25
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/22/2019    4810723        A/P Invoice      04/21/2019                                  2,942.50
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/22/2019    4810813        A/P Invoice      04/21/2019                                  3,370.50
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   03/28/2019    4819350        A/P Invoice      04/27/2019                                  3,743.75
2010   NOV500   National Oilwell Varco, L.P.   07/01/2019   04/05/2019    4830440        A/P Invoice      05/05/2019                                    595.38
                                                       Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 85 of 157


2010   NOV500   National Oilwell Varco, L.P.      07/01/2019   04/05/2019            4830455       A/P Invoice      05/05/2019      4,697.18
2010   NOV500   National Oilwell Varco, L.P.      07/01/2019   04/01/2019            4824782       A/P Invoice      05/01/2019      8,714.15
2010   NOV500   National Oilwell Varco, L.P.      07/01/2019   04/01/2019            4824781       A/P Invoice      05/01/2019     13,804.04
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/10/2019            4835487       A/P Invoice      05/10/2019      3,370.50
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/24/2019            4851633       A/P Invoice      05/24/2019    139,363.77
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/24/2019            4851567       A/P Invoice      05/24/2019     34,498.38
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/26/2019            4856247       A/P Invoice      05/26/2019     70,957.83
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/26/2019            4855396       A/P Invoice      05/26/2019     32,323.63
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/18/2019            4846187       A/P Invoice      05/18/2019     79,249.12
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/26/2019            4855392       A/P Invoice      05/26/2019     57,579.69
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/24/2019            4851714       A/P Invoice      05/24/2019      1,326.56
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/26/2019            4855398       A/P Invoice      05/26/2019        676.56
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/16/2019            4841846       A/P Invoice      05/16/2019      3,816.46
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/16/2019            4841870       A/P Invoice      05/16/2019        595.38
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/16/2019            4841797       A/P Invoice      05/16/2019      2,045.93
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/30/2019            4860299       A/P Invoice      05/30/2019     15,044.04
2010   NOV500   National Oilwell Varco, L.P.      08/01/2019   04/10/2019            4835011       A/P Invoice      05/10/2019     ‐3,370.50
2010   NTE300   National Tank & Equipment         05/01/2019   02/28/2019          5545190211      A/P Invoice      03/30/2019      6,763.46
2010   NTE300   National Tank & Equipment         05/01/2019   02/28/2019          5545190202      A/P Invoice      03/30/2019      9,994.41
2010   NTE300   National Tank & Equipment         05/01/2019   02/28/2019          5545190202      A/P Invoice      03/30/2019     17,148.20
2010   NTE300   National Tank & Equipment         05/01/2019   02/28/2019          5545190209      A/P Invoice      03/30/2019     60,875.47
2010   NTE300   National Tank & Equipment         06/01/2019   03/05/2019          5545190205      A/P Invoice      04/04/2019      2,333.87
2010   NTE300   National Tank & Equipment         06/01/2019   03/12/2019          5545190201      A/P Invoice      04/11/2019     62,923.56
2010   NTE300   National Tank & Equipment         06/01/2019   03/08/2019          5545190206      A/P Invoice      04/07/2019     12,262.56
2010   NTE300   National Tank & Equipment         06/01/2019   03/08/2019          5545190207      A/P Invoice      04/07/2019     37,727.29
2010   NTE300   National Tank & Equipment         06/01/2019   03/08/2019          5545190208      A/P Invoice      04/07/2019     16,614.21
2010   NTE300   National Tank & Equipment         06/01/2019   03/01/2019          5545190212      A/P Invoice      03/31/2019      5,709.11
2010   NTE300   National Tank & Equipment         06/01/2019   02/27/2019          5545190213      A/P Invoice      03/29/2019      7,041.47
2010   NTE300   National Tank & Equipment         06/01/2019   02/27/2019          5545190213      A/P Invoice      03/29/2019         30.00
2010   NTE300   National Tank & Equipment         06/01/2019   03/11/2019          5545190215      A/P Invoice      04/10/2019        450.32
2010   OCS300   OILFIELD CHEMICAL SOLUTIONS,LLC   08/01/2019   04/11/2019             2100         A/P Invoice      05/11/2019     66,658.00
2010   ODEPUM   ODESSA PUMPS & EQUIPMENT, INC.    04/01/2019   04/01/2019            579556        A/P Invoice      03/11/2019      2,265.24
2010   ODEPUM   ODESSA PUMPS & EQUIPMENT, INC.    04/01/2019   04/01/2019            577490        A/P Invoice      02/25/2019      2,686.76
2010   ODEPUM   ODESSA PUMPS & EQUIPMENT, INC.    04/01/2019   04/01/2019            577491        A/P Invoice      02/25/2019      2,463.75
2010   ODEPUM   ODESSA PUMPS & EQUIPMENT, INC.    05/01/2019   05/01/2019            579557        A/P Invoice      03/11/2019      2,339.32
2010   OMS300   WELLS FARGO BANK,N.A.             04/01/2019   04/01/2019             4051         A/P Invoice      02/20/2019      2,579.90
2010   ONE300   One Source Energy Services        05/01/2019   02/13/2019             3149         A/P Invoice      03/12/2019      3,010.35
2010   ONE300   One Source Energy Services        06/01/2019   02/13/2019             3148         A/P Invoice      03/15/2019      3,245.20
2010   ONE300   One Source Energy Services        07/01/2019   03/14/2019             3221         A/P Invoice      04/13/2019      4,227.30
2010   OSS300   OLD SCHOOL SERVICES               05/01/2019   04/10/2019   OSS‐2265               A/P Invoice      05/10/2019     58,531.58
2010   OSS300   OLD SCHOOL SERVICES               08/01/2019   04/26/2019   OSS2324                A/P Invoice      05/26/2019     26,711.11
2010   PAI300   PETRO AMIGOS SUPPLY INC.          06/01/2019   06/19/2019   PA152‐33108‐1          A/P Invoice      07/19/2019    417,159.78
2010   PAI300   PETRO AMIGOS SUPPLY INC.          06/01/2019   05/23/2019   PA152‐32950‐1          A/P Invoice      06/22/2019    406,150.38
2010   PAI300   PETRO AMIGOS SUPPLY INC.          06/01/2019   05/16/2019   PA152‐32824‐1          A/P Invoice      06/15/2019    408,932.77
2010   PAJ300   PAJUAL ENTERPRISE,LLC             05/01/2019   05/01/2019             19849        A/P Invoice      05/31/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC             05/01/2019   05/01/2019             19789        A/P Invoice      05/31/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC             05/01/2019   05/01/2019             19780        A/P Invoice      05/31/2019        476.13
                                             Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 86 of 157


2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20716        A/P Invoice      05/11/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20671        A/P Invoice      05/11/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20719        A/P Invoice      05/11/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20720        A/P Invoice      05/11/2019    1,060.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20650        A/P Invoice      05/11/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20392        A/P Invoice      05/11/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20245        A/P Invoice      05/11/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20817        A/P Invoice      05/15/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20910        A/P Invoice      05/15/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20416        A/P Invoice      05/15/2019      571.36
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20000        A/P Invoice      05/31/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20605        A/P Invoice      05/16/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20609        A/P Invoice      05/16/2019      512.50
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20611        A/P Invoice      05/16/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20610        A/P Invoice      05/16/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20804        A/P Invoice      05/16/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20893        A/P Invoice      05/16/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20807        A/P Invoice      05/16/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20607        A/P Invoice      05/16/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20653        A/P Invoice      05/11/2019      656.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20174        A/P Invoice      05/11/2019      260.89
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     19719        A/P Invoice      06/06/2019      536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20077        A/P Invoice      05/23/2019    2,340.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20622        A/P Invoice      05/29/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20625        A/P Invoice      05/29/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20670        A/P Invoice      05/17/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20690        A/P Invoice      05/23/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20691        A/P Invoice      05/23/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20757        A/P Invoice      05/29/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20758        A/P Invoice      05/29/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20762        A/P Invoice      05/23/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20821        A/P Invoice      05/23/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20865        A/P Invoice      05/28/2019    1,350.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20866        A/P Invoice      05/28/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20154        A/P Invoice      05/23/2019      536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20606        A/P Invoice      05/29/2019    1,122.50
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20612        A/P Invoice      06/03/2019    1,025.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20679        A/P Invoice      05/30/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20687        A/P Invoice      05/29/2019    1,220.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20733        A/P Invoice      05/29/2019    1,620.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20726        A/P Invoice      05/22/2019    1,780.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20727        A/P Invoice      05/22/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20759        A/P Invoice      05/29/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20765        A/P Invoice      06/01/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20767        A/P Invoice      06/01/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20824        A/P Invoice      05/29/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20833        A/P Invoice      06/07/2019      553.50
                                             Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 87 of 157


2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20858        A/P Invoice      05/29/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20859        A/P Invoice      05/29/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20868        A/P Invoice      06/08/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20878        A/P Invoice      05/22/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20881        A/P Invoice      05/22/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20920        A/P Invoice      05/23/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20921        A/P Invoice      05/30/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20925        A/P Invoice      06/03/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20930        A/P Invoice      06/03/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20953        A/P Invoice      05/30/2019      561.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20954        A/P Invoice      05/30/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20963        A/P Invoice      06/09/2019    1,350.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20992        A/P Invoice      05/30/2019      666.59
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20993        A/P Invoice      05/30/2019      380.91
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21011        A/P Invoice      06/08/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21022        A/P Invoice      06/09/2019      418.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21062        A/P Invoice      06/08/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21100        A/P Invoice      06/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21118        A/P Invoice      06/01/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21119        A/P Invoice      06/01/2019      345.68
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21122        A/P Invoice      06/01/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21046        A/P Invoice      05/29/2019    1,300.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21184        A/P Invoice      06/08/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21186        A/P Invoice      06/08/2019    1,350.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21109        A/P Invoice      06/13/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21024        A/P Invoice      06/14/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21045        A/P Invoice      06/16/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     20928        A/P Invoice      06/13/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21136        A/P Invoice      06/13/2019    1,430.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21238        A/P Invoice      06/16/2019      881.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21128        A/P Invoice      06/13/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21167        A/P Invoice      06/14/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     21171        A/P Invoice      06/14/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     19948        A/P Invoice      02/08/2019    1,300.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   05/01/2019     19925        A/P Invoice      02/08/2019      320.35
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     19947        A/P Invoice      03/10/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19744        A/P Invoice      03/09/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19826        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19822        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19827        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19671        A/P Invoice      03/08/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19745        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19650        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19436        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19825        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19651        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19922        A/P Invoice      03/09/2019      821.81
                                             Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 88 of 157


2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19852        A/P Invoice      03/09/2019      786.68
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19699        A/P Invoice      03/09/2019    1,510.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19748        A/P Invoice      03/09/2019      667.68
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19783        A/P Invoice      03/09/2019      596.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19847        A/P Invoice      03/09/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19694        A/P Invoice      03/09/2019    1,000.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19741        A/P Invoice      03/09/2019      941.76
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19787        A/P Invoice      03/09/2019      821.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19781        A/P Invoice      03/09/2019      596.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     20503        A/P Invoice      03/10/2019      757.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/07/2019     19647        A/P Invoice      03/09/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     19805        A/P Invoice      03/10/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     20504        A/P Invoice      03/10/2019      817.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     19924        A/P Invoice      03/10/2019      601.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     19898        A/P Invoice      03/10/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/08/2019     19838        A/P Invoice      03/10/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19645        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   02/06/2019     19525        A/P Invoice      03/08/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   05/01/2019   01/31/2019     19129        A/P Invoice      03/02/2019      566.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   06/01/2019   01/29/2019     19686        A/P Invoice      02/28/2019    1,060.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   06/01/2019   01/23/2019     19632        A/P Invoice      02/22/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20369        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20368        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   04/01/2019     20350        A/P Invoice      05/01/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   04/03/2019     20330        A/P Invoice      05/03/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20276        A/P Invoice      04/18/2019      536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20242        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20240        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20239        A/P Invoice      04/18/2019      761.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20177        A/P Invoice      04/18/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20114        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20054        A/P Invoice      04/18/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     19975        A/P Invoice      04/18/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   02/23/2019     19958        A/P Invoice      03/25/2019      120.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   05/16/2019     21191        A/P Invoice      06/15/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   05/16/2019     21037        A/P Invoice      06/15/2019      536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   05/16/2019     21038        A/P Invoice      06/15/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   05/20/2019     20994        A/P Invoice      06/19/2019      476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   04/03/2019     20713        A/P Invoice      05/03/2019      980.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/06/2019     20055        A/P Invoice      04/05/2019      980.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20430        A/P Invoice      04/18/2019      476.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/18/2019     20052        A/P Invoice      04/17/2019    2,340.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/18/2019     20155        A/P Invoice      04/17/2019      418.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/18/2019     20539        A/P Invoice      04/17/2019      360.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20435        A/P Invoice      04/18/2019      900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/19/2019     20439        A/P Invoice      04/18/2019    1,220.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC   07/01/2019   03/29/2019     20445        A/P Invoice      04/28/2019    1,670.00
                                                           Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 89 of 157


2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/01/2019     20455        A/P Invoice      05/01/2019      1,460.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20492        A/P Invoice      05/03/2019      1,300.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20499        A/P Invoice      05/03/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20500        A/P Invoice      05/03/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20550        A/P Invoice      05/03/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20581        A/P Invoice      04/28/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20584        A/P Invoice      04/28/2019      1,350.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20585        A/P Invoice      04/28/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20694        A/P Invoice      04/28/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20656        A/P Invoice      05/03/2019        285.68
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20616        A/P Invoice      05/03/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20601        A/P Invoice      04/28/2019      1,050.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20640        A/P Invoice      04/28/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20639        A/P Invoice      04/28/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/09/2019     20964        A/P Invoice      06/08/2019      1,060.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/16/2019     21190        A/P Invoice      06/15/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/07/2019     20919        A/P Invoice      06/06/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/02/2019     20863        A/P Invoice      06/01/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/03/2019     20771        A/P Invoice      06/02/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/29/2019     20756        A/P Invoice      05/29/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20655        A/P Invoice      05/03/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20589        A/P Invoice      05/03/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20590        A/P Invoice      05/03/2019        536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   03/29/2019     20641        A/P Invoice      04/28/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20592        A/P Invoice      05/03/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/30/2019     20900        A/P Invoice      05/30/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/14/2019     20966        A/P Invoice      06/13/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/14/2019     21012        A/P Invoice      06/13/2019      1,060.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/09/2019     21036        A/P Invoice      06/08/2019        536.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   05/16/2019     21094        A/P Invoice      06/15/2019        900.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/12/2019     20668        A/P Invoice      05/12/2019        600.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/03/2019     20537        A/P Invoice      05/03/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 07/01/2019   04/01/2019     20201        A/P Invoice      05/01/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   03/19/2019     20375        A/P Invoice      04/18/2019        881.81
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   04/03/2019     20383        A/P Invoice      05/03/2019      1,350.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   03/19/2019     20387        A/P Invoice      04/18/2019        821.33
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   03/19/2019     20388        A/P Invoice      04/18/2019        285.20
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   04/01/2019     20401        A/P Invoice      05/01/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   04/01/2019     20400        A/P Invoice      05/01/2019        540.00
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   03/29/2019     20402        A/P Invoice      04/28/2019        476.13
2010   PAJ300   PAJUAL ENTERPRISE,LLC                 08/01/2019   04/03/2019     20405        A/P Invoice      05/03/2019        476.13
2010   PAS300   Pason Systems USA Corp                12/01/2018   12/01/2018    0070267       A/P Invoice      09/24/2018      4,279.48
2010   PAS300   Pason Systems USA Corp                12/06/2018   12/06/2018    0069981       A/P Invoice      09/21/2018      1,221.71
2010   PAT300   Patterson‐UTI Drilling Company, LLC   03/01/2019   03/01/2019     85496        A/P Invoice      04/25/2019      3,272.22
2010   PAT300   Patterson‐UTI Drilling Company, LLC   04/01/2019   04/01/2019     85844        A/P Invoice      04/30/2019    199,562.50
2010   PAT300   Patterson‐UTI Drilling Company, LLC   04/01/2019   04/01/2019     85559        A/P Invoice      04/26/2019     12,080.55
2010   PAT300   Patterson‐UTI Drilling Company, LLC   04/01/2019   04/01/2019     85592        A/P Invoice      04/21/2019     89,791.23
                                                           Case 19-12269-KBO    Doc 70-29    Filed 11/12/19   Page 90 of 157


2010   PAT300   Patterson‐UTI Drilling Company, LLC   05/01/2019   05/01/2019     86424         A/P Invoice      05/24/2019                           530,826.37
2010   PAT300   Patterson‐UTI Drilling Company, LLC   05/01/2019   05/01/2019     86754         A/P Invoice      05/30/2019                           143,832.08
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/21/2019     87156         A/P Invoice      06/20/2019                             9,436.00
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/19/2019     87180         A/P Invoice      06/18/2019                           100,037.60
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   06/11/2019     87741         A/P Invoice      07/11/2019                             6,544.33
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   06/10/2019     87773         A/P Invoice      07/10/2019                           215,166.67
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/31/2019     87585         A/P Invoice      06/30/2019                           278,293.75
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/31/2019     87413         A/P Invoice      06/30/2019                            25,944.92
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/31/2019     87561         A/P Invoice      06/30/2019                             9,134.85
2010   PAT300   Patterson‐UTI Drilling Company, LLC   06/01/2019   05/14/2019     87082         A/P Invoice      06/13/2019                           320,194.36
2010   PAT300   Patterson‐UTI Drilling Company, LLC   07/01/2019   04/01/2019     86090         A/P Invoice      05/01/2019                            12,625.00
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   08/18/2019     89559         A/P Invoice      09/17/2019                           363,992.00
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   08/21/2019     89564         A/P Invoice      09/20/2019                            46,236.25
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   07/31/2019     89086         A/P Invoice      08/30/2019                            18,617.50
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   06/30/2019     88307         A/P Invoice      07/30/2019                           452,272.65
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   07/07/2019     88489         A/P Invoice      08/06/2019                           160,765.95
2010   PAT300   Patterson‐UTI Drilling Company, LLC   08/01/2019   07/12/2019     88620         A/P Invoice      08/11/2019                            97,637.47
2010   PAT400   Patterson Services, Inc               03/01/2019   03/01/2019   6000102004      A/P Invoice      12/20/2018                             1,694.12
2010   PCS300   Paladin Completion Services           05/01/2019   05/01/2019      1467         A/P Invoice      05/31/2019   09/26/2019   C   9681     1,162.54
2010   PCS300   Paladin Completion Services           08/01/2019   04/26/2019      1576         A/P Invoice      05/26/2019   09/26/2019   C   9681    25,507.58
2010   PCS300   Paladin Completion Services           08/01/2019   05/01/2019      1581         A/P Invoice      05/31/2019   09/26/2019   C   9681    29,171.48
2010   PCS300   Paladin Completion Services           08/01/2019   05/20/2019      1613         A/P Invoice      06/19/2019   09/26/2019   C   9681    13,185.90
2010   PCS300   Paladin Completion Services           08/01/2019   05/20/2019      1614         A/P Invoice      06/19/2019                            26,838.27
2010   PCS300   Paladin Completion Services           08/01/2019   05/20/2019      1615         A/P Invoice      06/19/2019                            21,051.90
2010   PCS300   Paladin Completion Services           08/01/2019   05/20/2019      1616         A/P Invoice      06/19/2019                            20,030.04
2010   PCS300   Paladin Completion Services           08/01/2019   05/20/2019      1617         A/P Invoice      06/19/2019                            25,608.08
2010   PCS300   Paladin Completion Services           08/01/2019   06/03/2019      1623         A/P Invoice      07/03/2019                            20,813.85
2010   PCS300   Paladin Completion Services           08/01/2019   06/03/2019      1624         A/P Invoice      07/03/2019                            20,213.55
2010   PCS300   Paladin Completion Services           08/01/2019   06/03/2019      1625         A/P Invoice      07/03/2019                            49,137.10
2010   PCS300   Paladin Completion Services           08/01/2019   06/09/2019      1637         A/P Invoice      07/09/2019                             3,845.20
2010   PCS300   Paladin Completion Services           08/01/2019   06/10/2019      1640         A/P Invoice      07/10/2019                             1,416.25
2010   PCS300   Paladin Completion Services           08/01/2019   06/15/2019      1642         A/P Invoice      07/15/2019                             6,139.62
2010   PCS300   Paladin Completion Services           08/01/2019   06/15/2019      1643         A/P Invoice      07/15/2019                             8,197.92
2010   PCS300   Paladin Completion Services           08/01/2019   06/15/2019      1644         A/P Invoice      07/15/2019                            23,358.16
2010   PCS300   Paladin Completion Services           08/01/2019   07/03/2019      1668         A/P Invoice      08/02/2019                            11,236.17
2010   PCS300   Paladin Completion Services           08/01/2019   07/15/2019      1680         A/P Invoice      08/14/2019                            32,045.46
2010   PCS300   Paladin Completion Services           08/01/2019   04/04/2019      1530         A/P Invoice      05/04/2019   09/26/2019   C   9681    21,791.93
2010   PCS300   Paladin Completion Services           08/01/2019   04/04/2019      1529         A/P Invoice      05/04/2019   09/26/2019   C   9681    14,158.80
2010   PCS300   Paladin Completion Services           08/01/2019   04/04/2019      1528         A/P Invoice      05/04/2019   09/26/2019   C   9681    18,906.57
2010   PCS300   Paladin Completion Services           08/01/2019   04/11/2019      1550         A/P Invoice      05/11/2019   09/26/2019   C   9681    26,309.70
2010   PCS300   Paladin Completion Services           08/01/2019   08/22/2019      1742         A/P Invoice      09/21/2019                            21,171.65
2010   PCS300   Paladin Completion Services           08/01/2019   04/19/2019      1561         A/P Invoice      05/19/2019   09/26/2019 C     9681    20,581.21
2010   PCS300   Paladin Completion Services           08/01/2019   08/22/2019      1743         A/P Invoice      09/21/2019                            92,945.53
2010   PCS300   Paladin Completion Services           08/01/2019   08/05/2019      1719         A/P Invoice      09/04/2019                             4,825.55
2010   PCT300   Pradon Construction & Trucking        10/01/2018   10/01/2018     513755        A/P Invoice      10/21/2018                             1,600.00
2010   PCT300   Pradon Construction & Trucking        12/01/2018   12/01/2018     516099        A/P Invoice      12/13/2018                             5,035.00
2010   PCT300   Pradon Construction & Trucking        01/01/2019   01/01/2019     516244        A/P Invoice      12/15/2018                             5,035.00
                                                      Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 91 of 157


2010   PCT300   Pradon Construction & Trucking   03/01/2019   03/01/2019     515679       A/P Invoice      12/02/2018        525.00
2010   PCT300   Pradon Construction & Trucking   03/01/2019   03/01/2019     517967       A/P Invoice      02/03/2019        390.00
2010   PCT300   Pradon Construction & Trucking   04/01/2019   04/01/2019     518433       A/P Invoice      02/14/2019        350.00
2010   PCT300   Pradon Construction & Trucking   06/01/2019   01/11/2019     518345       A/P Invoice      02/10/2019        350.00
2010   PCT300   Pradon Construction & Trucking   06/01/2019   01/11/2019     518344       A/P Invoice      02/10/2019      4,650.00
2010   PCT300   Pradon Construction & Trucking   07/01/2019   12/10/2018     517122       A/P Invoice      01/09/2019      4,725.00
2010   PCT300   Pradon Construction & Trucking   07/01/2019   02/21/2019     520099       A/P Invoice      03/23/2019      5,760.00
2010   PDC300   Precision Drilling Company, LP   06/01/2019   04/12/2019    90017758      A/P Invoice      05/12/2019      2,739.00
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   03/26/2019     047199       A/P Invoice      04/25/2019      7,472.50
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   03/28/2019     047223       A/P Invoice      04/27/2019     13,770.75
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047614       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047612       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047613       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047611       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047609       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/16/2019     047610       A/P Invoice      05/16/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   04/24/2019     047770       A/P Invoice      05/24/2019      3,736.25
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048579       A/P Invoice      06/30/2019     13,770.75
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048684       A/P Invoice      06/30/2019      1,270.33
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048683       A/P Invoice      06/30/2019      1,270.33
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048687       A/P Invoice      06/30/2019      1,270.33
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048686       A/P Invoice      06/30/2019      1,270.33
2010   PDC400   Taurex Drill Bits, LLC           05/01/2019   05/31/2019     048685       A/P Invoice      06/30/2019      1,270.33
2010   PDC400   Taurex Drill Bits, LLC           06/01/2019   05/21/2019     048230       A/P Invoice      06/20/2019     13,770.75
2010   PDC400   Taurex Drill Bits, LLC           06/01/2019   05/21/2019     048231       A/P Invoice      06/20/2019     13,770.75
2010   PEC300   Pecos Enterprise                 01/17/2019   01/17/2019      6356        A/P Invoice      02/16/2019        101.40
2010   PER300   Basin Supply, LP                 06/01/2019   05/29/2019    1750788       A/P Invoice      06/28/2019      7,104.44
2010   PER300   Basin Supply, LP                 06/01/2019   05/29/2019    1750789       A/P Invoice      06/28/2019      1,967.70
2010   PER300   Basin Supply, LP                 06/01/2019   05/29/2019    1750787       A/P Invoice      06/28/2019     12,196.71
2010   PER300   Basin Supply, LP                 06/01/2019   05/29/2019    1750786       A/P Invoice      06/28/2019      1,029.91
2010   PER300   Basin Supply, LP                 06/01/2019   05/29/2019    1750785       A/P Invoice      06/28/2019        734.33
2010   PER300   Basin Supply, LP                 06/01/2019   05/28/2019    1750777       A/P Invoice      06/27/2019      4,511.48
2010   PER300   Basin Supply, LP                 06/01/2019   05/28/2019    1750779       A/P Invoice      06/27/2019      4,849.47
2010   PER300   Basin Supply, LP                 06/01/2019   05/28/2019    1750778       A/P Invoice      06/27/2019      8,948.22
2010   PER300   Basin Supply, LP                 06/01/2019   05/28/2019    1750781       A/P Invoice      06/27/2019      2,293.86
2010   PER300   Basin Supply, LP                 06/01/2019   05/22/2019    1750763       A/P Invoice      06/21/2019     34,121.58
2010   PER300   Basin Supply, LP                 06/01/2019   05/22/2019    1750764       A/P Invoice      06/21/2019      6,869.83
2010   PER300   Basin Supply, LP                 06/01/2019   05/21/2019    1750762       A/P Invoice      06/20/2019    175,193.45
2010   PER300   Basin Supply, LP                 06/01/2019   05/21/2019    1750761       A/P Invoice      06/20/2019      2,586.54
2010   PER300   Basin Supply, LP                 06/01/2019   05/21/2019    1750760       A/P Invoice      06/20/2019      4,506.33
2010   PER300   Basin Supply, LP                 06/01/2019   05/20/2019    1750758       A/P Invoice      06/19/2019      4,094.73
2010   PER300   Basin Supply, LP                 06/01/2019   05/20/2019    1750757       A/P Invoice      06/19/2019     20,313.35
2010   PER500   Permian Equipment Rentals        12/01/2018   12/01/2018     62735        A/P Invoice      10/29/2018      4,344.73
2010   PER500   Permian Equipment Rentals        12/01/2018   12/01/2018     63021        A/P Invoice      11/05/2018      1,275.66
2010   PER500   Permian Equipment Rentals        01/01/2019   01/01/2019     62531        A/P Invoice      10/29/2018      8,326.50
2010   PER500   Permian Equipment Rentals        01/01/2019   01/01/2019     62605        A/P Invoice      10/29/2018      2,054.94
2010   PER500   Permian Equipment Rentals        01/01/2019   01/01/2019     62476        A/P Invoice      10/29/2018      6,474.39
                                                 Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 92 of 157


2010   PER500   Permian Equipment Rentals   01/01/2019   01/01/2019     62453        A/P Invoice      10/29/2018     7,721.23
2010   PER500   Permian Equipment Rentals   01/01/2019   01/01/2019     62505        A/P Invoice      10/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   01/01/2019   01/01/2019     61733        A/P Invoice      09/30/2018     7,018.81
2010   PER500   Permian Equipment Rentals   01/01/2019   01/01/2019     62957        A/P Invoice      10/29/2018     2,989.00
2010   PER500   Permian Equipment Rentals   01/01/2019   01/01/2019     62958        A/P Invoice      10/29/2018       560.44
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63922        A/P Invoice      12/29/2018    12,489.75
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63923        A/P Invoice      12/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63935        A/P Invoice      12/29/2018     5,470.94
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63964        A/P Invoice      12/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64129        A/P Invoice      12/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63785        A/P Invoice      12/26/2018    14,235.11
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63784        A/P Invoice      12/26/2018     5,807.20
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63808        A/P Invoice      12/28/2018    23,164.75
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63802        A/P Invoice      12/27/2018    23,137.00
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63799        A/P Invoice      12/27/2018     9,230.67
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63798        A/P Invoice      12/27/2018       924.46
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63797        A/P Invoice      12/27/2018    13,042.72
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63796        A/P Invoice      12/27/2018    14,864.94
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     63821        A/P Invoice      12/28/2018    11,938.92
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64128        A/P Invoice      12/29/2018    21,665.98
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64369        A/P Invoice      12/29/2018    12,165.23
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64335        A/P Invoice      12/29/2018     3,483.25
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64849        A/P Invoice      01/30/2019    19,327.09
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     65034        A/P Invoice      01/30/2018    20,871.76
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     64805        A/P Invoice      01/30/2019    10,899.18
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     65088        A/P Invoice      01/30/2019     2,439.24
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62492        A/P Invoice      10/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61772        A/P Invoice      09/30/2018     6,084.75
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61645        A/P Invoice      09/30/2018     7,515.20
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62475        A/P Invoice      10/29/2018    12,596.50
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61858        A/P Invoice      09/30/2018     7,097.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62000        A/P Invoice      09/30/2018     6,324.94
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     60107        A/P Invoice      05/23/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62608        A/P Invoice      10/29/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62563        A/P Invoice      10/29/2018     7,013.48
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61711        A/P Invoice      03/03/2019     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     59608        A/P Invoice      06/30/2018     7,018.81
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     60486        A/P Invoice      07/30/2018     4,611.60
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     60531        A/P Invoice      07/30/2018     3,042.38
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     62313        A/P Invoice      10/28/2018    24,555.70
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     60792        A/P Invoice      08/30/2018    19,834.15
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61051        A/P Invoice      08/30/2018    41,512.94
2010   PER500   Permian Equipment Rentals   02/01/2019   02/01/2019     61746        A/P Invoice      09/30/2018    25,812.82
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     60302        A/P Invoice      07/29/2018     1,974.88
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     59788        A/P Invoice      06/30/2018    16,412.81
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63323        A/P Invoice      11/30/2018     7,018.81
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63832        A/P Invoice      12/29/2018     4,611.60
                                                 Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 93 of 157


2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63830        A/P Invoice      12/29/2018     5,892.60
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63834        A/P Invoice      12/29/2018     7,686.00
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63831        A/P Invoice      12/29/2018     4,547.55
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64333        A/P Invoice      12/30/2018     4,334.05
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64207        A/P Invoice      12/30/2018     5,604.38
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64109        A/P Invoice      12/30/2018     1,868.13
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63833        A/P Invoice      12/29/2018     3,522.75
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63495        A/P Invoice      11/30/2018     3,143.79
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63613        A/P Invoice      11/30/2018     3,672.20
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     62997        A/P Invoice      11/08/2018     1,494.50
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     59771        A/P Invoice      06/30/2018    12,295.45
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63788        A/P Invoice      12/26/2018     8,790.02
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63641        A/P Invoice      11/30/2018     2,001.56
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63250        A/P Invoice      11/30/2018     4,830.44
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63234        A/P Invoice      11/30/2018    12,489.75
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63238        A/P Invoice      11/30/2018    10,221.31
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64371        A/P Invoice      12/30/2018     3,666.86
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64838        A/P Invoice      01/31/2018     5,604.38
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     65050        A/P Invoice      01/30/2019     5,978.00
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     65040        A/P Invoice      01/30/2019    18,547.81
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64651        A/P Invoice      01/31/2019     5,470.94
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     63560        A/P Invoice      11/30/2018    17,265.75
2010   PER500   Permian Equipment Rentals   03/01/2019   03/01/2019     64094        A/P Invoice      12/30/2018    37,106.30
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     64775        A/P Invoice      01/31/2019     7,018.81
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     59260        A/P Invoice      05/30/2019    16,412.81
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     66442        A/P Invoice      03/28/2019    12,489.75
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     66460        A/P Invoice      03/28/2019     7,095.67
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     66443        A/P Invoice      03/28/2019     4,869.00
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     66454        A/P Invoice      03/28/2019    14,037.63
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019    1750504       A/P Invoice      03/28/2019     2,438.41
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     66084        A/P Invoice      03/20/2019    17,265.75
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65600        A/P Invoice      03/02/2019    12,854.84
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65597        A/P Invoice      03/02/2019    10,194.63
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65467        A/P Invoice      03/02/2019     1,852.33
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65771        A/P Invoice      03/02/2019     6,068.74
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65845        A/P Invoice      03/02/2019     2,583.35
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019    1750389       A/P Invoice      03/02/2019    21,323.20
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019    1750392       A/P Invoice      03/02/2019    11,194.17
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019    1750391       A/P Invoice      03/02/2019     4,293.04
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019    1750390       A/P Invoice      03/02/2019     8,830.00
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65361        A/P Invoice      03/02/2019    12,489.75
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65373        A/P Invoice      03/02/2019     1,067.50
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65397        A/P Invoice      03/02/2019     7,247.26
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65860        A/P Invoice      03/02/2019     4,160.05
2010   PER500   Permian Equipment Rentals   04/01/2019   04/01/2019     65612        A/P Invoice      03/02/2019     1,617.26
2010   PER500   Permian Equipment Rentals   05/01/2019   05/01/2019     66024        A/P Invoice      02/28/2019     3,816.31
2010   PER500   Permian Equipment Rentals   05/01/2019   05/01/2019     65593        A/P Invoice      02/28/2019    15,050.68
                                                 Case 19-12269-KBO    Doc 70-29   Filed 11/12/19   Page 94 of 157


2010   PER500   Permian Equipment Rentals   05/01/2019   05/01/2019     64851        A/P Invoice      01/31/2019     2,193.71
2010   PER500   Permian Equipment Rentals   05/01/2019   05/01/2019     65800        A/P Invoice      03/02/2019     2,327.15
2010   PER500   Permian Equipment Rentals   06/01/2019   02/20/2019     66086        A/P Invoice      03/22/2019     6,843.74
2010   PER500   Permian Equipment Rentals   06/01/2019   02/20/2019     66087        A/P Invoice      03/22/2019     6,923.81
2010   PER500   Permian Equipment Rentals   06/01/2019   02/20/2019     66085        A/P Invoice      03/22/2019     6,848.01
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65519        A/P Invoice      03/02/2019       864.68
2010   PER500   Permian Equipment Rentals   06/01/2019   02/28/2019     66664        A/P Invoice      03/30/2019       854.00
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65384        A/P Invoice      03/02/2019    17,308.45
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65362        A/P Invoice      03/02/2019    10,891.70
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65752        A/P Invoice      03/02/2019     5,834.96
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65792        A/P Invoice      03/02/2019     3,999.92
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65932        A/P Invoice      03/02/2019     1,259.65
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65761        A/P Invoice      03/02/2019    10,909.85
2010   PER500   Permian Equipment Rentals   06/01/2019   02/28/2019     66632        A/P Invoice      03/30/2019    10,855.41
2010   PER500   Permian Equipment Rentals   06/01/2019   02/28/2019     66600        A/P Invoice      03/30/2019     7,232.31
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     65498        A/P Invoice      03/02/2019     7,182.14
2010   PER500   Permian Equipment Rentals   06/01/2019   01/31/2019     66039        A/P Invoice      03/02/2019     9,458.05
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66565        A/P Invoice      03/30/2019    10,312.05
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66541        A/P Invoice      03/30/2019     1,846.78
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66568        A/P Invoice      03/30/2019     6,778.63
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66629        A/P Invoice      03/30/2019     6,997.46
2010   PER500   Permian Equipment Rentals   07/01/2019   03/28/2019     66897        A/P Invoice      04/27/2019    14,198.82
2010   PER500   Permian Equipment Rentals   07/01/2019   03/28/2019     66896        A/P Invoice      04/27/2019     5,414.36
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66793        A/P Invoice      03/30/2019    18,204.08
2010   PER500   Permian Equipment Rentals   07/01/2019   02/28/2019     66711        A/P Invoice      03/30/2019     3,486.46
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67007        A/P Invoice      04/30/2019    14,037.63
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67113        A/P Invoice      04/30/2019     5,470.94
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67089        A/P Invoice      04/30/2019     5,761.30
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67016        A/P Invoice      04/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67136        A/P Invoice      04/30/2019     5,470.94
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67245        A/P Invoice      04/30/2019     6,502.14
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67147        A/P Invoice      04/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67146        A/P Invoice      04/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67145        A/P Invoice      04/30/2019    20,539.77
2010   PER500   Permian Equipment Rentals   07/01/2019   03/31/2019     67127        A/P Invoice      04/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   08/01/2019   02/28/2019     66573        A/P Invoice      03/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   08/01/2019   02/28/2019     66531        A/P Invoice      03/30/2019     7,018.81
2010   PER500   Permian Equipment Rentals   08/01/2019   02/28/2019     66563        A/P Invoice      03/30/2019     5,470.94
2010   PER500   Permian Equipment Rentals   08/01/2019   02/28/2019     66633        A/P Invoice      03/30/2019     7,976.36
2010   PER500   Permian Equipment Rentals   08/01/2019   02/28/2019     66630        A/P Invoice      03/30/2019     8,456.74
2010   PER500   Permian Equipment Rentals   08/01/2019   03/31/2019     67122        A/P Invoice      04/30/2019     5,791.19
2010   PER500   Permian Equipment Rentals   08/01/2019   03/31/2019     67118        A/P Invoice      04/30/2019     2,054.94
2010   PER500   Permian Equipment Rentals   08/01/2019   03/31/2019     67144        A/P Invoice      04/30/2019     4,536.88
2010   PER500   Permian Equipment Rentals   08/01/2019   03/31/2019     67207        A/P Invoice      04/30/2019    14,928.99
2010   PER500   Permian Equipment Rentals   08/01/2019   03/31/2019     67206        A/P Invoice      04/30/2019     3,309.25
2010   PER500   Permian Equipment Rentals   08/01/2019   01/31/2019     66038        A/P Invoice      03/02/2019       960.75
2010   PER500   Permian Equipment Rentals   08/01/2019   04/26/2019     67660        A/P Invoice      05/26/2019     6,792.50
                                                      Case 19-12269-KBO          Doc 70-29      Filed 11/12/19   Page 95 of 157


2010   PER500   Permian Equipment Rentals        08/01/2019   04/26/2019               67653       A/P Invoice      05/26/2019      8,353.19
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67728       A/P Invoice      05/30/2019      7,018.81
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67854       A/P Invoice      05/30/2019      7,013.48
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67853       A/P Invoice      05/30/2019      7,018.81
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67852       A/P Invoice      05/30/2019     19,508.56
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67843       A/P Invoice      05/30/2019      5,470.94
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67837       A/P Invoice      05/30/2019     11,822.56
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67835       A/P Invoice      05/30/2019      6,287.58
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67831       A/P Invoice      05/30/2019      5,470.94
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67749       A/P Invoice      05/30/2019      7,013.48
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67740       A/P Invoice      05/30/2019     14,037.63
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67900       A/P Invoice      05/30/2019      5,470.94
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               68137       A/P Invoice      05/30/2019      3,448.03
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67885       A/P Invoice      05/30/2019     14,411.25
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               67884       A/P Invoice      05/30/2019      3,202.50
2010   PER500   Permian Equipment Rentals        08/01/2019   04/30/2019               68066       A/P Invoice      05/30/2019      3,341.28
2010   PETSWD   PETROPLEX SWD, LLC               04/01/2019   04/01/2019               13159       A/P Invoice      02/04/2019      1,122.00
2010   PETSWD   PETROPLEX SWD, LLC               04/01/2019   04/01/2019               13158       A/P Invoice      02/04/2019      2,893.00
2010   POL300   Polyflow, LLC                    09/01/2018   09/01/2018   MI004882                A/P Invoice      09/01/2018    ‐13,955.21
2010   POS300   Peak Oilfield Services, LLC      06/01/2019   02/20/2019   SIP082918               A/P Invoice      03/22/2019     75,601.12
2010   POS300   Peak Oilfield Services, LLC      07/01/2019   03/07/2019   SIP083708               A/P Invoice      04/06/2019     57,293.31
2010   POS300   Peak Oilfield Services, LLC      07/01/2019   03/12/2019   SIP083924               A/P Invoice      04/11/2019     59,873.30
2010   POS300   Peak Oilfield Services, LLC      07/01/2019   04/04/2019   SIP084791               A/P Invoice      05/04/2019     19,071.04
2010   POS300   Peak Oilfield Services, LLC      08/01/2019   04/22/2019   SIP085170               A/P Invoice      05/22/2019     54,444.47
2010   POW400   Powersat Communications USA LP   06/01/2019   02/25/2019               012098      A/P Invoice      03/27/2019      1,811.37
2010   POW400   Powersat Communications USA LP   06/01/2019   02/28/2019               012137      A/P Invoice      03/30/2019      1,607.51
2010   POW400   Powersat Communications USA LP   06/01/2019   02/28/2019               012136      A/P Invoice      03/30/2019      4,010.66
2010   POW400   Powersat Communications USA LP   06/01/2019   02/28/2019               012135      A/P Invoice      03/30/2019        802.13
2010   POW400   Powersat Communications USA LP   06/01/2019   02/26/2019               012101      A/P Invoice      03/28/2019      5,986.23
2010   POW400   Powersat Communications USA LP   07/01/2019   02/28/2019               012097      A/P Invoice      03/30/2019      5,997.05
2010   POW400   Powersat Communications USA LP   07/01/2019   02/28/2019               012100      A/P Invoice      03/30/2019      1,983.14
2010   POW400   Powersat Communications USA LP   07/01/2019   03/08/2019               012274      A/P Invoice      04/07/2019      2,409.65
2010   POW400   Powersat Communications USA LP   07/01/2019   03/08/2019               012562      A/P Invoice      04/07/2019      2,139.02
2010   POW400   Powersat Communications USA LP   07/01/2019   03/21/2019               012567      A/P Invoice      04/20/2019      3,746.53
2010   POW400   Powersat Communications USA LP   07/01/2019   03/26/2019               012570      A/P Invoice      04/25/2019      3,743.29
2010   POW400   Powersat Communications USA LP   07/01/2019   04/04/2019               012686      A/P Invoice      05/04/2019      1,340.14
2010   POW400   Powersat Communications USA LP   08/01/2019   03/31/2019               012571      A/P Invoice      04/30/2019      1,336.89
2010   POW400   Powersat Communications USA LP   08/01/2019   03/12/2019               012569      A/P Invoice      04/11/2019      3,208.53
2010   POW400   Powersat Communications USA LP   08/01/2019   03/31/2019               012568      A/P Invoice      04/30/2019      3,644.78
2010   POW400   Powersat Communications USA LP   08/01/2019   03/31/2019               012566      A/P Invoice      04/30/2019      5,347.55
2010   POW400   Powersat Communications USA LP   08/01/2019   03/11/2019               012565      A/P Invoice      04/10/2019      2,941.15
2010   POW400   Powersat Communications USA LP   08/01/2019   03/31/2019               012564      A/P Invoice      04/30/2019        913.63
2010   POW400   Powersat Communications USA LP   08/01/2019   03/29/2019               012563      A/P Invoice      04/28/2019      5,885.55
2010   POW400   Powersat Communications USA LP   08/01/2019   03/31/2019               012561      A/P Invoice      04/30/2019      2,406.40
2010   POW400   Powersat Communications USA LP   08/01/2019   03/22/2019               012560      A/P Invoice      04/21/2019      4,771.66
2010   POW400   Powersat Communications USA LP   08/01/2019   04/13/2019               012753      A/P Invoice      05/13/2019      3,746.53
2010   POW400   Powersat Communications USA LP   08/01/2019   04/18/2019               012788      A/P Invoice      05/18/2019      4,013.91
                                                      Case 19-12269-KBO          Doc 70-29    Filed 11/12/19   Page 96 of 157


2010   POW400   Powersat Communications USA LP   08/01/2019   04/19/2019           012900        A/P Invoice      05/19/2019                                    5,459.05
2010   POW400   Powersat Communications USA LP   08/01/2019   04/25/2019           012901        A/P Invoice      05/25/2019                                    6,684.44
2010   POW400   Powersat Communications USA LP   08/01/2019   04/26/2019           012894        A/P Invoice      05/26/2019                                    7,174.81
2010   PPR300   Platinum Pipe Rentals, LLC       03/01/2019   03/01/2019          100‐12048      A/P Invoice      12/28/2018                                   86,181.29
2010   PPR300   Platinum Pipe Rentals, LLC       03/01/2019   03/01/2019          100‐12169      A/P Invoice      12/28/2018                                   86,181.35
2010   PPR300   Platinum Pipe Rentals, LLC       03/01/2019   03/01/2019          100‐11459      A/P Invoice      03/25/2019                                      422.18
2010   PPR300   Platinum Pipe Rentals, LLC       03/01/2019   03/01/2019          100‐11460      A/P Invoice      03/25/2019                                  101,812.81
2010   PPR300   Platinum Pipe Rentals, LLC       07/01/2019   03/29/2019          100‐11745      A/P Invoice      04/28/2019                                  168,661.30
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/12/2019            28411        A/P Invoice      06/11/2019   08/05/2019   Z   E000000262     ‐8,750.00
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/15/2019            28412        A/P Invoice      06/14/2019   08/05/2019   Z   E000000262    ‐12,200.00
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/02/2019            28429        A/P Invoice      06/01/2019   08/05/2019   Z   E000000262    ‐13,800.00
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/10/2019            28449        A/P Invoice      06/09/2019   08/05/2019   Z   E000000262    ‐12,253.00
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/25/2019            28553        A/P Invoice      06/24/2019   08/05/2019   Z   E000000262     ‐4,867.40
2010   PPT300   Permian Power Tong, LLC          09/01/2019   05/21/2019            51914        A/P Invoice      06/20/2019   08/05/2019   Z   E000000262    ‐14,179.00
2010   PRE300   Premium Clean                    08/01/2019   04/17/2019            139A         A/P Invoice      05/17/2019                                   46,750.00
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0535                A/P Invoice      03/25/2019                                  198,579.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0542                A/P Invoice      04/06/2019                                  193,343.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0537                A/P Invoice      04/01/2019                                  196,842.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0540                A/P Invoice      04/07/2019                                  178,125.00
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0536                A/P Invoice      03/21/2019                                  151,115.63
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0534                A/P Invoice      03/23/2019                                  200,164.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0539                A/P Invoice      04/05/2019                                  198,897.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0543                A/P Invoice      04/10/2019                                  193,343.13
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0533                A/P Invoice      03/21/2019                                  197,887.63
2010   PRE400   Predator Drilling, LLC           03/01/2019   03/01/2019   SI0531                A/P Invoice      03/17/2019                                   63,606.52
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10544                A/P Invoice      04/13/2019                                  193,343.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10545                A/P Invoice      04/18/2019                                  193,343.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   SI0546                A/P Invoice      04/25/2019                                  190,255.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10547                A/P Invoice      04/21/2019                                  180,122.50
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10551                A/P Invoice      04/29/2019                                  196,617.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10552                A/P Invoice      04/04/2019                                  174,881.25
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10555                A/P Invoice      05/07/2019                                  197,589.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   S10557                A/P Invoice      05/11/2019                                  196,892.13
2010   PRE400   Predator Drilling, LLC           04/01/2019   04/01/2019   SI0554                A/P Invoice      05/03/2019                                  192,296.13
2010   PRE400   Predator Drilling, LLC           05/01/2019   05/01/2019   SI0565                A/P Invoice      05/17/2019                                  178,750.00
2010   PRE400   Predator Drilling, LLC           06/01/2019   04/04/2019   SI0564                A/P Invoice      05/04/2019                                  221,431.25
2010   PRE400   Predator Drilling, LLC           06/01/2019   05/03/2019   SI0572                A/P Invoice      06/02/2019                                  244,740.00
2010   PRE400   Predator Drilling, LLC           06/01/2019   03/21/2019   SCM0104               A/P Invoice      04/20/2019                                 ‐180,122.50
2010   PRE400   Predator Drilling, LLC           06/01/2019   03/21/2019   SI0574                A/P Invoice      04/20/2019                                  183,962.50
2010   PRE400   Predator Drilling, LLC           06/01/2019   03/07/2019   SI0573                A/P Invoice      04/06/2019                                  212,362.50
2010   PRE400   Predator Drilling, LLC           06/01/2019   03/07/2019   SCM0103               A/P Invoice      04/06/2019                                 ‐178,125.00
2010   PRE400   Predator Drilling, LLC           06/01/2019   04/26/2019   SI0570                A/P Invoice      05/26/2019                                  193,032.13
2010   PRE400   Predator Drilling, LLC           06/01/2019   04/20/2019   SI0569                A/P Invoice      05/20/2019                                  189,944.13
2010   PRE400   Predator Drilling, LLC           07/01/2019   05/01/2019          18633‐COR      A/P Invoice      05/31/2019                Z                 ‐12,600.00
2010   PRE400   Predator Drilling, LLC           07/01/2019   05/01/2019          18631‐COR      A/P Invoice      05/31/2019                Z                 ‐25,050.00
2010   PRE400   Predator Drilling, LLC           07/01/2019   05/01/2019          18630‐COR      A/P Invoice      05/31/2019                Z                 ‐12,600.00
2010   PRE400   Predator Drilling, LLC           07/01/2019   05/01/2019          18625‐COR      A/P Invoice      05/31/2019                Z                 ‐12,600.00
                                                    Case 19-12269-KBO             Doc 70-29   Filed 11/12/19    Page 97 of 157


2010   PRE400   Predator Drilling, LLC         07/01/2019   02/17/2019   SI0532                  A/P Invoice          03/19/2019     196,692.13
2010   PRE400   Predator Drilling, LLC         07/01/2019   05/18/2019   SI0579                  A/P Invoice          06/17/2019     184,342.51
2010   PRE400   Predator Drilling, LLC         07/01/2019   05/30/2019   SI0580                  A/P Invoice          06/29/2019     193,563.15
2010   PRE400   Predator Drilling, LLC         07/01/2019   06/11/2019   SI0582                  A/P Invoice          07/11/2019     206,966.74
2010   PRE400   Predator Drilling, LLC         07/01/2019   06/29/2019   SI0587                  A/P Invoice          07/29/2019     268,846.58
2010   PRE400   Predator Drilling, LLC                                                           PORTER HEDGES
                                               07/01/2019                                        LLP ‐ Settlement 1   01/29/1900   ‐2,365,087.90
2010   PRE400   Predator Drilling, LLC                                                           PORTER HEDGES
                                               07/30/2019   07/30/2019                           LLP ‐ Settlement 2   01/29/1900    ‐500,000.00
2010   PRI400   Prime Time Water Supply, LLC   03/01/2019   03/01/2019              4088         A/P Invoice          01/30/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   03/01/2019   03/01/2019              4086         A/P Invoice          01/30/2019         997.97
2010   PRI400   Prime Time Water Supply, LLC   03/01/2019   03/01/2019              4089         A/P Invoice          02/03/2019         600.00
2010   PRI400   Prime Time Water Supply, LLC   03/01/2019   03/01/2019              4118         A/P Invoice          03/31/2019         400.00
2010   PRI400   Prime Time Water Supply, LLC   03/01/2019   03/01/2019              4119         A/P Invoice          03/31/2019         600.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4090         A/P Invoice          02/03/2019         800.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4093         A/P Invoice          02/07/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4103         A/P Invoice          02/17/2019       1,410.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4105         A/P Invoice          02/21/2019         800.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4097         A/P Invoice          02/10/2019       2,400.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4113         A/P Invoice          02/28/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4114         A/P Invoice          02/28/2019         800.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4101         A/P Invoice          02/14/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4091         A/P Invoice          02/03/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4108         A/P Invoice          02/28/2019       4,000.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4110         A/P Invoice          02/28/2019       1,600.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4107         A/P Invoice          02/24/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   04/01/2019   04/01/2019              4132         A/P Invoice          03/28/2019         400.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   05/01/2019              4115         A/P Invoice          03/04/2019       2,800.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   05/01/2019              4116         A/P Invoice          03/04/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   05/01/2019              4121         A/P Invoice          03/11/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   05/01/2019              4120         A/P Invoice          03/11/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   02/14/2019              4124         A/P Invoice          03/13/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   02/19/2019              4128         A/P Invoice          03/21/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   05/01/2019   02/19/2019              4127         A/P Invoice          03/21/2019       1,300.00
2010   PRI400   Prime Time Water Supply, LLC   06/01/2019   02/22/2019              4129         A/P Invoice          03/24/2019         800.00
2010   PRI400   Prime Time Water Supply, LLC   06/01/2019   02/25/2019              4130         A/P Invoice          03/27/2019       5,570.00
2010   PRI400   Prime Time Water Supply, LLC   06/01/2019   02/14/2019              4123         A/P Invoice          03/16/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/04/2019              4133         A/P Invoice          04/03/2019         600.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/07/2019              4135         A/P Invoice          04/06/2019         600.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/19/2019              4141         A/P Invoice          04/18/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/14/2019              4144         A/P Invoice          04/13/2019       5,853.29
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/14/2019              4139         A/P Invoice          04/13/2019       1,800.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/21/2019              4143         A/P Invoice          04/20/2019       2,400.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/23/2019              4146         A/P Invoice          04/22/2019         800.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/28/2019              4149         A/P Invoice          04/27/2019         600.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   03/26/2019              4147         A/P Invoice          04/25/2019       1,200.00
2010   PRI400   Prime Time Water Supply, LLC   07/01/2019   04/01/2019              4150         A/P Invoice          05/01/2019       1,200.00
                                                            Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 98 of 157


2010   PRI400   Prime Time Water Supply, LLC           07/01/2019   03/11/2019               4138       A/P Invoice      04/10/2019        600.00
2010   PRI400   Prime Time Water Supply, LLC           07/01/2019   04/04/2019               4152       A/P Invoice      05/04/2019      1,200.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/10/2019               4157       A/P Invoice      05/10/2019      1,200.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/25/2019               4164       A/P Invoice      05/25/2019        800.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/18/2019               4160       A/P Invoice      05/18/2019      4,970.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/08/2019               4154       A/P Invoice      05/08/2019      1,200.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/22/2019               4162       A/P Invoice      05/22/2019        800.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/15/2019               4158       A/P Invoice      05/15/2019      1,800.00
2010   PRI400   Prime Time Water Supply, LLC           08/01/2019   04/29/2019               4166       A/P Invoice      05/29/2019      2,400.00
2010   PRO300   Professional Directional Enterprises   01/01/2019   01/01/2019   INV‐17198              A/P Invoice      01/12/2019    225,000.00
2010   PRO300   Professional Directional Enterprises   02/01/2019   02/01/2019   INV‐17460              A/P Invoice      02/28/2019     95,550.00
2010   PRO300   Professional Directional Enterprises   02/01/2019   02/01/2019   INV‐17434              A/P Invoice      02/27/2019    185,900.00
2010   PRO300   Professional Directional Enterprises   02/13/2019   02/13/2019   INV‐17506              A/P Invoice      03/15/2019    136,050.00
2010   PRO300   Professional Directional Enterprises   03/01/2019   03/01/2019   INV‐17273              A/P Invoice      01/28/2019    222,200.00
2010   PRO300   Professional Directional Enterprises   03/01/2019   03/01/2019   INV‐17269              A/P Invoice      01/28/2019    256,800.00
2010   PRO300   Professional Directional Enterprises   03/01/2019   03/01/2019   INV‐17288              A/P Invoice      01/30/2019     71,000.00
2010   PRO300   Professional Directional Enterprises   03/01/2019   03/01/2019   INV‐17683              A/P Invoice      04/15/2019    119,000.00
2010   PRO300   Professional Directional Enterprises   03/01/2019   03/01/2019   INV‐17604              A/P Invoice      03/28/2019    257,350.00
2010   PRO300   Professional Directional Enterprises   04/01/2019   04/01/2019   INV‐17759              A/P Invoice      04/29/2019    199,250.00
2010   PRO400   PROPETRO SERVICES, INC.                05/01/2019   05/01/2019               67319      A/P Invoice      05/31/2019    289,269.20
2010   PRO400   PROPETRO SERVICES, INC.                06/01/2019   01/13/2019               66710      A/P Invoice      02/12/2019     86,303.27
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   04/04/2019   R213253                A/P Invoice      05/04/2019     73,326.85
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R204896                A/P Invoice      03/22/2019         60.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R204869                A/P Invoice      03/22/2019        720.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R204903                A/P Invoice      03/22/2019        300.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R205076                A/P Invoice      03/22/2019        300.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R205079                A/P Invoice      03/22/2019        180.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R204847                A/P Invoice      03/22/2019      1,695.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   02/20/2019   R204300                A/P Invoice      03/22/2019      8,921.50
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   03/05/2019   R207268                A/P Invoice      04/04/2019      8,690.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   03/05/2019   R207251                A/P Invoice      04/04/2019      1,070.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   03/05/2019   R207231                A/P Invoice      04/04/2019      3,800.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   03/05/2019   R208627                A/P Invoice      04/04/2019      2,145.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   05/24/2019   R236022                A/P Invoice      06/23/2019     13,177.85
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   05/24/2019   R236994                A/P Invoice      06/23/2019     11,037.60
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   05/24/2019   R236993                A/P Invoice      06/23/2019     20,410.95
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   05/24/2019   R225388                A/P Invoice      06/23/2019     27,573.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   05/06/2019   R228799                A/P Invoice      06/05/2019        720.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   04/28/2019   R223556                A/P Invoice      05/28/2019     55,799.44
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   12/20/2018   R186120                A/P Invoice      01/19/2019        120.00
2010   PROSWD   PRO SELECT SWD 4 LLC                   06/01/2019   12/28/2018   R186099                A/P Invoice      01/27/2019      1,680.00
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN823481               A/P Invoice      04/25/2019       ‐660.00
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN811925               A/P Invoice      03/02/2019        966.88
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN811913               A/P Invoice      03/02/2019      4,611.25
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN811912               A/P Invoice      03/02/2019      3,458.44
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN810401               A/P Invoice      03/02/2019      1,615.00
2010   PTC300   Pate Trucking Company, LLC             03/01/2019   03/01/2019   IN811020               A/P Invoice      03/02/2019        525.94
                                                  Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 99 of 157


2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN809518               A/P Invoice      02/28/2019        398.44
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN809517               A/P Invoice      02/28/2019        796.88
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811141               A/P Invoice      02/28/2019     14,772.50
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810186               A/P Invoice      03/02/2019      8,550.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN804279               A/P Invoice      02/03/2019      2,192.19
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN808897               A/P Invoice      02/24/2019      1,893.13
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810193               A/P Invoice      03/02/2019        619.06
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810195               A/P Invoice      03/02/2019      1,904.38
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811133               A/P Invoice      03/02/2019      1,379.06
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811018               A/P Invoice      03/02/2019      1,330.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810194               A/P Invoice      03/02/2019      1,425.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN809798               A/P Invoice      02/28/2019     12,920.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810126               A/P Invoice      03/01/2019      2,660.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810124               A/P Invoice      03/01/2019      1,330.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810118               A/P Invoice      03/01/2019        780.94
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810192               A/P Invoice      03/02/2019        285.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN812628               A/P Invoice      03/07/2019      3,990.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811019               A/P Invoice      03/06/2019      1,900.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811490               A/P Invoice      03/07/2019      1,450.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN807007               A/P Invoice      02/15/2019      1,995.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN807024               A/P Invoice      02/15/2019      2,406.25
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN807032               A/P Invoice      02/15/2019      4,535.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN807047               A/P Invoice      02/15/2019      1,909.37
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN807050               A/P Invoice      02/15/2019      2,096.25
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN808108               A/P Invoice      02/21/2019      1,618.13
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN808109               A/P Invoice      02/21/2019        950.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN808335               A/P Invoice      02/21/2019      1,500.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN808359               A/P Invoice      02/21/2019        531.25
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN813153               A/P Invoice      03/11/2019      2,217.50
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN813152               A/P Invoice      03/11/2019      2,215.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN813151               A/P Invoice      03/11/2019      3,070.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN810114               A/P Invoice      03/01/2019        297.50
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN812527               A/P Invoice      03/03/2019      2,811.41
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN805510               A/P Invoice      02/09/2019        297.50
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN805931               A/P Invoice      02/10/2019      1,809.06
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN811915               A/P Invoice      03/02/2019      1,152.81
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN804406               A/P Invoice      01/30/2019        520.63
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN804144               A/P Invoice      01/30/2019      1,474.06
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN809506               A/P Invoice      02/28/2019    258,840.00
2010   PTC300   Pate Trucking Company, LLC   03/01/2019   03/01/2019   IN805929               A/P Invoice      02/10/2019      4,931.09
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN809515               A/P Invoice      02/28/2019      1,235.00
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019              518344      A/P Invoice      02/11/2019      4,650.00
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019              518345      A/P Invoice      02/11/2019        350.00
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019              517967      A/P Invoice      02/03/2019        390.00
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN809016               A/P Invoice      02/27/2019      1,570.31
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN808776               A/P Invoice      02/23/2019      1,893.13
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN808831               A/P Invoice      02/23/2019        820.00
                                                 Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 100 of 157


2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN818596             A/P Invoice       03/30/2019    3,123.75
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN818597             A/P Invoice       03/30/2019    4,165.00
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN807194             A/P Invoice       02/16/2019    1,739.69
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN807768             A/P Invoice       02/20/2019      398.44
2010   PTC300   Pate Trucking Company, LLC   04/01/2019   04/01/2019   IN807767             A/P Invoice       02/20/2019    3,676.65
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812501             A/P Invoice       03/03/2019    1,330.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812570             A/P Invoice       03/03/2019    3,800.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812571             A/P Invoice       03/03/2019    4,037.50
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812572             A/P Invoice       03/03/2019    3,800.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812533             A/P Invoice       03/03/2019    1,330.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812532             A/P Invoice       03/03/2019    3,800.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812559             A/P Invoice       03/03/2019    3,800.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN810780             A/P Invoice       03/06/2019    1,474.06
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN811021             A/P Invoice       03/06/2019    1,140.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812055             A/P Invoice       03/06/2019    1,330.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN804385             A/P Invoice       01/30/2019    4,611.25
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN804384             A/P Invoice       01/30/2019    3,458.44
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN800516             A/P Invoice       02/17/2019      904.06
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN801426             A/P Invoice       01/20/2019    2,404.98
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN805341             A/P Invoice       02/08/2019    2,825.31
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812504             A/P Invoice       03/03/2019    1,472.50
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN812503             A/P Invoice       03/03/2019    3,380.56
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   05/01/2019   IN811378             A/P Invoice       03/07/2019    1,160.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/01/2019   IN812621             A/P Invoice       03/03/2019    2,375.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/01/2019   IN812613             A/P Invoice       03/03/2019    3,990.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/05/2019   IN811377             A/P Invoice       03/07/2019    4,590.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/01/2019   IN812612             A/P Invoice       03/03/2019    3,990.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/01/2019   IN812614             A/P Invoice       03/03/2019    2,755.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/01/2019   IN812619             A/P Invoice       03/03/2019    3,800.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/11/2019   IN812963             A/P Invoice       03/13/2019      855.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/13/2019   IN813589             A/P Invoice       03/15/2019    3,360.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/11/2019   IN812959             A/P Invoice       03/13/2019    3,600.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/06/2019   IN812064             A/P Invoice       03/08/2019    4,395.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/12/2019   IN813150             A/P Invoice       03/14/2019    3,670.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/12/2019   IN813149             A/P Invoice       03/14/2019    3,670.00
2010   PTC300   Pate Trucking Company, LLC   05/01/2019   02/12/2019   IN813148             A/P Invoice       03/14/2019    3,455.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/11/2019   IN812961             A/P Invoice       03/13/2019      570.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813595             A/P Invoice       03/15/2019    2,480.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813593             A/P Invoice       03/15/2019    3,360.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813574             A/P Invoice       03/15/2019    4,005.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813578             A/P Invoice       03/15/2019      950.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813590             A/P Invoice       03/15/2019    3,480.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/12/2019   IN813154             A/P Invoice       03/14/2019    2,695.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/13/2019   IN813650             A/P Invoice       03/15/2019      405.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/01/2019   IN812500             A/P Invoice       03/03/2019    2,310.00
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/01/2019   IN812575             A/P Invoice       03/03/2019    2,232.50
2010   PTC300   Pate Trucking Company, LLC   06/01/2019   02/01/2019   IN812574             A/P Invoice       03/03/2019    3,990.00
                                                              Case 19-12269-KBO           Doc 70-29       Filed 11/12/19   Page 101 of 157


2010   PTC300    Pate Trucking Company, LLC               06/01/2019   02/01/2019   IN812573                 A/P Invoice          03/03/2019      3,990.00
2010   PTC300    Pate Trucking Company, LLC               06/01/2019   02/01/2019   IN812502                 A/P Invoice          03/03/2019      1,992.19
2010   PTC300    Pate Trucking Company, LLC               06/01/2019   01/29/2019   IN809506‐COR             A/P Invoice          02/28/2019   ‐233,000.00
2010   PTC300    Pate Trucking Company, LLC               07/01/2019   03/20/2019   IN821873                 A/P Invoice          04/19/2019      3,000.00
2010   PTC300    Pate Trucking Company, LLC               07/01/2019   03/20/2019   IN821872                 A/P Invoice          04/19/2019      2,120.00
2010   PTC300    Pate Trucking Company, LLC               07/01/2019   02/13/2019   IN813588                 A/P Invoice          03/15/2019      2,670.00
2010   PTC300    Pate Trucking Company, LLC               07/01/2019   02/13/2019   IN813592                 A/P Invoice          03/15/2019      3,720.00
2010   PTC300    Pate Trucking Company, LLC               07/01/2019   02/13/2019   IN813591                 A/P Invoice          03/15/2019      2,740.00
2010   PTC300    Pate Trucking Company, LLC               08/01/2019   04/22/2019   IN829036                 A/P Invoice          05/22/2019      6,317.50
2010   PTS300    Patriot Premium Threading Services,LLC   05/01/2019   05/01/2019             0419323        A/P Invoice          05/30/2019    221,400.76
2010   PTS300    Patriot Premium Threading Services,LLC   05/01/2019   05/01/2019             0519029        A/P Invoice          06/02/2019     58,327.31
2010   PTS300    Patriot Premium Threading Services,LLC   05/01/2019   05/01/2019             0519121        A/P Invoice          06/07/2019     57,410.96
2010   PTS300    Patriot Premium Threading Services,LLC   05/01/2019   05/01/2019             0519123        A/P Invoice          06/08/2019     19,435.56
2010   PTS300    Patriot Premium Threading Services,LLC   08/01/2019   04/11/2019             0419237        A/P Invoice          05/11/2019    318,109.32
2010   PWE300    Petro Waste Environmental, LP            02/01/2019   02/01/2019           51315112726      A/P Invoice          12/11/2018        700.00
2010   PWE300    Petro Waste Environmental, LP            02/01/2019   02/01/2019           51318102514      A/P Invoice          11/21/2018        415.00
2010   PWE300    Petro Waste Environmental, LP            04/01/2019   04/01/2019              3082          A/P Invoice          01/11/2019        367.50
2010   PWE300    Petro Waste Environmental, LP            06/01/2019   01/14/2019           51319013436      A/P Invoice          02/13/2019        250.00
2010   PWE300    Petro Waste Environmental, LP            07/01/2019   02/28/2019           51319023977      A/P Invoice          03/30/2019        700.00
2010   PWE300    Petro Waste Environmental, LP            07/01/2019   03/25/2019           51319034164      A/P Invoice          04/24/2019      1,200.00
2010   PWE300    Petro Waste Environmental, LP            07/01/2019   04/01/2019           51319044247      A/P Invoice          05/01/2019      3,455.00
2010   PWE300    Petro Waste Environmental, LP            07/01/2019   04/01/2019           51319044246      A/P Invoice          05/01/2019      1,235.00
2010   PWE300    Petro Waste Environmental, LP            07/01/2019   04/08/2019           51319044367      A/P Invoice          05/08/2019        250.00
2010   QESPRE    QES Pressure Control, LLC                09/19/2018   09/19/2018   APV00046                 Reverse void check ‐ 10/19/2018    ‐22,741.95
2010   QPS300    QWIKPIPE INC.                            07/01/2019   04/09/2019            70906‐000       A/P Invoice          05/09/2019      9,350.00
2010   R360300   R 360 ENVIRONMENTAL SOLUTIONS, LLC       12/01/2018   12/01/2018   C177408                  A/P Invoice          11/18/2018        848.09
2010   R360300   R 360 ENVIRONMENTAL SOLUTIONS, LLC       03/01/2019   03/01/2019   W58776                   A/P Invoice          01/30/2019        370.00
2010   R360300   R 360 ENVIRONMENTAL SOLUTIONS, LLC       06/01/2019   08/29/2019   C174742                  A/P Invoice          09/28/2019      3,554.72
2010   R360300   R 360 ENVIRONMENTAL SOLUTIONS, LLC       06/01/2019   08/29/2019   C174743                  A/P Invoice          09/28/2019      3,015.32
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   03/15/2019              16852         A/P Invoice          04/14/2019      3,300.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   03/25/2019              18093         A/P Invoice          04/24/2019      2,427.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   04/09/2019              18959         A/P Invoice          05/09/2019      3,650.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   03/31/2019              18909         A/P Invoice          04/30/2019      2,359.12
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   03/11/2019              17998         A/P Invoice          04/10/2019      3,300.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   04/04/2019              18955         A/P Invoice          05/04/2019      3,300.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       07/01/2019   03/22/2019              18529         A/P Invoice          04/21/2019      4,950.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       08/01/2019   03/28/2019              18532         A/P Invoice          04/27/2019      1,650.00
2010   RAMTBG    RAMOS TUBING TESTING, INCORPORATED       08/01/2019   04/27/2019              18862         A/P Invoice          05/27/2019      3,180.00
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81685                  A/P Invoice          05/01/2019     83,353.76
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81684                  A/P Invoice          05/05/2019     83,353.76
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81748                  A/P Invoice          05/05/2019     83,353.76
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81680                  A/P Invoice          05/01/2019     87,730.08
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81681                  A/P Invoice          05/01/2019     87,730.08
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81682                  A/P Invoice          05/01/2019     53,512.42
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81683                  A/P Invoice          05/01/2019    120,241.00
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81266                  A/P Invoice          04/29/2019      5,300.00
2010   RANGER    Ranger Energy Services, LLC              04/01/2019   04/01/2019   I‐81265                  A/P Invoice          04/29/2019      5,500.00
                                                   Case 19-12269-KBO           Doc 70-29     Filed 11/12/19   Page 102 of 157


2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐81264                A/P Invoice       04/29/2019      8,500.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80746                A/P Invoice       04/25/2019     59,850.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80749                A/P Invoice       04/25/2019     59,850.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80747                A/P Invoice       04/25/2019     59,850.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80758                A/P Invoice       04/25/2019     75,180.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80752                A/P Invoice       04/25/2019     75,180.00
2010   RANGER   Ranger Energy Services, LLC    04/01/2019   04/01/2019   I‐80751                A/P Invoice       04/25/2019     63,490.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/27/2019   I‐79129                A/P Invoice       03/29/2019      6,000.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/27/2019   I‐79130                A/P Invoice       03/29/2019      6,000.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79073                A/P Invoice       03/28/2019     60,396.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79083                A/P Invoice       03/28/2019     72,107.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79076                A/P Invoice       03/28/2019     72,107.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79091                A/P Invoice       03/28/2019     61,516.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79072                A/P Invoice       03/28/2019     60,396.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/26/2019   I‐79069                A/P Invoice       03/28/2019     60,396.00
2010   RANGER   Ranger Energy Services, LLC    06/01/2019   02/27/2019   I‐79133                A/P Invoice       03/29/2019     16,300.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79395                A/P Invoice       03/30/2019     29,680.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79686                A/P Invoice       03/30/2019     28,966.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79396                A/P Invoice       03/30/2019     29,680.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79688                A/P Invoice       03/30/2019     28,966.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79687                A/P Invoice       03/30/2019     28,966.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79391                A/P Invoice       03/30/2019     29,680.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79377                A/P Invoice       03/30/2019     14,297.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79386                A/P Invoice       03/30/2019      5,170.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79394                A/P Invoice       03/30/2019     31,255.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I‐79399                A/P Invoice       03/30/2019     36,610.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/28/2019   I79397                 A/P Invoice       03/30/2019     36,610.00
2010   RANGER   Ranger Energy Services, LLC    07/01/2019   02/26/2019           1‐79301        A/P Invoice       03/28/2019     22,229.00
2010   RBS300   Red Bone Services, LLC         02/01/2019   02/01/2019           119591         A/P Invoice       01/30/2019     65,962.38
2010   RBS300   Red Bone Services, LLC         02/01/2019   02/01/2019           119590         A/P Invoice       01/30/2019     86,029.25
2010   RBS300   Red Bone Services, LLC         02/01/2019   02/01/2019           119627         A/P Invoice       02/07/2019     77,162.50
2010   RCR300   Reeves County Resources, LLC   11/30/2018   11/30/2018   SWD‐113018             A/P Invoice       12/30/2018     14,310.48
2010   RCR300   Reeves County Resources, LLC   01/01/2019   01/01/2019   SWD‐123118             A/P Invoice       01/30/2019     20,619.90
2010   RCR300   Reeves County Resources, LLC   01/31/2019   01/31/2019   SWD‐013119             A/P Invoice       03/02/2019     19,144.08
2010   RCR300   Reeves County Resources, LLC   02/28/2019   02/28/2019   SWD‐022819             A/P Invoice       04/01/2019     11,118.54
2010   RCR300   Reeves County Resources, LLC   03/31/2019   03/31/2019         033119‐SWD       A/P Invoice       04/30/2019     25,092.06
2010   RCR300   Reeves County Resources, LLC   04/30/2019   04/30/2019        043019 ‐ SWD      A/P Invoice       05/30/2019     25,247.70
2010   RCR300   Reeves County Resources, LLC   05/31/2019   05/31/2019         053119‐SWD       A/P Invoice       06/30/2019     30,707.10
2010   RCR300   Reeves County Resources, LLC   06/30/2019   06/30/2019         063019‐SWD       A/P Invoice       07/30/2019     23,943.42
2010   RCR300   Reeves County Resources, LLC   07/31/2019   07/31/2019         073119‐SWD       A/P Invoice       08/30/2019     22,723.50
2010   RCR300   Reeves County Resources, LLC   08/31/2019   08/31/2019         083119‐SWD       A/P Invoice       09/30/2019     21,320.16
2010   RDL300   RDL Transportation Inc         03/01/2019   03/01/2019             2661         A/P Invoice       12/26/2018    136,000.00
2010   RDL300   RDL Transportation Inc         03/01/2019   03/01/2019             2652         A/P Invoice       12/22/2018    145,000.00
2010   RDL300   RDL Transportation Inc         03/01/2019   03/01/2019             2729         A/P Invoice       01/29/2019    164,000.00
2010   RDL300   RDL Transportation Inc         03/01/2019   03/01/2019             2714         A/P Invoice       01/18/2019    154,000.00
2010   RDS300   Reservoir Data Systems         08/01/2019   02/28/2019        19‐107660228      A/P Invoice       03/30/2019     23,490.25
2010   RDS300   Reservoir Data Systems         08/01/2019   04/29/2019        19‐111860429      A/P Invoice       05/29/2019      1,883.55
                                                             Case 19-12269-KBO           Doc 70-29    Filed 11/12/19      Page 103 of 157


2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐111680429      A/P Invoice       05/29/2019     7,506.06
2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐111640429      A/P Invoice       05/29/2019    11,782.80
2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐111630429      A/P Invoice       05/29/2019    11,782.80
2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐111620429      A/P Invoice       05/29/2019    11,640.99
2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐111610429      A/P Invoice       05/29/2019    12,290.49
2010   RDS300   Reservoir Data Systems                   08/01/2019   04/29/2019          19‐107730429      A/P Invoice       05/29/2019     9,624.32
2010   RDU300   RDUB TRUCKING                            09/01/2018   09/01/2018              6798          A/P Invoice       09/08/2018    43,746.00
2010   RDU300   RDUB TRUCKING                            09/01/2018   09/01/2018              6883          A/P Invoice       09/21/2018       525.00
2010   RDU300   RDUB TRUCKING                            09/01/2018   09/01/2018              6823          A/P Invoice       09/14/2018    15,600.00
2010   RDU300   RDUB TRUCKING                            09/01/2018   09/01/2018              6825          A/P Invoice       09/14/2018     5,475.00
2010   RDU300   RDUB TRUCKING                            09/01/2018   09/01/2018              6811          A/P Invoice       09/14/2018    27,150.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6797          A/P Invoice       09/08/2018    25,824.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6870          A/P Invoice       09/20/2018    19,374.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6812          A/P Invoice       09/14/2018    52,806.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6818          A/P Invoice       09/14/2018     1,500.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6819          A/P Invoice       09/14/2018       225.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6827          A/P Invoice       09/14/2018     4,800.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6878          A/P Invoice       09/21/2018     1,308.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6820          A/P Invoice       09/14/2018     7,716.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6824          A/P Invoice       09/14/2018       750.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6821          A/P Invoice       09/14/2018     1,800.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6822          A/P Invoice       09/14/2018       675.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6881          A/P Invoice       09/21/2018    15,633.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6814          A/P Invoice       09/14/2018     2,700.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6817          A/P Invoice       09/14/2018     9,150.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6813          A/P Invoice       09/14/2018    35,325.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6815          A/P Invoice       09/14/2018       900.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6816          A/P Invoice       09/14/2018     1,875.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6826          A/P Invoice       09/14/2018     7,389.00
2010   RDU300   RDUB TRUCKING                            10/01/2018   10/01/2018              6902          A/P Invoice       09/27/2018       450.00
2010   RED700   RedRiver Oilfield Services, LLC          04/01/2019   04/01/2019   WT25400                  A/P Invoice       02/28/2019       556.32
2010   REDSER   REDHEAD SERVICES, LLC                    03/01/2019   03/01/2019   INV01808                 A/P Invoice       02/02/2019       979.56
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   04/09/2019   INV02439                 A/P Invoice       05/09/2019       476.30
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   04/09/2019   INV04238                 A/P Invoice       05/09/2019       238.15
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   04/09/2019   INV02437                 A/P Invoice       05/09/2019     1,095.23
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   04/09/2019   INV02436                 A/P Invoice       05/09/2019       476.30
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   03/29/2019   INV02416                 A/P Invoice       04/28/2019    13,666.56
2010   REDSER   REDHEAD SERVICES, LLC                    07/01/2019   03/29/2019   INV02415                 A/P Invoice       04/28/2019     6,390.17
2010   REDSER   REDHEAD SERVICES, LLC                    08/01/2019   04/11/2019   INV02456                 A/P Invoice       05/11/2019       238.15
2010   REDSER   REDHEAD SERVICES, LLC                    08/01/2019   04/22/2019   INV02536                 A/P Invoice       05/22/2019     1,416.73
2010   REE900   THE REED HUMPHREYS LIMITED PARTNERSHIP   07/15/2019   07/15/2019       8669 FEE REIMBURSE   A/P Invoice       08/14/2019        12.00
2010   REP300   REPEAT PRECISION, LLC                    08/01/2019   04/29/2019              32812         A/P Invoice       05/29/2019    40,142.52
2010   REPSER   REPUBLIC SERVICES INC.                   03/01/2019   03/01/2019        6418A0000010131     A/P Invoice       11/15/2018       210.00
2010   REPSER   REPUBLIC SERVICES INC.                   03/01/2019   03/01/2019        6418A0000010930     A/P Invoice       12/30/2018       150.00
2010   REPSER   REPUBLIC SERVICES INC.                   03/01/2019   03/01/2019        6418A0000010349     A/P Invoice       11/30/2018       150.00
2010   REPSER   REPUBLIC SERVICES INC.                   03/01/2019   03/01/2019        6418A0000010348     A/P Invoice       11/30/2018       660.00
2010   RES300   Reveal Energy Services, Inc.             03/01/2019   03/01/2019   RE‐INV‐0109              A/P Invoice       03/31/2019    85,000.00
                                                   Case 19-12269-KBO         Doc 70-29   Filed 11/12/19   Page 104 of 157


2010   RES300   Reveal Energy Services, Inc.   08/01/2019   03/26/2019 RE‐INV‐0112          A/P Invoice       04/25/2019                         138,275.00
2010   RGS300   ROUGH GROUND SERVICES          04/01/2019   04/01/2019           22206      A/P Invoice       03/01/2019                           4,230.00
2010   RGS300   ROUGH GROUND SERVICES          04/01/2019   04/01/2019           22005      A/P Invoice       02/09/2019                           1,440.00
2010   RGS300   ROUGH GROUND SERVICES          06/01/2019   10/10/2018           21330      A/P Invoice       11/09/2018                          32,029.00
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7817       A/P Invoice       12/29/2018   09/06/2019 C   9655    12,840.00
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7866       A/P Invoice       01/30/2019                          12,438.75
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7818       A/P Invoice       12/29/2018                           4,995.86
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7818       A/P Invoice       12/29/2018   09/06/2019 C   9655     7,041.64
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7867       A/P Invoice       01/30/2019                          13,268.00
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7826       A/P Invoice       12/29/2018                          12,037.50
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7868       A/P Invoice       01/30/2019                           4,146.25
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7829       A/P Invoice       12/29/2018                           4,012.50
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7865       A/P Invoice       01/30/2019                           4,975.50
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7820       A/P Invoice       12/29/2018                          12,840.00
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7819       A/P Invoice       12/29/2018                          12,840.00
2010   RHI300   Rhino Rentals Inc              02/01/2019   02/01/2019           7822       A/P Invoice       12/29/2018                           4,815.00
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7860       A/P Invoice       01/30/2019                          12,438.75
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7825       A/P Invoice       12/30/2018                          17,655.00
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7871       A/P Invoice       01/30/2019                           6,188.88
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7823       A/P Invoice       12/30/2018                          12,840.00
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7824       A/P Invoice       12/19/2018   09/06/2019 C   9655     8,825.36
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7857       A/P Invoice       01/30/2018   09/06/2019 C   9655    13,268.00
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7858       A/P Invoice       01/30/2019                           8,945.20
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7859       A/P Invoice       01/30/2019                          18,243.50
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7869       A/P Invoice       01/11/2019                           3,231.40
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7862       A/P Invoice       03/31/2019                           9,398.88
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7821       A/P Invoice       12/30/2018                           5,974.88
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7864       A/P Invoice       01/30/2019                           2,204.20
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7828       A/P Invoice       12/30/2018                           5,617.50
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7856       A/P Invoice       03/31/2019                           5,804.75
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7870       A/P Invoice       01/30/2019                           9,052.20
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7827       A/P Invoice       12/20/2018   09/06/2019 C   9655     8,025.00
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7853       A/P Invoice       01/30/2019                           8,292.50
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7855       A/P Invoice       01/30/2019                           2,204.20
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7863       A/P Invoice       01/29/2019                          13,139.60
2010   RHI300   Rhino Rentals Inc              03/01/2019   03/01/2019           7861       A/P Invoice       01/29/2019                          13,011.20
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7900       A/P Invoice       02/14/2019                           6,698.20
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7910       A/P Invoice       02/22/2019                          12,690.20
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7896       A/P Invoice       02/19/2019                           8,838.20
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7897       A/P Invoice       02/20/2019                           5,940.64
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7911       A/P Invoice       03/02/2019                           4,146.25
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7909       A/P Invoice       03/02/2019                          13,268.00
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7908       A/P Invoice       03/02/2019                          13,268.00
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7907       A/P Invoice       03/02/2019                          12,438.75
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7906       A/P Invoice       03/02/2019                          12,438.75
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7905       A/P Invoice       03/02/2019                          18,243.50
2010   RHI300   Rhino Rentals Inc              04/01/2019   04/01/2019           7904       A/P Invoice       03/02/2019                           6,163.20
                                                Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 105 of 157


2010   RHI300   Rhino Rentals Inc           04/01/2019   04/01/2019      7903        A/P Invoice       03/02/2019     4,975.50
2010   RHI300   Rhino Rentals Inc           04/01/2019   04/01/2019      7901        A/P Invoice       03/02/2019     6,270.20
2010   RHI300   Rhino Rentals Inc           04/01/2019   04/01/2019      7899        A/P Invoice       03/02/2019     5,804.75
2010   RHI300   Rhino Rentals Inc           05/01/2019   05/01/2019      7928        A/P Invoice       03/08/2019     2,311.20
2010   RHI300   Rhino Rentals Inc           05/01/2019   05/01/2019      7929        A/P Invoice       03/08/2019     2,097.20
2010   RHI300   Rhino Rentals Inc           05/01/2019   05/01/2019      7930        A/P Invoice       03/08/2019     3,745.00
2010   RHI300   Rhino Rentals Inc           05/01/2019   05/01/2019      7931        A/P Invoice       03/08/2019     1,789.04
2010   RHI300   Rhino Rentals Inc           05/01/2019   02/15/2019      7947        A/P Invoice       03/17/2019     8,731.20
2010   RHI300   Rhino Rentals Inc           06/01/2019   01/31/2019      7902        A/P Invoice       03/02/2019     5,820.80
2010   RHI300   Rhino Rentals Inc           06/01/2019   01/31/2019      7898        A/P Invoice       03/02/2019     3,864.84
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7950        A/P Invoice       03/30/2019    11,984.00
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7948        A/P Invoice       03/30/2019    16,478.00
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7946        A/P Invoice       03/30/2019     5,093.20
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7945        A/P Invoice       03/30/2019    10,935.40
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7943        A/P Invoice       03/30/2019     7,789.60
2010   RHI300   Rhino Rentals Inc           06/01/2019   02/28/2019      7944        A/P Invoice       03/30/2019    11,984.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/08/2019      4268        A/P Invoice       03/10/2019       945.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4416        A/P Invoice       03/30/2019       820.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4378        A/P Invoice       03/30/2019       656.70
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4391        A/P Invoice       03/30/2019     2,322.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4389        A/P Invoice       03/30/2019    10,104.40
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4388        A/P Invoice       03/30/2019     3,175.20
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/22/2019      4386        A/P Invoice       03/24/2019     1,417.95
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   03/06/2019      4444        A/P Invoice       04/05/2019     1,096.89
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   03/06/2019      4443        A/P Invoice       04/05/2019       426.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   03/06/2019      4442        A/P Invoice       04/05/2019       331.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4397        A/P Invoice       03/30/2019     3,421.44
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   06/01/2019   02/28/2019      4398        A/P Invoice       03/30/2019     1,995.84
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/03/2019      4534        A/P Invoice       04/02/2019       194.40
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/12/2019      4479        A/P Invoice       04/11/2019     6,979.17
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   04/03/2019      4632        A/P Invoice       05/03/2019     1,755.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   04/04/2019      4666        A/P Invoice       05/04/2019     7,450.35
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   04/08/2019      4668        A/P Invoice       05/08/2019     1,620.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   08/05/2019      5407        A/P Invoice       09/04/2019      ‐550.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   01/31/2019      4247        A/P Invoice       03/02/2019    12,464.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4387        A/P Invoice       03/30/2019    12,132.87
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4392        A/P Invoice       03/30/2019    32,080.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4394        A/P Invoice       03/30/2019     2,035.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4377        A/P Invoice       03/30/2019    31,741.20
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4379        A/P Invoice       03/30/2019     8,013.30
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4384        A/P Invoice       03/30/2019     8,283.39
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   02/28/2019      4395        A/P Invoice       03/30/2019     7,395.39
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/05/2019      4445        A/P Invoice       04/04/2019     7,641.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/17/2019      4477        A/P Invoice       04/16/2019    19,394.64
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/31/2019      4606        A/P Invoice       04/30/2019     8,865.93
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   04/02/2019      4630        A/P Invoice       05/02/2019       938.76
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC   07/01/2019   03/31/2019      4600        A/P Invoice       04/30/2019     2,759.40
                                                   Case 19-12269-KBO     Doc 70-29    Filed 11/12/19    Page 106 of 157


2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4605         A/P Invoice           04/30/2019       399.60
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4604         A/P Invoice           04/30/2019     9,302.64
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4603         A/P Invoice           04/30/2019     2,757.24
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4602         A/P Invoice           04/30/2019     1,766.88
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4614         A/P Invoice           04/30/2019     1,485.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4608         A/P Invoice           04/30/2019     1,313.28
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4627         A/P Invoice           04/30/2019     5,407.38
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4626         A/P Invoice           04/30/2019    23,102.76
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/31/2019      4629         A/P Invoice           04/30/2019     1,982.88
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/11/2019      4493         A/P Invoice           04/10/2019       810.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/11/2019      4494         A/P Invoice           04/10/2019     1,620.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/11/2019      4453         A/P Invoice           04/10/2019     1,620.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/09/2019      4497         A/P Invoice           04/08/2019     1,620.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/09/2019      4468         A/P Invoice           04/08/2019       891.75
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/09/2019      4467         A/P Invoice           04/08/2019     2,897.10
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   02/20/2019      4327         A/P Invoice           03/22/2019     1,012.50
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   02/20/2019      4390         A/P Invoice           03/22/2019    12,927.60
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/13/2019      4457         A/P Invoice           04/12/2019       472.50
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      07/01/2019   03/13/2019      4456         A/P Invoice           04/12/2019       810.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/31/2019      4628         A/P Invoice           04/30/2019    26,875.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/31/2019      4607         A/P Invoice           04/30/2019     8,958.93
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/31/2019      4601         A/P Invoice           04/30/2019     8,955.36
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/28/2019      4665         A/P Invoice           04/27/2019    17,096.40
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/25/2019      4624         A/P Invoice           04/24/2019     1,822.50
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/22/2019      4527         A/P Invoice           04/21/2019     1,755.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/20/2019      4512         A/P Invoice           04/19/2019     1,485.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/20/2019      4514         A/P Invoice           04/19/2019     1,485.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/08/2019      4459         A/P Invoice           04/07/2019       742.50
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/04/2019      4423         A/P Invoice           04/03/2019       945.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/04/2019      4422         A/P Invoice           04/03/2019       945.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   02/26/2019      4436         A/P Invoice           03/28/2019     2,025.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   02/22/2019      4340         A/P Invoice           03/24/2019    13,132.86
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   02/22/2019      4433         A/P Invoice           03/24/2019       945.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   01/31/2019      4250         A/P Invoice           03/02/2019    13,597.20
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   03/31/2019      4625         A/P Invoice           04/30/2019     2,008.80
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   04/13/2019      4687         A/P Invoice           05/13/2019       945.00
2010   RIGLIG   RIGHT LIGHT SERVICES, LLC      08/01/2019   05/15/2019      4920         A/P Invoice           06/14/2019     2,635.80
2010   RJG300   RJG ENTERPRISES, LLC           12/01/2018   12/01/2018      3290         A/P Invoice           11/07/2018     5,480.00
2010   RJG300   RJG ENTERPRISES, LLC           07/01/2019   04/03/2019      3315         A/P Invoice           05/03/2019    58,167.31
2010   ROL300   Rolfson Oil, LLC               03/01/2019   03/01/2019     614283        A/P Invoice           10/19/2018     2,469.38
2010   ROL300   Rolfson Oil, LLC               04/01/2019   04/01/2019   614283‐DUP      To credit duplicate                    ‐20.00
2010   ROL300   Rolfson Oil, LLC               04/01/2019   04/01/2019   614283‐DUP      To credit duplicate                 ‐2,469.38
2010   ROL300   Rolfson Oil, LLC               04/01/2019   04/01/2019   614283‐DUP      To credit duplicate                ‐17,175.60
2010   ROOCON   ROOK CONTRACTORS CORPORATION   07/01/2019   06/13/2019       79          A/P Invoice           07/13/2019    18,800.00
2010   ROOCON   ROOK CONTRACTORS CORPORATION   07/12/2019   07/12/2019       84          A/P Invoice           08/11/2019    17,750.00
2010   ROOCON   ROOK CONTRACTORS CORPORATION   07/26/2019   07/26/2019       55          A/P Invoice           08/25/2019    17,800.00
2010   ROOCON   ROOK CONTRACTORS CORPORATION   08/13/2019   08/13/2019       87          A/P Invoice           09/12/2019    22,050.00
                                              Case 19-12269-KBO        Doc 70-29    Filed 11/12/19   Page 107 of 157


2010   RRE300   River Rock Energy, Inc.   02/01/2019   02/01/2019           121        A/P Invoice       12/30/2018                            88,398.10
2010   RRE300   River Rock Energy, Inc.   03/01/2019   03/01/2019           122        A/P Invoice       12/30/2018                            58,891.50
2010   RRE300   River Rock Energy, Inc.   04/01/2019   04/01/2019           124        A/P Invoice       01/10/2019                             2,500.00
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          99156       A/P Invoice       10/27/2018   09/25/2019   C   9671     8,339.58
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          88060       A/P Invoice       09/22/2018   09/25/2019   C   9671     3,489.27
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          99134       A/P Invoice       10/27/2018   09/25/2019   C   9671     3,617.67
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          99153       A/P Invoice       10/27/2018   09/25/2019   C   9671     7,066.28
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          88064       A/P Invoice       09/26/2018   09/25/2019   C   9671       330.63
2010   RTC300   Rock Tool Company         12/01/2018   12/01/2018          78245       A/P Invoice       10/21/2018   09/25/2019   C   9671       727.97
2010   RTC300   Rock Tool Company         01/01/2019   01/01/2019          99154       A/P Invoice       10/28/2018   09/25/2019   C   9671     7,699.72
2010   RTC300   Rock Tool Company         02/01/2019   02/01/2019          99152       A/P Invoice       11/28/2018                            10,466.10
2010   RTC300   Rock Tool Company         02/01/2019   02/01/2019          88065       A/P Invoice       09/26/2018   09/25/2019   C   9671     2,333.03
2010   RTC300   Rock Tool Company         02/01/2019   02/01/2019          58014       A/P Invoice       07/08/2018   09/25/2019   C   9671     1,300.05
2010   RTC300   Rock Tool Company         02/01/2019   02/01/2019          78071       A/P Invoice       08/12/2018   09/25/2019   C   9671     2,514.50
2010   RTC300   Rock Tool Company         02/01/2019   02/01/2019          99155       A/P Invoice       10/28/2018   09/25/2019   C   9671     9,403.16
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          108034      A/P Invoice       11/14/2018   09/25/2019   C   9671    11,810.66
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          108069      A/P Invoice       11/23/2018                             8,408.91
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          108069      A/P Invoice       11/23/2018   09/25/2019 C     9671    10,515.11
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          108068      A/P Invoice       11/22/2018   09/25/2019 C     9671     4,398.77
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          19005       A/P Invoice       02/03/2019                             7,405.90
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          118035      A/P Invoice       11/14/2018   09/25/2019 C     9671     1,453.60
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          118039      A/P Invoice       12/09/2018                             3,871.15
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          118048      A/P Invoice       12/15/2018                             7,679.82
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          118088      A/P Invoice       12/21/2018                             8,908.82
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          118115      A/P Invoice       12/28/2018                             3,253.75
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          128033      A/P Invoice       01/13/2019                             9,146.36
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          128034      A/P Invoice       01/13/2019                            23,914.50
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          128082      A/P Invoice       01/30/2019                           186,865.87
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          128032      A/P Invoice       01/13/2019                             1,605.00
2010   RTC300   Rock Tool Company         03/01/2019   03/01/2019          128031      A/P Invoice       01/13/2019                             2,055.58
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          19044       A/P Invoice       02/10/2019                             9,017.32
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          19046       A/P Invoice       02/10/2019                             7,096.24
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          19143       A/P Invoice       03/02/2019                             1,942.05
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          29072       A/P Invoice       03/21/2019                            11,423.32
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          19089       A/P Invoice       02/22/2019                             2,262.19
2010   RTC300   Rock Tool Company         04/01/2019   04/01/2019          19142       A/P Invoice       05/01/2019                            10,727.82
2010   RTC300   Rock Tool Company         05/01/2019   05/01/2019          29022       A/P Invoice       03/27/2019                             4,155.88
2010   RTC300   Rock Tool Company         05/01/2019   05/01/2019          29023       A/P Invoice       03/27/2019                             5,433.03
2010   RTC300   Rock Tool Company         05/01/2019   05/01/2019          19070       A/P Invoice       02/17/2019                             1,898.18
2010   RTC300   Rock Tool Company         05/01/2019   05/01/2019          19072       A/P Invoice       02/17/2019                             5,493.38
2010   RTC300   Rock Tool Company         05/01/2019   05/01/2019          19071       A/P Invoice       02/17/2019                             7,243.26
2010   RTC300   Rock Tool Company         06/01/2019   02/28/2019          29125       A/P Invoice       03/30/2019                            14,661.14
2010   RTC300   Rock Tool Company         07/01/2019   03/19/2019          39079       A/P Invoice       04/18/2019                             2,321.90
2010   RTC300   Rock Tool Company         07/01/2019   03/18/2019          39064       A/P Invoice       04/17/2019                             9,672.80
2010   RTC300   Rock Tool Company         07/01/2019   03/14/2019          39040       A/P Invoice       04/13/2019                            11,123.72
2010   RTC300   Rock Tool Company         07/01/2019   03/14/2019          39041       A/P Invoice       04/13/2019                             5,500.87
2010   RUS400   RUSCO Operating, LLC      08/01/2019   05/06/2019 INV66398             A/P Invoice       06/05/2019                             5,586.50
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 108 of 157


2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/06/2019   INV66399             A/P Invoice       06/05/2019    13,362.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/06/2019   INV66400             A/P Invoice       06/05/2019    32,300.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/28/2019   INV71065             A/P Invoice       06/27/2019     7,762.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66908             A/P Invoice       06/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/29/2019   INV71435             A/P Invoice       06/28/2019    11,150.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66909             A/P Invoice       06/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66910             A/P Invoice       06/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/08/2019   INV67309             A/P Invoice       06/07/2019    11,150.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/03/2019   INV72355             A/P Invoice       07/03/2019    22,900.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66911             A/P Invoice       06/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66912             A/P Invoice       06/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66913             A/P Invoice       06/06/2019    15,398.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/04/2019   INV72624             A/P Invoice       07/04/2019    15,450.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/04/2019   INV72625             A/P Invoice       07/04/2019    15,306.25
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/05/2019   INV72793             A/P Invoice       07/05/2019    11,150.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66914             A/P Invoice       06/06/2019    19,526.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/07/2019   INV66915             A/P Invoice       06/06/2019       795.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/14/2019   INV68369             A/P Invoice       06/13/2019     2,030.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/14/2019   INV68370             A/P Invoice       06/13/2019    18,360.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/14/2019   INV68371             A/P Invoice       06/13/2019     2,380.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/15/2019   INV68667             A/P Invoice       06/14/2019     5,160.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/16/2019   INV69007             A/P Invoice       06/15/2019     7,142.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/05/2019   INV72794             A/P Invoice       07/05/2019    16,430.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/22/2019   INV69631             A/P Invoice       06/21/2019    24,602.50
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/06/2019   INV72990             A/P Invoice       07/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/20/2019   INV69632             A/P Invoice       06/19/2019    13,625.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/20/2019   INV69633             A/P Invoice       06/19/2019    12,358.75
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/06/2019   INV73104             A/P Invoice       07/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/21/2019   INV69947             A/P Invoice       06/20/2019     9,206.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/22/2019   INV70276             A/P Invoice       06/21/2019    15,398.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/06/2019   INV73105             A/P Invoice       07/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/23/2019   INV70368             A/P Invoice       06/22/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/06/2019   INV73106             A/P Invoice       07/06/2019     4,200.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/23/2019   INV70369             A/P Invoice       06/22/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/23/2019   INV70370             A/P Invoice       06/22/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/06/2019   INV73107             A/P Invoice       07/06/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/23/2019   INV70371             A/P Invoice       06/22/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/23/2019   INV70372             A/P Invoice       06/22/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/07/2019   INV73203             A/P Invoice       07/07/2019    14,366.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/28/2019   INV70908             A/P Invoice       06/27/2019     8,174.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/28/2019   INV70909             A/P Invoice       06/27/2019       265.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/28/2019   INV70910             A/P Invoice       06/27/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   05/28/2019   INV70911             A/P Invoice       06/27/2019    17,275.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/10/2019   INV73651             A/P Invoice       07/10/2019     5,160.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   07/03/2019   INV78982             A/P Invoice       08/02/2019     2,380.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/10/2019   INV73652             A/P Invoice       07/10/2019    13,416.00
2010   RUS400   RUSCO Operating, LLC   08/01/2019   06/14/2019   INV74635             A/P Invoice       07/14/2019    10,500.00
                                            Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 109 of 157


2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/03/2019   INV78983              A/P Invoice       08/02/2019    16,165.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/14/2019   INV74809              A/P Invoice       07/14/2019    22,450.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/12/2019   INV80652              A/P Invoice       08/11/2019    23,900.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/15/2019   INV81219              A/P Invoice       08/14/2019     7,762.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75733              A/P Invoice       07/18/2019    24,602.50
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/15/2019   INV81220              A/P Invoice       08/14/2019    15,398.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/16/2019   INV81607              A/P Invoice       08/15/2019    14,600.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/16/2019   INV81609              A/P Invoice       08/15/2019    16,190.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/16/2019   INV81610              A/P Invoice       08/15/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75743              A/P Invoice       07/18/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75744              A/P Invoice       07/18/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/16/2019   INV81611              A/P Invoice       08/15/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/16/2019   INV81612              A/P Invoice       08/15/2019     4,200.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/25/2019   INV83636              A/P Invoice       08/24/2019    22,900.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/30/2019   INV84613              A/P Invoice       08/29/2019    15,398.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75745              A/P Invoice       07/18/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/30/2019   INV84614              A/P Invoice       08/29/2019    15,398.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/30/2019   INV84615              A/P Invoice       08/29/2019     4,200.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/30/2019   INV84616              A/P Invoice       08/29/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/22/2019   INV82776              A/P Invoice       08/21/2019     5,156.25
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/24/2019   INV83527              A/P Invoice       08/23/2019    29,250.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75746              A/P Invoice       07/18/2019     4,200.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/31/2019   INV84850              A/P Invoice       08/30/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75748              A/P Invoice       07/18/2019    16,190.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/18/2019   INV75749              A/P Invoice       07/18/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/20/2019   INV76234              A/P Invoice       07/20/2019    11,270.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/20/2019   INV76235              A/P Invoice       07/20/2019     3,975.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/20/2019   INV76236              A/P Invoice       07/20/2019    16,550.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/21/2019   INV76347              A/P Invoice       07/21/2019     8,056.25
2010   RUS400   RUSCO Operating, LLC    08/01/2019   06/25/2019   INV76965              A/P Invoice       07/25/2019    11,270.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78197              A/P Invoice       08/01/2019    14,366.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78649              A/P Invoice       08/01/2019    13,334.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78650              A/P Invoice       08/01/2019     2,915.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78651              A/P Invoice       08/01/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78652              A/P Invoice       08/01/2019     4,200.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78653              A/P Invoice       08/01/2019     3,710.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78654              A/P Invoice       08/01/2019     2,030.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78655              A/P Invoice       08/01/2019    15,105.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/02/2019   INV78656              A/P Invoice       08/01/2019     2,115.00
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/03/2019   INV78799              A/P Invoice       08/02/2019    18,206.25
2010   RUS400   RUSCO Operating, LLC    08/01/2019   07/03/2019   INV78981              A/P Invoice       08/02/2019     1,160.00
2010   RUS500   RUSSAW TRANSPORT, LLC   05/01/2019   05/01/2019              10308      A/P Invoice       05/31/2019    16,376.25
2010   RUS500   RUSSAW TRANSPORT, LLC   05/01/2019   05/01/2019              10624      A/P Invoice       05/31/2019     4,413.75
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019              10843      A/P Invoice       05/16/2019       513.87
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019              10874      A/P Invoice       05/22/2019     2,475.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019              10873      A/P Invoice       05/22/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/23/2019              10888      A/P Invoice       05/23/2019       990.00
                                            Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 110 of 157


2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/23/2019     10887        A/P Invoice       05/23/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/23/2019     10886        A/P Invoice       05/23/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/23/2019     10885        A/P Invoice       05/23/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/24/2019     10882        A/P Invoice       05/24/2019    37,428.75
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10851        A/P Invoice       05/16/2019     2,145.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10849        A/P Invoice       05/16/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10846        A/P Invoice       05/16/2019       577.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10845        A/P Invoice       05/16/2019       825.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10855        A/P Invoice       05/19/2019    30,685.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10836        A/P Invoice       05/18/2019    50,266.25
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10854        A/P Invoice       05/18/2019       660.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10857        A/P Invoice       05/18/2019       742.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10858        A/P Invoice       05/18/2019     3,960.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10907        A/P Invoice       05/29/2019     5,940.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/26/2019     10899        A/P Invoice       05/26/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10908        A/P Invoice       05/29/2019     4,455.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10868        A/P Invoice       05/19/2019       577.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10867        A/P Invoice       05/19/2019       742.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10866        A/P Invoice       05/19/2019       660.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10862        A/P Invoice       05/19/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019     10880        A/P Invoice       05/22/2019     5,940.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019     10876        A/P Invoice       05/22/2019       412.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10894        A/P Invoice       05/25/2019     3,960.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10893        A/P Invoice       05/25/2019     1,196.25
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10850        A/P Invoice       05/16/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/16/2019     10844        A/P Invoice       05/16/2019     4,372.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10861        A/P Invoice       05/18/2019       660.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10859        A/P Invoice       05/18/2019     2,805.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10860        A/P Invoice       05/18/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/18/2019     10856        A/P Invoice       05/18/2019     2,830.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10896        A/P Invoice       05/25/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10895        A/P Invoice       05/25/2019     3,465.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10892        A/P Invoice       05/25/2019       330.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019     10891        A/P Invoice       05/25/2019       495.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/26/2019     10902        A/P Invoice       05/26/2019     9,900.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/26/2019     10901        A/P Invoice       05/26/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10914        A/P Invoice       05/29/2019     5,610.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10913        A/P Invoice       05/29/2019     5,940.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10912        A/P Invoice       05/29/2019     3,300.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10911        A/P Invoice       05/29/2019       660.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10910        A/P Invoice       05/29/2019       247.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/29/2019     10909        A/P Invoice       05/29/2019     2,475.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/26/2019     10900        A/P Invoice       05/26/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10865        A/P Invoice       05/19/2019       990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10864        A/P Invoice       05/19/2019     1,237.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/19/2019     10863        A/P Invoice       05/19/2019     1,980.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019     10881        A/P Invoice       05/22/2019     4,578.75
                                            Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 111 of 157


2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019            10879      A/P Invoice       05/22/2019      1,902.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019            10878      A/P Invoice       05/22/2019      3,960.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019            10877      A/P Invoice       05/22/2019        990.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/22/2019            10875      A/P Invoice       05/22/2019      1,815.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   04/25/2019            10897      A/P Invoice       05/25/2019     21,862.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   06/12/2019            11149      A/P Invoice       07/12/2019        742.50
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   06/12/2019            11150      A/P Invoice       07/12/2019        630.00
2010   RUS500   RUSSAW TRANSPORT, LLC   08/01/2019   06/12/2019            11151      A/P Invoice       07/12/2019      7,095.00
2010   RWD300   RWDY, Inc.              05/01/2019   05/01/2019   CAS26APR19          A/P Invoice       05/26/2019      7,710.00
2010   RWD300   RWDY, Inc.              05/01/2019   05/01/2019   WCD17APR19          A/P Invoice       05/17/2019      4,827.00
2010   RWD300   RWDY, Inc.              05/01/2019   05/01/2019   JSTH02APR19         A/P Invoice       05/02/2019      5,600.00
2010   RWD300   RWDY, Inc.              06/01/2019   04/21/2019   TRL21APR19          A/P Invoice       05/21/2019      8,400.00
2010   RWD300   RWDY, Inc.              06/01/2019   04/21/2019   NWB21APR19          A/P Invoice       05/21/2019      3,470.00
2010   RWD300   RWDY, Inc.              06/01/2019   04/21/2019   CAS21APR19          A/P Invoice       05/21/2019      9,150.00
2010   RWD300   RWDY, Inc.              06/01/2019   04/21/2019   JSTH21APR19         A/P Invoice       05/21/2019     10,600.00
2010   RWD300   RWDY, Inc.              07/01/2019   07/03/2019   MDC2019CM           A/P Invoice       08/02/2019    ‐10,185.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS165496          A/P Invoice       02/05/2019      5,007.50
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS165396          A/P Invoice       02/06/2019     15,040.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS165397          A/P Invoice       02/07/2019     46,491.81
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS163877          A/P Invoice       02/02/2019     10,000.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS163878          A/P Invoice       02/02/2019     14,500.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS163881          A/P Invoice       02/10/2019     14,500.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS163880          A/P Invoice       02/10/2019     10,000.00
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS165714          A/P Invoice       02/11/2019     24,112.50
2010   RWL300   RWLS LLC                04/01/2019   04/01/2019   RWLS165364          A/P Invoice       02/09/2019      1,800.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS167040          A/P Invoice       03/04/2019     15,810.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS163884          A/P Invoice       03/01/2019    246,100.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS163885          A/P Invoice       03/01/2019    199,900.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS130632          A/P Invoice       03/05/2019     43,767.03
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS161631          A/P Invoice       02/22/2019     22,783.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS161630          A/P Invoice       02/22/2019      8,404.20
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS161737          A/P Invoice       02/26/2019      2,000.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS161738          A/P Invoice       02/26/2019      2,000.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS161739          A/P Invoice       02/26/2019      2,000.00
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS149739          A/P Invoice       03/05/2019     38,841.99
2010   RWL300   RWLS LLC                05/01/2019   05/01/2019   RWLS167325          A/P Invoice       03/09/2019     32,460.00
2010   RWL300   RWLS LLC                05/01/2019   02/16/2019   RWLS162436          A/P Invoice       03/18/2019     52,893.91
2010   RWL300   RWLS LLC                05/01/2019   02/18/2019   RWLS161721          A/P Invoice       03/20/2019     35,550.00
2010   RWL300   RWLS LLC                05/01/2019   02/19/2019   RWLS161722          A/P Invoice       03/21/2019     38,100.00
2010   RWL300   RWLS LLC                05/01/2019   06/01/2018   RWLS140904‐CM       A/P Invoice       07/01/2018     ‐8,456.75
2010   RWL300   RWLS LLC                05/01/2019   06/01/2018   RWLS140905‐CM       A/P Invoice       07/01/2018     ‐5,400.00
2010   RWL300   RWLS LLC                06/01/2019   01/28/2019   RWLS130553          A/P Invoice       02/27/2019     25,267.60
2010   RWL300   RWLS LLC                06/01/2019   02/28/2019   RWLS108170          A/P Invoice       03/30/2019      8,370.00
2010   RWL300   RWLS LLC                07/01/2019   03/07/2019   RWLS164031          A/P Invoice       04/06/2019     13,073.90
2010   RWL300   RWLS LLC                07/01/2019   03/08/2019   RWLS163865          A/P Invoice       04/07/2019     10,744.00
2010   RWL300   RWLS LLC                07/01/2019   03/08/2019   RWLS163866          A/P Invoice       04/07/2019      5,500.00
2010   RWL300   RWLS LLC                07/01/2019   03/06/2019   RWLS164028          A/P Invoice       04/05/2019     10,000.00
                                                      Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 112 of 157


2010   RWL300   RWLS LLC                          07/01/2019   03/06/2019   RWLS164027            A/P Invoice       04/05/2019     10,000.00
2010   RWL300   RWLS LLC                          07/01/2019   02/27/2019   RWLS163908            A/P Invoice       03/29/2019     10,000.00
2010   RWL300   RWLS LLC                          07/01/2019   02/28/2019   RWLS109937            A/P Invoice       03/30/2019    122,550.00
2010   RWL300   RWLS LLC                          07/01/2019   01/31/2019   RWLS109904            A/P Invoice       03/02/2019     52,550.00
2010   RWL300   RWLS LLC                          07/01/2019   02/28/2019   RWLS109960            A/P Invoice       03/30/2019     29,883.40
2010   RWL300   RWLS LLC                          07/01/2019   02/28/2019   RWLS109959            A/P Invoice       03/30/2019     29,883.40
2010   RWL300   RWLS LLC                          07/01/2019   02/28/2019   RWLS109958            A/P Invoice       03/30/2019     29,933.40
2010   RWL300   RWLS LLC                          07/01/2019   03/06/2019   RWLS164029            A/P Invoice       04/05/2019      2,912.00
2010   RWL300   RWLS LLC                          08/01/2019   04/18/2019   RWLS169589            A/P Invoice       05/18/2019     49,480.30
2010   RWL300   RWLS LLC                          08/01/2019   04/29/2019   RWLS163868            A/P Invoice       05/29/2019      8,000.00
2010   SAG300   Sage Rider                        04/01/2019   04/01/2019            9546         A/P Invoice       03/11/2019     23,566.25
2010   SAG300   Sage Rider                        04/01/2019   04/01/2019            9547         A/P Invoice       03/11/2019     10,178.75
2010   SAG300   Sage Rider                        07/01/2019   04/22/2019            9932         A/P Invoice       05/22/2019      5,790.63
2010   SAG300   Sage Rider                        07/01/2019   03/31/2019            9808         A/P Invoice       04/30/2019     49,584.75
2010   SANAGG   SANBAR ENERGY SERVICES,LLC        07/01/2019   03/08/2019            1016         A/P Invoice       04/07/2019      5,572.41
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   01/01/2019   01/01/2019            5520         A/P Invoice       11/09/2018        750.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5778         A/P Invoice       12/26/2018        150.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5777         A/P Invoice       12/26/2018        600.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5776         A/P Invoice       12/26/2018        150.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5775         A/P Invoice       12/26/2018        150.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5779         A/P Invoice       12/26/2018        700.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5780         A/P Invoice       12/25/2018        750.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5921         A/P Invoice       01/27/2019        150.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5922         A/P Invoice       01/27/2019        300.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5923         A/P Invoice       01/27/2019      1,500.00
2010   SAP300   SAPPHIRE OILFIELD SERVICES, LLC   03/01/2019   03/01/2019            5924         A/P Invoice       01/27/2019      3,900.00
2010   SCA300   SCAN‐X, LLC                       01/01/2019   01/01/2019           2201327       A/P Invoice       11/09/2018      2,104.50
2010   SCA300   SCAN‐X, LLC                       04/01/2019   04/01/2019           2203703       A/P Invoice       02/22/2019      1,946.50
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     04/01/2019   04/01/2019          901004021      A/P Invoice       05/15/2019     ‐1,319.43
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     04/01/2019   04/01/2019          901004034      A/P Invoice       05/16/2019     ‐1,319.43
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     04/01/2019   04/01/2019          901004020      A/P Invoice       05/15/2019     ‐1,319.43
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/12/2019         9093394653      A/P Invoice       04/11/2019     54,651.62
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/15/2019         9093395653      A/P Invoice       04/14/2019     81,324.08
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/05/2019         9093393347      A/P Invoice       04/04/2019     71,635.19
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/01/2019         9093392811      A/P Invoice       03/31/2019     93,891.62
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/08/2019         9093394105      A/P Invoice       04/07/2019    124,650.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/27/2019         9093398495      A/P Invoice       04/26/2019      5,131.05
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/12/2019          900152269      A/P Invoice       05/12/2019      6,660.66
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/12/2019          900152577      A/P Invoice       05/12/2019     56,229.94
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/27/2019          900162289      A/P Invoice       05/27/2019      5,045.19
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/27/2019          900162529      A/P Invoice       05/27/2019      2,135.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/27/2019          900162545      A/P Invoice       05/27/2019      2,135.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/28/2019          900163036      A/P Invoice       05/28/2019     70,630.64
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   04/30/2019          900164626      A/P Invoice       05/30/2019      6,925.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   05/01/2019          900165821      A/P Invoice       05/31/2019     69,111.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   05/03/2019          900166823      A/P Invoice       06/02/2019     73,757.36
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   05/09/2019          900169514      A/P Invoice       06/08/2019     12,470.40
                                                      Case 19-12269-KBO          Doc 70-29       Filed 11/12/19   Page 113 of 157


2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/20/2019           9093396458      A/P Invoice       04/19/2019                              14,600.40
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/22/2019           9093397258      A/P Invoice       04/21/2019                              72,433.98
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/22/2019           9093397489      A/P Invoice       04/21/2019                              72,808.88
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/30/2019           9093400274      A/P Invoice       04/29/2019                               2,770.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     05/01/2019   03/30/2019           9093400279      A/P Invoice       04/29/2019                              17,500.00
2010   SCH300   SCHLUMBERGER TECHNOLOGY CORP.     07/01/2019   04/17/2019           900154691       A/P Invoice       05/17/2019                              79,348.90
2010   SCHROD   Schlumberger Rod Lift, Inc.       01/01/2019   01/01/2019   MOD‐39712               A/P Invoice       10/26/2018                               6,097.75
2010   SCHROD   Schlumberger Rod Lift, Inc.       02/01/2019   02/01/2019   MOD‐40781               A/P Invoice       12/28/2018                               2,531.63
2010   SCHROD   Schlumberger Rod Lift, Inc.       03/01/2019   03/01/2019   MOD39878                A/P Invoice       11/04/2018                               4,944.32
2010   SCS300   Synergy Cleaning Solutions, LLC   08/01/2019   03/18/2019   S10538                  A/P Invoice       04/17/2019                               3,696.00
2010   SDF300   Stellar Drilling Fluids, LLC      04/01/2019   04/01/2019   PSI‐002759              A/P Invoice       05/06/2019                              66,149.58
2010   SDF300   Stellar Drilling Fluids, LLC      04/01/2019   04/01/2019   PSI‐002760              A/P Invoice       05/08/2019                              33,896.28
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   05/29/2019   PSI‐002914              A/P Invoice       06/28/2019                             307,795.12
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   05/17/2019   PSI‐002890              A/P Invoice       06/16/2019                             205,678.55
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   05/14/2019   PSI‐002864              A/P Invoice       06/13/2019                             173,438.68
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   05/10/2019   PSI‐002852              A/P Invoice       06/09/2019                              29,920.26
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   04/19/2019   PSI‐002814              A/P Invoice       05/19/2019                              52,286.58
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   03/31/2019   PSI‐002738              A/P Invoice       04/30/2019                              50,677.62
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   03/31/2019   PSI‐002748              A/P Invoice       04/30/2019                                 858.00
2010   SDF300   Stellar Drilling Fluids, LLC      05/01/2019   03/31/2019   PSI‐002745              A/P Invoice       04/30/2019                              52,276.05
2010   SDF300   Stellar Drilling Fluids, LLC      06/01/2019   04/30/2019   PSI‐002828              A/P Invoice       05/30/2019                             241,179.47
2010   SDF300   Stellar Drilling Fluids, LLC      06/01/2019   06/14/2019   PSI‐002954              A/P Invoice       07/14/2019                              49,015.47
2010   SDF300   Stellar Drilling Fluids, LLC      06/01/2019   06/09/2019   PSI‐002934              A/P Invoice       07/09/2019                              31,690.06
2010   SDF300   Stellar Drilling Fluids, LLC      06/01/2019   05/31/2019   PSI‐002932              A/P Invoice       06/30/2019                              81,679.61
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   04/16/2019   PSI‐002804              A/P Invoice       05/16/2019                              18,377.78
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   06/30/2019   PSI‐003011              A/P Invoice       07/30/2019                              41,873.61
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   06/28/2019   PSI‐0002996             A/P Invoice       07/28/2019                             458,530.75
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   06/25/2019   PSI‐002987              A/P Invoice       07/25/2019                             133,645.04
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   07/24/2019   PSI‐003050              A/P Invoice       08/23/2019                             208,169.95
2010   SDF300   Stellar Drilling Fluids, LLC      08/01/2019   07/24/2019   PSI‐003049              A/P Invoice       08/23/2019                              29,132.42
2010   SELSER   SELECT ENERGY SERVICES,LLC        09/01/2019   06/10/2019   R250933                 A/P Invoice       07/10/2019 08/23/2019 Z   E000000319    ‐7,214.00
2010   SES300   STEP Energy Services (USA) Ltd.   07/01/2019   04/12/2019             002538        A/P Invoice       05/12/2019                             ‐27,781.22
2010   SES300   STEP Energy Services (USA) Ltd.   08/01/2019   03/31/2019             002526        A/P Invoice       04/30/2019                             392,323.71
2010   SEY300   Seyfarth Shaw, LLP                05/01/2019   05/01/2019            3223089        A/P Invoice       04/28/2019                               2,613.81
2010   SEY300   Seyfarth Shaw, LLP                05/01/2019   05/01/2019            3231644        A/P Invoice       05/15/2019                               3,680.00
2010   SEY300   Seyfarth Shaw, LLP                05/08/2019   05/08/2019            3251693        A/P Invoice       06/07/2019                                  90.00
2010   SID300   Sidewinder Drilling LLC           01/01/2019   01/01/2019   CI‐007607               A/P Invoice       01/30/2019                               6,088.86
2010   SID300   Sidewinder Drilling LLC           01/01/2019   01/01/2019   CI‐007608               A/P Invoice       01/30/2019                                 699.27
2010   SID300   Sidewinder Drilling LLC           01/01/2019   01/01/2019   CI‐007606               A/P Invoice       01/30/2019                             144,856.23
2010   SID300   Sidewinder Drilling LLC           02/01/2019   02/01/2019   CI‐007665               A/P Invoice       02/28/2019                               1,989.36
2010   SID300   Sidewinder Drilling LLC           02/01/2019   02/01/2019   CI‐007616               A/P Invoice       02/16/2019                              33,468.75
2010   SID300   Sidewinder Drilling LLC           02/01/2019   02/01/2019   CI‐007619               A/P Invoice       02/17/2019                              70,408.00
2010   SID300   Sidewinder Drilling LLC           03/01/2019   03/01/2019   SOINV1001700            A/P Invoice       03/31/2019                              31,341.56
2010   SID300   Sidewinder Drilling LLC           06/01/2019   02/14/2019   CI‐007676               A/P Invoice       03/16/2019                              62,810.00
2010   SID300   Sidewinder Drilling LLC           07/01/2019   01/31/2019   CI‐007676‐DISCOUNT      A/P Invoice       03/02/2019                             ‐31,405.00
2010   SIERRA   SIERRA HAMILTON                   07/01/2019   06/21/2019            51012118       A/P Invoice       07/21/2019                               9,861.35
2010   SIERRA   SIERRA HAMILTON                   07/01/2019   06/26/2019            51012182       A/P Invoice       07/26/2019                              15,950.00
                                        Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 114 of 157


2010   SIERRA   SIERRA HAMILTON     07/01/2019   07/29/2019    51012328      A/P Invoice       08/28/2019      2,900.00
2010   SIERRA   SIERRA HAMILTON     07/01/2019   07/29/2019    51012329      A/P Invoice       08/28/2019      4,350.00
2010   SIERRA   SIERRA HAMILTON     07/01/2019   07/29/2019    51012330      A/P Invoice       08/28/2019      4,350.00
2010   SIERRA   SIERRA HAMILTON     07/01/2019   07/24/2019    51012273      A/P Invoice       08/23/2019      4,350.00
2010   SIERRA   SIERRA HAMILTON     07/01/2019   07/24/2019    51012272      A/P Invoice       08/23/2019     12,000.00
2010   SIERRA   SIERRA HAMILTON     08/01/2019   07/11/2019    53014112      A/P Invoice       08/10/2019      6,804.00
2010   SIERRA   SIERRA HAMILTON     08/01/2019   07/29/2019    53014223      A/P Invoice       08/28/2019      3,780.00
2010   SIERRA   SIERRA HAMILTON     08/01/2019   08/12/2019    53014379      A/P Invoice       09/11/2019      8,694.00
2010   SIL300   Silver Zone, Inc.   03/01/2019   03/01/2019      317         A/P Invoice       02/08/2019     58,958.69
2010   SIL300   Silver Zone, Inc.   03/01/2019   03/01/2019      318         A/P Invoice       02/08/2019     15,933.69
2010   SIL300   Silver Zone, Inc.   03/01/2019   03/01/2019      319         A/P Invoice       02/08/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      343         A/P Invoice       02/28/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      342         A/P Invoice       02/28/2019     23,127.67
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      325         A/P Invoice       02/16/2019    113,281.81
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      326         A/P Invoice       02/16/2019     61,142.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      341         A/P Invoice       02/28/2019     58,594.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      323         A/P Invoice       02/16/2019     89,893.62
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      324         A/P Invoice       02/16/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      328         A/P Invoice       02/22/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   04/01/2019   04/01/2019      329         A/P Invoice       02/22/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   05/01/2019   05/01/2019      347         A/P Invoice       02/05/2019     33,431.94
2010   SIL300   Silver Zone, Inc.   05/01/2019   05/01/2019      348         A/P Invoice       02/05/2019     57,502.69
2010   SIL300   Silver Zone, Inc.   06/01/2019   03/27/2019      388         A/P Invoice       04/26/2019     92,113.71
2010   SIL300   Silver Zone, Inc.   06/01/2019   03/06/2019      375         A/P Invoice       04/05/2019     65,925.33
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/13/2019      351         A/P Invoice       03/15/2019     78,992.28
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/19/2019      361         A/P Invoice       03/21/2019     57,502.69
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/13/2019      354         A/P Invoice       03/15/2019     22,747.75
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/19/2019      363         A/P Invoice       03/21/2019     16,882.98
2010   SIL300   Silver Zone, Inc.   06/01/2019   03/13/2019      377         A/P Invoice       04/12/2019     57,502.69
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/26/2019      369         A/P Invoice       03/28/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/13/2019      353         A/P Invoice       03/15/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   06/01/2019   02/19/2019      359         A/P Invoice       03/21/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/26/2019      366         A/P Invoice       03/28/2019     89,538.83
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/13/2019      356         A/P Invoice       03/15/2019     16,937.76
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/13/2019      355         A/P Invoice       03/15/2019     78,992.28
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/19/2019      360         A/P Invoice       03/21/2019     33,981.00
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/19/2019      364         A/P Invoice       03/21/2019     26,433.18
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/26/2019      365         A/P Invoice       03/28/2019     78,370.68
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/13/2019      352         A/P Invoice       03/15/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   03/27/2019      387         A/P Invoice       04/26/2019     58,230.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   03/27/2019      389         A/P Invoice       04/26/2019     58,230.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/26/2019      367         A/P Invoice       03/28/2019     58,230.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   03/13/2019      380         A/P Invoice       04/12/2019     58,230.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   03/06/2019      376         A/P Invoice       04/05/2019     58,230.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/26/2019      368         A/P Invoice       03/28/2019     57,866.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   03/22/2019      384         A/P Invoice       04/21/2019     57,502.69
2010   SIL300   Silver Zone, Inc.   07/01/2019   02/19/2019      362         A/P Invoice       03/21/2019     57,502.69
                                                            Case 19-12269-KBO          Doc 70-29    Filed 11/12/19   Page 115 of 157


2010   SIL300   Silver Zone, Inc.                       07/01/2019   02/19/2019              358       A/P Invoice       03/21/2019    62,962.69
2010   SIL300   Silver Zone, Inc.                       07/01/2019   03/13/2019              381       A/P Invoice       04/12/2019    85,497.73
2010   SIL300   Silver Zone, Inc.                       07/01/2019   04/02/2019              393       A/P Invoice       05/02/2019    57,502.69
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/09/2019              395       A/P Invoice       05/09/2019    61,938.51
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/09/2019              396       A/P Invoice       05/09/2019    89,538.83
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/17/2019              406       A/P Invoice       05/17/2019    57,502.69
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/21/2019              456       A/P Invoice       05/21/2019    58,919.74
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/09/2019              398       A/P Invoice       05/09/2019    57,502.69
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/09/2019              399       A/P Invoice       05/09/2019    20,586.92
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/09/2019              397       A/P Invoice       05/09/2019    20,586.92
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/16/2019              403       A/P Invoice       05/16/2019    58,230.69
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/16/2019              402       A/P Invoice       05/16/2019    21,250.74
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/23/2019              410       A/P Invoice       05/23/2019    26,923.41
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/23/2019              409       A/P Invoice       05/23/2019    58,230.69
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/05/2019              450       A/P Invoice       05/05/2019    91,005.68
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/10/2019              400       A/P Invoice       05/10/2019    23,498.92
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/29/2019              418       A/P Invoice       05/29/2019    82,128.21
2010   SIL300   Silver Zone, Inc.                       08/01/2019   04/29/2019              419       A/P Invoice       05/29/2019    58,230.69
2010   SIL300   Silver Zone, Inc.                       08/20/2019   08/20/2019              455       A/P Invoice       09/19/2019    12,256.02
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1266‐4      A/P Invoice       04/07/2019    28,513.66
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1322‐1      A/P Invoice       04/04/2019    54,278.72
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019           1245‐11      A/P Invoice       04/18/2019    25,225.93
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1322‐3      A/P Invoice       04/19/2019    16,363.20
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1266‐6      A/P Invoice       04/19/2019    42,898.46
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1322‐2      A/P Invoice       04/20/2019    60,272.36
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1321‐2      A/P Invoice       04/26/2019    32,161.52
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1321‐1      A/P Invoice       04/04/2019    43,511.10
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1321‐4      A/P Invoice       04/30/2019    24,012.07
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019            1266‐7      A/P Invoice       04/30/2019     1,841.82
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0013           A/P Invoice       04/30/2019        53.38
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0014           A/P Invoice       04/30/2019        93.41
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0015           A/P Invoice       04/30/2019        26.69
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0016           A/P Invoice       04/30/2019        80.06
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0017           A/P Invoice       04/30/2019       146.78
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0018           A/P Invoice       04/30/2019        40.03
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   RS193‐0019           A/P Invoice       04/30/2019       160.13
2010   SIT300   SitePro Automation Software Solutions   05/01/2019   05/01/2019   AE193‐0012           A/P Invoice       04/19/2019       366.69
2010   SIT300   SitePro Automation Software Solutions   06/01/2019   01/29/2019            1245‐8      A/P Invoice       02/28/2019    24,067.68
2010   SIT300   SitePro Automation Software Solutions   08/01/2019   04/17/2019            1321‐5      A/P Invoice       05/17/2019    27,160.72
2010   SLR300   Solid Liberty RENTAL Services, LLC      03/01/2019   03/01/2019   R‐13831              A/P Invoice       03/31/2019    17,613.75
2010   SLR300   Solid Liberty RENTAL Services, LLC      03/01/2019   03/01/2019   R‐13830              A/P Invoice       03/31/2019     5,070.63
2010   SLR300   Solid Liberty RENTAL Services, LLC      03/01/2019   03/01/2019   R‐13834              A/P Invoice       03/31/2019     1,174.25
2010   SLR300   Solid Liberty RENTAL Services, LLC      04/01/2019   04/01/2019   R‐13882              A/P Invoice       03/01/2019     2,348.50
2010   SLR300   Solid Liberty RENTAL Services, LLC      04/01/2019   04/01/2019   R‐13881              A/P Invoice       03/01/2019    23,324.88
2010   SLR300   Solid Liberty RENTAL Services, LLC      04/01/2019   04/01/2019   R‐13880              A/P Invoice       03/01/2019       345.87
2010   SLR300   Solid Liberty RENTAL Services, LLC      04/01/2019   04/01/2019   R‐13879              A/P Invoice       03/01/2019     5,732.48
2010   SLR300   Solid Liberty RENTAL Services, LLC      04/01/2019   04/01/2019   R‐13878              A/P Invoice       03/01/2019    29,617.79
                                                         Case 19-12269-KBO          Doc 70-29       Filed 11/12/19   Page 116 of 157


2010   SLR300   Solid Liberty RENTAL Services, LLC   04/01/2019   04/01/2019   R‐13877                 A/P Invoice       03/01/2019    21,777.00
2010   SLR300   Solid Liberty RENTAL Services, LLC   04/01/2019   04/01/2019   R‐13876                 A/P Invoice       03/01/2019     7,639.67
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/01/2019   R13953                  A/P Invoice       03/31/2019     1,788.06
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/01/2019   R13952                  A/P Invoice       03/31/2019    16,717.05
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/01/2019   R13951                  A/P Invoice       03/31/2019    28,790.48
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/01/2019   R13950                  A/P Invoice       03/31/2019     1,409.10
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/13/2019   R13964                  A/P Invoice       04/12/2019     6,186.16
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/13/2019   R13963                  A/P Invoice       04/12/2019     1,761.38
2010   SLR300   Solid Liberty RENTAL Services, LLC   07/01/2019   03/13/2019   R13962                  A/P Invoice       04/12/2019       832.65
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13455        A/P Invoice       01/18/2019    24,750.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13454        A/P Invoice       01/18/2019     1,280.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13453        A/P Invoice       01/18/2019       390.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13450        A/P Invoice       01/18/2019     2,580.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13451        A/P Invoice       01/18/2019     9,915.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13452        A/P Invoice       01/18/2019    16,575.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13449        A/P Invoice       01/18/2019    10,035.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13477        A/P Invoice       02/02/2019     1,365.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13476        A/P Invoice       02/02/2019     2,565.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13475        A/P Invoice       02/02/2019     1,250.00
2010   SLS300   Solid LIberty Services, LLC          03/01/2019   03/01/2019              13474        A/P Invoice       02/02/2019     3,604.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13540        A/P Invoice       02/18/2019     1,325.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13539        A/P Invoice       02/18/2019     2,365.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13538        A/P Invoice       02/18/2019     2,500.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13537        A/P Invoice       02/18/2019    10,683.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13663        A/P Invoice       03/11/2019     2,365.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13664        A/P Invoice       03/11/2019     2,334.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13662        A/P Invoice       03/11/2019     3,730.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13660        A/P Invoice       03/11/2019       120.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13661        A/P Invoice       03/11/2019       275.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13666        A/P Invoice       03/11/2019     4,000.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13667        A/P Invoice       03/11/2019     2,500.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13665        A/P Invoice       03/11/2019     2,000.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13650        A/P Invoice       05/31/2019     9,360.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13649        A/P Invoice       05/31/2019     2,480.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13647        A/P Invoice       05/31/2019    38,965.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13646        A/P Invoice       05/31/2019     8,115.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13645        A/P Invoice       05/31/2019     5,905.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   05/01/2019              13644        A/P Invoice       02/05/2019     4,148.00
2010   SLS300   Solid LIberty Services, LLC          05/01/2019   03/01/2018             12073‐CM      A/P Invoice       03/31/2018    ‐2,119.67
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/04/2019              13788        A/P Invoice       04/03/2019     3,135.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/04/2019              13786        A/P Invoice       04/03/2019     1,450.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/04/2019              13785        A/P Invoice       04/03/2019    20,260.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/04/2019              13784        A/P Invoice       04/03/2019     5,915.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/04/2019              13783        A/P Invoice       04/03/2019     3,720.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   06/27/2019              14142        A/P Invoice       07/27/2019     8,599.95
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/18/2019              13817        A/P Invoice       04/17/2019     1,810.00
2010   SLS300   Solid LIberty Services, LLC          07/01/2019   03/18/2019              13819        A/P Invoice       04/17/2019    11,482.50
                                                   Case 19-12269-KBO          Doc 70-29   Filed 11/12/19   Page 117 of 157


2010   SLS300   Solid LIberty Services, LLC    07/01/2019   04/05/2019            13897      A/P Invoice       05/05/2019        850.00
2010   SLS300   Solid LIberty Services, LLC    08/01/2019   03/26/2019            13851      A/P Invoice       04/25/2019      1,700.00
2010   SLS300   Solid LIberty Services, LLC    08/01/2019   03/18/2019            13816      A/P Invoice       04/17/2019      1,320.00
2010   SLYSOL   SLYDER ENERGY SOLUTIONS,LLC    08/01/2019   12/04/2018             6247      A/P Invoice       01/03/2019      5,396.00
2010   SMI500   SMITH INTERNATIONAL, INC.      11/01/2018   11/01/2018   CM11821383          A/P Invoice       11/10/2018    ‐21,866.25
2010   SMI500   SMITH INTERNATIONAL, INC.      03/01/2019   03/01/2019   IN11827270          A/P Invoice       03/31/2019     21,866.25
2010   SMI500   SMITH INTERNATIONAL, INC.      04/01/2019   04/01/2019   IN11832708          A/P Invoice       03/20/2019    115,533.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/07/2019   IN11891456          A/P Invoice       03/09/2019     30,196.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/07/2019   IN11831305          A/P Invoice       03/09/2019      6,784.45
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/07/2019   IN11831454          A/P Invoice       03/09/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/07/2019   IN11831455          A/P Invoice       03/09/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/07/2019   IN11831365          A/P Invoice       03/09/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/11/2019   IN11831627          A/P Invoice       03/13/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/11/2019   IN11831628          A/P Invoice       03/13/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/26/2019   IN11833136          A/P Invoice       03/28/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/15/2019   IN11831961          A/P Invoice       03/17/2019      8,118.75
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/15/2019   IN11832277          A/P Invoice       03/17/2019     21,866.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/15/2019   IN11832278          A/P Invoice       03/17/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/22/2019   IN11832487          A/P Invoice       03/24/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/22/2019   IN11832488          A/P Invoice       03/24/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/22/2019   IN11832868          A/P Invoice       03/24/2019     21,866.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/22/2019   IN11832875          A/P Invoice       03/24/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/22/2019   IN11832891          A/P Invoice       03/24/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/11/2019   IN11831636          A/P Invoice       03/13/2019     30,196.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/26/2019   IN11833137          A/P Invoice       03/28/2019     26,031.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/26/2019   IN11833138          A/P Invoice       03/28/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/26/2019   IN11833165          A/P Invoice       03/28/2019     13,531.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   02/28/2019   IN11833519          A/P Invoice       03/30/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/07/2019   IN11833780          A/P Invoice       04/06/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/07/2019   IN11833781          A/P Invoice       04/06/2019     21,866.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/07/2019   IN11833782          A/P Invoice       04/06/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/11/2019   IN11834101          A/P Invoice       04/10/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/11/2019   IN11834102          A/P Invoice       04/10/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/12/2019   IN11834199          A/P Invoice       04/11/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   03/12/2019   IN11834200          A/P Invoice       04/11/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   04/16/2019   IN11837099          A/P Invoice       05/16/2019     30,196.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   05/13/2019   IN11838513          A/P Invoice       06/12/2019     11,366.25
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   10/01/2018   IN11814937‐CM       A/P Invoice       10/31/2018    ‐31,895.00
2010   SMI500   SMITH INTERNATIONAL, INC.      05/01/2019   10/01/2018   IN11816715‐CM       A/P Invoice       10/31/2018    ‐16,198.75
2010   SMI500   SMITH INTERNATIONAL, INC.      06/01/2019   02/22/2019   IN111832875         A/P Invoice       03/24/2019     15,696.25
2010   SMI500   SMITH INTERNATIONAL, INC.      06/01/2019   04/01/2019   IN11824145‐CM       A/P Invoice       05/01/2019    ‐11,366.25
2010   SNYPER   Snyper Energy Services, Inc.   03/01/2019   03/01/2019             3160      A/P Invoice       03/06/2019      7,902.00
2010   SNYPER   Snyper Energy Services, Inc.   05/01/2019   02/13/2019             3170      A/P Invoice       03/12/2019      8,645.00
2010   SNYPER   Snyper Energy Services, Inc.   06/01/2019   02/26/2019             3193      A/P Invoice       03/28/2019        945.00
2010   SNYPER   Snyper Energy Services, Inc.   06/01/2019   02/14/2019             3180      A/P Invoice       03/16/2019      3,290.00
2010   SNYPER   Snyper Energy Services, Inc.   06/01/2019   02/20/2019             3183      A/P Invoice       03/22/2019      5,746.50
2010   SNYPER   Snyper Energy Services, Inc.   06/01/2019   02/20/2019             3184      A/P Invoice       03/22/2019      7,256.50
                                                           Case 19-12269-KBO     Doc 70-29    Filed 11/12/19   Page 118 of 157


2010   SNYPER   Snyper Energy Services, Inc.           06/01/2019   02/13/2019      3177         A/P Invoice       03/15/2019     5,200.00
2010   SNYPER   Snyper Energy Services, Inc.           06/01/2019   02/13/2019      3173         A/P Invoice       03/15/2019     6,772.00
2010   SNYPER   Snyper Energy Services, Inc.           06/01/2019   02/13/2019      3174         A/P Invoice       03/15/2019     3,646.50
2010   SNYPER   Snyper Energy Services, Inc.           06/01/2019   02/28/2019      3203         A/P Invoice       03/30/2019    23,359.50
2010   SNYPER   Snyper Energy Services, Inc.           07/01/2019   03/06/2019      3216         A/P Invoice       04/05/2019    66,692.50
2010   SNYPER   Snyper Energy Services, Inc.           07/01/2019   03/07/2019      3217         A/P Invoice       04/06/2019    22,537.50
2010   SNYPER   Snyper Energy Services, Inc.           08/01/2019   04/11/2019      3268         A/P Invoice       05/11/2019     4,135.00
2010   SNYPER   Snyper Energy Services, Inc.           08/01/2019   04/11/2019      3269         A/P Invoice       05/11/2019    18,477.50
2010   SNYPER   Snyper Energy Services, Inc.           08/01/2019   04/25/2019      3298         A/P Invoice       05/25/2019     3,012.00
2010   SNYPER   Snyper Energy Services, Inc.           08/01/2019   04/25/2019      3300         A/P Invoice       05/25/2019     6,077.50
2010   SON300   Sonic Connectors LTD                   04/01/2019   04/01/2019     181949        A/P Invoice       02/09/2019     6,619.21
2010   SON300   Sonic Connectors LTD                   04/01/2019   04/01/2019     181940        A/P Invoice       02/08/2019     2,205.73
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182091        A/P Invoice       03/01/2019     6,259.89
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182087        A/P Invoice       03/02/2019     6,339.21
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182056        A/P Invoice       02/25/2019     6,139.21
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182114        A/P Invoice       03/07/2019     7,855.06
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182262        A/P Invoice       03/22/2019     6,108.96
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182264        A/P Invoice       03/23/2019     7,946.06
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182278        A/P Invoice       03/25/2019     4,403.30
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182298        A/P Invoice       03/29/2019     6,104.49
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182301        A/P Invoice       03/29/2019     8,356.18
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182329        A/P Invoice       04/02/2019     8,323.56
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182349        A/P Invoice       03/30/2019     7,080.00
2010   SON300   Sonic Connectors LTD                   05/01/2019   05/01/2019     182364        A/P Invoice       04/05/2019     8,405.56
2010   SON300   Sonic Connectors LTD                   06/01/2019   02/28/2019     182341        A/P Invoice       03/30/2019     7,080.00
2010   SON300   Sonic Connectors LTD                   07/01/2019   03/31/2019     182586        A/P Invoice       04/30/2019     4,708.44
2010   SOS300   STRIDE OILFIELD SERVICES,LLC           07/01/2019   03/20/2019      9974         A/P Invoice       04/19/2019       280.00
2010   SOS300   STRIDE OILFIELD SERVICES,LLC           07/01/2019   03/20/2019      9973         A/P Invoice       04/19/2019       240.00
2010   SOS300   STRIDE OILFIELD SERVICES,LLC           08/01/2019   03/20/2019      9972         A/P Invoice       04/19/2019       360.00
2010   SOUCON   SOUTHERN CONNECTIONS & SERVICES INC.   07/01/2019   03/06/2019      9636         A/P Invoice       04/05/2019    10,125.00
2010   SOUCON   SOUTHERN CONNECTIONS & SERVICES INC.   07/01/2019   03/29/2019      9340         A/P Invoice       04/28/2019    10,800.00
2010   SOUCON   SOUTHERN CONNECTIONS & SERVICES INC.   08/01/2019   04/23/2019      9859         A/P Invoice       05/23/2019    11,105.00
2010   SOUCON   SOUTHERN CONNECTIONS & SERVICES INC.   08/01/2019   05/12/2019      9943         A/P Invoice       06/11/2019    12,505.00
2010   SPR300   Spraberry Production Services          02/01/2019   02/01/2019    180435‐1L      A/P Invoice       03/03/2019    26,526.66
2010   SPR300   Spraberry Production Services          03/01/2019   03/01/2019    180405‐5E      A/P Invoice       03/31/2019     3,507.30
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180352‐1N      A/P Invoice       02/13/2019    33,353.45
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180426‐2L      A/P Invoice       02/13/2019     6,402.99
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180364‐3N      A/P Invoice       02/13/2019    14,494.68
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180426‐1N      A/P Invoice       02/13/2019     8,660.00
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180426‐3N      A/P Invoice       02/13/2019    10,835.83
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180426‐2N      A/P Invoice       02/13/2019     4,432.84
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    190032‐1N      A/P Invoice       02/21/2019    12,437.93
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180448‐3E      A/P Invoice       02/21/2019     3,624.21
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180448‐2E      A/P Invoice       02/21/2019     3,624.21
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180448‐1E      A/P Invoice       02/21/2019     3,264.21
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180448‐5E      A/P Invoice       02/21/2019     3,624.21
2010   SPR300   Spraberry Production Services          04/01/2019   04/01/2019    180448‐4E      A/P Invoice       02/21/2019     3,624.21
                                                    Case 19-12269-KBO     Doc 70-29    Filed 11/12/19   Page 119 of 157


2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019    180339‐E       A/P Invoice       02/28/2019     2,670.67
2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019   180431‐3N       A/P Invoice       03/01/2019    35,089.96
2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019   180426‐1L       A/P Invoice       03/01/2019     7,388.06
2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019   180431‐1N       A/P Invoice       03/01/2019    23,156.59
2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019   180431‐2N       A/P Invoice       03/01/2019    11,041.50
2010   SPR300   Spraberry Production Services   04/01/2019   04/01/2019   180386‐1MR      A/P Invoice       02/17/2019     1,005.22
2010   SPR300   Spraberry Production Services   05/01/2019   05/01/2019   180461‐1N       A/P Invoice       02/17/2019    39,987.55
2010   SPR300   Spraberry Production Services   05/01/2019   02/18/2019   180364‐1LO      A/P Invoice       03/17/2019     9,217.49
2010   SPR300   Spraberry Production Services   05/01/2019   02/18/2019   190028‐2N       A/P Invoice       03/17/2019    12,776.21
2010   SPR300   Spraberry Production Services   05/01/2019   02/18/2019   190028‐3N       A/P Invoice       03/17/2019     4,140.56
2010   SPR300   Spraberry Production Services   05/01/2019   02/18/2019   190044‐1N       A/P Invoice       03/17/2019     8,692.48
2010   SPR300   Spraberry Production Services   05/01/2019   02/05/2019   180364‐2LO      A/P Invoice       03/07/2019    15,804.50
2010   SPR300   Spraberry Production Services   06/01/2019   02/27/2019   190045‐1N       A/P Invoice       03/29/2019    18,050.69
2010   SPR300   Spraberry Production Services   06/01/2019   10/17/2018   180317‐5E       A/P Invoice       11/16/2018     3,208.53
2010   SPR300   Spraberry Production Services   06/01/2019   10/22/2018   180248‐3N       A/P Invoice       11/21/2018    53,096.63
2010   SPR300   Spraberry Production Services   06/01/2019   02/15/2019   180396‐1L       A/P Invoice       03/17/2019    19,587.84
2010   SPR300   Spraberry Production Services   06/01/2019   02/15/2019   180396‐3L       A/P Invoice       03/17/2019     5,823.85
2010   SPR300   Spraberry Production Services   06/01/2019   02/15/2019   180396‐2L       A/P Invoice       03/17/2019     9,661.31
2010   SPR300   Spraberry Production Services   06/01/2019   02/13/2019   190033‐1E       A/P Invoice       03/15/2019     6,543.71
2010   SPR300   Spraberry Production Services   06/01/2019   02/13/2019   190033‐2E       A/P Invoice       03/15/2019     6,543.71
2010   SPR300   Spraberry Production Services   06/01/2019   02/13/2019   190033‐3E       A/P Invoice       03/15/2019     6,543.71
2010   SPR300   Spraberry Production Services   06/01/2019   02/13/2019   190033‐4E       A/P Invoice       03/15/2019     6,543.71
2010   SPR300   Spraberry Production Services   07/01/2019   03/01/2019   190063‐4S       A/P Invoice       03/31/2019     5,910.45
2010   SPR300   Spraberry Production Services   07/01/2019   03/01/2019   190063‐3S       A/P Invoice       03/31/2019     5,910.45
2010   SPR300   Spraberry Production Services   07/01/2019   03/01/2019   190063‐2S       A/P Invoice       03/31/2019     5,910.45
2010   SPR300   Spraberry Production Services   07/01/2019   03/01/2019   190063‐1S       A/P Invoice       03/31/2019     5,910.45
2010   SPR300   Spraberry Production Services   07/01/2019   03/05/2019   190059‐1N       A/P Invoice       04/04/2019    18,738.08
2010   SPR300   Spraberry Production Services   07/01/2019   03/07/2019   190044‐2N       A/P Invoice       04/06/2019     8,194.53
2010   SPR300   Spraberry Production Services   07/01/2019   03/15/2019   190082‐2N       A/P Invoice       04/14/2019     4,530.26
2010   SPR300   Spraberry Production Services   07/01/2019   03/15/2019   190082‐1L       A/P Invoice       04/14/2019    13,087.43
2010   SPR300   Spraberry Production Services   07/01/2019   03/15/2019   190082‐1N       A/P Invoice       04/14/2019    14,841.08
2010   SPR300   Spraberry Production Services   07/01/2019   03/15/2019   190059‐1L       A/P Invoice       04/14/2019     8,573.40
2010   SPR300   Spraberry Production Services   07/01/2019   03/22/2019   180634‐3LO      A/P Invoice       04/21/2019    27,132.86
2010   SPR300   Spraberry Production Services   07/01/2019   03/29/2019   190073‐2N       A/P Invoice       04/28/2019    10,419.06
2010   SPR300   Spraberry Production Services   07/01/2019   03/28/2019   190082‐2L       A/P Invoice       04/27/2019     5,596.53
2010   SPR300   Spraberry Production Services   07/01/2019   03/28/2019   190045‐2N       A/P Invoice       04/27/2019    10,213.39
2010   SPR300   Spraberry Production Services   07/01/2019   03/11/2019   190073‐1N       A/P Invoice       04/10/2019     9,991.48
2010   SPR300   Spraberry Production Services   07/01/2019   04/09/2019   190082‐3L       A/P Invoice       05/09/2019    18,470.16
2010   SPR300   Spraberry Production Services   07/01/2019   04/03/2019   190086‐4E       A/P Invoice       05/03/2019     7,036.25
2010   SPR300   Spraberry Production Services   07/01/2019   04/03/2019   190086‐1E       A/P Invoice       05/03/2019     7,036.25
2010   SPR300   Spraberry Production Services   07/01/2019   04/03/2019   190086‐3E       A/P Invoice       05/03/2019     7,036.25
2010   SPR300   Spraberry Production Services   08/01/2019   04/10/2019   190106‐1N       A/P Invoice       05/10/2019     2,386.91
2010   SPR300   Spraberry Production Services   08/01/2019   04/11/2019   190092‐1N       A/P Invoice       05/11/2019     7,220.28
2010   SPR300   Spraberry Production Services   08/01/2019   04/11/2019   190028‐3L       A/P Invoice       05/11/2019    11,604.40
2010   SPR300   Spraberry Production Services   08/01/2019   04/11/2019   190092‐2N       A/P Invoice       05/11/2019    16,150.90
2010   SPR300   Spraberry Production Services   08/01/2019   04/11/2019   190028‐1N       A/P Invoice       05/11/2019    26,304.75
2010   SPR300   Spraberry Production Services   08/01/2019   04/23/2019   190045‐IL       A/P Invoice       05/23/2019    30,104.33
                                                        Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 120 of 157


2010   SPR300   Spraberry Production Services       08/01/2019   04/24/2019         190106‐2N       A/P Invoice       05/24/2019     1,515.50
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25389               A/P Invoice       04/30/2019    35,558.43
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25341               A/P Invoice       04/19/2019    17,613.75
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25170               A/P Invoice       04/04/2019    44,151.80
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25182               A/P Invoice       03/30/2019     5,374.65
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25243               A/P Invoice       03/30/2019     1,140.31
2010   SPS300   Supreme Production Services, Inc.   05/01/2019   05/01/2019   MD25294               A/P Invoice       03/30/2019    37,594.41
2010   SPS300   Supreme Production Services, Inc.   07/01/2019   01/31/2019   MD24887               A/P Invoice       03/02/2019     9,799.41
2010   SPS300   Supreme Production Services, Inc.   07/01/2019   03/20/2019   MD25343               A/P Invoice       04/19/2019     7,506.30
2010   SPS300   Supreme Production Services, Inc.   08/01/2019   04/15/2019   MD25561               A/P Invoice       05/15/2019    29,356.25
2010   SPS300   Supreme Production Services, Inc.   08/01/2019   04/15/2019   MD25562               A/P Invoice       05/15/2019     7,186.30
2010   SPS300   Supreme Production Services, Inc.   08/01/2019   02/28/2019   MD25247               A/P Invoice       03/30/2019    22,430.84
2010   STE300   STELLAR AUTOMATION, INC.            06/01/2019   03/08/2019   W1303                 A/P Invoice       04/07/2019    11,762.50
2010   STE400   STEALTH OILWELL SERVICES            01/01/2019   01/01/2019            46868        A/P Invoice       03/02/2019     3,205.00
2010   STE400   STEALTH OILWELL SERVICES            04/01/2019   04/01/2019   W1296                 A/P Invoice       03/02/2019    10,100.00
2010   STE400   STEALTH OILWELL SERVICES            04/01/2019   04/01/2019            46999        A/P Invoice       02/28/2019     1,862.36
2010   STE400   STEALTH OILWELL SERVICES            06/01/2019   03/04/2019            47615        A/P Invoice       04/03/2019     3,006.00
2010   STE400   STEALTH OILWELL SERVICES            07/01/2019   03/19/2019   H1417                 A/P Invoice       04/18/2019     1,475.00
2010   STE400   STEALTH OILWELL SERVICES            07/01/2019   03/19/2019   H1416                 A/P Invoice       04/18/2019     4,620.00
2010   STE400   STEALTH OILWELL SERVICES            07/01/2019   03/26/2019   H1429                 A/P Invoice       04/25/2019     6,711.50
2010   STE400   STEALTH OILWELL SERVICES            08/01/2019   04/26/2019            48443        A/P Invoice       05/26/2019     1,704.00
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005487      A/P Invoice       01/19/2019    14,430.49
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005651      A/P Invoice       01/30/2019     2,750.96
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005480      A/P Invoice       01/19/2019     4,810.16
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005484      A/P Invoice       01/19/2019     9,620.33
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005482      A/P Invoice       01/19/2019     4,810.16
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005481      A/P Invoice       01/19/2019    14,430.49
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005486      A/P Invoice       01/19/2019    14,430.49
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005485      A/P Invoice       01/20/2019    14,430.49
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005483      A/P Invoice       01/19/2019     4,810.16
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005488      A/P Invoice       01/19/2019     9,620.33
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005550      A/P Invoice       01/27/2019     2,895.75
2010   STEPUM   Stealth Pump & Supply, LLC          03/01/2019   03/01/2019         0000005551      A/P Invoice       01/27/2019    13,433.06
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019         0000005731      A/P Invoice       02/09/2019     2,000.22
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019         0000005732      A/P Invoice       02/09/2019     2,885.56
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019         0000005712      A/P Invoice       02/08/2019       691.76
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019         0000005982      A/P Invoice       05/01/2019     4,062.36
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019         0000005984      A/P Invoice       02/28/2019     2,348.40
2010   STEPUM   Stealth Pump & Supply, LLC          04/01/2019   04/01/2019           0000179       A/P Invoice       02/28/2019     1,953.83
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006123      A/P Invoice       03/06/2019       999.84
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006078      A/P Invoice       03/05/2019     1,653.53
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006157      A/P Invoice       03/07/2019    11,985.19
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006162      A/P Invoice       03/07/2019     1,844.70
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006161      A/P Invoice       03/07/2019     1,844.70
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006160      A/P Invoice       03/07/2019     1,844.70
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006155      A/P Invoice       03/07/2019    11,985.19
2010   STEPUM   Stealth Pump & Supply, LLC          05/01/2019   05/01/2019         0000006158      A/P Invoice       03/07/2019    11,985.19
                                                      Case 19-12269-KBO          Doc 70-29        Filed 11/12/19   Page 121 of 157


2010   STEPUM   Stealth Pump & Supply, LLC        05/01/2019   05/01/2019            0000006159      A/P Invoice       03/07/2019                           11,985.19
2010   STEPUM   Stealth Pump & Supply, LLC        05/01/2019   05/01/2019            0000006156      A/P Invoice       03/07/2019                           11,985.19
2010   STEPUM   Stealth Pump & Supply, LLC        05/01/2019   05/01/2019            0000006122      A/P Invoice       03/06/2019                            1,150.58
2010   STEPUM   Stealth Pump & Supply, LLC        05/01/2019   05/01/2019            0000006125      A/P Invoice       03/06/2019                              625.01
2010   STEPUM   Stealth Pump & Supply, LLC        06/01/2019   02/13/2019            0000006264      A/P Invoice       03/15/2019                            3,600.11
2010   STEPUM   Stealth Pump & Supply, LLC        07/01/2019   03/19/2019            0000006841      A/P Invoice       04/18/2019                            1,743.67
2010   STEPUM   Stealth Pump & Supply, LLC        08/01/2019   04/12/2019            0000007180      A/P Invoice       05/12/2019                            1,572.66
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   05/01/2019   SO4592                   A/P Invoice       03/26/2019                            1,383.53
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   05/01/2019   SO4531                   A/P Invoice       03/20/2019                            2,230.80
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   05/01/2019   SO4520                   A/P Invoice       03/19/2019                            2,456.03
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   05/01/2019   SO4388                   A/P Invoice       03/12/2019                            2,466.75
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   01/14/2018            10021‐CM        A/P Invoice       02/13/2018                           ‐2,734.88
2010   STOOIL   STONE OILFIELD SERVICES, INC.     05/01/2019   01/15/2018            10022‐CM        A/P Invoice       02/14/2018                           ‐1,093.95
2010   STOOIL   STONE OILFIELD SERVICES, INC.     06/01/2019   02/08/2019   SO4346                   A/P Invoice       03/10/2019                            3,981.66
2010   STOOIL   STONE OILFIELD SERVICES, INC.     07/01/2019   04/08/2019   SO5415                   A/P Invoice       05/08/2019                            1,324.54
2010   STOOIL   STONE OILFIELD SERVICES, INC.     07/01/2019   04/03/2019   SO5205                   A/P Invoice       05/03/2019                            1,357.79
2010   STOOIL   STONE OILFIELD SERVICES, INC.     07/01/2019   04/01/2019   SO5264                   A/P Invoice       05/01/2019                            1,324.54
2010   STOOIL   STONE OILFIELD SERVICES, INC.     07/01/2019   03/11/2019   SO4806                   A/P Invoice       04/10/2019                              418.28
2010   STOOIL   STONE OILFIELD SERVICES, INC.     08/01/2019   04/15/2019   SO5571                   A/P Invoice       05/15/2019                            1,169.03
2010   STOREN   STONE RENTALS II                  06/01/2019   02/28/2019             14997          A/P Invoice       03/30/2019                              541.88
2010   STOREN   STONE RENTALS II                  07/01/2019   03/31/2019             14998          A/P Invoice       04/30/2019                              988.13
2010   STS300   Standard Tubular Services, Inc.   07/01/2019   04/04/2019             019945         A/P Invoice       05/04/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   07/01/2019   04/03/2019             20688          A/P Invoice       05/03/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   07/01/2019   04/05/2019             20689          A/P Invoice       05/05/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   04/20/2019             20873          A/P Invoice       05/20/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   04/18/2019             20876          A/P Invoice       05/18/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   04/18/2019             20822          A/P Invoice       05/18/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   04/18/2019             020533         A/P Invoice       05/18/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   05/01/2019             20777          A/P Invoice       05/31/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   05/30/2019             21015          A/P Invoice       06/29/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   05/23/2019             21573          A/P Invoice       06/22/2019   09/27/2019   C   9682      800.00
2010   STS300   Standard Tubular Services, Inc.   08/01/2019   04/26/2019             20874          A/P Invoice       05/26/2019   09/27/2019   C   9682      800.00
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/30/2019             56030          A/P Invoice       05/30/2019                            4,381.03
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/30/2019             56035          A/P Invoice       05/30/2019                            5,325.77
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/29/2019             55952          A/P Invoice       05/29/2019                            2,295.14
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/29/2019             55962          A/P Invoice       05/29/2019                           29,025.36
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/24/2019             55930          A/P Invoice       05/24/2019                           28,666.68
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/23/2019             55888          A/P Invoice       05/23/2019                            1,974.89
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/22/2019             55880          A/P Invoice       05/22/2019                           14,434.05
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/22/2019             55881          A/P Invoice       05/22/2019                           28,781.97
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   04/22/2019             55884          A/P Invoice       05/22/2019                           28,429.68
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/03/2019             56118          A/P Invoice       06/02/2019                            5,128.28
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/08/2019             56162          A/P Invoice       06/07/2019                           29,025.36
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/08/2019             56172          A/P Invoice       06/07/2019                            3,186.50
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/23/2019             56439          A/P Invoice       06/22/2019                            5,021.53
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/23/2019             56438          A/P Invoice       06/22/2019                            5,128.28
2010   SUMCAS   Summit Casing Services, LLC       07/01/2019   05/31/2019             56573          A/P Invoice       06/30/2019                            4,455.76
                                                   Case 19-12269-KBO        Doc 70-29        Filed 11/12/19   Page 122 of 157


2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   05/31/2019            56556         A/P Invoice       06/30/2019                        28,776.63
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   05/31/2019            56572         A/P Invoice       06/30/2019                         3,206.78
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   05/28/2019            56486         A/P Invoice       06/27/2019                        29,025.36
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/25/2019            56916         A/P Invoice       07/25/2019                        28,859.89
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/26/2019            56952         A/P Invoice       07/26/2019                        28,411.53
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/19/2019            56862         A/P Invoice       07/19/2019                         5,555.28
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/26/2019            56966         A/P Invoice       07/26/2019                         5,966.27
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/28/2019            57035         A/P Invoice       07/28/2019                        25,641.36
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/19/2019            56850         A/P Invoice       07/19/2019                        19,022.86
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/18/2019            56805         A/P Invoice       07/18/2019                         5,269.19
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/17/2019            56806         A/P Invoice       07/17/2019                         5,235.03
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/14/2019            56785         A/P Invoice       07/14/2019                        10,055.87
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/14/2019            56786         A/P Invoice       07/14/2019                        28,859.89
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/13/2019            56777         A/P Invoice       07/13/2019                         6,100.77
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/04/2019            56645         A/P Invoice       07/04/2019                         7,354.02
2010   SUMCAS   Summit Casing Services, LLC    07/01/2019   06/03/2019            56589         A/P Invoice       07/03/2019                         9,853.04
2010   SUMCAS   Summit Casing Services, LLC    08/01/2019   07/23/2019            57373         A/P Invoice       08/22/2019                         5,539.27
2010   SUN300   Sun Drilling Products, Corp    02/06/2019   02/06/2019          26595‐COR       A/P Invoice       02/06/2019                           ‐27.00
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   04/24/2019             8711         A/P Invoice       05/24/2019                       670,234.59
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   05/10/2019             8722         A/P Invoice       06/09/2019                         4,931.74
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   05/14/2019             8724         A/P Invoice       06/13/2019                        20,833.34
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   05/15/2019             8726         A/P Invoice       06/14/2019                       306,249.98
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   05/17/2019             8728         A/P Invoice       06/16/2019                         9,523.84
2010   SWA800   SHAW INTERESTS, INC.           06/01/2019   05/21/2019             8730         A/P Invoice       06/20/2019                        19,285.68
2010   SWA800   SHAW INTERESTS, INC.           06/03/2019   06/03/2019             8740         A/P Invoice       07/03/2019                        23,392.89
2010   SWA800   SHAW INTERESTS, INC.           08/01/2019   06/20/2019             8771         A/P Invoice       07/20/2019 09/05/2019 C   9653   174,999.97
2010   SWA800   SHAW INTERESTS, INC.           08/01/2019   07/03/2019             8785         A/P Invoice       08/02/2019 09/05/2019 C   9653    66,863.09
2010   SWA800   SHAW INTERESTS, INC.           08/01/2019   05/01/2019            21657         A/P Invoice       05/31/2019                        23,757.61
2010   SWA800   SHAW INTERESTS, INC.           08/01/2019   05/16/2019            21695         A/P Invoice       06/15/2019                        28,516.72
2010   SWECO    SWECO                          02/01/2019   02/01/2019            200922        A/P Invoice       10/26/2018                        36,748.92
2010   SWI300   SwiftWater ‐ A Tetra Company   07/01/2019   03/20/2019          57001584RI      A/P Invoice       04/19/2019                         4,500.00
2010   SWI300   SwiftWater ‐ A Tetra Company   07/01/2019   04/08/2019          57001777RI      A/P Invoice       05/08/2019                         6,510.00
2010   SWI300   SwiftWater ‐ A Tetra Company   07/01/2019   04/08/2019          57001770RI      A/P Invoice       05/08/2019                           300.00
2010   SWI300   SwiftWater ‐ A Tetra Company   08/01/2019   03/08/2019          57001417RI      A/P Invoice       04/07/2019                       299,028.19
2010   SWI300   SwiftWater ‐ A Tetra Company   08/01/2019   04/11/2019          57001869RI      A/P Invoice       05/11/2019                         2,459.65
2010   SYN300   SYNERGY RENTALS, LLC           07/01/2019   03/04/2019 S10579                   A/P Invoice       04/03/2019                         6,210.00
2010   SYN300   SYNERGY RENTALS, LLC           07/01/2019   03/04/2019 S10577                   A/P Invoice       04/03/2019                         1,468.50
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            88133         A/P Invoice       11/22/2018                         3,399.84
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            88134         A/P Invoice       11/22/2018                         2,044.44
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87426         A/P Invoice       10/30/2018                           220.00
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87425         A/P Invoice       10/30/2018                           220.00
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87424         A/P Invoice       10/30/2018                           420.00
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87423         A/P Invoice       10/30/2018                           200.00
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87422         A/P Invoice       10/30/2018                           300.00
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87918         A/P Invoice       11/07/2018                         2,701.90
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87917         A/P Invoice       11/07/2018                           273.24
2010   TAN300   TankLogix, LLC                 12/01/2018   12/01/2018            87915         A/P Invoice       11/07/2018                         3,478.08
                                     Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 123 of 157


2010   TAN300   TankLogix, LLC   12/01/2018   12/01/2018     87916        A/P Invoice       11/07/2018     4,694.16
2010   TAN300   TankLogix, LLC   02/01/2019   02/01/2019     87429        A/P Invoice       10/30/2018       220.00
2010   TAN300   TankLogix, LLC   02/01/2019   02/01/2019     87428        A/P Invoice       10/30/2018       220.00
2010   TAN300   TankLogix, LLC   02/01/2019   02/01/2019     87427        A/P Invoice       10/31/2018       220.00
2010   TAN300   TankLogix, LLC   03/01/2019   03/01/2019     89243        A/P Invoice       12/05/2018       832.03
2010   TAN300   TankLogix, LLC   03/01/2019   03/01/2019     89529        A/P Invoice       12/19/2018    47,524.99
2010   TAN300   TankLogix, LLC   03/01/2019   03/01/2019     89244        A/P Invoice       12/05/2018       803.52
2010   TAN300   TankLogix, LLC   03/01/2019   03/01/2019     204336       A/P Invoice       03/31/2019    20,816.25
2010   TAN300   TankLogix, LLC   03/01/2019   03/01/2019     90249        A/P Invoice       01/01/2019       200.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90248        A/P Invoice       01/01/2019       300.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90929        A/P Invoice       01/18/2019     1,030.10
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90671        A/P Invoice       01/05/2019    11,996.26
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90254        A/P Invoice       01/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90255        A/P Invoice       01/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90251        A/P Invoice       01/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90252        A/P Invoice       01/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90253        A/P Invoice       01/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90250        A/P Invoice       01/01/2019       420.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     90930        A/P Invoice       01/18/2019       626.40
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91890        A/P Invoice       02/01/2019       200.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     92462        A/P Invoice       02/15/2019       758.59
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91891        A/P Invoice       02/01/2019       420.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91892        A/P Invoice       02/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91893        A/P Invoice       02/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91894        A/P Invoice       02/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91895        A/P Invoice       02/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91896        A/P Invoice       02/01/2019       220.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91889        A/P Invoice       01/31/2019       300.00
2010   TAN300   TankLogix, LLC   04/01/2019   04/01/2019     91273        A/P Invoice       01/31/2019       356.40
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93451        A/P Invoice       03/02/2019       420.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93456        A/P Invoice       03/01/2019       220.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93455        A/P Invoice       03/01/2019       220.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93454        A/P Invoice       03/01/2019       220.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93453        A/P Invoice       03/01/2019       220.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93452        A/P Invoice       03/01/2019       220.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93450        A/P Invoice       03/01/2019       200.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93449        A/P Invoice       05/31/2019       300.00
2010   TAN300   TankLogix, LLC   05/01/2019   05/01/2019     93991        A/P Invoice       03/12/2019     1,737.74
2010   TAN300   TankLogix, LLC   06/01/2019   02/12/2019     93990        A/P Invoice       03/14/2019     5,575.90
2010   TAN300   TankLogix, LLC   06/01/2019   01/28/2019     92799        A/P Invoice       02/27/2019    12,921.16
2010   TAN300   TankLogix, LLC   06/01/2019   02/26/2019     94306        A/P Invoice       03/28/2019       892.08
2010   TAN300   TankLogix, LLC   06/01/2019   02/26/2019     94307        A/P Invoice       03/28/2019    20,653.56
2010   TAN300   TankLogix, LLC   07/01/2019   04/09/2019     96949        A/P Invoice       05/09/2019    26,156.62
2010   TAN300   TankLogix, LLC   07/01/2019   04/09/2019     96948        A/P Invoice       05/09/2019     1,434.24
2010   TAN300   TankLogix, LLC   07/01/2019   04/01/2019     96428        A/P Invoice       05/01/2019       420.00
2010   TAN300   TankLogix, LLC   07/01/2019   04/01/2019     96427        A/P Invoice       05/01/2019       200.00
2010   TAN300   TankLogix, LLC   07/01/2019   04/01/2019     96426        A/P Invoice       05/01/2019       300.00
                                         Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 124 of 157


2010   TAN300   TankLogix, LLC       07/01/2019   04/01/2019              96432      A/P Invoice       05/01/2019       220.00
2010   TAN300   TankLogix, LLC       07/01/2019   04/01/2019              96431      A/P Invoice       05/01/2019       220.00
2010   TAN300   TankLogix, LLC       07/01/2019   04/01/2019              96430      A/P Invoice       05/01/2019       220.00
2010   TAN300   TankLogix, LLC       07/01/2019   03/09/2019              95375      A/P Invoice       04/08/2019     2,326.32
2010   TAN300   TankLogix, LLC       07/01/2019   03/09/2019              95376      A/P Invoice       04/08/2019    18,954.39
2010   TAN300   TankLogix, LLC       07/01/2019   03/09/2019              95377      A/P Invoice       04/08/2019     2,693.95
2010   TAN300   TankLogix, LLC       07/01/2019   03/09/2019              95378      A/P Invoice       04/08/2019     8,175.82
2010   TAN300   TankLogix, LLC       07/01/2019   03/22/2019              95594      A/P Invoice       04/21/2019     2,503.62
2010   TAN300   TankLogix, LLC       07/01/2019   04/01/2019              96429      A/P Invoice       05/01/2019       220.00
2010   TAN300   TankLogix, LLC       07/01/2019   04/01/2019              96433      A/P Invoice       05/01/2019       220.00
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR76218              A/P Invoice       12/29/2018    56,206.31
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR76225              A/P Invoice       12/29/2018    34,112.22
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR76262              A/P Invoice       12/29/2018    31,722.83
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR75694              A/P Invoice       12/29/2018     8,748.84
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR76237              A/P Invoice       12/29/2018    29,743.53
2010   TANMAR   TANMAR RENTALS LLC   02/01/2019   02/01/2019   RIR75703              A/P Invoice       12/29/2018     4,730.63
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR75544              A/P Invoice       12/29/2018    13,455.13
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR76242              A/P Invoice       12/30/2018    48,836.78
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR76264              A/P Invoice       12/30/2018    12,549.38
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR75108              A/P Invoice       03/31/2019     4,754.69
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR76230              A/P Invoice       12/30/2018    14,609.38
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR76233              A/P Invoice       12/30/2018    36,168.63
2010   TANMAR   TANMAR RENTALS LLC   03/01/2019   03/01/2019   RIR76229              A/P Invoice       12/30/2018     9,117.19
2010   TANMAR   TANMAR RENTALS LLC   04/01/2019   04/01/2019   RIR76976              A/P Invoice       01/30/2019    62,142.20
2010   TANMAR   TANMAR RENTALS LLC   04/01/2019   04/01/2019   RIR76892              A/P Invoice       01/30/2019     9,781.25
2010   TANMAR   TANMAR RENTALS LLC   05/01/2019   05/01/2019   RIR77017              A/P Invoice       01/30/2019    28,278.22
2010   TANMAR   TANMAR RENTALS LLC   05/01/2019   12/31/2018   RIR77034              A/P Invoice       01/30/2019    51,154.74
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77932              A/P Invoice       03/02/2019    17,335.19
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77997              A/P Invoice       03/02/2019    12,856.25
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77987              A/P Invoice       03/02/2019    14,230.63
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77946              A/P Invoice       03/02/2019    34,707.42
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77924              A/P Invoice       03/02/2019    29,666.56
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77914              A/P Invoice       03/02/2019     6,858.44
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   12/31/2018   RIR76998              A/P Invoice       01/30/2019     3,012.24
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   12/31/2018   RIR77008              A/P Invoice       01/30/2019    26,976.08
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   12/31/2018   RIR77012              A/P Invoice       01/30/2019    37,829.21
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77907              A/P Invoice       03/02/2019    11,401.56
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   01/31/2019   RIR77902              A/P Invoice       03/02/2019    46,792.66
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/20/2019   RIR78133              A/P Invoice       03/22/2019    55,072.81
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/20/2019   RIR78132              A/P Invoice       03/22/2019    17,432.81
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78933              A/P Invoice       03/30/2019     1,440.94
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78541              A/P Invoice       03/30/2019     9,101.41
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78399              A/P Invoice       03/30/2019    33,732.34
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78550              A/P Invoice       03/30/2019    12,151.72
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78553              A/P Invoice       03/30/2019    23,382.44
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78586              A/P Invoice       03/30/2019    34,450.13
2010   TANMAR   TANMAR RENTALS LLC   06/01/2019   02/28/2019   RIR78757              A/P Invoice       03/30/2019    29,381.56
                                                       Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 125 of 157


2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   12/31/2018   RIR77037              A/P Invoice       01/30/2019     9,047.19
2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   02/28/2019   RIR78558              A/P Invoice       03/30/2019    42,761.36
2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   02/28/2019   RIR78612              A/P Invoice       03/30/2019    21,275.91
2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   12/31/2018   RIR77035              A/P Invoice       01/30/2019    14,415.61
2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   12/31/2018   RIR76557              A/P Invoice       01/30/2019    16,847.19
2010   TANMAR   TANMAR RENTALS LLC                 06/01/2019   12/31/2018   RIR76889              A/P Invoice       01/30/2019    45,066.56
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR82206              A/P Invoice       07/30/2019        75.00
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR82198              A/P Invoice       07/30/2019    40,324.00
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR82202              A/P Invoice       07/30/2019    12,956.56
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR82200              A/P Invoice       07/30/2019    15,476.34
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR81911              A/P Invoice       07/30/2019     8,765.63
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR81910              A/P Invoice       07/30/2019    27,912.34
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   06/30/2019   RIR81776              A/P Invoice       07/30/2019    44,099.28
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   03/31/2019   RIR79648              A/P Invoice       04/30/2019     8,632.81
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   02/20/2019   RIR78131              A/P Invoice       03/22/2019    36,609.47
2010   TANMAR   TANMAR RENTALS LLC                 07/01/2019   02/20/2019   RIR78129              A/P Invoice       03/22/2019    40,697.59
2010   TCG300   Transontinental Group              08/01/2019   02/04/2019           18121139      A/P Invoice       03/06/2019    88,389.56
2010   TCI300   TCI ‐ Casing Specialties, LLC      01/01/2019   01/01/2019             8588        A/P Invoice       12/20/2018    23,435.00
2010   TEA300   Innovex Downhole Solutions, Inc.   06/01/2019   02/23/2019            126630       A/P Invoice       03/25/2019    48,135.00
2010   TEA300   Innovex Downhole Solutions, Inc.   07/01/2019   02/28/2019            127384       A/P Invoice       03/30/2019    37,562.87
2010   TEA300   Innovex Downhole Solutions, Inc.   07/01/2019   02/28/2019            127385       A/P Invoice       03/30/2019    32,908.11
2010   TEA300   Innovex Downhole Solutions, Inc.   07/01/2019   11/12/2018            118889       A/P Invoice       12/12/2018     6,928.02
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1114677             A/P Invoice       05/23/2019    43,653.95
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1114607             A/P Invoice       05/18/2019    10,199.52
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1114605             A/P Invoice       05/18/2019     2,296.19
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1114610             A/P Invoice       05/18/2019    16,064.24
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   INGC15‐57283          A/P Invoice       04/30/2019       173.01
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106152             A/P Invoice       04/27/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106163             A/P Invoice       04/14/2019    22,518.58
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106164             A/P Invoice       04/14/2019    43,908.93
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106165             A/P Invoice       04/14/2019    43,594.45
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106166             A/P Invoice       04/14/2019     1,326.12
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106167             A/P Invoice       04/14/2019     1,326.12
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106168             A/P Invoice       04/14/2019     1,326.12
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106169             A/P Invoice       04/18/2019    43,517.95
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106170             A/P Invoice       04/18/2019    44,019.43
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106171             A/P Invoice       04/18/2019    43,619.95
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106172             A/P Invoice       04/19/2019     3,295.57
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106173             A/P Invoice       04/21/2019     6,799.68
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106174             A/P Invoice       04/21/2019     6,799.68
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106176             A/P Invoice       04/21/2019    21,249.00
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106177             A/P Invoice       04/21/2019    22,268.95
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106181             A/P Invoice       04/30/2019     2,431.50
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106182             A/P Invoice       04/30/2019     4,437.40
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106183             A/P Invoice       04/30/2019     1,796.38
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106185             A/P Invoice       04/30/2019     2,008.67
2010   TEC300   TECH MANAGEMENT, LLC               05/01/2019   05/01/2019   IN1106186             A/P Invoice       04/30/2019     2,008.67
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 126 of 157


2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1106187            A/P Invoice       04/30/2019     3,070.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1106188            A/P Invoice       04/30/2019     2,916.88
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1106189            A/P Invoice       04/30/2019     4,226.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107897            A/P Invoice       04/28/2019     1,593.75
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107898            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107899            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107900            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107901            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107903            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107904            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107905            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107908            A/P Invoice       04/20/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107909            A/P Invoice       04/20/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107910            A/P Invoice       04/27/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107912            A/P Invoice       04/27/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107914            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107915            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107917            A/P Invoice       04/28/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107918            A/P Invoice       04/28/2019     3,126.60
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107921            A/P Invoice       04/28/2019     2,710.26
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107922            A/P Invoice       04/28/2019     3,493.37
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107923            A/P Invoice       04/28/2019     3,752.14
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107924            A/P Invoice       04/28/2019     2,587.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107926            A/P Invoice       04/28/2019    32,710.87
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107927            A/P Invoice       04/29/2019    29,153.63
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107929            A/P Invoice       04/29/2019    14,831.80
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107930            A/P Invoice       04/28/2019    27,623.70
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107931            A/P Invoice       04/28/2019    16,395.73
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1107933            A/P Invoice       04/29/2019    43,653.95
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114613            A/P Invoice       05/19/2019    17,390.18
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114618            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114621            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114624            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114625            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114626            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114633            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114641            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114648            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114657            A/P Invoice       04/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114663            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114669            A/P Invoice       05/23/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114699            A/P Invoice       05/24/2019       192.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114685            A/P Invoice       05/24/2019    42,549.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114714            A/P Invoice       05/24/2019       192.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114722            A/P Invoice       05/24/2019       192.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114732            A/P Invoice       05/24/2019       192.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114739            A/P Invoice       05/24/2019       192.00
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 127 of 157


2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114741            A/P Invoice       05/24/2019       192.00
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114744            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114747            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114750            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114752            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114754            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114756            A/P Invoice       05/24/2019     1,607.76
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114759            A/P Invoice       05/24/2019    44,214.92
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114761            A/P Invoice       05/25/2019    43,908.93
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114764            A/P Invoice       05/26/2019    37,988.35
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114774            A/P Invoice       05/29/2019    21,818.47
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114776            A/P Invoice       05/29/2019    21,818.47
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114777            A/P Invoice       05/29/2019    28,898.64
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114779            A/P Invoice       05/29/2019    14,797.80
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114782            A/P Invoice       05/29/2019    44,180.92
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114783            A/P Invoice       05/30/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114785            A/P Invoice       05/30/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114787            A/P Invoice       05/30/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114788            A/P Invoice       05/30/2019     3,105.22
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114790            A/P Invoice       05/30/2019     2,975.83
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114792            A/P Invoice       05/30/2019     2,587.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114794            A/P Invoice       05/30/2019    15,001.79
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114796            A/P Invoice       05/30/2019    27,997.68
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114798            A/P Invoice       05/30/2019    44,937.39
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114800            A/P Invoice       05/30/2019    36,890.25
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114803            A/P Invoice       05/30/2019    38,685.79
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114804            A/P Invoice       05/30/2019    42,336.51
2010   TEC300   TECH MANAGEMENT, LLC   05/01/2019   05/01/2019   IN1114806            A/P Invoice       05/30/2019    44,197.92
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/09/2019   IN1110557            A/P Invoice       05/09/2019    43,696.44
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/08/2019   IN1110556            A/P Invoice       05/08/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/05/2019   IN1110555            A/P Invoice       05/05/2019    44,121.42
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/03/2019   IN1110549            A/P Invoice       05/03/2019     8,499.60
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/03/2019   IN1110548            A/P Invoice       05/03/2019    23,900.88
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/03/2019   IN1110547            A/P Invoice       05/03/2019    21,249.00
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/04/2019   IN1110551            A/P Invoice       05/04/2019     3,202.25
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/01/2019   IN1110546            A/P Invoice       05/01/2019     2,292.62
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   07/22/2019   IN1130443            A/P Invoice       08/21/2019    43,228.97
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   07/22/2019   IN1130444            A/P Invoice       08/21/2019    43,832.44
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   07/23/2019   IN1130445            A/P Invoice       08/22/2019    43,730.44
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   07/23/2019   IN1130446            A/P Invoice       08/22/2019    43,713.44
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/04/2019   IN1110552            A/P Invoice       05/04/2019     3,202.25
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/04/2019   IN1110553            A/P Invoice       05/04/2019     3,202.25
2010   TEC300   TECH MANAGEMENT, LLC   07/01/2019   04/04/2019   IN1110550            A/P Invoice       05/04/2019     3,202.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/13/2019   IN1116444            A/P Invoice       06/12/2019       447.90
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/14/2019   IN1116445            A/P Invoice       06/13/2019       469.41
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/14/2019   IN1116447            A/P Invoice       06/13/2019       385.23
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/15/2019   IN1116494            A/P Invoice       06/14/2019     3,670.68
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 128 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/15/2019   IN1116498            A/P Invoice       06/14/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/17/2019   IN1117405            A/P Invoice       06/16/2019    20,254.55
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/17/2019   IN1117406            A/P Invoice       06/16/2019    24,138.86
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/17/2019   IN1117407            A/P Invoice       06/16/2019    44,801.39
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117408            A/P Invoice       06/19/2019    76,688.99
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117409            A/P Invoice       06/19/2019     3,234.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117411            A/P Invoice       06/19/2019     4,650.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117415            A/P Invoice       06/19/2019     1,293.84
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117416            A/P Invoice       06/19/2019     3,881.52
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117418            A/P Invoice       06/19/2019     6,077.21
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117419            A/P Invoice       06/19/2019     2,587.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/21/2019   IN1117420            A/P Invoice       06/20/2019     4,207.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117421            A/P Invoice       06/19/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/21/2019   IN1117422            A/P Invoice       06/20/2019     4,207.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/20/2019   IN1117423            A/P Invoice       06/19/2019     8,414.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/21/2019   IN1117426            A/P Invoice       06/20/2019    43,636.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1117427            A/P Invoice       06/22/2019       748.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1117428            A/P Invoice       06/22/2019       748.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1117429            A/P Invoice       06/22/2019       748.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1117430            A/P Invoice       06/22/2019       748.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118160            A/P Invoice       06/22/2019     1,423.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118161            A/P Invoice       06/22/2019     1,423.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118162            A/P Invoice       06/22/2019     3,105.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118163            A/P Invoice       06/22/2019     3,682.80
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118164            A/P Invoice       06/22/2019     2,371.90
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118165            A/P Invoice       06/22/2019    44,971.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/23/2019   IN1118166            A/P Invoice       06/22/2019    42,973.98
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/24/2019   IN1118167            A/P Invoice       06/23/2019    23,084.91
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/24/2019   IN1118168            A/P Invoice       06/23/2019    21,249.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/24/2019   IN1118169            A/P Invoice       06/23/2019     8,499.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/26/2019   IN1118170            A/P Invoice       06/25/2019    43,908.93
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118198            A/P Invoice       06/27/2019     4,710.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118215            A/P Invoice       06/27/2019     4,710.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118219            A/P Invoice       06/27/2019     4,710.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118220            A/P Invoice       06/27/2019     4,710.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118222            A/P Invoice       06/27/2019       288.89
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118221            A/P Invoice       06/27/2019     4,710.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118229            A/P Invoice       06/27/2019       280.80
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118230            A/P Invoice       06/27/2019       561.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118231            A/P Invoice       06/27/2019       561.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118232            A/P Invoice       06/27/2019       205.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118233            A/P Invoice       06/27/2019       205.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118234            A/P Invoice       06/27/2019     1,245.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118235            A/P Invoice       06/27/2019    13,687.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118236            A/P Invoice       06/27/2019     8,752.60
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118171            A/P Invoice       06/27/2019    43,245.96
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118145            A/P Invoice       06/27/2019    12,228.70
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 129 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118146            A/P Invoice       06/27/2019     1,245.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118147            A/P Invoice       06/27/2019       163.31
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118148            A/P Invoice       06/27/2019       227.16
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118149            A/P Invoice       06/27/2019       181.72
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118150            A/P Invoice       06/27/2019       181.72
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118151            A/P Invoice       06/27/2019       227.16
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118152            A/P Invoice       06/27/2019       227.16
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118153            A/P Invoice       06/27/2019       227.16
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118154            A/P Invoice       06/27/2019       384.21
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118155            A/P Invoice       06/27/2019       384.21
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118156            A/P Invoice       06/27/2019       438.16
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118157            A/P Invoice       06/27/2019       384.21
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118158            A/P Invoice       06/27/2019       384.21
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118159            A/P Invoice       06/27/2019       438.81
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118173            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118174            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118175            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118176            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118177            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118178            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118179            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118180            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118181            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118182            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118183            A/P Invoice       06/27/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118184            A/P Invoice       06/27/2019     3,240.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118185            A/P Invoice       06/27/2019     2,484.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/28/2019   IN1118186            A/P Invoice       06/27/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/29/2019   IN1118187            A/P Invoice       06/28/2019    42,302.51
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/29/2019   IN1118172            A/P Invoice       06/28/2019    45,336.87
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/30/2019   IN1118188            A/P Invoice       06/29/2019    44,180.92
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/31/2019   INGC15‐60105         A/P Invoice       06/30/2019    43,925.93
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   05/31/2019   IN1118796            A/P Invoice       06/30/2019    15,931.04
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/01/2019   IN1122133            A/P Invoice       07/01/2019    19,549.08
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/01/2019   IN1122132            A/P Invoice       07/01/2019    23,798.88
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/01/2019   IN1122134            A/P Invoice       07/01/2019    44,121.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/01/2019   IN1122135            A/P Invoice       07/01/2019    44,155.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/03/2019   IN1122136            A/P Invoice       07/03/2019    45,064.88
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/04/2019   IN1122137            A/P Invoice       07/04/2019    43,534.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/04/2019   IN1122138            A/P Invoice       07/04/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122139            A/P Invoice       07/05/2019     4,140.29
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122140            A/P Invoice       07/05/2019     3,493.37
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122141            A/P Invoice       07/05/2019     3,816.83
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122142            A/P Invoice       07/05/2019     2,070.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122143            A/P Invoice       07/05/2019     2,199.53
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122144            A/P Invoice       07/05/2019     2,975.83
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122145            A/P Invoice       07/05/2019     1,811.38
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 130 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122146            A/P Invoice       07/05/2019     3,110.51
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122147            A/P Invoice       07/05/2019     2,070.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122148            A/P Invoice       07/05/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122149            A/P Invoice       07/05/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122150            A/P Invoice       07/05/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/05/2019   IN1122151            A/P Invoice       07/05/2019     4,269.67
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/06/2019   IN1122153            A/P Invoice       07/06/2019    43,812.54
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/06/2019   IN1122152            A/P Invoice       07/06/2019    43,670.94
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/07/2019   IN1122154            A/P Invoice       07/07/2019    43,033.47
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/07/2019   IN1122155            A/P Invoice       07/07/2019    38,418.69
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/08/2019   IN1122156            A/P Invoice       07/08/2019    38,900.96
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/10/2019   IN1122157            A/P Invoice       07/10/2019    43,058.97
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/12/2019   IN1122158            A/P Invoice       07/12/2019    43,882.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/12/2019   IN1122159            A/P Invoice       07/12/2019    44,291.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/13/2019   IN1122160            A/P Invoice       07/13/2019    44,197.92
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/13/2019   IN1122161            A/P Invoice       07/13/2019    44,138.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/13/2019   IN1122162            A/P Invoice       07/13/2019     7,224.66
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/13/2019   IN1122163            A/P Invoice       07/13/2019     5,099.76
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/13/2019   IN1122164            A/P Invoice       07/13/2019     5,609.74
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122165            A/P Invoice       07/14/2019     2,988.52
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122166            A/P Invoice       07/14/2019     2,075.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122167            A/P Invoice       07/14/2019     1,423.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122168            A/P Invoice       07/14/2019     1,423.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122169            A/P Invoice       07/14/2019     1,681.99
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122170            A/P Invoice       07/14/2019     1,811.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122171            A/P Invoice       07/14/2019     1,940.76
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122172            A/P Invoice       07/14/2019       711.61
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122173            A/P Invoice       07/14/2019       841.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122174            A/P Invoice       07/14/2019     1,293.84
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122175            A/P Invoice       07/14/2019     1,811.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122176            A/P Invoice       07/14/2019     1,035.07
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122177            A/P Invoice       07/14/2019    43,347.96
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122178            A/P Invoice       07/14/2019    44,486.91
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122179            A/P Invoice       07/14/2019    44,197.92
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/14/2019   IN1122180            A/P Invoice       07/14/2019    45,124.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/17/2019   IN1122181            A/P Invoice       07/17/2019    43,653.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/17/2019   IN1122182            A/P Invoice       07/17/2019    38,270.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/18/2019   IN1122183            A/P Invoice       07/18/2019    43,152.47
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/18/2019   IN1122184            A/P Invoice       07/18/2019    45,149.88
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/18/2019   IN1122185            A/P Invoice       07/18/2019    15,759.23
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/18/2019   IN1122186            A/P Invoice       07/18/2019    22,258.80
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/19/2019   IN1122187            A/P Invoice       07/19/2019    21,249.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/19/2019   IN1122188            A/P Invoice       07/19/2019    22,889.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/23/2019   IN1123436            A/P Invoice       07/23/2019    37,525.97
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/24/2019   IN1123866            A/P Invoice       07/24/2019    43,942.93
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/24/2019   IN1123875            A/P Invoice       07/24/2019    37,387.36
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/25/2019   IN1123893            A/P Invoice       07/25/2019    18,875.46
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 131 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/25/2019   IN1123905            A/P Invoice       07/25/2019    18,549.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/25/2019   IN1124150            A/P Invoice       07/25/2019    44,291.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/25/2019   IN1123465            A/P Invoice       07/25/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1124294            A/P Invoice       07/26/2019    43,696.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123581            A/P Invoice       07/26/2019     4,968.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123596            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123501            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123503            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123504            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123505            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123506            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123508            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123513            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123523            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123531            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123543            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123603            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123604            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123606            A/P Invoice       07/26/2019     2,484.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123551            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/26/2019   IN1123562            A/P Invoice       07/26/2019     1,620.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/27/2019   IN1124308            A/P Invoice       07/27/2019    22,770.43
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/27/2019   IN1124309            A/P Invoice       07/27/2019    21,249.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/27/2019   IN1124310            A/P Invoice       07/27/2019    43,169.47
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/27/2019   IN1124297            A/P Invoice       07/27/2019    37,669.31
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/27/2019   IN1124296            A/P Invoice       07/27/2019    42,837.98
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1123608            A/P Invoice       07/28/2019     4,962.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1124314            A/P Invoice       07/28/2019    37,506.08
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1124315            A/P Invoice       07/28/2019    43,152.47
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1123609            A/P Invoice       07/28/2019     1,122.66
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1123611            A/P Invoice       07/28/2019     7,139.66
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/28/2019   IN1126312            A/P Invoice       07/28/2019     5,949.72
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125499            A/P Invoice       07/30/2019     2,139.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/24/2019   IN1130447            A/P Invoice       08/23/2019    37,624.79
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125505            A/P Invoice       07/30/2019     1,307.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125511            A/P Invoice       07/30/2019     2,139.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126046            A/P Invoice       07/30/2019     4,962.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126047            A/P Invoice       07/30/2019     4,962.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126048            A/P Invoice       07/30/2019     4,962.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126049            A/P Invoice       07/30/2019     4,962.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126050            A/P Invoice       07/30/2019       126.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1126051            A/P Invoice       07/30/2019       165.48
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125433            A/P Invoice       07/30/2019     2,853.04
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125463            A/P Invoice       07/30/2019     2,982.72
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125468            A/P Invoice       07/30/2019     2,853.04
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125474            A/P Invoice       07/30/2019     3,047.56
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125480            A/P Invoice       07/30/2019     2,853.04
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 132 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/24/2019   IN1130448            A/P Invoice       08/23/2019    37,691.57
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/25/2019   IN1130449            A/P Invoice       08/24/2019     4,844.77
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   06/30/2019   IN1125493            A/P Invoice       07/30/2019     2,853.04
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/02/2019   IN1127104            A/P Invoice       08/01/2019       376.39
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/01/2019   IN1127105            A/P Invoice       07/31/2019     1,122.66
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/01/2019   IN1127103            A/P Invoice       07/31/2019       867.24
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/01/2019   IN1127101            A/P Invoice       07/31/2019    43,883.43
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/01/2019   IN1127100            A/P Invoice       07/31/2019    43,772.03
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/02/2019   IN1127106            A/P Invoice       08/01/2019    20,594.53
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/25/2019   IN1130450            A/P Invoice       08/24/2019     4,674.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/02/2019   IN1127107            A/P Invoice       08/01/2019    23,373.90
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/25/2019   IN1130451            A/P Invoice       08/24/2019    43,713.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/02/2019   IN1127108            A/P Invoice       08/01/2019    41,639.54
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/03/2019   IN1127109            A/P Invoice       08/02/2019    43,772.94
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/03/2019   IN1127110            A/P Invoice       08/02/2019    43,730.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/03/2019   IN1127111            A/P Invoice       08/02/2019    43,696.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/05/2019   IN1127112            A/P Invoice       08/04/2019    35,806.99
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/25/2019   IN1130452            A/P Invoice       08/24/2019    45,574.86
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/06/2019   IN1127133            A/P Invoice       08/05/2019    37,342.85
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/08/2019   IN1127114            A/P Invoice       08/07/2019    43,883.43
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130453            A/P Invoice       08/25/2019     1,940.76
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/08/2019   IN1127115            A/P Invoice       08/07/2019    43,772.94
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/09/2019   IN1127116            A/P Invoice       08/08/2019    43,849.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/09/2019   IN1127117            A/P Invoice       08/08/2019    43,942.93
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/09/2019   IN1127119            A/P Invoice       08/08/2019    37,468.98
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130454            A/P Invoice       08/25/2019     2,458.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/10/2019   IN1127120            A/P Invoice       08/09/2019    41,699.04
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/11/2019   IN1127121            A/P Invoice       08/10/2019    43,636.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/11/2019   IN1127122            A/P Invoice       08/10/2019    41,520.55
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/12/2019   IN1127123            A/P Invoice       08/11/2019    37,238.97
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/15/2019   IN1127124            A/P Invoice       08/14/2019       450.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/15/2019   IN1127125            A/P Invoice       08/14/2019       450.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/15/2019   IN1127126            A/P Invoice       08/14/2019        56.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/19/2019   IN1127484            A/P Invoice       08/18/2019     5,397.25
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130455            A/P Invoice       08/25/2019     2,070.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/19/2019   IN1127485            A/P Invoice       08/18/2019     5,354.75
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127633            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127634            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127635            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127636            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130456            A/P Invoice       08/25/2019     1,811.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127637            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130457            A/P Invoice       08/25/2019     2,458.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/23/2019   IN1127638            A/P Invoice       08/22/2019     3,670.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/13/2019   IN1128500            A/P Invoice       08/12/2019    43,636.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130458            A/P Invoice       08/25/2019     2,199.53
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/15/2019   IN1128501            A/P Invoice       08/14/2019    43,772.94
                                           Case 19-12269-KBO          Doc 70-29   Filed 11/12/19    Page 133 of 157


2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/16/2019   IN1128502            A/P Invoice       08/15/2019    43,500.95
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130459            A/P Invoice       08/25/2019     3,266.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/16/2019   IN1128503            A/P Invoice       08/15/2019    43,772.94
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130460            A/P Invoice       08/25/2019     1,811.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130461            A/P Invoice       08/25/2019     2,458.30
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/17/2019   IN1128504            A/P Invoice       08/16/2019    37,454.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/17/2019   IN1128505            A/P Invoice       08/16/2019    37,535.76
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/17/2019   IN1128506            A/P Invoice       08/16/2019    43,381.96
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/18/2019   IN1128507            A/P Invoice       08/17/2019    44,104.42
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/18/2019   IN1128508            A/P Invoice       08/17/2019    40,883.08
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/18/2019   IN1128509            A/P Invoice       08/17/2019    44,197.92
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/19/2019   IN1128510            A/P Invoice       08/18/2019    37,639.63
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128511            A/P Invoice       08/30/2019     1,082.53
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128512            A/P Invoice       08/30/2019     1,082.53
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128513            A/P Invoice       08/30/2019     1,217.65
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128514            A/P Invoice       08/30/2019     3,418.69
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128515            A/P Invoice       08/30/2019     2,452.79
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128516            A/P Invoice       08/30/2019     2,070.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128517            A/P Invoice       08/30/2019     1,940.76
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128518            A/P Invoice       08/30/2019     6,289.70
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128519            A/P Invoice       08/30/2019     4,010.90
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128520            A/P Invoice       08/30/2019     3,105.22
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128521            A/P Invoice       08/30/2019     2,070.14
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128522            A/P Invoice       08/30/2019     2,328.91
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128523            A/P Invoice       08/30/2019     7,649.64
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128524            A/P Invoice       08/30/2019     7,649.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1128525            A/P Invoice       08/30/2019     1,811.38
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130462            A/P Invoice       08/25/2019    37,008.96
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130463            A/P Invoice       08/25/2019    44,197.92
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/26/2019   IN1130464            A/P Invoice       08/25/2019    44,019.43
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/29/2019   IN1130465            A/P Invoice       08/28/2019    43,908.93
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/30/2019   IN1130467            A/P Invoice       08/29/2019    43,730.44
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/30/2019   IN1130468            A/P Invoice       08/29/2019    42,999.48
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/30/2019   IN1130469            A/P Invoice       08/29/2019    37,736.09
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1130470            A/P Invoice       08/30/2019    37,691.57
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1130471            A/P Invoice       08/30/2019       945.00
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1130472            A/P Invoice       08/30/2019       361.80
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1130473            A/P Invoice       08/30/2019       863.31
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   07/31/2019   IN1130474            A/P Invoice       08/30/2019     1,241.31
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110558            A/P Invoice       05/11/2019     3,881.52
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110560            A/P Invoice       05/11/2019     3,881.52
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110561            A/P Invoice       05/11/2019     2,587.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110562            A/P Invoice       05/11/2019     2,587.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110563            A/P Invoice       05/11/2019     3,320.68
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110564            A/P Invoice       05/11/2019     3,216.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110565            A/P Invoice       05/11/2019     3,216.78
2010   TEC300   TECH MANAGEMENT, LLC   08/01/2019   04/11/2019   IN1110566            A/P Invoice       05/11/2019     5,631.34
                                             Case 19-12269-KBO        Doc 70-29     Filed 11/12/19   Page 134 of 157


2010   TEC300   TECH MANAGEMENT, LLC     08/01/2019   04/11/2019 IN1110567             A/P Invoice       05/11/2019    2,587.68
2010   TEC300   TECH MANAGEMENT, LLC     08/01/2019   04/30/2019 IN1114698             A/P Invoice       05/30/2019      346.37
2010   TEJ300   Tejas Hot Shot Service   08/08/2018   08/08/2018           89563       A/P Invoice       09/07/2018      971.55
2010   TEJ300   Tejas Hot Shot Service   09/01/2018   09/01/2018           89956       A/P Invoice       09/08/2018      971.55
2010   TEJ300   Tejas Hot Shot Service   09/01/2018   09/01/2018           89978       A/P Invoice       09/15/2018    1,191.55
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           91231       A/P Invoice       09/27/2018      563.61
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90896       A/P Invoice       09/17/2018    1,196.55
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           91032       A/P Invoice       09/20/2018    1,000.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90285       A/P Invoice       09/15/2018    1,191.55
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           92372       A/P Invoice       10/13/2018      418.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           91291       A/P Invoice       09/20/2018    1,000.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           91026       A/P Invoice       09/20/2018    1,250.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90730       A/P Invoice       09/17/2018    1,196.55
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90860       A/P Invoice       09/23/2018      627.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90672       A/P Invoice       09/20/2018    1,000.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90917       A/P Invoice       09/15/2018    1,375.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90919       A/P Invoice       09/17/2018    1,646.55
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           90690       A/P Invoice       09/20/2018    1,000.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           91422       A/P Invoice       09/27/2018    1,567.33
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           92414       A/P Invoice       10/16/2018      418.00
2010   TEJ300   Tejas Hot Shot Service   10/01/2018   10/01/2018           92462       A/P Invoice       10/13/2018      895.35
2010   TEJ300   Tejas Hot Shot Service   11/01/2018   11/01/2018           94526       A/P Invoice       11/10/2018      971.55
2010   TEJ300   Tejas Hot Shot Service   11/01/2018   11/01/2018           93886       A/P Invoice       11/01/2018      493.50
2010   TEJ300   Tejas Hot Shot Service   12/01/2018   12/01/2018           93932       A/P Invoice       11/03/2018      433.75
2010   TEJ300   Tejas Hot Shot Service   12/01/2018   12/01/2018           93549       A/P Invoice       10/25/2018      590.63
2010   TEJ300   Tejas Hot Shot Service   12/01/2018   12/01/2018           93077       A/P Invoice       10/17/2018      393.75
2010   TEJ300   Tejas Hot Shot Service   12/01/2018   12/01/2018           92931       A/P Invoice       09/15/2018      900.00
2010   TEJ300   Tejas Hot Shot Service   01/01/2019   01/01/2019         85789.01      A/P Invoice       07/09/2018      210.33
2010   TEJ300   Tejas Hot Shot Service   01/01/2019   01/01/2019           96553       A/P Invoice       11/24/2018    1,229.64
2010   TEJ300   Tejas Hot Shot Service   01/01/2019   01/01/2019           96095       A/P Invoice       11/28/2018    1,013.45
2010   TEJ300   Tejas Hot Shot Service   02/01/2019   02/01/2019           98422       A/P Invoice       12/26/2018      493.50
2010   TEJ300   Tejas Hot Shot Service   02/01/2019   02/01/2019           98681       A/P Invoice       12/29/2018    1,285.87
2010   TEJ300   Tejas Hot Shot Service   03/01/2019   03/01/2019          100738       A/P Invoice       01/17/2019      857.25
2010   TEJ300   Tejas Hot Shot Service   03/01/2019   03/01/2019          100308       A/P Invoice       01/17/2019      857.25
2010   TEJ300   Tejas Hot Shot Service   03/01/2019   03/01/2019           99820       A/P Invoice       01/12/2019      447.00
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101256       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          102155       A/P Invoice       02/15/2019      670.50
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101890       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101646       A/P Invoice       02/02/2019    1,500.00
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101261       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101445       A/P Invoice       02/02/2019    1,123.95
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101511       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101472       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101447       A/P Invoice       02/02/2019    1,123.95
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          102784       A/P Invoice       02/25/2019      447.00
2010   TEJ300   Tejas Hot Shot Service   04/01/2019   04/01/2019          101356       A/P Invoice       02/02/2019    1,009.64
2010   TEJ300   Tejas Hot Shot Service   07/01/2019   03/24/2019          107041       A/P Invoice       04/23/2019    1,009.64
                                                              Case 19-12269-KBO         Doc 70-29    Filed 11/12/19   Page 135 of 157


2010   TEJ300   Tejas Hot Shot Service                    07/01/2019   03/24/2019         107075        A/P Invoice       04/23/2019                        1,009.64
2010   TEJ300   Tejas Hot Shot Service                    07/01/2019   04/09/2019         108119        A/P Invoice       05/09/2019                        1,009.64
2010   TEN300   TENARIS GLOBAL SERVICES USA CORPORATION   03/01/2016   03/01/2016       001191896R      A/P Invoice       03/01/2016                       ‐7,880.00
2010   TEX800   Texas Energy Lobby, LLC                   08/15/2019   09/03/2019 #08                   A/P Invoice       09/10/2019 09/19/2019 C   9663   10,000.00
2010   TFS300   Texas Fueling Services, Inc.              05/01/2019   05/01/2019         36082         A/P Invoice       06/02/2019                       19,020.65
2010   TFS300   Texas Fueling Services, Inc.              05/01/2019   05/01/2019         35598         A/P Invoice       05/29/2019                        8,547.23
2010   TFS300   Texas Fueling Services, Inc.              05/01/2019   05/01/2019         35598         A/P Invoice       05/29/2019                            0.06
2010   TFS300   Texas Fueling Services, Inc.              05/03/2019   05/03/2019         36077         A/P Invoice       06/02/2019                       19,028.57
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/08/2019         29536         A/P Invoice       02/07/2019                       13,957.88
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/12/2019         29962         A/P Invoice       02/11/2019                       27,784.23
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/11/2019         29961         A/P Invoice       02/10/2019                       40,759.53
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/09/2019         29538         A/P Invoice       02/08/2019                       35,377.95
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/09/2019         29994         A/P Invoice       02/08/2019                       48,695.70
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/10/2019         29995         A/P Invoice       02/09/2019                       48,061.04
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/12/2019         30287         A/P Invoice       02/11/2019                       42,073.91
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/13/2019         29541         A/P Invoice       02/12/2019                        6,240.00
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   02/07/2019         30753         A/P Invoice       03/09/2019                       51,521.79
2010   TFS300   Texas Fueling Services, Inc.              06/01/2019   01/08/2019         29993         A/P Invoice       02/07/2019                       50,332.95
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/08/2019         34308         A/P Invoice       05/08/2019                       49,372.67
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/07/2019         34306         A/P Invoice       05/07/2019                       27,186.72
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/06/2019         34305         A/P Invoice       05/06/2019                       16,655.56
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/01/2019         34017         A/P Invoice       05/01/2019                       18,509.45
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/01/2019         34018         A/P Invoice       05/01/2019                       18,517.16
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/14/2019         36709         A/P Invoice       06/13/2019                       18,703.85
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/13/2019         36662         A/P Invoice       06/12/2019                       18,567.05
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/13/2019         36622         A/P Invoice       06/12/2019                       16,847.26
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/12/2019         36621         A/P Invoice       06/11/2019                       18,840.65
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/12/2019         36618         A/P Invoice       06/11/2019                       18,832.81
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/11/2019         36615         A/P Invoice       06/10/2019                          380.00
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/08/2019         36334         A/P Invoice       06/07/2019                       18,919.85
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/08/2019         36333         A/P Invoice       06/07/2019                       19,090.80
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/07/2019         36278         A/P Invoice       06/06/2019                       18,985.53
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/06/2019         36265         A/P Invoice       06/05/2019                       18,934.25
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/06/2019         36264         A/P Invoice       06/05/2019                       18,928.99
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/01/2019         35972         A/P Invoice       05/31/2019                       19,035.05
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   04/29/2019         35815         A/P Invoice       05/29/2019                       17,835.13
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   06/05/2019         38110         A/P Invoice       07/05/2019                       17,801.16
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   06/05/2019         38107         A/P Invoice       07/05/2019                       17,815.99
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   06/04/2019         37977         A/P Invoice       07/04/2019                       17,934.25
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   06/04/2019         37976         A/P Invoice       07/04/2019                       17,961.11
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/31/2019         37808         A/P Invoice       06/30/2019                       18,406.10
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/27/2019         37567         A/P Invoice       06/26/2019                          820.84
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/27/2019         37560         A/P Invoice       06/26/2019                       18,646.25
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/24/2019         37391         A/P Invoice       06/23/2019                       16,702.25
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/23/2019         37287         A/P Invoice       06/22/2019                       18,646.25
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/19/2019         37092         A/P Invoice       06/18/2019                        9,102.35
2010   TFS300   Texas Fueling Services, Inc.              08/01/2019   05/19/2019         37093         A/P Invoice       06/18/2019                        9,102.65
                                                   Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 136 of 157


2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   05/19/2019             37089       A/P Invoice       06/18/2019     19,236.65
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   05/18/2019             37011       A/P Invoice       06/17/2019     19,229.45
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   05/17/2019             36899       A/P Invoice       06/16/2019     19,234.79
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   05/16/2019             36847       A/P Invoice       06/15/2019     19,099.85
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   05/14/2019             36710       A/P Invoice       06/13/2019     18,703.85
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/24/2019             39227       A/P Invoice       07/24/2019     18,971.18
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/21/2019             39089       A/P Invoice       07/21/2019     18,732.65
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/21/2019             39083       A/P Invoice       07/21/2019      1,150.00
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/20/2019             39005       A/P Invoice       07/20/2019        475.00
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/18/2019             38964       A/P Invoice       07/18/2019     10,633.16
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/18/2019             38963       A/P Invoice       07/18/2019      5,356.25
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/18/2019             38962       A/P Invoice       07/18/2019     13,000.25
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/18/2019             38821       A/P Invoice       07/18/2019        807.50
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/15/2019             38718       A/P Invoice       07/15/2019      9,001.85
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/12/2019             38609       A/P Invoice       07/12/2019     18,228.65
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/15/2019             38717       A/P Invoice       07/15/2019      9,001.85
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/10/2019             38384       A/P Invoice       07/10/2019     18,050.84
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/07/2019             38240       A/P Invoice       07/07/2019     17,729.20
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/06/2019             38186       A/P Invoice       07/06/2019      6,395.54
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/06/2019             38184       A/P Invoice       07/06/2019      9,624.39
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/06/2019             38183       A/P Invoice       07/06/2019     17,393.45
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/28/2019             39637       A/P Invoice       07/28/2019     18,970.25
2010   TFS300   Texas Fueling Services, Inc.   08/01/2019   06/27/2019             39476       A/P Invoice       07/27/2019        550.00
2010   TGV300   Targeted GeoVision, LLC        03/01/2019   03/01/2019              3090       A/P Invoice       03/08/2019      2,100.00
2010   THI300   THI Water Well                 03/01/2019   03/01/2019              1503       A/P Invoice       12/17/2018      3,273.96
2010   THI300   THI Water Well                 03/01/2019   03/01/2019              1502       A/P Invoice       12/17/2018      3,638.27
2010   THI300   THI Water Well                 03/01/2019   03/01/2019              1472       A/P Invoice       11/28/2018        178.61
2010   THI300   THI Water Well                 03/01/2019   03/01/2019              1532       A/P Invoice       01/01/2019     18,857.15
2010   THI300   THI Water Well                 03/01/2019   03/01/2019              1528       A/P Invoice       01/18/2019     27,582.10
2010   THI300   THI Water Well                 06/01/2019   12/10/2018              1533       A/P Invoice       01/09/2019        783.19
2010   THI300   THI Water Well                 06/01/2019   11/06/2018              1473       A/P Invoice       12/06/2018     18,495.60
2010   THI300   THI Water Well                 06/01/2019   05/30/2019              1706       A/P Invoice       06/29/2019     23,641.80
2010   THI300   THI Water Well                 06/01/2019   03/07/2019              1619       A/P Invoice       04/06/2019     21,953.10
2010   THI300   THI Water Well                 06/01/2019   10/18/2017             332611      A/P Invoice       11/17/2017     12,102.35
2010   THI300   THI Water Well                 06/01/2019   09/11/2017             332627      A/P Invoice       10/11/2017      3,743.22
2010   THI300   THI Water Well                 06/01/2019   09/13/2018              1453       A/P Invoice       10/13/2018     25,763.50
2010   THI300   THI Water Well                 06/01/2019   04/20/2019              1680       A/P Invoice       05/20/2019      1,713.09
2010   TIT300   TITAN PETROSERVICES, LLC       03/01/2019   03/01/2019   ‐6616‐                A/P Invoice       01/15/2019    102,632.50
2010   TIT300   TITAN PETROSERVICES, LLC       03/01/2019   03/01/2019   ‐6626‐                A/P Invoice       01/30/2019    482,994.78
2010   TLI300   TIDAL LOGISTICS,INC.           06/01/2019   03/08/2019   R214176               A/P Invoice       04/07/2019        595.49
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R216052               A/P Invoice       05/26/2019      3,813.75
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R215720               A/P Invoice       05/26/2019      2,917.50
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R215282               A/P Invoice       05/26/2019      5,436.25
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R214156               A/P Invoice       05/26/2019      2,221.50
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R218412               A/P Invoice       05/26/2019        595.49
2010   TLI300   TIDAL LOGISTICS,INC.           08/01/2019   04/26/2019   R216355               A/P Invoice       05/26/2019      4,131.25
2010   TOE300   Tier One Energy, LLP           06/01/2019   04/16/2019             24814       A/P Invoice       05/16/2019     10,295.00
                                           Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 137 of 157


2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24813        A/P Invoice       05/16/2019    10,695.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24812        A/P Invoice       05/16/2019     3,210.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24811        A/P Invoice       05/16/2019     4,450.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24810        A/P Invoice       05/16/2019       495.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24805        A/P Invoice       05/16/2019       720.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24815        A/P Invoice       05/16/2019    10,440.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24809        A/P Invoice       05/16/2019     9,840.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24807        A/P Invoice       05/16/2019     2,165.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24808        A/P Invoice       05/16/2019     3,333.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/16/2019     24806        A/P Invoice       05/16/2019       640.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24628        A/P Invoice       05/02/2019     1,072.40
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24629        A/P Invoice       05/02/2019     3,835.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24630        A/P Invoice       05/02/2019     1,040.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24632        A/P Invoice       05/02/2019     7,445.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24633        A/P Invoice       05/02/2019     9,840.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24634        A/P Invoice       05/02/2019     4,000.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24635        A/P Invoice       05/02/2019    10,415.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24636        A/P Invoice       05/02/2019    10,535.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24638        A/P Invoice       05/02/2019     3,530.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24639        A/P Invoice       05/02/2019     5,693.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24640        A/P Invoice       05/02/2019     3,451.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24641        A/P Invoice       05/02/2019     3,445.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/02/2019     24642        A/P Invoice       05/02/2019     4,575.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24894        A/P Invoice       05/24/2019     4,425.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24895        A/P Invoice       05/24/2019     1,840.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24898        A/P Invoice       05/24/2019     2,090.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24897        A/P Invoice       05/24/2019     6,420.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24896        A/P Invoice       05/24/2019    10,440.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24900        A/P Invoice       05/24/2019     3,685.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24901        A/P Invoice       05/24/2019     7,670.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24726        A/P Invoice       05/10/2019       383.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24727        A/P Invoice       05/10/2019     1,525.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24728        A/P Invoice       05/10/2019     1,030.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24729        A/P Invoice       05/10/2019       720.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24730        A/P Invoice       05/10/2019     7,286.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24731        A/P Invoice       05/10/2019     2,905.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24733        A/P Invoice       05/10/2019       830.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24734        A/P Invoice       05/10/2019     2,725.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24736        A/P Invoice       05/10/2019     7,030.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24737        A/P Invoice       05/10/2019     1,285.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24738        A/P Invoice       05/10/2019     6,136.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24744        A/P Invoice       05/10/2019     5,060.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24732        A/P Invoice       05/10/2019     7,250.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24735        A/P Invoice       05/10/2019    10,150.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24739        A/P Invoice       05/10/2019    10,375.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24740        A/P Invoice       05/10/2019    10,415.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24741        A/P Invoice       05/10/2019    10,375.00
                                           Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 138 of 157


2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24742        A/P Invoice       05/10/2019    10,415.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/10/2019     24743        A/P Invoice       05/10/2019    10,495.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/24/2019     24906        A/P Invoice       05/24/2019     4,985.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24964        A/P Invoice       05/30/2019     1,062.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24965        A/P Invoice       05/30/2019     2,035.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24966        A/P Invoice       05/30/2019       160.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24967        A/P Invoice       05/30/2019     1,285.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24968        A/P Invoice       05/30/2019     1,491.25
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24969        A/P Invoice       05/30/2019       708.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24970        A/P Invoice       05/30/2019     1,765.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24971        A/P Invoice       05/30/2019     5,650.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24972        A/P Invoice       05/30/2019     2,005.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24973        A/P Invoice       05/30/2019     2,271.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   04/30/2019     24974        A/P Invoice       05/30/2019     7,083.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25002        A/P Invoice       06/05/2019     1,534.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25004        A/P Invoice       06/05/2019     1,770.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25005        A/P Invoice       06/05/2019     6,667.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25006        A/P Invoice       06/05/2019       415.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25007        A/P Invoice       06/05/2019       280.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25008        A/P Invoice       06/05/2019     4,956.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/06/2019     25009        A/P Invoice       06/05/2019     5,210.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25078        A/P Invoice       06/13/2019       383.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25079        A/P Invoice       06/13/2019     2,605.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25080        A/P Invoice       06/13/2019     3,765.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25081        A/P Invoice       06/13/2019     1,125.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25082        A/P Invoice       06/13/2019     2,640.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25083        A/P Invoice       06/13/2019     6,095.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25084        A/P Invoice       06/13/2019     2,520.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25085        A/P Invoice       06/13/2019     4,602.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25086        A/P Invoice       06/13/2019    10,025.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25087        A/P Invoice       06/13/2019     2,405.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/14/2019     25104        A/P Invoice       06/13/2019       539.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25419        A/P Invoice       06/20/2019       415.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25150        A/P Invoice       06/20/2019     3,068.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25151        A/P Invoice       06/20/2019     6,255.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25152        A/P Invoice       06/20/2019    10,490.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25153        A/P Invoice       06/20/2019    10,480.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25154        A/P Invoice       06/20/2019    10,390.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25155        A/P Invoice       06/20/2019    10,065.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25156        A/P Invoice       06/20/2019     8,900.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25162        A/P Invoice       06/20/2019       887.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25163        A/P Invoice       06/20/2019     6,165.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25164        A/P Invoice       06/20/2019     2,684.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25165        A/P Invoice       06/20/2019     5,385.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25166        A/P Invoice       06/20/2019     1,534.00
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25167        A/P Invoice       06/20/2019     2,684.50
2010   TOE300   Tier One Energy, LLP   06/01/2019   05/21/2019     25168        A/P Invoice       06/20/2019     9,400.00
                                                 Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 139 of 157


2010   TOE300   Tier One Energy, LLP         06/01/2019   05/21/2019     25169        A/P Invoice       06/20/2019     4,800.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/21/2019     25170        A/P Invoice       06/20/2019     2,120.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/21/2019     25171        A/P Invoice       06/20/2019       767.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/21/2019     25172        A/P Invoice       06/20/2019     4,450.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/21/2019     25173        A/P Invoice       06/20/2019     6,980.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25235        A/P Invoice       06/27/2019     1,150.50
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25236        A/P Invoice       06/27/2019     1,534.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25237        A/P Invoice       06/27/2019    11,700.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25238        A/P Invoice       06/27/2019    10,680.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25239        A/P Invoice       06/27/2019     9,000.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25240        A/P Invoice       06/27/2019     1,660.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25241        A/P Invoice       06/27/2019     2,165.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25242        A/P Invoice       06/27/2019     2,165.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25243        A/P Invoice       06/27/2019     4,100.50
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/28/2019     25244        A/P Invoice       06/27/2019     1,285.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25246        A/P Invoice       06/28/2019     1,740.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25247        A/P Invoice       06/28/2019     3,835.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25248        A/P Invoice       06/28/2019     7,625.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25249        A/P Invoice       06/28/2019       767.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25250        A/P Invoice       06/28/2019     2,725.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25251        A/P Invoice       06/28/2019     2,570.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25252        A/P Invoice       06/28/2019    10,705.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25253        A/P Invoice       06/28/2019     5,095.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25254        A/P Invoice       06/28/2019    10,260.00
2010   TOE300   Tier One Energy, LLP         06/01/2019   05/29/2019     25255        A/P Invoice       06/28/2019    10,730.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   05/01/2019   05/01/2019     312756       A/P Invoice       05/03/2019       750.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314138       A/P Invoice       03/29/2019       546.66
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     315088       A/P Invoice       03/29/2019       450.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     315086       A/P Invoice       03/29/2019       450.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     315085       A/P Invoice       03/29/2019       450.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314193       A/P Invoice       03/29/2019       747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314192       A/P Invoice       03/29/2019       662.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314190       A/P Invoice       03/29/2019       662.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314189       A/P Invoice       03/29/2019       546.66
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   06/01/2019   02/27/2019     314189       A/P Invoice       03/29/2019       390.84
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/12/2019     315364       A/P Invoice       04/11/2019     2,212.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/12/2019     315392       A/P Invoice       04/11/2019     3,312.38
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316523       A/P Invoice       04/27/2019     1,791.54
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316609       A/P Invoice       04/27/2019     1,702.75
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316561       A/P Invoice       04/27/2019     2,575.76
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316525       A/P Invoice       04/27/2019       612.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316516       A/P Invoice       04/27/2019     1,875.95
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/28/2019     316502       A/P Invoice       04/27/2019     1,286.75
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/12/2019     315381       A/P Invoice       04/11/2019       747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/12/2019     315374       A/P Invoice       04/11/2019       747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   07/01/2019   03/12/2019     315365       A/P Invoice       04/11/2019       747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS   08/01/2019   03/28/2019     316510       A/P Invoice       04/27/2019       852.47
                                                      Case 19-12269-KBO           Doc 70-29   Filed 11/12/19   Page 140 of 157


2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   03/28/2019           316566       A/P Invoice       04/27/2019                                   5,256.35
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   03/28/2019           316579       A/P Invoice       04/27/2019                                   1,068.97
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   03/28/2019           316546       A/P Invoice       04/27/2019                                     852.47
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317995       A/P Invoice       05/26/2019                                  93,401.76
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   01/30/2019           312117       A/P Invoice       03/01/2019                                     587.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           318015       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317993       A/P Invoice       05/26/2019                                     650.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317992       A/P Invoice       05/26/2019                                     650.00
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317704       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317696       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317695       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317694       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317692       A/P Invoice       05/26/2019                                   2,844.75
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317688       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317686       A/P Invoice       05/26/2019                                   2,502.45
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317684       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           317676       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           318014       A/P Invoice       05/26/2019                                     747.50
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS        08/01/2019   04/26/2019           318016       A/P Invoice       05/26/2019                                     747.50
2010   TOS300   Tristate Oilfield Services, LLC   12/01/2018   12/01/2018 A4906                  A/P Invoice       12/08/2018                                 159,500.00
2010   TOS300   Tristate Oilfield Services, LLC   12/01/2018   12/01/2018 A4905                  A/P Invoice       12/07/2018                                  59,500.00
2010   TOT400   Total Energy Solutions, LLC       04/01/2019   04/01/2019           3042407      A/P Invoice       03/31/2019   09/23/2019   C      9665        9,047.26
2010   TOT400   Total Energy Solutions, LLC       04/01/2019   04/01/2019           3042529      A/P Invoice       03/31/2019   09/23/2019   C      9665        3,897.00
2010   TOT400   Total Energy Solutions, LLC       04/01/2019   04/01/2019           3042532      A/P Invoice       03/31/2019   09/23/2019   C      9665        3,897.00
2010   TOT400   Total Energy Solutions, LLC       04/01/2019   04/01/2019           3042535      A/P Invoice       03/31/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044200      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044197      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044193      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044192      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044191      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044190      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044188      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044187      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044186      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       04/02/2019   04/02/2019           3044185      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       05/01/2019   04/02/2019           3044194      A/P Invoice       05/01/2019   09/23/2019   C      9665       14,613.75
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045862      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐13,117.60
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045861      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,613.75
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045860      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,126.63
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045859      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,613.75
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045858      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,613.75
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045857      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,613.75
2010   TOT400   Total Energy Solutions, LLC       09/01/2019   05/01/2019           3045856      A/P Invoice       05/31/2019   08/30/2019   Z   E000000312   ‐14,300.77
2010   TPP300   Tank Partners Permian, LLC        05/01/2019   05/01/2019             195        A/P Invoice       05/31/2019                                  69,918.68
2010   TPP300   Tank Partners Permian, LLC        05/01/2019   05/01/2019             222        A/P Invoice       04/05/2019                                  13,497.07
2010   TPP300   Tank Partners Permian, LLC        05/01/2019   05/01/2019             223        A/P Invoice       04/07/2019                                 224,294.00
2010   TPP300   Tank Partners Permian, LLC        05/01/2019   05/01/2019             224        A/P Invoice       04/07/2019                                  56,073.50
                                                      Case 19-12269-KBO           Doc 70-29    Filed 11/12/19   Page 141 of 157


2010   TPP300   Tank Partners Permian, LLC        05/01/2019   05/01/2019              227        A/P Invoice       04/17/2019    147,717.95
2010   TPS300   TORNADO PRODUCTION SERVICES,LLC   04/01/2019   04/01/2019   TPSINV‐28027          A/P Invoice       05/29/2019     47,580.12
2010   TPT300   Tripleplay Transport, LLC         04/01/2019   04/01/2019             9931        A/P Invoice       03/02/2019      5,296.00
2010   TRC300   TOTAL ROD CONCEPTS, INC.          04/01/2019   04/01/2019             14709       A/P Invoice       03/02/2019        195.42
2010   TRC300   TOTAL ROD CONCEPTS, INC.          04/01/2019   04/01/2019             61984       A/P Invoice       03/02/2019      1,276.28
2010   TRC300   TOTAL ROD CONCEPTS, INC.          05/01/2019   02/19/2019             14855       A/P Invoice       03/18/2019        372.71
2010   TRC300   TOTAL ROD CONCEPTS, INC.          08/01/2019   05/08/2019             15398       A/P Invoice       06/07/2019        614.52
2010   TRCSER   TRC SERVICES OF TEXAS, INC.       07/01/2019   05/31/2019             63622       A/P Invoice       06/30/2019     17,490.47
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/01/2019   Z778A‐IN              A/P Invoice       05/31/2019      9,940.93
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/02/2019   Z778B‐IN              A/P Invoice       06/01/2019      3,339.18
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/02/2019   Z780‐IN               A/P Invoice       06/01/2019     52,450.91
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/08/2019   Z778A1‐IN             A/P Invoice       06/07/2019        896.70
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/06/2019   Z781‐IN               A/P Invoice       06/05/2019     54,665.75
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/06/2019   Z783‐IN               A/P Invoice       06/05/2019     12,192.38
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/16/2019   Z826‐IN               A/P Invoice       06/15/2019     52,824.44
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/21/2019   Z840‐IN               A/P Invoice       06/20/2019     53,277.75
2010   TRI300   TRIDENT STEEL CORPORATION         06/01/2019   05/22/2019   Z844‐IN               A/P Invoice       06/21/2019     50,770.30
2010   TRI300   TRIDENT STEEL CORPORATION         06/06/2019   06/06/2019   Z908‐IN               A/P Invoice       07/06/2019     53,700.88
2010   TRI300   TRIDENT STEEL CORPORATION         06/17/2019   06/17/2019   Z924‐IN               A/P Invoice       07/17/2019     71,288.20
2010   TRI300   TRIDENT STEEL CORPORATION         06/28/2019   06/28/2019   Z924A‐IN              A/P Invoice       07/28/2019        160.13
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37730‐1      A/P Invoice       03/27/2019     64,408.75
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37728‐1      A/P Invoice       03/20/2019     59,808.13
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37693‐1      A/P Invoice       03/11/2019      4,600.63
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37688‐1      A/P Invoice       03/06/2019     22,732.50
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37675‐1      A/P Invoice       02/27/2019     79,563.75
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37712‐1      A/P Invoice       02/21/2019     79,563.75
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37711‐1      A/P Invoice       02/21/2019     62,514.38
2010   TRIEQU   Trio Equip. Rental & Services     03/01/2019   03/01/2019            37735‐1      A/P Invoice       04/03/2019     64,408.75
2010   TRIEQU   Trio Equip. Rental & Services     03/10/2019   03/10/2019            37736‐1      A/P Invoice       04/09/2019     34,004.38
2010   TRIEQU   Trio Equip. Rental & Services     04/01/2019   04/01/2019             37670       A/P Invoice       02/02/2019     81,079.25
2010   TRIEQU   Trio Equip. Rental & Services     05/01/2019   05/01/2019             37693       A/P Invoice       03/12/2019      6,495.00
2010   TRIEQU   Trio Equip. Rental & Services     07/01/2019   03/25/2019             37742       A/P Invoice       04/24/2019     78,454.19
2010   TRIEQU   Trio Equip. Rental & Services     08/01/2019   04/01/2019             37740       A/P Invoice       05/01/2019     68,792.88
2010   TRO300   Trojan Tubular Services, LLC      04/01/2019   04/01/2019             2042        A/P Invoice       02/28/2019      8,205.94
2010   TRO300   Trojan Tubular Services, LLC      05/01/2019   05/01/2019             2078        A/P Invoice       03/07/2019      7,450.00
2010   TRO300   Trojan Tubular Services, LLC      07/01/2019   03/31/2019             2204        A/P Invoice       04/30/2019      6,495.63
2010   TRS300   TRI R SERVICES,INC                07/01/2019   04/09/2019             6115        A/P Invoice       05/09/2019      9,323.60
2010   TRS300   TRI R SERVICES,INC                07/01/2019   04/09/2019             6113        A/P Invoice       05/09/2019     15,286.00
2010   TRS300   TRI R SERVICES,INC                07/01/2019   04/09/2019             6114        A/P Invoice       05/09/2019     13,720.80
2010   TRS300   TRI R SERVICES,INC                07/01/2019   03/29/2019             6108        A/P Invoice       04/28/2019      9,107.60
2010   TRS300   TRI R SERVICES,INC                08/01/2019   04/12/2019             6119        A/P Invoice       05/12/2019     17,545.60
2010   TRS300   TRI R SERVICES,INC                08/01/2019   04/11/2019             6116        A/P Invoice       05/11/2019     12,397.40
2010   TRS300   TRI R SERVICES,INC                08/01/2019   04/11/2019             6117        A/P Invoice       05/11/2019     15,286.00
2010   TRT300   Turn Right Tools, LLC             04/01/2019   04/01/2019             8862        A/P Invoice       05/01/2019     24,803.36
2010   TRT300   Turn Right Tools, LLC             04/01/2019   04/01/2019             9052        A/P Invoice       06/02/2019       ‐491.05
2010   TRT300   Turn Right Tools, LLC             06/01/2019   02/25/2019             8972        A/P Invoice       03/27/2019     44,757.61
2010   TRT300   Turn Right Tools, LLC             06/01/2019   01/08/2019             8898        A/P Invoice       02/07/2019     45,137.96
                                                        Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 142 of 157


2010   TRT300   Turn Right Tools, LLC               07/01/2019   03/07/2019      8983        A/P Invoice       04/06/2019     40,797.18
2010   TRT300   Turn Right Tools, LLC               07/01/2019   07/15/2019      9109        A/P Invoice       08/14/2019     ‐3,629.50
2010   TRT300   Turn Right Tools, LLC               07/01/2019   03/18/2019      8992        A/P Invoice       04/17/2019     44,845.00
2010   TSI300   Tubular Solutions, Inc.             12/01/2018   12/01/2018    1355201       A/P Invoice       12/07/2018      5,330.00
2010   TSI300   Tubular Solutions, Inc.             12/01/2018   12/01/2018    1327401       A/P Invoice       11/15/2018      4,270.00
2010   TSI300   Tubular Solutions, Inc.             12/01/2018   12/01/2018    1331601       A/P Invoice       11/15/2018      4,250.00
2010   TSI300   Tubular Solutions, Inc.             12/01/2018   12/01/2018    1325701       A/P Invoice       11/07/2018      4,610.00
2010   TSI300   Tubular Solutions, Inc.             12/01/2018   12/01/2018    1323101       A/P Invoice       11/07/2018      5,570.00
2010   TSI300   Tubular Solutions, Inc.             02/01/2019   02/01/2019    1369001       A/P Invoice       12/23/2018      5,930.00
2010   TSI300   Tubular Solutions, Inc.             02/02/2019   02/02/2019    1365301       A/P Invoice       12/27/2018      4,610.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1363801       A/P Invoice       12/19/2018      5,210.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1336901       A/P Invoice       11/30/2018      5,330.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1352101       A/P Invoice       12/06/2018      7,130.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1351201       A/P Invoice       12/06/2018      5,210.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1358101       A/P Invoice       12/13/2018      4,730.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1357701       A/P Invoice       12/13/2018      4,490.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1336801       A/P Invoice       12/16/2018      5,570.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1394701       A/P Invoice       01/20/2019      4,490.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1402001       A/P Invoice       02/01/2019      4,970.00
2010   TSI300   Tubular Solutions, Inc.             03/01/2019   03/01/2019    1394601       A/P Invoice       01/17/2019      5,090.00
2010   TSI300   Tubular Solutions, Inc.             04/01/2019   04/01/2019    1421101       A/P Invoice       02/14/2019      5,570.00
2010   TSI300   Tubular Solutions, Inc.             04/01/2019   04/01/2019    1437001       A/P Invoice       02/25/2019      5,330.00
2010   TSI300   Tubular Solutions, Inc.             04/01/2019   04/01/2019    1424501       A/P Invoice       02/21/2019      5,090.00
2010   TSI300   Tubular Solutions, Inc.             06/01/2019   02/26/2019    1472401       A/P Invoice       03/28/2019      6,650.00
2010   TSI300   Tubular Solutions, Inc.             07/01/2019   03/15/2019    1494601       A/P Invoice       04/14/2019      8,760.00
2010   TSI300   Tubular Solutions, Inc.             07/01/2019   03/29/2019    1493501       A/P Invoice       04/28/2019      3,370.00
2010   TSI300   Tubular Solutions, Inc.             07/01/2019   04/05/2019    1507701       A/P Invoice       05/05/2019      6,170.00
2010   TTC300   Trans‐Tex Cementing Services, LLC   08/01/2018   08/01/2018     18‐182       A/P Invoice       08/30/2018     26,519.27
2010   TTC300   Trans‐Tex Cementing Services, LLC   09/01/2018   09/01/2018    18‐1591       A/P Invoice       09/16/2018     78,511.70
2010   TTC300   Trans‐Tex Cementing Services, LLC   09/01/2018   09/01/2018    18‐1592       A/P Invoice       09/16/2018     88,692.50
2010   TTC300   Trans‐Tex Cementing Services, LLC   09/01/2018   09/01/2018    18‐1594       A/P Invoice       09/16/2018     91,400.60
2010   TTC300   Trans‐Tex Cementing Services, LLC   09/01/2018   09/01/2018    18‐8104       A/P Invoice       09/16/2018     84,437.96
2010   TTC300   Trans‐Tex Cementing Services, LLC   10/01/2018   10/01/2018    18‐2527       A/P Invoice       09/30/2018     99,426.91
2010   TTC300   Trans‐Tex Cementing Services, LLC   10/01/2018   10/01/2018    18‐3091       A/P Invoice       09/30/2018     83,735.80
2010   TTC300   Trans‐Tex Cementing Services, LLC   10/01/2018   10/01/2018    18‐3094       A/P Invoice       09/30/2018     27,568.48
2010   TTC300   Trans‐Tex Cementing Services, LLC   11/01/2018   11/01/2018    18‐4665       A/P Invoice       11/24/2018     85,711.23
2010   TTC300   Trans‐Tex Cementing Services, LLC   11/01/2018   11/01/2018     18‐217       A/P Invoice       11/24/2018     86,028.78
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018     18‐210       A/P Invoice       10/30/2018     95,132.75
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐3595       A/P Invoice       10/30/2018    107,491.75
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐4559       A/P Invoice       10/30/2018     73,276.30
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐15112      A/P Invoice       10/30/2018    100,896.89
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐15117      A/P Invoice       11/10/2018     86,581.75
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐15120      A/P Invoice       11/14/2018    102,158.27
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐4562       A/P Invoice       11/14/2018    103,135.98
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐15122      A/P Invoice       11/14/2018     86,900.33
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐4564       A/P Invoice       10/15/2018     84,734.30
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018     18‐216       A/P Invoice       11/14/2018    103,135.98
                                                        Case 19-12269-KBO     Doc 70-29    Filed 11/12/19   Page 143 of 157


2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐15105       A/P Invoice       10/30/2018    107,783.11
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐2535        A/P Invoice       10/29/2018     87,008.30
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐1597        A/P Invoice       09/30/2018    105,487.85
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018     18‐202        A/P Invoice       10/30/2018    111,069.61
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐4551        A/P Invoice       10/30/2018     84,815.30
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐3592        A/P Invoice       10/30/2018     85,697.75
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐3588        A/P Invoice       10/30/2018    119,910.68
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐1507        A/P Invoice       10/30/2018     87,348.30
2010   TTC300   Trans‐Tex Cementing Services, LLC   12/01/2018   12/01/2018    18‐1102        A/P Invoice       10/30/2018     85,102.75
2010   TTC300   Trans‐Tex Cementing Services, LLC   01/01/2019   01/01/2019    18‐1109        A/P Invoice       11/30/2018     86,692.43
2010   TTC300   Trans‐Tex Cementing Services, LLC   01/01/2019   01/01/2019    18‐2554        A/P Invoice       11/30/2018    117,160.37
2010   TTC300   Trans‐Tex Cementing Services, LLC   01/01/2019   01/01/2019    18‐1108        A/P Invoice       11/30/2018     90,772.43
2010   TTC300   Trans‐Tex Cementing Services, LLC   01/01/2019   01/01/2019    18‐2551        A/P Invoice       11/30/2018     86,028.78
2010   TTD300   Trans‐Tex Dyno Services, LLC        09/01/2018   09/01/2018    18‐11913       A/P Invoice       09/22/2018      4,003.13
2010   TTD300   Trans‐Tex Dyno Services, LLC        09/01/2018   09/01/2018    18‐11759       A/P Invoice       09/22/2018      1,601.25
2010   TTD300   Trans‐Tex Dyno Services, LLC        09/01/2018   09/01/2018    18‐11761       A/P Invoice       09/22/2018        800.63
2010   TTD300   Trans‐Tex Dyno Services, LLC        09/01/2018   09/01/2018    18‐11926       A/P Invoice       09/22/2018      2,401.88
2010   TTD300   Trans‐Tex Dyno Services, LLC        09/01/2018   09/01/2018    18‐11964       A/P Invoice       09/22/2018      1,601.25
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/01/2018   10/01/2018    18‐12147       A/P Invoice       10/25/2018      2,401.88
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/01/2018   10/01/2018    18‐12276       A/P Invoice       10/25/2018      1,601.25
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/01/2018   10/01/2018    18‐12277       A/P Invoice       10/25/2018      2,401.88
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/01/2018   10/01/2018    18‐12019       A/P Invoice       10/25/2018        800.63
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/01/2018   10/01/2018    18‐12681       A/P Invoice       10/23/2018      4,803.75
2010   TTD300   Trans‐Tex Dyno Services, LLC        10/23/2018   10/23/2018    18‐12713       A/P Invoice       11/22/2018        800.63
2010   TTD300   Trans‐Tex Dyno Services, LLC        11/01/2018   11/01/2018    18‐12660       A/P Invoice       11/23/2018        800.63
2010   TTD300   Trans‐Tex Dyno Services, LLC        11/01/2018   11/01/2018    18‐12569       A/P Invoice       11/23/2018      2,401.88
2010   TTD300   Trans‐Tex Dyno Services, LLC        01/01/2019   01/01/2019    18‐12440       A/P Invoice       11/09/2018      7,472.50
2010   TTD300   Trans‐Tex Dyno Services, LLC        01/01/2019   01/01/2019    18‐12506       A/P Invoice       11/09/2018      1,067.50
2010   TTS300   Tryton Tools USA, Inc.              03/01/2019   03/01/2019    1812116        A/P Invoice       01/15/2019     11,035.82
2010   TTS300   Tryton Tools USA, Inc.              03/01/2019   03/01/2019    1812145        A/P Invoice       01/29/2019     10,152.03
2010   TTS300   Tryton Tools USA, Inc.              03/01/2019   03/01/2019    1812150        A/P Invoice       01/29/2019     10,178.08
2010   TTS300   Tryton Tools USA, Inc.              03/01/2019   03/01/2019    1812124        A/P Invoice       01/18/2019     10,178.08
2010   TTS300   Tryton Tools USA, Inc.              03/01/2019   03/01/2019    1812148        A/P Invoice       01/29/2019     10,178.08
2010   TTS300   Tryton Tools USA, Inc.              04/01/2019   04/01/2019    1901127        A/P Invoice       02/28/2019     10,152.03
2010   TTS300   Tryton Tools USA, Inc.              05/01/2019   05/01/2019    1901116        A/P Invoice       02/18/2019     10,178.08
2010   TTS300   Tryton Tools USA, Inc.              05/01/2019   05/01/2019      921          A/P Invoice       02/18/2019     11,050.87
2010   TTS300   Tryton Tools USA, Inc.              05/01/2019   02/15/2019    1902102        A/P Invoice       03/14/2019     11,006.03
2010   TTS300   Tryton Tools USA, Inc.              05/01/2019   02/15/2019    1902101        A/P Invoice       03/14/2019     11,020.98
2010   TTS300   Tryton Tools USA, Inc.              05/01/2019   01/01/2019   1809162‐CM      A/P Invoice       01/31/2019     ‐2,455.25
2010   TTS300   Tryton Tools USA, Inc.              06/01/2019   02/27/2019    1902140        A/P Invoice       03/29/2019     10,204.34
2010   TTS300   Tryton Tools USA, Inc.              06/01/2019   02/27/2019    1902137        A/P Invoice       03/29/2019     10,152.03
2010   TTS300   Tryton Tools USA, Inc.              07/01/2019   03/14/2019    1903103        A/P Invoice       04/13/2019     11,080.76
2010   TTS300   Tryton Tools USA, Inc.              07/01/2019   03/14/2019    1903118        A/P Invoice       04/13/2019      2,455.25
2010   TTS300   Tryton Tools USA, Inc.              07/01/2019   03/14/2019    1903117        A/P Invoice       04/13/2019      7,696.78
2010   TTS300   Tryton Tools USA, Inc.              07/01/2019   03/14/2019    1903104        A/P Invoice       04/13/2019     10,152.03
2010   TTS300   Tryton Tools USA, Inc.              08/01/2019   03/30/2019    1903153        A/P Invoice       04/29/2019      3,875.03
2010   TTS300   Tryton Tools USA, Inc.              08/01/2019   04/29/2019    1904141        A/P Invoice       05/29/2019      1,190.26
                                                              Case 19-12269-KBO          Doc 70-29     Filed 11/12/19   Page 144 of 157


2010   TUCENE   TUCKER ENERGY SERVICES, INC               07/01/2019   03/14/2019           002475        A/P Invoice         04/13/2019   1,105,477.48
2010   TUCENE   TUCKER ENERGY SERVICES, INC               07/01/2019   03/22/2019           002505        A/P Invoice         04/21/2019     262,032.62
2010   TUCENE   TUCKER ENERGY SERVICES, INC               07/01/2019   03/29/2019           002523        A/P Invoice         04/28/2019   2,052,092.49
2010   TYT300   T YORKMAN TRUCKING, LLC                   06/01/2019   12/27/2018            4496         A/P Invoice         01/26/2019       2,000.00
2010   TYT300   T YORKMAN TRUCKING, LLC                                                      5204         A/P Invoice
                                                          07/01/2019   02/26/2019                         Voided 07/01/2019   03/28/2019      1,360.00
2010   UBS300   Ultra Blend Solutions Oilfield Services   04/01/2019   04/01/2019             7141        A/P Invoice         05/25/2019    280,101.90
2010   UBS300   Ultra Blend Solutions Oilfield Services   05/01/2019   05/01/2019             7142        A/P Invoice         05/21/2019     91,318.80
2010   ULT500   ULTERRA DRILLING TECHNOLOGIES, L.P.       12/01/2018   12/01/2018            332818       A/P Invoice         11/03/2018     13,993.48
2010   ULT500   ULTERRA DRILLING TECHNOLOGIES, L.P.       01/01/2019   01/01/2019            331177       A/P Invoice         10/17/2018     13,993.48
2010   ULT500   ULTERRA DRILLING TECHNOLOGIES, L.P.       01/01/2019   01/01/2019            331374       A/P Invoice         10/23/2018     13,993.48
2010   ULTFAB   UltraFab                                  06/01/2019   11/01/2018           82294546      A/P Invoice         12/01/2018     12,312.00
2010   ULTFAB   UltraFab                                  06/01/2019   10/19/2018           82293247      A/P Invoice         11/18/2018     12,312.00
2010   ULTFAB   UltraFab                                  06/01/2019   10/19/2018           82293248      A/P Invoice         11/18/2018     12,312.00
2010   UMD300   UMD SOLUTIONS,LLC                         07/01/2019   03/14/2019             2142        A/P Invoice         04/13/2019    203,509.08
2010   UMD300   UMD SOLUTIONS,LLC                         08/01/2019   03/29/2019             2145        A/P Invoice         04/28/2019    285,926.95
2010   UNICAS   UNITED CASING INCORPORATED                06/01/2019   04/08/2019   U2019‐04059           A/P Invoice         05/08/2019      8,595.60
2010   UNICAS   UNITED CASING INCORPORATED                06/01/2019   04/11/2019   U2019‐04065           A/P Invoice         05/11/2019    101,863.27
2010   UNICAS   UNITED CASING INCORPORATED                06/01/2019   04/17/2019   U2019‐04072           A/P Invoice         05/17/2019    106,847.05
2010   UNICAS   UNITED CASING INCORPORATED                06/01/2019   04/22/2019   U2019‐04074           A/P Invoice         05/22/2019    103,608.45
2010   UNICAS   UNITED CASING INCORPORATED                06/01/2019   05/31/2019   U2019‐05095           A/P Invoice         06/30/2019    405,920.27
2010   USU300   United String Up Company, LLC             01/01/2019   01/01/2019            13569        A/P Invoice         11/04/2018      1,500.00
2010   USU300   United String Up Company, LLC             04/01/2019   04/01/2019            13434        A/P Invoice         02/28/2019      1,500.00
2010   USU300   United String Up Company, LLC             08/01/2019   04/17/2019            11541        A/P Invoice         05/17/2019      1,500.00
2010   UVL300   United Vision Logistics                   06/01/2019   05/09/2019           2477825       A/P Invoice         06/08/2019      3,225.69
2010   VES300   VES Survey International                  09/01/2018   09/01/2018            88730        A/P Invoice         09/20/2018      7,134.00
2010   VES300   VES Survey International                  10/01/2018   10/01/2018            88790        A/P Invoice         09/28/2018     13,493.50
2010   VES300   VES Survey International                  12/01/2018   12/01/2018            89311        A/P Invoice         11/21/2018     13,576.00
2010   VES300   VES Survey International                  12/01/2018   12/01/2018            89328        A/P Invoice         11/21/2018      9,376.00
2010   VES300   VES Survey International                  12/01/2018   12/01/2018            89379        A/P Invoice         11/30/2018      2,036.00
2010   VES300   VES Survey International                  12/01/2018   12/01/2018            89372        A/P Invoice         11/29/2018      2,036.00
2010   VES300   VES Survey International                  04/01/2019   04/01/2019            90053        A/P Invoice         02/14/2019     13,316.00
2010   VES300   VES Survey International                  04/01/2019   04/01/2019            90163        A/P Invoice         02/22/2019      2,036.00
2010   VES300   VES Survey International                  05/01/2019   02/15/2019            90360        A/P Invoice         03/14/2019     19,790.00
2010   VES300   VES Survey International                  06/01/2019   02/28/2019            90463        A/P Invoice         03/30/2019      2,036.00
2010   VESINC   Vaughn Energy Services, Inc.              06/01/2019   02/26/2019           19‐2298       A/P Invoice         03/28/2019    120,389.10
2010   VESINC   Vaughn Energy Services, Inc.              07/01/2019   03/08/2019           19‐2327       A/P Invoice         04/07/2019      9,095.00
2010   VESINC   Vaughn Energy Services, Inc.              08/01/2019   05/23/2019           19‐2443       A/P Invoice         06/22/2019    123,220.00
2010   VESINC   Vaughn Energy Services, Inc.              08/01/2019   05/23/2019           19‐2442       A/P Invoice         06/22/2019    158,553.75
2010   VESINC   Vaughn Energy Services, Inc.              08/01/2019   05/01/2019           19‐2411       A/P Invoice         05/31/2019     23,899.00
2010   WADECO   WADECO SPECIALTIES, LLC                   04/01/2019   04/01/2019             2145        A/P Invoice         03/01/2019      9,943.74
2010   WADECO   WADECO SPECIALTIES, LLC                   04/01/2019   04/01/2019             2133        A/P Invoice         02/24/2019      9,801.02
2010   WADECO   WADECO SPECIALTIES, LLC                   04/01/2019   04/01/2019             2124        A/P Invoice         02/25/2019      9,801.73
2010   WADECO   WADECO SPECIALTIES, LLC                   04/01/2019   04/01/2019             2134        A/P Invoice         02/24/2019      9,801.02
2010   WADECO   WADECO SPECIALTIES, LLC                   05/01/2019   05/01/2019             2155        A/P Invoice         05/31/2019     13,617.25
2010   WADECO   WADECO SPECIALTIES, LLC                   06/01/2019   02/02/2019             2153        A/P Invoice         03/04/2019     10,350.45
2010   WADECO   WADECO SPECIALTIES, LLC                   06/01/2019   01/28/2019             2135        A/P Invoice         02/27/2019     11,174.06
                                                            Case 19-12269-KBO        Doc 70-29      Filed 11/12/19   Page 145 of 157


2010   WAT400    Water Works Field Services, LLC        01/01/2019   01/01/2019          80651         A/P Invoice       03/21/2018         56.00
2010   WAT400    Water Works Field Services, LLC        01/01/2019   01/01/2019          81372         A/P Invoice       05/05/2018         56.00
2010   WAT400    Water Works Field Services, LLC        01/01/2019   01/01/2019          80707         A/P Invoice       03/28/2018        102.73
2010   WAT400    Water Works Field Services, LLC        01/01/2019   01/01/2019          80531         A/P Invoice       02/04/2018         72.00
2010   WEA700    WEAVER AND TIDWELL, LLP                07/01/2019   06/26/2019         10604968       A/P Invoice       07/26/2019    286,111.00
2010   WELL700   WELLTEC, INC.                          06/01/2019   02/22/2019 US36311834             A/P Invoice       03/24/2019     35,220.00
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   06/30/2019        0000048255      A/P Invoice       07/30/2019      7,290.37
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   04/30/2019        0000047313      A/P Invoice       05/30/2019      2,422.69
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   05/31/2019        0000047809      A/P Invoice       06/30/2019      8,321.20
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   05/31/2019        0000047918      A/P Invoice       06/30/2019      1,183.26
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   05/01/2019        0000047065      A/P Invoice       05/31/2019      2,922.75
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   06/01/2019       00000047656      A/P Invoice       07/01/2019      2,922.75
2010   WELLEZ    WELLEZ INFORMATION MANAGEMENT, LLC     07/01/2019   07/01/2019        0000048103      A/P Invoice       07/31/2019      2,922.75
2010   WES200    WESTERN PETROLEUM, LLC                 08/01/2019   07/02/2019         92251574       A/P Invoice       08/01/2019     17,938.36
2010   WES200    WESTERN PETROLEUM, LLC                 08/01/2019   07/01/2019         92250129       A/P Invoice       07/31/2019     18,060.16
2010   WES200    WESTERN PETROLEUM, LLC                 08/14/2019   08/14/2019         92290299       A/P Invoice       09/13/2019        515.00
2010   WES200    WESTERN PETROLEUM, LLC                 08/14/2019   08/14/2019         92290338       A/P Invoice       09/13/2019        515.00
2010   WES200    WESTERN PETROLEUM, LLC                 08/14/2019   08/14/2019         92290339       A/P Invoice       09/13/2019        515.00
2010   WES200    WESTERN PETROLEUM, LLC                 08/14/2019   08/14/2019         92290235       A/P Invoice       09/13/2019      1,504.63
2010   WES300    WESTERN FALCON                         07/01/2019   03/13/2019          113825        A/P Invoice       04/12/2019     55,671.49
2010   WEXFUEL   WEX BANK                               08/23/2019   08/23/2019         60926572       A/P Invoice       09/22/2019      1,239.57
2010   WFR300    Wellbore Fishing & Rental Tools, LLC   09/01/2018   09/01/2018           3094         A/P Invoice       09/30/2018     27,725.21
2010   WFR300    Wellbore Fishing & Rental Tools, LLC   10/01/2018   10/01/2018           3082         A/P Invoice       09/30/2018     53,435.58
2010   WFR300    Wellbore Fishing & Rental Tools, LLC   01/01/2019   01/01/2019           3167         A/P Invoice       10/30/2018     18,021.38
2010   WFR300    Wellbore Fishing & Rental Tools, LLC   03/01/2019   03/01/2019           3230         A/P Invoice       11/30/2018     29,905.42
2010   WGL300    WESTERNGECO,LLC                        06/01/2019   01/29/2019 ID217                  A/P Invoice       02/28/2019      5,000.00
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20681         A/P Invoice       02/14/2019      1,656.36
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20756         A/P Invoice       02/20/2019      2,410.17
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20781         A/P Invoice       02/21/2019      2,562.17
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20421         A/P Invoice       01/26/2019     36,681.62
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20337         A/P Invoice       01/19/2019     25,303.54
2010   WOT300    Wildcat Oil Tools, LLC                 03/01/2019   03/01/2019          20817         A/P Invoice       02/23/2019     43,372.19
2010   WOT300    Wildcat Oil Tools, LLC                 04/01/2019   04/01/2019          20683         A/P Invoice       02/14/2019      4,006.08
2010   WOT300    Wildcat Oil Tools, LLC                 04/01/2019   04/01/2019          20785         A/P Invoice       02/21/2019      4,178.81
2010   WOT300    Wildcat Oil Tools, LLC                 04/01/2019   04/01/2019          20826         A/P Invoice       02/23/2019     48,251.56
2010   WOT300    Wildcat Oil Tools, LLC                 04/01/2019   04/01/2019          21490         A/P Invoice       03/30/2019      4,614.80
2010   WOT300    Wildcat Oil Tools, LLC                 04/01/2019   04/01/2019          20716         A/P Invoice       02/16/2019      6,576.65
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          20721         A/P Invoice       02/17/2019      3,095.75
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          20731         A/P Invoice       02/17/2019        269.64
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          20724         A/P Invoice       02/17/2019      2,403.65
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          20733         A/P Invoice       02/18/2019        801.22
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          20727         A/P Invoice       02/18/2019      2,330.35
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   05/01/2019          21098         A/P Invoice       03/08/2019     19,952.29
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   03/17/2019          21246         A/P Invoice       04/16/2019     68,889.15
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   02/15/2019          21235         A/P Invoice       03/14/2019     97,278.92
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   02/19/2019          21315         A/P Invoice       03/21/2019     33,649.59
2010   WOT300    Wildcat Oil Tools, LLC                 05/01/2019   01/01/2019         19110‐CM       A/P Invoice       01/31/2019     ‐2,179.59
                                                 Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 146 of 157


2010   WOT300   Wildcat Oil Tools, LLC       06/01/2019   02/25/2019     21402        A/P Invoice       03/27/2019    20,467.55
2010   WOT300   Wildcat Oil Tools, LLC       06/01/2019   02/27/2019     21463        A/P Invoice       03/29/2019     4,460.03
2010   WOT300   Wildcat Oil Tools, LLC       06/01/2019   02/27/2019     21468        A/P Invoice       03/29/2019     2,327.04
2010   WOT300   Wildcat Oil Tools, LLC       06/01/2019   02/27/2019     21456        A/P Invoice       03/29/2019     4,717.50
2010   WOT300   Wildcat Oil Tools, LLC       06/01/2019   03/08/2019     21652        A/P Invoice       04/07/2019     6,274.78
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   02/22/2019     21372        A/P Invoice       03/24/2019     3,322.06
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/07/2019     21625        A/P Invoice       04/06/2019     2,099.02
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/14/2019     21730        A/P Invoice       04/13/2019     6,061.28
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/18/2019     21772        A/P Invoice       04/17/2019     8,095.06
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/27/2019     21970        A/P Invoice       04/26/2019    12,747.41
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/20/2019     21832        A/P Invoice       04/19/2019     4,038.18
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/20/2019     21830        A/P Invoice       04/19/2019     5,646.23
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/20/2019     21825        A/P Invoice       04/19/2019     2,568.00
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   04/01/2019     22058        A/P Invoice       05/01/2019     3,028.64
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   04/05/2019     22179        A/P Invoice       05/05/2019     1,001.28
2010   WOT300   Wildcat Oil Tools, LLC       07/01/2019   03/09/2019     21659        A/P Invoice       04/08/2019     6,206.00
2010   WOT300   Wildcat Oil Tools, LLC       08/01/2019   04/16/2019     22331        A/P Invoice       05/16/2019     5,096.29
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     21701        A/P Invoice       03/05/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     21549        A/P Invoice       02/13/2019     7,259.65
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     21550        A/P Invoice       02/14/2019     7,664.65
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     21681        A/P Invoice       02/16/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     22414        A/P Invoice       02/11/2019     5,078.77
2010   WSE300   Gulf Coast Business Credit   04/01/2019   04/01/2019     22832        A/P Invoice       02/11/2019    32,121.08
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22324        A/P Invoice       03/01/2019    43,831.55
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22835        A/P Invoice       03/01/2019    35,771.93
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22775        A/P Invoice       02/25/2019     4,163.25
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21551        A/P Invoice       02/15/2019     7,728.70
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21687        A/P Invoice       02/22/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21688        A/P Invoice       02/23/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21689        A/P Invoice       02/24/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21690        A/P Invoice       02/25/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21691        A/P Invoice       02/26/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21692        A/P Invoice       02/27/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21695        A/P Invoice       03/01/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21698        A/P Invoice       03/02/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21699        A/P Invoice       03/05/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21700        A/P Invoice       03/04/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     9422SW       A/P Invoice       03/28/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22834        A/P Invoice       02/25/2019    28,950.60
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22540        A/P Invoice       03/05/2019    14,731.50
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     22734        A/P Invoice       02/25/2019    28,470.23
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     19844        A/P Invoice       03/07/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     19843        A/P Invoice       03/06/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     20243        A/P Invoice       03/07/2019     2,455.25
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     21020        A/P Invoice       03/07/2019     2,455.25
2010   WSE300   Gulf Coast Business Credit   05/01/2019   05/01/2019     2235‐1       A/P Invoice       03/09/2019    41,184.15
2010   WSE300   Gulf Coast Business Credit   05/01/2019   02/15/2019     224542       A/P Invoice       03/17/2019    27,797.70
                                                 Case 19-12269-KBO     Doc 70-29   Filed 11/12/19   Page 147 of 157


2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/01/2019      22735       A/P Invoice       03/03/2019    28,470.23
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/01/2019     2229‐1       A/P Invoice       03/03/2019    33,297.99
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/01/2019      21697       A/P Invoice       03/03/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/01/2019      22776       A/P Invoice       03/03/2019    34,629.70
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/12/2019      20244       A/P Invoice       03/14/2019     2,455.25
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/08/2019      19845       A/P Invoice       03/10/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/12/2019     19849SW      A/P Invoice       03/14/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/15/2019     9409SW       A/P Invoice       03/17/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/16/2019     9410SW       A/P Invoice       03/18/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/17/2019     9411SW       A/P Invoice       03/19/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/19/2019     9413SW       A/P Invoice       03/21/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/08/2019      22541       A/P Invoice       03/10/2019    26,644.80
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/18/2019     9412SW       A/P Invoice       03/20/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/24/2019     9418SW       A/P Invoice       03/26/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/25/2019     9419SW       A/P Invoice       03/27/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/23/2019     9417SW       A/P Invoice       03/25/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   01/10/2019      21546       A/P Invoice       02/09/2019    10,750.70
2010   WSE300   Gulf Coast Business Credit   06/01/2019   01/11/2019      21547       A/P Invoice       02/10/2019     9,982.10
2010   WSE300   Gulf Coast Business Credit   06/01/2019   01/12/2019      21548       A/P Invoice       02/11/2019    10,259.65
2010   WSE300   Gulf Coast Business Credit   06/01/2019   01/29/2019      21694       A/P Invoice       02/28/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/14/2019     9408SW       A/P Invoice       03/16/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   06/01/2019   01/04/2019     21016‐1      A/P Invoice       02/03/2019      ‐106.75
2010   WSE300   Gulf Coast Business Credit   06/01/2019   02/07/2019      22326       A/P Invoice       03/09/2019    22,561.61
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/08/2019      22404       A/P Invoice       04/07/2019    20,335.88
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/22/2019     9416SW       A/P Invoice       03/24/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/22/2019      22543       A/P Invoice       03/24/2019    26,548.73
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/26/2019     9420SW       A/P Invoice       03/28/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/26/2019      22544       A/P Invoice       03/28/2019    13,503.88
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/11/2019     19848SW      A/P Invoice       03/13/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/27/2019     9421SW       A/P Invoice       03/29/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/27/2019      22744       A/P Invoice       03/29/2019     2,615.38
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/09/2019      19846       A/P Invoice       03/11/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/13/2019     19850SW      A/P Invoice       03/15/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/18/2019      22280       A/P Invoice       02/17/2019    25,780.13
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/21/2019      21686       A/P Invoice       02/20/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/18/2019      22733       A/P Invoice       02/17/2019    25,780.13
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/18/2019      21683       A/P Invoice       02/17/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/18/2019      22833       A/P Invoice       02/17/2019    25,780.13
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/17/2019      21682       A/P Invoice       02/16/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/05/2019      22661       A/P Invoice       04/04/2019    14,731.50
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/08/2019     23626SW      A/P Invoice       04/07/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/07/2019     23625SW      A/P Invoice       04/06/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/06/2019     23624SW      A/P Invoice       04/05/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/05/2019     23623SW      A/P Invoice       04/04/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/04/2019     23622SW      A/P Invoice       04/03/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/03/2019     9425SW       A/P Invoice       04/02/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/02/2019     9424SW       A/P Invoice       04/01/2019     8,145.03
                                                 Case 19-12269-KBO     Doc 70-29    Filed 11/12/19   Page 148 of 157


2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/01/2019     9423SW        A/P Invoice       03/31/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/28/2019      21693        A/P Invoice       02/27/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/31/2019      21696        A/P Invoice       03/02/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/18/2019     2226‐1        A/P Invoice       02/17/2019    33,519.50
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/01/2019     2233‐1        A/P Invoice       03/31/2019    34,715.10
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/22/2019     2232‐1        A/P Invoice       03/24/2019    37,116.98
2010   WSE300   Gulf Coast Business Credit   07/01/2019   01/25/2019     2228‐1        A/P Invoice       02/24/2019    30,647.93
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/08/2019      22782        A/P Invoice       04/07/2019    28,961.28
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/22/2019      22837        A/P Invoice       03/24/2019    35,878.68
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/01/2019      22778        A/P Invoice       03/31/2019    30,594.55
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/17/2019      23203        A/P Invoice       04/16/2019     7,365.75
2010   WSE300   Gulf Coast Business Credit   07/01/2019   03/15/2019      23172        A/P Invoice       04/14/2019    14,731.50
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/01/2019    22324‐COR      A/P Invoice       03/03/2019       416.33
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/07/2019      22325        A/P Invoice       03/09/2019    71,800.05
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/20/2019     9414SW        A/P Invoice       03/22/2019     8,145.03
2010   WSE300   Gulf Coast Business Credit   07/01/2019   02/21/2019     9415SW        A/P Invoice       03/23/2019     8,145.03
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3869299       A/P Invoice       02/12/2019     1,840.00
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3869303       A/P Invoice       02/11/2019     1,980.30
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3871205       A/P Invoice       02/13/2019     1,125.00
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3871207       A/P Invoice       02/13/2019     1,500.00
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3872380       A/P Invoice       02/15/2019     1,035.00
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3872733       A/P Invoice       02/16/2019       575.00
2010   WTG300   WTG Fuels, Inc.              01/01/2019   01/01/2019     3874031       A/P Invoice       02/18/2019     1,495.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3876388       A/P Invoice       02/22/2019       437.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3880468       A/P Invoice       02/24/2019     1,058.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3880471       A/P Invoice       02/25/2019       506.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3876390       A/P Invoice       02/22/2019       805.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3876384       A/P Invoice       02/22/2019       782.00
2010   WTG300   WTG Fuels, Inc.              04/01/2019   04/01/2019     3875521       A/P Invoice       02/21/2019       920.00
2010   WTG300   WTG Fuels, Inc.              05/01/2019   05/01/2019     3895876       A/P Invoice       03/14/2019     1,610.00
2010   WTG300   WTG Fuels, Inc.              05/01/2019   01/21/2019     3874823       A/P Invoice       02/20/2019       736.00
2010   WTG300   WTG Fuels, Inc.              05/01/2019   02/16/2019     3898006       A/P Invoice       03/18/2019     4,140.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/13/2019     3897105       A/P Invoice       03/15/2019     5,520.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/19/2019     3898067       A/P Invoice       03/21/2019     3,795.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   01/28/2019     3882308       A/P Invoice       02/27/2019       759.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   03/07/2019     3911722       A/P Invoice       04/06/2019     1,035.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   03/04/2019     3906771       A/P Invoice       04/03/2019     4,025.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   03/05/2019      14079        A/P Invoice       04/04/2019     1,636.96
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/28/2019     3902414       A/P Invoice       03/30/2019     2,300.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/21/2019     3898112       A/P Invoice       03/23/2019       575.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/21/2019     3898113       A/P Invoice       03/23/2019     2,760.00
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/24/2019     3898374       A/P Invoice       03/26/2019     4,795.50
2010   WTG300   WTG Fuels, Inc.              06/01/2019   02/26/2019     3900471       A/P Invoice       03/28/2019     1,840.00
2010   WTG300   WTG Fuels, Inc.              07/01/2019   03/26/2019     3918382       A/P Invoice       04/25/2019     1,725.00
2010   WTG300   WTG Fuels, Inc.              07/01/2019   03/18/2019     3914299       A/P Invoice       04/17/2019     3,450.00
2010   WTG300   WTG Fuels, Inc.              07/01/2019   03/16/2019     3914028       A/P Invoice       04/15/2019     3,565.00
2010   WTG300   WTG Fuels, Inc.              07/01/2019   05/10/2019     3940940       A/P Invoice       06/09/2019     3,680.00
                                      Case 19-12269-KBO     Doc 70-29   Filed 11/12/19    Page 149 of 157


2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/06/2019     3907959       A/P Invoice       04/05/2019     2,645.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/09/2019     3912021       A/P Invoice       04/08/2019     1,610.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/11/2019     3912381       A/P Invoice       04/10/2019     5,290.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/12/2019     3912609       A/P Invoice       04/11/2019     1,265.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/14/2019     3913652       A/P Invoice       04/13/2019     3,220.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/20/2019     3915629       A/P Invoice       04/19/2019     3,220.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/21/2019     3916285       A/P Invoice       04/20/2019     1,955.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/25/2019     3917801       A/P Invoice       04/24/2019     1,299.50
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/22/2019     3917264       A/P Invoice       04/21/2019     2,599.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/23/2019     3917266       A/P Invoice       04/22/2019     2,944.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/25/2019     3917788       A/P Invoice       04/24/2019     3,220.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/27/2019     3919030       A/P Invoice       04/26/2019     1,610.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/28/2019     3919769       A/P Invoice       04/27/2019     1,725.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/30/2019     3920535       A/P Invoice       04/29/2019     2,990.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/10/2019     3927043       A/P Invoice       05/10/2019     1,610.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/24/2019     3946712       A/P Invoice       06/23/2019    ‐1,150.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/24/2019     3946706       A/P Invoice       06/23/2019    ‐2,990.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/30/2019     3935436       A/P Invoice       05/30/2019     3,381.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/30/2019     3920534       A/P Invoice       04/29/2019     1,265.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/20/2019     3915634       A/P Invoice       04/19/2019     1,955.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/19/2019     3914791       A/P Invoice       04/18/2019     4,531.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/18/2019     3914304       A/P Invoice       04/17/2019     1,150.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/17/2019     3914034       A/P Invoice       04/16/2019     1,265.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/13/2019     3912803       A/P Invoice       04/12/2019     3,335.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/11/2019     3912390       A/P Invoice       04/10/2019     4,383.80
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/11/2019     3912387       A/P Invoice       04/10/2019     1,207.50
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/06/2019     3907956       A/P Invoice       04/05/2019     2,990.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/03/2019     3905042       A/P Invoice       04/02/2019     1,150.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/23/2019     3917269       A/P Invoice       04/22/2019       621.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/27/2019     3934148       A/P Invoice       05/27/2019     2,760.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/24/2019     3946717       A/P Invoice       06/23/2019    ‐2,090.70
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/17/2019     3914031       A/P Invoice       04/16/2019     1,495.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/21/2019     3945848       A/P Invoice       06/20/2019    ‐2,219.50
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/21/2019     3945842       A/P Invoice       06/20/2019    ‐1,840.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/28/2019     3919773       A/P Invoice       04/27/2019     1,610.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   03/26/2019     3918384       A/P Invoice       04/25/2019     3,772.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/08/2019     3926069       A/P Invoice       05/08/2019     4,140.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/08/2019     3939965       A/P Invoice       06/07/2019     3,588.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   05/08/2019     3939964       A/P Invoice       06/07/2019     1,863.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/03/2019     3924169       A/P Invoice       05/03/2019     3,220.00
2010   WTG300   WTG Fuels, Inc.   07/01/2019   04/01/2019     3922986       A/P Invoice       05/01/2019     3,105.00
2010   WTG300   WTG Fuels, Inc.   08/01/2019   04/14/2019     3928394       A/P Invoice       05/14/2019     1,380.00
2010   WTG300   WTG Fuels, Inc.   08/01/2019   04/15/2019     3928779       A/P Invoice       05/15/2019     3,220.00
2010   WTG300   WTG Fuels, Inc.   08/01/2019   05/13/2019     3941449       A/P Invoice       06/12/2019     2,530.00
2010   WTG300   WTG Fuels, Inc.   08/01/2019   05/13/2019     3941442       A/P Invoice       06/12/2019     4,149.20
2010   WTG300   WTG Fuels, Inc.   08/01/2019   04/20/2019     3930452       A/P Invoice       05/20/2019     1,150.00
2010   WTG300   WTG Fuels, Inc.   08/01/2019   04/19/2019     3930451       A/P Invoice       05/19/2019     3,680.00
                                                      Case 19-12269-KBO        Doc 70-29      Filed 11/12/19   Page 150 of 157


2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/23/2019          3933370       A/P Invoice       05/23/2019                                   3,335.00
2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/12/2019          3928381       A/P Invoice       05/12/2019                                   1,150.00
2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/17/2019          3930419       A/P Invoice       05/17/2019                                   1,035.00
2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/26/2019          3934144       A/P Invoice       05/26/2019                                   3,266.00
2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/30/2019          3934837       A/P Invoice       05/30/2019                                   2,300.00
2010   WTG300   WTG Fuels, Inc.                   08/01/2019   04/25/2019          3933408       A/P Invoice       05/25/2019                                   1,150.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   10/01/2018   10/01/2018           7275         A/P Invoice       09/18/2018                                 305,000.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   10/01/2018   10/01/2018           7530         A/P Invoice       10/13/2018                                 255,000.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   01/01/2019   01/01/2019           7900         A/P Invoice       11/21/2018                                  19,656.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   01/01/2019   01/01/2019           7948         A/P Invoice       11/23/2018                                 155,000.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   01/01/2019   01/01/2019           7553         A/P Invoice       10/16/2018                                   2,640.00
2010   WTS300   WILBANKS TRUCKING SERVICES, LLC   03/01/2019   03/01/2019           8336         A/P Invoice       01/16/2019                                  24,300.00
2010   YEL300   YELLOWJACKET Oilfield Services    03/01/2019   03/01/2019           70659        A/P Invoice       11/13/2018                                  20,520.00
2010   YEL300   YELLOWJACKET Oilfield Services    05/01/2019   05/01/2019           70890        A/P Invoice       12/20/2018                                   3,240.00
2010   YEL300   YELLOWJACKET Oilfield Services    08/01/2019   04/16/2019           77718        A/P Invoice       05/16/2019                                  48,153.29
2010   YMH300   Youngs Mobile Homes               07/01/2019   05/31/2019           2786         A/P Invoice       06/30/2019   09/16/2019 C       9661        11,272.80
2010   YMH300   Youngs Mobile Homes               07/01/2019   05/31/2019           2787         A/P Invoice       06/30/2019   09/16/2019 C       9661           854.00
2010   YMH300   Youngs Mobile Homes               07/01/2019   06/30/2019           2946         A/P Invoice       07/30/2019                                   3,300.00
2010   YMH300   Youngs Mobile Homes               07/01/2019   05/14/2019           2741         A/P Invoice       06/13/2019   09/16/2019   C     9661         9,159.15
2010   YMH300   Youngs Mobile Homes               07/01/2019   05/14/2019           2742         A/P Invoice       06/13/2019   09/16/2019   C     9661        13,108.90
2010   YMH300   Youngs Mobile Homes               07/01/2019   05/14/2019           2743         A/P Invoice       06/13/2019   09/16/2019   C     9661           373.63
2010   YMH300   Youngs Mobile Homes               08/01/2019   05/31/2019           2774         A/P Invoice       06/30/2019   09/16/2019   C     9661         3,410.00
2010   YMH300   Youngs Mobile Homes               08/01/2019   07/09/2019           3054         A/P Invoice       08/08/2019                                   5,636.40
2010   YMH300   Youngs Mobile Homes               08/01/2019   07/09/2019           3055         A/P Invoice       08/08/2019                                  11,742.50
2010   YMH300   Youngs Mobile Homes               08/01/2019   07/09/2019           3056         A/P Invoice       08/08/2019                                     298.90
2010   ZPZ100   ZPZ Delaware I, LLC               05/29/2019   05/29/2019 SFC‐052919             A/P Invoice       06/11/2019                                  23,069.00
2010   ZZMISC   Miscellaneous Vendor              06/30/2018   06/30/2018         063018‐OH      %%San Saba        06/30/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              07/31/2018   07/31/2018         073118‐OH      %%San Saba        07/31/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              08/31/2018   08/31/2018         083118‐OH      %%San Saba        08/31/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              09/30/2018   09/30/2018         093018‐OH      %%San Saba        09/30/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              10/31/2018   10/31/2018         103118‐OH      %%San Saba        10/31/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              11/30/2018   11/30/2018         113018‐OH      %%San Saba        11/30/2018                                       0.00
2010   ZZMISC   Miscellaneous Vendor              12/31/2018   12/31/2018         123118‐OH      %%San Saba        12/31/2018                                       0.00
2010   ADMARC   ADMARC                            07/01/2019   07/16/2019           23276        A/P Invoice       08/15/2019                                     378.00
2010   ADMARC   ADMARC                            08/01/2019   08/20/2019           23331        A/P Invoice       09/19/2019                                   1,085.40
2010   ANG300   Jensen Kohl Angelloz              08/23/2019   08/23/2019 #05‐082319             A/P Invoice       09/06/2019   09/06/2019 C     E000000252     5,237.50
2010   ART400   ALAN R TRUCKING                   07/01/2019   03/12/2019           11311        A/P Invoice       04/11/2019                                   1,780.00
2010   ART400   ALAN R TRUCKING                   07/01/2019   03/12/2019           11274        A/P Invoice       04/11/2019                                     975.00
2010   ART400   ALAN R TRUCKING                   07/01/2019   03/12/2019           11272        A/P Invoice       04/11/2019                                   1,410.00
2010   ART400   ALAN R TRUCKING                   07/01/2019   03/12/2019           11273        A/P Invoice       04/11/2019                                     585.00
2010   BAK300   BAKER BOTTS L.L.P.                08/01/2019   08/02/2019          1660397       A/P Invoice       09/01/2019                                   3,237.50
2010   BAK500   BAKER HUGHES                      07/01/2019   02/25/2019         91227768       A/P Invoice       03/27/2019                                     868.97
2010   BAK500   BAKER HUGHES                      07/01/2019   02/20/2019         91226754       A/P Invoice       03/22/2019                                     807.30
2010   BAS400   Basic Energy Services             06/01/2019   02/13/2019         92909012       A/P Invoice       03/15/2019                                     190.00
2010   BAS400   Basic Energy Services             06/01/2019   02/13/2019         92909013       A/P Invoice       03/15/2019                                     190.00
2010   BAS400   Basic Energy Services             06/01/2019   02/13/2019         92909014       A/P Invoice       03/15/2019                                   2,080.00
2010   BAS400   Basic Energy Services             06/01/2019   02/15/2019         92911199       A/P Invoice       03/17/2019                                   3,000.00
                                                 Case 19-12269-KBO        Doc 70-29     Filed 11/12/19      Page 151 of 157


2010   BAS400    Basic Energy Services       06/01/2019   02/17/2019         92911832      A/P Invoice          03/19/2019                               541.25
2010   BAS400    Basic Energy Services       06/01/2019   02/22/2019         92916503      A/P Invoice          03/24/2019                             2,273.25
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917556      A/P Invoice          03/27/2019                             3,517.23
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917557      A/P Invoice          03/27/2019                             2,573.10
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917558      A/P Invoice          03/27/2019                             2,059.25
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917559      A/P Invoice          03/27/2019                               402.69
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917560      A/P Invoice          03/27/2019                             1,312.53
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917561      A/P Invoice          03/27/2019                               570.00
2010   BAS400    Basic Energy Services       06/01/2019   02/25/2019         92917562      A/P Invoice          03/27/2019                             3,311.00
2010   BAS400    Basic Energy Services       06/01/2019   02/26/2019         92918743      A/P Invoice          03/28/2019                             4,243.40
2010   BAS400    Basic Energy Services       06/01/2019   02/28/2019         92920329      A/P Invoice          03/30/2019                            13,372.00
2010   BAS400    Basic Energy Services       06/01/2019   02/28/2019         92920330      A/P Invoice          03/30/2019                               692.48
2010   BAS400    Basic Energy Services       06/01/2019   02/28/2019         92920331      A/P Invoice          03/30/2019                             1,714.61
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929180      A/P Invoice          04/13/2019                            13,200.00
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929181      A/P Invoice          04/13/2019                             4,754.16
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929182      A/P Invoice          04/13/2019                            18,117.50
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929653      A/P Invoice          04/13/2019                            17,471.55
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929654      A/P Invoice          04/13/2019                             9,560.00
2010   BAS400    Basic Energy Services       06/01/2019   03/14/2019         92929655      A/P Invoice          04/13/2019                             4,403.74
2010   BAS400    Basic Energy Services       06/01/2019   03/15/2019         92929952      A/P Invoice          04/14/2019                               600.50
2010   BAS400    Basic Energy Services       06/01/2019   03/15/2019         92929953      A/P Invoice          04/14/2019                               451.25
2010   BAS400    Basic Energy Services       06/01/2019   03/28/2019         92939512      A/P Invoice          04/27/2019                            16,393.39
2010   BAS400    Basic Energy Services       06/01/2019   05/30/2019         92979659      A/P Invoice          06/29/2019                             1,181.23
2010   BAS400    Basic Energy Services       06/01/2019   05/30/2019         92979658      A/P Invoice          06/29/2019                             1,620.31
2010   BAS400    Basic Energy Services       06/01/2019   05/30/2019         92979656      A/P Invoice          06/29/2019                               743.75
2010   BAS700    BASIN ENGINE & PUMP, INC.   06/01/2019   04/04/2019         4356770       A/P Invoice          05/04/2019   09/11/2019   C   6599       989.23
2010   BAS700    BASIN ENGINE & PUMP, INC.   06/01/2019   04/30/2019         4371062       A/P Invoice          05/30/2019   09/11/2019   C   6599       365.45
2010   BAS700    BASIN ENGINE & PUMP, INC.   06/01/2019   05/16/2019         4379709       A/P Invoice          06/15/2019   09/11/2019   C   6599     4,416.77
2010   BAS700    BASIN ENGINE & PUMP, INC.   06/01/2019   05/29/2019         4386333       A/P Invoice          06/28/2019   09/11/2019   C   6599       653.77
2010   BDE300    Big D Equipment Company     05/01/2019   05/01/2019          478908       A/P Invoice          02/28/2019                               106.75
2010   BDE300    Big D Equipment Company     05/01/2019   05/01/2019          478909       A/P Invoice          02/28/2019                               106.75
2010   BDE300    Big D Equipment Company     05/01/2019   05/01/2019          478910       A/P Invoice          02/28/2019                               106.75
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479869       A/P Invoice          03/30/2019                               106.75
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479870       A/P Invoice          03/30/2019                               106.75
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479871       A/P Invoice          03/30/2019                               106.75
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479920       A/P Invoice          03/30/2019                             2,588.69
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479923       A/P Invoice          03/30/2019                             2,112.05
2010   BDE300    Big D Equipment Company     07/01/2019   02/28/2019          479924       A/P Invoice          03/30/2019                             1,307.69
2010   BDE300    Big D Equipment Company     08/01/2019   03/31/2019          480846       A/P Invoice          04/30/2019                               106.75
2010   BDE300    Big D Equipment Company     08/01/2019   03/31/2019          480845       A/P Invoice          04/30/2019                               106.75
2010   BMO100    Bank of Montreal            07/31/2019   07/31/2019          073119       A/P Invoice          08/30/2019                                 0.20
2010   BRI300    Britt Trucking Company      07/15/2019   07/15/2019 PH‐071519             A/P Invoice          07/14/2019                               120.00
2010   CAPFINA   CAPITAL PREMIUM FINANCING   07/13/2017   07/13/2017          080117       LOAN #291482         08/01/2017                            14,550.02
2010   CAPFINA   CAPITAL PREMIUM FINANCING   08/01/2017   08/01/2017         080117‐R      A/P Invoice          08/31/2017                           ‐14,550.02
2010   CAS400    Elisa Castillo              08/01/2019   09/03/2019          090319       A/P Invoice          10/03/2019   09/03/2019 C     6578       175.00
2010   COX300    David Cox                   08/15/2019   08/15/2019 PH‐081519             A/P Invoice          08/15/2019   09/30/2019 C     6639       125.00
2010   COX300    David Cox                                08/31/2019                       To account for                                               ‐120.00
                                                           Case 19-12269-KBO         Doc 70-29      Filed 11/12/19   Page 152 of 157


2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     06/30/2019   06/30/2019          0300532        A/P Invoice       07/30/2019                                34.00
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     07/01/2019   04/30/2019          0296585        A/P Invoice       05/30/2019                                 1.55
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     07/01/2019   05/31/2019          0298311        A/P Invoice       06/30/2019                                34.00
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     07/01/2019   05/31/2019          0298786        A/P Invoice       06/30/2019                                 0.53
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     07/01/2019   06/30/2019          0301024        A/P Invoice       07/30/2019                                 1.04
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     07/01/2019   04/30/2019          0296103        A/P Invoice       05/30/2019                                34.00
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     08/01/2019   07/31/2019          0302829        A/P Invoice       08/30/2019                                34.00
2010   CUL500   CULLIGAN WATER OF WEST TEXAS, INC.     08/01/2019   07/31/2019          0303317        A/P Invoice       08/30/2019                                 1.57
2010   DAL300   Apergy ESP Systems, LLC                04/01/2019   04/01/2019         230063056       A/P Invoice       03/27/2019                            58,719.65
2010   DAL300   Apergy ESP Systems, LLC                05/01/2019   05/01/2019         230061415       A/P Invoice       02/28/2019                               299.35
2010   DAL300   Apergy ESP Systems, LLC                05/01/2019   05/01/2019         230061792       A/P Invoice       03/12/2019                             2,505.38
2010   DAL300   Apergy ESP Systems, LLC                07/01/2019   03/08/2019         230063527       A/P Invoice       04/07/2019                             1,466.25
2010   DAL300   Apergy ESP Systems, LLC                07/01/2019   03/08/2019         230063528       A/P Invoice       04/07/2019                             1,014.69
2010   DAL300   Apergy ESP Systems, LLC                07/01/2019   03/08/2019         230063529       A/P Invoice       04/07/2019                             1,066.22
2010   DAL300   Apergy ESP Systems, LLC                07/01/2019   03/22/2019         237002974       A/P Invoice       04/21/2019                            ‐5,946.28
2010   DAL300   Apergy ESP Systems, LLC                07/01/2019   03/14/2019         230063652       A/P Invoice       04/13/2019                             1,230.91
2010   DAL300   Apergy ESP Systems, LLC                08/01/2019   03/28/2019         230064335       A/P Invoice       04/27/2019                            11,430.38
2010   DAL300   Apergy ESP Systems, LLC                08/01/2019   03/28/2019         230064334       A/P Invoice       04/27/2019                           107,492.94
2010   DAL300   Apergy ESP Systems, LLC                08/01/2019   03/29/2019         230065033       A/P Invoice       04/28/2019                             4,196.88
2010   DAL300   Apergy ESP Systems, LLC                08/01/2019   03/29/2019         230064757       A/P Invoice       04/28/2019                             4,409.38
2010   DDS300   Diversified Detection Services, Inc.   07/01/2019   01/31/2019          0093048        A/P Invoice       03/02/2019                                55.00
2010   DDS300   Diversified Detection Services, Inc.   07/01/2019   04/30/2019          0102728        A/P Invoice       05/30/2019                                55.00
2010   DSS300   Document Shredding and Storage         08/01/2019   08/31/2019          0116065        A/P Invoice       09/30/2019                                55.00
2010   EWC300   ERVIN WELL SITE CONSULTANTS, LLC       05/01/2019   05/01/2019          121659         A/P Invoice       03/08/2019                             1,450.00
2010   EXT300   EXTERNAL SYSTEMS                       07/24/2019   07/24/2019           51420         A/P Invoice       08/23/2019   09/27/2019   C   6613       267.30
2010   EXT300   EXTERNAL SYSTEMS                       07/24/2019   07/24/2019           51441         A/P Invoice       08/23/2019   09/27/2019   C   6613       178.20
2010   EXT300   EXTERNAL SYSTEMS                       07/24/2019   07/24/2019           51510         A/P Invoice       08/23/2019   09/27/2019   C   6613        53.46
2010   EXT300   EXTERNAL SYSTEMS                       07/24/2019   07/24/2019           51532         A/P Invoice       08/23/2019   09/27/2019   C   6613       213.85
2010   EXT300   EXTERNAL SYSTEMS                       07/24/2019   07/24/2019           51644         A/P Invoice       08/23/2019   09/27/2019   C   6613        89.10
2010   EXT300   EXTERNAL SYSTEMS                       07/25/2019   07/25/2019           51645         A/P Invoice       08/24/2019   09/27/2019   C   6613       447.66
2010   IHS300   IHS GLOBAL INC.                        08/15/2019   08/15/2019        09S0KV44Y7       A/P Invoice       09/14/2019                           342,285.59
2010   J&M300   J & M ENERGY SERVICES, LP              05/01/2019   05/01/2019           27866         A/P Invoice       05/31/2019                             1,851.00
2010   J&M300   J & M ENERGY SERVICES, LP              05/01/2019   05/01/2019           27880         A/P Invoice       06/05/2019                            13,235.73
2010   KEA300   KE Andrews & Company                   08/05/2019   08/05/2019        10666‐11263      A/P Invoice       09/04/2019                            22,727.50
2010   KEY300   Maggie Kay Key                         08/30/2019   08/30/2019 #2019‐013               A/P Invoice       09/29/2019   09/11/2019 C     6598       175.00
2010   KNO300   Applied US Energy, Inc.                05/01/2019   05/01/2019        7015296505       A/P Invoice       02/16/2019                                95.36
2010   KNO300   Applied US Energy, Inc.                05/01/2019   05/01/2019        7015296558       A/P Invoice       02/16/2019                               311.32
2010   KNO300   Applied US Energy, Inc.                05/01/2019   05/01/2019        7015670869       A/P Invoice       04/04/2019                               234.88
2010   KNO300   Applied US Energy, Inc.                07/01/2019   02/25/2019        7015612070       A/P Invoice       03/27/2019                               290.07
2010   KNO300   Applied US Energy, Inc.                07/01/2019   02/25/2019        7015610744       A/P Invoice       03/27/2019                             1,927.67
2010   KNO300   Applied US Energy, Inc.                07/01/2019   03/05/2019        7015681230       A/P Invoice       04/04/2019                             1,064.75
2010   KNO300   Applied US Energy, Inc.                07/01/2019   07/02/2019        7016629991       A/P Invoice       08/01/2019                               411.09
2010   KNO300   Applied US Energy, Inc.                07/01/2019   01/16/2019        7015296574       A/P Invoice       02/15/2019                               311.32
2010   KNO300   Applied US Energy, Inc.                07/01/2019   07/02/2019        7016629743       A/P Invoice       08/01/2019                               359.91
2010   KNO300   Applied US Energy, Inc.                07/01/2019   07/02/2019        7016629740       A/P Invoice       08/01/2019                               255.26
2010   KNO300   Applied US Energy, Inc.                07/01/2019   07/02/2019        7016629578       A/P Invoice       08/01/2019                             8,421.03
2010   KNO300   Applied US Energy, Inc.                07/01/2019   07/17/2019        7016727758       A/P Invoice       08/16/2019                               101.26
                                              Case 19-12269-KBO     Doc 70-29    Filed 11/12/19    Page 153 of 157


2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/24/2019   7016782066       A/P Invoice       08/23/2019       226.90
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/24/2019   7016781849       A/P Invoice       08/23/2019       206.12
2010   KNO300   Applied US Energy, Inc.   07/01/2019   07/24/2019   7016781846       A/P Invoice       08/23/2019       344.10
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/24/2019   7016559916       A/P Invoice       07/24/2019       197.37
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/21/2019   7016549068       A/P Invoice       07/21/2019    13,801.87
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/05/2019   7016417571       A/P Invoice       07/05/2019       647.62
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/21/2019   7016548014       A/P Invoice       07/21/2019     9,819.55
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/20/2019   7016535972       A/P Invoice       07/20/2019       776.31
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/13/2019   7016483466       A/P Invoice       07/13/2019       813.66
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/25/2019   7016571562       A/P Invoice       07/25/2019     3,714.05
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/21/2019   7016551368       A/P Invoice       07/21/2019     4,358.26
2010   KNO300   Applied US Energy, Inc.   07/01/2019   06/26/2019   7016581087       A/P Invoice       07/26/2019       249.73
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/29/2019   7016122841       A/P Invoice       05/29/2019     3,022.12
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/06/2019   7016176962       A/P Invoice       06/05/2019     1,695.33
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/08/2019   7016199846       A/P Invoice       06/07/2019        58.45
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/08/2019   7016199845       A/P Invoice       06/07/2019        95.36
2010   KNO300   Applied US Energy, Inc.   07/01/2019   05/08/2019   7016199742       A/P Invoice       06/07/2019        48.06
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/30/2019   7016132046       A/P Invoice       05/30/2019     3,148.47
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/11/2019   7015726609       A/P Invoice       04/10/2019       290.43
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/11/2019   7015725934       A/P Invoice       04/10/2019       167.96
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/11/2019   7015725933       A/P Invoice       04/10/2019       862.83
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015804268       A/P Invoice       04/19/2019     5,524.83
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015806386       A/P Invoice       04/19/2019       240.04
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015803821       A/P Invoice       04/19/2019     4,217.51
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/13/2019   7015747743       A/P Invoice       04/12/2019       206.12
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/13/2019   7015747721       A/P Invoice       04/12/2019        48.06
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/13/2019   7015747554       A/P Invoice       04/12/2019        52.35
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/15/2019   7015771679       A/P Invoice       04/14/2019       448.46
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795413       A/P Invoice       04/18/2019     4,463.24
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/19/2019   7015795187       A/P Invoice       04/18/2019     2,092.73
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015805694       A/P Invoice       04/19/2019     2,431.77
2010   KNO300   Applied US Energy, Inc.   07/01/2019   03/20/2019   7015805652       A/P Invoice       04/19/2019     2,191.72
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911924       A/P Invoice       05/02/2019     2,005.89
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911884       A/P Invoice       05/02/2019       103.53
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911883       A/P Invoice       05/02/2019        95.36
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911834       A/P Invoice       05/02/2019       923.94
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/02/2019   7015911762       A/P Invoice       05/02/2019     6,545.38
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/04/2019   7015932428       A/P Invoice       05/04/2019     4,051.17
2010   KNO300   Applied US Energy, Inc.   07/01/2019   04/04/2019   7015933011       A/P Invoice       05/04/2019     2,146.25
2010   MAN300   MARIO A. ORTEGA           03/01/2019   03/01/2019     100104         A/P Invoice       03/31/2019     3,277.41
2010   MAN300   MARIO A. ORTEGA           03/01/2019   03/01/2019     100102         A/P Invoice       04/05/2019     8,675.56
2010   MAN300   MARIO A. ORTEGA           03/01/2019   03/01/2019     100098         A/P Invoice       03/29/2019     5,395.33
2010   MAN300   MARIO A. ORTEGA           04/01/2019   04/01/2019     100093         A/P Invoice       03/09/2019     9,130.89
2010   MAN300   MARIO A. ORTEGA           04/01/2019   04/01/2019     100095         A/P Invoice       03/15/2019     1,454.88
2010   MAN300   MARIO A. ORTEGA           05/01/2019   05/01/2019     100097         A/P Invoice       03/22/2019     5,933.19
2010   MAN300   MARIO A. ORTEGA           07/01/2019   03/20/2019     100105         A/P Invoice       04/19/2019     9,142.08
2010   MAN300   MARIO A. ORTEGA           07/01/2019   04/03/2019     100110         A/P Invoice       05/03/2019     2,789.64
                                                                Case 19-12269-KBO          Doc 70-29       Filed 11/12/19    Page 154 of 157


2010   MCC700    McCauley Family Trust                      08/29/2019   08/29/2019   LSE‐082919              A/P Invoice         09/28/2019 09/03/2019 C   6579   32,620.00
2010   MCELSU    MCELROY, SULLIVAN, MILLER,                 07/01/2019   01/08/2019             64222         A/P Invoice         02/07/2019                          941.34
2010   MIDAMER   MIDAMERICAN ENERGY COMPANY                 05/19/2015   05/19/2015            6468540        A/P Invoice         06/18/2015                          ‐15.35
2010   MISWAC    Mi SWACO                                   07/01/2019   04/01/2019           900146244       A/P Invoice         05/01/2019                       23,976.00
2010   NAT500    Natixis New York                           06/30/2019   06/30/2019           063019FEE       A/P Invoice         07/30/2019                          416.67
2010   NAT500    Natixis New York                           07/31/2019   07/31/2019          073119‐FEE       A/P Invoice         08/30/2019                        6,458.33
2010   NAT500    Natixis New York                           08/31/2019   08/31/2019          083119‐FEE       A/P Invoice         09/30/2019                        6,458.33
2010   NEX300    NextEra Energy Marketing, LLC              03/15/2018   03/15/2018                           Bank wire error ‐   04/14/2018                           ‐3.00
2010   ODEPUM    ODESSA PUMPS & EQUIPMENT, INC.             05/01/2019   05/01/2019            579732         A/P Invoice         03/12/2019                        2,055.61
2010   OFF400    OFFICE DEPOT                               08/01/2019   08/08/2019         357400388001      A/P Invoice         09/07/2019                          151.54
2010   OFF400    OFFICE DEPOT                               08/01/2019   08/09/2019         356307359001      A/P Invoice         09/08/2019                          110.40
2010   OFF400    OFFICE DEPOT                               08/01/2019   08/23/2019         365172473001      A/P Invoice         09/22/2019                          110.40
2010   PER300    Basin Supply, LP                           04/01/2019   04/01/2019            1750531        A/P Invoice         03/27/2019                          600.95
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1350021095       A/P Invoice         04/30/2019                          589.83
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1250014942       A/P Invoice         03/25/2019                          285.63
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1250014864       A/P Invoice         03/14/2019                          622.24
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1250014865       A/P Invoice         03/14/2019                        1,788.68
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1350020823       A/P Invoice         03/19/2019                           53.09
2010   PER300    Basin Supply, LP                           05/01/2019   05/01/2019          1350020831       A/P Invoice         03/20/2019                          453.91
2010   PER300    Basin Supply, LP                           07/01/2019   05/16/2019          1250015777       A/P Invoice         06/15/2019                          366.63
2010   PER300    Basin Supply, LP                           07/01/2019   05/07/2019          1250015673       A/P Invoice         06/06/2019                        3,645.54
2010   PER300    Basin Supply, LP                           07/01/2019   05/07/2019          1250015660       A/P Invoice         06/06/2019                          741.01
2010   PER300    Basin Supply, LP                           07/01/2019   04/30/2019          1250015604       A/P Invoice         05/30/2019                          128.70
2010   PER300    Basin Supply, LP                           07/01/2019   04/30/2019          1250015605       A/P Invoice         05/30/2019                        5,766.39
2010   PER300    Basin Supply, LP                           07/01/2019   04/30/2019          1250015630       A/P Invoice         05/30/2019                        1,003.86
2010   PER300    Basin Supply, LP                           07/01/2019   04/30/2019          1250015631       A/P Invoice         05/30/2019                        1,893.40
2010   PER300    Basin Supply, LP                           07/01/2019   05/22/2019          1250015835       A/P Invoice         06/21/2019                        5,392.54
2010   PER300    Basin Supply, LP                           07/01/2019   04/29/2019          1250015602       A/P Invoice         05/29/2019                          486.93
2010   PER500    Permian Equipment Rentals                  07/01/2019   03/31/2019             67149         A/P Invoice         04/30/2019                        1,579.90
2010   PER500    Permian Equipment Rentals                  07/01/2019   03/31/2019             67252         A/P Invoice         04/30/2019                          661.85
2010   PETSWD    PETROPLEX SWD, LLC                         07/01/2019   03/05/2019             13643         A/P Invoice         04/04/2019                        1,353.00
2010   PETSWD    PETROPLEX SWD, LLC                         08/01/2019   07/12/2019             14092         A/P Invoice         08/11/2019                        8,554.70
2010   PETSWD    PETROPLEX SWD, LLC                         08/01/2019   06/05/2019             14013         A/P Invoice         07/05/2019                        3,452.90
2010   PITBOW    PURCHASE POWER                             08/01/2019   07/01/2019            070119         A/P Invoice         07/31/2019                          655.00
2010   PITBOW    PURCHASE POWER                             08/01/2019   08/01/2019            080119         A/P Invoice         08/31/2019                          684.99
2010   PITBOW    PURCHASE POWER                             08/01/2019   08/20/2019          3309480295       A/P Invoice         09/19/2019                           32.00
2010   PPR300    Platinum Pipe Rentals, LLC                 05/01/2019   05/01/2019          100‐11174        A/P Invoice         02/18/2019                        1,432.15
2010   PTC300    Pate Trucking Company, LLC                 05/01/2019   05/01/2019   IN797990                A/P Invoice         01/05/2019                        1,912.50
2010   PTC300    Pate Trucking Company, LLC                 05/01/2019   05/01/2019   IN812072                A/P Invoice         03/06/2019                        1,976.25
2010   PTC300    Pate Trucking Company, LLC                 07/01/2019   03/07/2019   IN818988                A/P Invoice         04/06/2019                        1,785.00
2010   PTC300    Pate Trucking Company, LLC                 07/01/2019   03/04/2019   IN817886                A/P Invoice         04/03/2019                        1,090.87
2010   PTC300    Pate Trucking Company, LLC                 07/01/2019   03/04/2019   IN817837                A/P Invoice         04/03/2019                        1,776.00
2010   PTC300    Pate Trucking Company, LLC                 07/01/2019   03/05/2019   IN818229                A/P Invoice         04/04/2019                          450.00
2010   PTC300    Pate Trucking Company, LLC                 07/01/2019   04/05/2019   IN826052                A/P Invoice         05/05/2019                        1,976.25
2010   QUEST     QUEST ELECTRICAL & MECHANICAL CORPORATIO   07/01/2019   10/26/2018            180552         A/P Invoice         11/25/2018                          388.41
2010   QUEST     QUEST ELECTRICAL & MECHANICAL CORPORATIO   08/01/2019   11/18/2018            180585         A/P Invoice         12/18/2018                          442.80
2010   QUEST     QUEST ELECTRICAL & MECHANICAL CORPORATIO   08/01/2019   12/10/2018            180616         A/P Invoice         01/09/2019                          346.03
                                                           Case 19-12269-KBO     Doc 70-29    Filed 11/12/19   Page 155 of 157


2010   REDSER   REDHEAD SERVICES, LLC                  05/01/2019   05/01/2019      5316         A/P Invoice        02/08/2019                              232.20
2010   REDSER   REDHEAD SERVICES, LLC                  07/01/2019   03/12/2019      5479         A/P Invoice        04/11/2019                              232.20
2010   REDSER   REDHEAD SERVICES, LLC                  07/01/2019   03/12/2019      5480         A/P Invoice        04/11/2019                              232.20
2010   REL300   RELIANT                                06/21/2019   06/21/2019                   Reliant Energy ‐   07/21/2019                              231.14
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/28/2019     012987        A/P Invoice        06/27/2019   09/24/2019   C   6609      130.59
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/31/2019     013020        A/P Invoice        06/30/2019   09/24/2019   C   6609       35.04
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/02/2019     013172        A/P Invoice        08/01/2019   09/24/2019   C   6609      130.59
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/11/2019     013231        A/P Invoice        08/10/2019   09/24/2019   C   6609       34.01
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/08/2019     163799        A/P Invoice        06/07/2019   09/24/2019   C   6609       32.25
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/22/2019     164206        A/P Invoice        06/21/2019   09/24/2019   C   6609      129.49
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/22/2019     164255        A/P Invoice        06/21/2019   09/24/2019   C   6609       46.45
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   05/28/2019     164343        A/P Invoice        06/27/2019   09/24/2019   C   6609       18.42
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/08/2019     165549        A/P Invoice        08/07/2019   09/24/2019   C   6609       36.50
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/10/2019     165647        A/P Invoice        08/09/2019   09/24/2019   C   6609       23.31
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/31/2019     166280        A/P Invoice        08/30/2019   09/24/2019   C   6609       24.60
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/31/2019     013329        A/P Invoice        08/30/2019   09/24/2019   C   6609       59.59
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   07/18/2019     013264        A/P Invoice        08/17/2019   09/24/2019   C   6609      183.25
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   07/01/2019   08/01/2019     166306        A/P Invoice        08/31/2019   09/24/2019   C   6609       49.95
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/02/2019     166353        A/P Invoice        09/01/2019   09/24/2019   C   6609      110.16
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/08/2019     166529        A/P Invoice        09/07/2019   09/24/2019   C   6609      150.56
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/08/2019     166532        A/P Invoice        09/07/2019   09/24/2019   C   6609       59.94
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/14/2019     013416        A/P Invoice        09/13/2019   09/24/2019   C   6609       40.68
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/16/2019     013435        A/P Invoice        09/15/2019   09/24/2019   C   6609        1.53
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/26/2019     013490        A/P Invoice        09/25/2019                              374.21
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/28/2019     013505        A/P Invoice        09/27/2019                               34.13
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   08/30/2019     013516        A/P Invoice        09/29/2019                               28.40
2010   REY300   REYNOLD'S BROTHERS REPRODUCTION LTD.   08/01/2019   09/03/2019     013527        A/P Invoice        10/03/2019                              130.59
2010   ROBHAL   Robert Half Finance & Accounting       09/01/2018   09/01/2018    51522101       00000001932978     09/10/2018                           39,200.00
2010   ROBHAL   Robert Half Finance & Accounting       08/12/2019   08/12/2019    54035378       A/P Invoice        09/11/2019   09/24/2019 C     6612    1,089.60
2010   ROBHAL   Robert Half Finance & Accounting       08/19/2019   08/19/2019    54083705       A/P Invoice        09/18/2019   09/24/2019 C     6612    1,362.00
2010   ROBHAL   Robert Half Finance & Accounting       08/27/2019   08/27/2019    54151300       A/P Invoice        09/26/2019                            1,293.90
2010   ROOCON   ROOK CONTRACTORS CORPORATION           05/01/2019   05/01/2019        70         A/P Invoice        03/17/2019                           22,750.00
2010   ROOCON   ROOK CONTRACTORS CORPORATION           07/01/2019   02/26/2019        71         A/P Invoice        03/28/2019                           16,850.00
2010   ROOCON   ROOK CONTRACTORS CORPORATION           07/01/2019   02/05/2019        69         A/P Invoice        03/07/2019                           14,550.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/25/2019    19‐123306      A/P Invoice        05/25/2019                            2,718.49
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/25/2019    19‐123307      A/P Invoice        05/25/2019                              406.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/25/2019    19‐123308      A/P Invoice        05/25/2019                              250.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/25/2019    19‐23309       A/P Invoice        05/25/2019                              429.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/26/2019    19‐123426      A/P Invoice        05/26/2019                            3,020.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/26/2019    19‐123427      A/P Invoice        05/26/2019                              475.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/26/2019    19‐123432      A/P Invoice        05/26/2019                              452.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/29/2019    19‐123606      A/P Invoice        05/29/2019                            3,082.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   04/30/2019    19‐123726      A/P Invoice        05/30/2019                            3,255.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   05/01/2019    19‐123884      A/P Invoice        05/31/2019                              856.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   05/01/2019    19‐123886      A/P Invoice        05/31/2019                            1,435.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   05/01/2019    19‐123887      A/P Invoice        05/31/2019                              346.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.      08/01/2019   05/02/2019    19‐123958      A/P Invoice        06/01/2019                              346.00
                                                        Case 19-12269-KBO          Doc 70-29      Filed 11/12/19   Page 156 of 157


2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.   08/01/2019   05/02/2019          19‐123959       A/P Invoice         06/01/2019         1,415.00
2010   SALSER   SALAZAR SERVICE & TRUCKING, CORP.   08/01/2019   05/03/2019          19‐124078       A/P Invoice         06/02/2019         2,739.00
2010   SON300   Sonic Connectors LTD                05/01/2019   05/01/2019            182284        A/P Invoice         03/28/2019         2,843.21
2010   STE400   STEALTH OILWELL SERVICES            07/01/2019   02/25/2019            47513         A/P Invoice         03/27/2019         4,346.75
2010   STE400   STEALTH OILWELL SERVICES            07/01/2019   02/14/2019            47332         A/P Invoice         03/16/2019         2,629.50
2010   STE500   CALLIE STEVENS                      06/30/2019   06/30/2019            063019        A/P Invoice         07/30/2019   C       862.53
2010   STE500   CALLIE STEVENS                      07/31/2019   07/31/2019            073119        A/P Invoice         08/30/2019   C     1,567.59
2010   STE500   CALLIE STEVENS                      08/31/2019   08/31/2019            083119        A/P Invoice         09/30/2019   C     1,695.24
2010   TEC300   TECH MANAGEMENT, LLC                05/01/2019   05/01/2019   INGC15‐59080           A/P Invoice         05/26/2019           698.45
2010   TEC300   TECH MANAGEMENT, LLC                05/01/2019   05/01/2019   INGC15‐59083           A/P Invoice         05/30/2019           698.45
2010   TEC300   TECH MANAGEMENT, LLC                05/01/2019   05/01/2019   INGC15‐59082           A/P Invoice         05/29/2019           564.89
2010   TEC300   TECH MANAGEMENT, LLC                05/01/2019   05/01/2019   INGC15‐59081           A/P Invoice         05/29/2019           564.89
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   04/30/2019   INGC15‐58469           A/P Invoice         05/30/2019           173.01
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/30/2019   INGC15‐61086           A/P Invoice         07/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/30/2019   INGC15‐61087           A/P Invoice         07/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/30/2019   INGC15‐61084           A/P Invoice         07/30/2019           173.01
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/31/2019   INGC15‐62613           A/P Invoice         08/30/2019           519.03
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/31/2019   INGC15‐62612           A/P Invoice         08/30/2019           519.03
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/31/2019   INGC15‐62611           A/P Invoice         08/30/2019           519.03
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/31/2019   INGC15‐62610           A/P Invoice         08/30/2019           259.51
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/09/2019   INGC15‐61964           A/P Invoice         08/08/2019         6,777.76
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/09/2019   INGC15‐61963           A/P Invoice         08/08/2019           975.73
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/09/2019   INGC15‐61962           A/P Invoice         08/08/2019         6,912.89
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/30/2019   INGC15‐61085           A/P Invoice         07/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/01/2019   INGC15‐60593           A/P Invoice         07/01/2019           564.89
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/01/2019   INGC15‐60592           A/P Invoice         07/01/2019           564.89
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/01/2019   INGC15‐60591           A/P Invoice         07/01/2019         1,694.68
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   06/01/2019   INGC15‐60590           A/P Invoice         07/01/2019           564.89
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   05/31/2019   INGC15‐59977           A/P Invoice         06/30/2019           259.51
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   05/31/2019   INGC15‐59976           A/P Invoice         06/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   05/31/2019   INGC15‐599978          A/P Invoice         06/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   05/31/2019   INGC15‐59975           A/P Invoice         06/30/2019           173.01
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   04/30/2019   INGC15‐58472           A/P Invoice         05/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   04/30/2019   INGC15‐58470           A/P Invoice         05/30/2019           346.02
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   04/30/2019   INGC15‐58471           A/P Invoice         05/30/2019           259.51
2010   TEC300   TECH MANAGEMENT, LLC                08/01/2019   07/29/2019   INGC15‐62389           A/P Invoice         08/28/2019           718.96
2010   TOPLAN   TOPOGRAPHIC LAND SURVEYORS          07/01/2019   02/27/2019            314147        A/P Invoice         03/29/2019           747.50
2010   TRA900   TRAVELERS CL REMITTANCE CENTER      03/31/2019   03/31/2019         033118‐AUTO      A/P Invoice         04/30/2019        17,299.22
2010   TRA900   TRAVELERS CL REMITTANCE CENTER      04/01/2019   04/01/2019         033119‐AUTO      A/P Invoice         05/01/2019       ‐17,299.22
2010   TRC300   TOTAL ROD CONCEPTS, INC.            08/01/2019   05/13/2019            15412         A/P Invoice         06/12/2019         1,784.67
2010   TRCSER   TRC SERVICES OF TEXAS, INC.         07/01/2019   05/20/2019            926426        A/P Invoice ‐ INV   06/19/2019         2,700.50
2010   UNICAS   UNITED CASING INCORPORATED          05/01/2019   05/01/2019   M2019‐01253            A/P Invoice         02/28/2019           541.25
2010   UNICAS   UNITED CASING INCORPORATED          07/01/2019   02/28/2019   M2019‐02486            A/P Invoice         03/30/2019           541.25
2010   UNICAS   UNITED CASING INCORPORATED          07/01/2019   03/31/2019   M2019‐03829            A/P Invoice         04/30/2019           541.25
2010   WADECO   WADECO SPECIALTIES, LLC             01/31/2015   01/31/2015           1014174R       Credit to account   02/26/2015        ‐9,102.24
2010   WEA700   WEAVER AND TIDWELL, LLP             04/03/2019   04/03/2019           10393288       Client #2002860     05/03/2019        25,000.00
2010   WES600   West Texas Office Equipment         07/01/2019   07/19/2019            69117         A/P Invoice         08/18/2019         1,313.82
                                                  Case 19-12269-KBO        Doc 70-29      Filed 11/12/19   Page 157 of 157


2010   WES600   West Texas Office Equipment   07/01/2019   07/19/2019           69116        A/P Invoice       08/18/2019                       1,101.88
2010   WES600   West Texas Office Equipment   08/01/2019   08/01/2019           69158        A/P Invoice       08/31/2019                         213.83
2010   WES600   West Texas Office Equipment   08/01/2019   09/03/2019           69267        A/P Invoice       10/03/2019                         676.02
2010   WOLFEP   WolfePak Software             08/01/2019   07/18/2019 S‐222831               A/P Invoice       08/17/2019 09/19/2019 C   6600   2,823.81
2010   ZZMISC   Miscellaneous Vendor          09/30/2017   09/30/2017          093017        %%Laredo SWD      09/30/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          10/31/2017   10/31/2017         103117‐OH      %%Laredo          10/31/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          11/30/2017   11/30/2017         113017‐OH      %%Laredo          11/30/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          11/30/2017   11/30/2017          113017        %%Laredo SWD      11/30/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          12/31/2017   12/31/2017         123117‐OH      %%Laredo          12/31/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          12/31/2017   12/31/2017          123117        %%Laredo SWD      12/31/2017                           0.00
2010   ZZMISC   Miscellaneous Vendor          01/31/2018   01/31/2018         013118‐OH      %%Laredo          01/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          01/31/2018   01/31/2018          013118        %%Laredo SWD      01/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          02/28/2018   02/28/2018         022818‐OH      %%Laredo          02/28/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          03/01/2018   03/01/2018        022818‐SWD      %%Laredo SWD      03/01/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          03/31/2018   03/31/2018        033118‐SWD      %%Laredo SWD      03/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          03/31/2018   03/31/2018         033118‐OH      %%Laredo          03/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          04/30/2018   04/30/2018        043018‐SWD      %%Laredo SWD      04/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          04/30/2018   04/30/2018         043018‐OH      %%Laredo          04/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          05/31/2018   05/31/2018        053118‐SWD      %%Laredo SWD      05/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          05/31/2018   05/31/2018         053118‐OH      %%Laredo          05/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          06/30/2018   06/30/2018         063018‐OH      %%Laredo          06/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          06/30/2018   06/30/2018        063018‐SWD      %%Laredo SWD      06/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          07/31/2018   07/31/2018         073118‐OH      %%Laredo          07/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          07/31/2018   07/31/2018        073118‐SWD      %%Laredo SWD      07/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          08/31/2018   08/31/2018         083118‐OH      %%Laredo          08/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          08/31/2018   08/31/2018        083118‐SWD      %%Laredo SWD      08/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          09/30/2018   09/30/2018        093018‐SWD      %%Laredo SWD      09/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          09/30/2018   09/30/2018         093018‐OH      %%Laredo          09/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          10/31/2018   10/31/2018         103118‐OH      %%Laredo          10/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          10/31/2018   10/31/2018        103118‐SWD      %%Laredo SWD      10/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          11/30/2018   11/30/2018         113018‐OH      %%Laredo          11/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          11/30/2018   11/30/2018        113018‐SWD      %%Laredo SWD      11/30/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          12/31/2018   12/31/2018         123118‐OH      %%Laredo          12/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          12/31/2018   12/31/2018        123118‐SWD      %%Laredo SWD      12/31/2018                           0.00
2010   ZZMISC   Miscellaneous Vendor          01/31/2019   01/31/2019        013119‐SWD      %%Laredo          01/31/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          01/31/2019   01/31/2019         013119‐OH      %%Laredo          01/31/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          02/28/2019   02/28/2019        022819‐SWD      %%Laredo SWD      02/28/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          03/31/2019   03/31/2019        032819‐SWD      %%Laredo SWD      03/31/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          04/30/2019   04/30/2019          043019        %%Miscellaneous   04/30/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          05/31/2019   05/31/2019        053119‐SWD      %%Miscellaneous   05/31/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          06/30/2019   06/30/2019        063019‐SWD      %%Miscellaneous   06/30/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          07/31/2019   07/31/2019        073119‐SWD      %%Miscellaneous   07/31/2019                           0.00
2010   ZZMISC   Miscellaneous Vendor          08/31/2019   08/31/2019        083119‐SWD      %%Miscellaneous   08/31/2019                           0.00
